Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 1 of 279 Page ID #:658




                     EXHIBIT 1




                                                                   Exhibit 1, Page 2
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 2 of 279 Page ID #:659

                                     CERTIFIED POLICY
   This certification is affixed to a policy consisting of the renewal certificate for the policy
   period identified below along with any prior renewal certificate(s) or new business
   policy containing additional applicable policy forms and endorsements which, together,
   is a true and accurate copy of the document in the company’s business records as of
   the date shown below.

   No additional insurance is afforded by this copy.
   The Travelers Indemnity Company of Connecticut

   ____________________________________________________
   Name of Insuring Company(ies)

   680 4G700062                        12/4/19 to 12/4/20                        4/16/20
   __________________                  ______________________                    __________
   Policy Number(s)                    Policy Period(s)                          Date




                                                                                       Exhibit 1, Page 3
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 3 of 279 Page ID #:660




                                           RENEWAL CERTIFICATE
   COMMON POLICY DECLARATIONS                              POLICY NO.: 680-4G700062-19-42
   RESTAURANT PAC PLUS                                     ISSUE DATE: 10/18/2019
   BUSINESS: FINE DINING

   INSURING COMPANY:
   THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
   1. NAMED INSURED AND MAILING ADDRESS:
      10 E LLC
      811 W 7TH ST
      LOS ANGELES CA 90017



   2. POLICY PERIOD: From 12/04/2019 to 12/04/2020 12:01 A.M. Standard Time at your mailing address.
   3. LOCATIONS:
      PREM.   BLDG.   OCCUPANCY                       ADDRESS (same as Mailing Address
      NO.     NO.                                        unless specified otherwise)
      001     001   FINE DINING                   811 W 7TH ST

                                                  LOS ANGELES                        CA    90017
      002         001      FINE DINING            333 E PALM CANYON DR

                                       PALM SPRINGS            CA 92264
  4. COVERAGE PARTS AND SUPPLEMENTS FORMING PART OF THIS POLICY AND INSURING
     COMPANIES
         COVERAGE PARTS AND SUPPLEMENTS                          INSURING COMPANY
       Businessowners Coverage Part                                     TCT
       Commercial Inland Marine Coverage Part                           TCT




  5. The COMPLETE POLICY consists of this declarations and all other declarations, and the forms and endorse -
     ments for which symbol numbers are attached on a separate listing.
  6. SUPPLEMENTAL POLICIES:         Each of the following is a separate policy containing its complete provisions.
              POLICY                                POLICY NUMBER                          INSURING COMPANY




     DIRECT BILL
  7. PREMIUM SUMMARY:                                  SUBJECT TO AUDIT

     Provisional Premium                               $        35,379.00
     Due at Inception                                  $
     Due at Each                                       $
     NAME AND ADDRESS OF AGENT OR BROKER                          COUNTERSIGNED BY:
     FORTUNA GENERAL INS INC                     CQK19
     3325 COCHRAN ST STE 106
                                                                             Authorized Representative
      SIMI VALLEY                            CA 93063
                                                                  DATE:     10/18/2019
  IL T0 25 08 01 (Page 1 of 01)
  Office: BREA/LA/ORANGE CA DOWN



                                                                                                   Exhibit 1, Page 4
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 4 of 279 Page ID #:661




                       Report Claims Immediately by Calling*
                                  1-800-238-6225
                       Speak directly with a claim professional
                          24 hours a day, 365 days a year
                   *Unless Your Policy Requires Written Notice or Reporting




                             RESTAURANT PAC
                             FINE DINING




                     A Custom Insurance Policy Prepared for:

                    10 E LLC
                    811 W 7TH ST
                    LOS ANGELES CA 90017




        Presented by: FORTUNA GENERAL INS INC




                                                                              Exhibit 1, Page 5
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 5 of 279 Page ID #:662
  POLICY NUMBER: 680-4G700062-19-42                                                                ISSUE DATE: 10-18-19


  Dear Valued Policyholder:
  We are excited to inform you about changes to the structure of your commercial general liability (CGL)
  insurance. We are implementing a new proprietary CGL Coverage Form that will update and further simplify our
  approach to that coverage. Our new CGL coverage form is more closely aligned with ISO's current CGL
  coverage form, and it includes numerous provisions previously contained in our proprietary mandatory
  endorsements and several coverage enhancements that have been provided in our commonly used XTENDTM
  endorsements. In addition, we have updated many of our CGL endorsements for improved readability and
  consistency across our portfolio of policy forms.
  To complement these CGL policy form changes, we are also transitioning our Liquor Liability (LL) coverage to
  ISO's current LL coverage form, modified by a proprietary Liquor Liability Amendatory Endorsement. This
  transition will improve consistency and coordination of CGL and LL coverages.
  Your new Travelers CGL policy will contain coverage terms and conditions substantially similar to those in your
  expiring Travelers CGL policy. Also, in order to make this transition to our new proprietary policy forms as easy
  as possible for you, we will adjust any claims for CGL coverage under your new policy based upon the terms
  and conditions of either your expiring policy or your new policy, whichever are broader. Likewise, if your
  expiring policy includes LL coverage and you are renewing that coverage with us, we will adjust any claims for
  LL coverage under your new policy based upon the terms and conditions of either your expiring policy or your
  new policy, whichever are broader. However, this approach to adjustment of claims for CGL and LL coverage
  is subject to the following exceptions:
  •   Any differences in the insured locations or insurance schedules, or the identity of named insureds or
      additional insureds.

  •   Any reductions in coverage that have been requested by you or your agent or broker or to which you or your
      agent or broker have agreed during renewal negotiations, or any exposures you have elected to insure
      elsewhere.

  •   Any reduction in the amount of the limits of insurance shown in any Declarations or endorsement for your
      new policy from the amount shown for substantially similar coverage in any Declarations or endorsement for
      your expiring policy.

  •   Any increase in the amount of any deductible, self-insured retention, retrospective loss limitation, or
      coinsurance obligation shown in any Declarations or endorsement for your new policy from the amount
      shown for substantially similar coverage in any Declarations or endorsement for your expiring policy, or any
      change from a loss-sensitive to guaranteed-cost rating plan or vice versa.

  •   Any other exceptions shown below.
  We will apply this approach to claims adjusted under your first new Travelers policy. Any claim adjusted under a
  subsequent Travelers policy will be adjusted based only upon the terms and conditions of that policy.
  Please review your expiring and new Travelers policies carefully, retain your expiring policy, and contact your
  agent or broker if you have any questions about this letter. We appreciate your business and thank you for
  choosing to insure with us.




 PN U3 20 04 19                     © 2019 The Travelers Indemnity Company. All rights reserved.                Page 1 of 2


                                                                                                           Exhibit 1, Page 6
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 6 of 279 Page ID #:663




Page 2 of 2              © 2019 The Travelers Indemnity Company. All rights reserved.         PN U3 20 04 19




                                                                                        Exhibit 1, Page 7
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 7 of 279 Page ID #:664




   BUSINESSOWNERS COVERAGE PART DECLARATIONS
   RESTAURANT PAC PLUS                     POLICY NO.: 680-4G700062-19-42
                                           ISSUE DATE: 10/18/2019
   INSURING COMPANY:
   THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT

   POLICY PERIOD:
   From 12-04-19 to 12-04-20 12:01 A.M. Standard Time at your mailing address

   FORM OF BUSINESS:     LLC

   COVERAGES AND LIMITS OF INSURANCE: Insurance applies only to an item for which a
   "limit" or the word "included" is shown.


                            COMMERCIAL GENERAL LIABILITY COVERAGE
   OCCURRENCE FORM                                                LIMITS OF INSURANCE
   General Aggregate (except Products-Completed Operations Limit)    $      2,000,000
   Products-completed Operations Aggregate Limit                     $      2,000,000
   Personal and Advertising Injury Limit                             $      1,000,000
   Each Occurrence Limit                                             $      1,000,000
   Damage to Premises Rented to You                                  $        500,000
   Medical Payments Limit (any one person)                           $          5,000


                                BUSINESSOWNERS PROPERTY COVERAGE

   DEDUCTIBLE AMOUNT:     Businessowners Property Coverage:   $   1,000 per occurrence.
                          Building Glass:                     $   1,000 per occurrence.


   BUSINESS INCOME/EXTRA EXPENSE LIMIT:     Actual loss subject to a maximum limit of
                                           $    350,000
   Period of Restoration-Time Period:       Immediately

   ADDITIONAL COVERAGE:
   ADDITIONAL COVERAGE:
       Fine Arts:                     $        25,000



   Other additional coverages apply and may be changed by an endorsement.        Please
   read the policy.




   SPECIAL PROVISIONS:
                    COMMERCIAL GENERAL LIABILITY COVERAGE
                    IS SUBJECT TO A GENERAL AGGREGATE LIMIT
   MP T0 01 02 05   (Page 1 of 2 )



                                                                              Exhibit 1, Page 8
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 8 of 279 Page ID #:665
                                BUSINESSOWNERS PROPERTY COVERAGE

PREMISES LOCATION NO.:    001         BUILDING NO. :   001

                                       LIMIT OF                                        INFLATION
         COVERAGE                     INSURANCE              VALUATION   COINSURANCE     GUARD
BUSINESS PERSONAL PROPERTY      $   2,412,140                    RC*        N/A          0.0%
    *Replacement Cost

COVERAGE EXTENSIONS:
    Accounts Receivable         $      25,000
    Valuable Papers             $      25,000

PREMISES LOCATION NO.:    002         BUILDING NO. :   001

                                       LIMIT OF                                        INFLATION
         COVERAGE                     INSURANCE              VALUATION   COINSURANCE     GUARD
BUSINESS PERSONAL PROPERTY      $     416,000                    RC*        N/A          0.0%
    *Replacement Cost

COVERAGE EXTENSIONS:
    Accounts Receivable         $      25,000
    Valuable Papers             $      25,000

Other coverage extensions apply and may be changed by an endorsement.           Please read
the policy.




MP T0 01 02 05   (Page 2 of 2 )



                                                                              Exhibit 1, Page 9
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 9 of 279 Page ID #:666

                                            POLICY NUMBER:    680-4G700062-19-42
                                            EFFECTIVE DATE:   12/04/2019
                                                ISSUE DATE:   10/18/2019


                  LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

      THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
      BY LINE OF BUSINESS


       *    PN U3 20 04 19            LIBERALIZATION LETTER - GENERAL LIABILITY PRODUCT
                                      MODERNIZATION
            IL    T0   19   02   05   COMMON POLICY DECLARATIONS
       *    IL    T0   25   08   01   RENEWAL CERTIFICATE
       *    MP    T0   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
       *    IL    T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
            IL    T3   15   09   07   COMMON POLICY CONDITIONS

      BUSINESSOWNERS
       *    MP T0 25 02 05            SPECIAL PROVISIONS - LOSS PAYEE
       *    CP 12 18 10 12            LOSS PAYABLE PROVISIONS
            MP T1 30 02 05            TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                      DELUXE PLAN
            MP T1 02 02 05            BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
       *    MP T3 06 02 07            SEWER OR DRAIN BACK UP EXTENSION
       *    MP T3 07 03 97            PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                      LOCATIONS AND RESTAURANTS
            MP    T3   25   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
       *    MP    T3   41   02   05   THEFT OF MONEY AND SECURITIES LIMITATION
       *    MP    T3   47   10   06   EXTENDED BUSINESS INCOME
            MP    T3   49   10   06   BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                      DOLLAR LIMIT ENDORSEMENT
            MP T3 50 11 06            EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
            MP T3 56 02 08            AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                      PERSONAL PROP COV ENHANCEMENTS
            MP    T1   68   03   06   EATING ESTABLISHMENT ENDORSEMENT
       *    MP    T3   18   02   05   UTILITY SERVICES - DIRECT DAMAGE
       *    MP    T9   73   02   05   SPOILAGE COVERAGE
            MP    T4   90   05   10   LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
            MP    T5   08   01   06   CALIFORNIA CHANGES - REPLACEMENT COST

      COMMERCIAL GENERAL LIABILITY
       *    CG T0 07 04 09            DECLARATIONS PREMIUM SCHEDULE
            CG T0 08 07 86            KEY TO DECLARATIONS PREMIUM SCHEDULE
       *    CG T0 34 02 19            TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                      COVERAGE FORM CG T1 00 02 19
       *    CG T1 00 02 19            COMMERCIAL GENERAL LIABILITY COVERAGE FORM
       *    CG D3 09 02 19            AMENDATORY ENDORSEMENT - PRODUCTS-COMPLETED OPERATIONS
                                      HAZARD
            CG D2 03 12 97            AMEND - NON CUMULATION OF EACH OCC

       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


 IL T8 01 01 01                                                 PAGE:      1   OF   3


                                                                                Exhibit 1, Page 10
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 10 of 279 Page ID
                                   #:667
                                           POLICY NUMBER:      680-4G700062-19-42
                                           EFFECTIVE DATE:     12/04/2019
                                                 ISSUE DATE:   10/18/2019



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
           CG M3 01 02 05            PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                     CHANGES
      *    CG    D8   42   02   19   XTEND ENDORSEMENT FOR SMALL BUSINESSES
      *    MP    T1   25   11   03   HIRED AUTO AND NON-OWNED AUTO LIABILITY
           CG    D4   21   07   08   AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
           CG    D6   18   10   11   EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                     LAWS
      *    CG D1 42 02 19            EXCLUSION - DISCRIMINATION
           CG T3 56 07 86            AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                     PRODUCTS HAZARD INCLUSION)

     EMPLOYEE BENEFITS LIABILITY
      *    CG T0 09 09 93            EMPLOYEE   BENEFITS LIABILITY COVERAGE PART DECLARATIONS
           CG T0 43 01 16            TABLE OF   CONTENTS - EMPLOYEE BENEFITS LIABILITY
                                     COVERAGE   FORM
           CG T1 01 01 16            EMPLOYEE   BENEFITS LIABILITY COVERAGE FORM

     LIQUOR LIABILITY
           MP T1 13 11 03            LIQUOR LIABILITY COVERAGE ENDORSEMENT

     MULTIPLE SUBLINE ENDORSEMENTS
           CG T3 33 11 03            LIMITATION WHEN TWO OR MORE POLICIES APPLY

     COMMERCIAL INLAND MARINE
      *    CM T0 14 11 97            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
                                     DECLARATIONS
           CM T0 11 08 05            COMMERCIAL INLAND   MARINE COVERAGE PART - TABLE OF
                                     CONTENTS
           CM 00 01 09 04            COMMERCIAL INLAND   MARINE CONDITIONS
           CM T1 10 12 92            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
           CM T3 98 01 15            FEDERAL TERRORISM   RISK INSURANCE ACT DISCLOSURE

     INTERLINE ENDORSEMENTS
           IL    T3   68   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           IL    T4   12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
           IL    T4   14   01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
           IL    T3   82   05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
           IL    00   21   09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                     FORM)
           IL 01 04 09 07            CALIFORNIA CHANGES
           IL 02 70 09 12            CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL

      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                   PAGE:      2   OF   3


                                                                                 Exhibit 1, Page 11
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 11 of 279 Page ID
                                   #:668
                                    POLICY NUMBER:    680-4G700062-19-42
                                    EFFECTIVE DATE:   12/04/2019
                                        ISSUE DATE:   10/18/2019



     POLICY HOLDER NOTICES
      *    PN T4 54 01 08    IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                             BROKER COMPENSATION
           PN MP 57 04 17    IMP NOT PROT SAFEGUARDS SPRK AND REST
           PN MP 38 01 11    IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                          PAGE:      3   OF   3


                                                                        Exhibit 1, Page 12
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 12 of 279 Page ID
                                   #:669




           TRAVELERS PROPERTY




                                                               Exhibit 1, Page 13
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 13 of 279 Page ID
                                   #:670




    TRAVELERS PROPERTY




                                                               Exhibit 1, Page 14
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 14 of 279 Page ID
                                   #:671



SPECIAL PROVISIONS:                            POLICY NO.: 680-4G700062-19-42
LOSS PAYEE:                                    ISSUE DATE: 10/18/2019




          PREMISES
          LOCATION                  BUILDING             LOSS PAYEE
           NUMBER                   NUMBER        NAME AND MAILING ADDRESS
                 002                  001       ABP CAPITAL 11 LLC ISAOA

                                                820 2ND ST

                                                ENCINITAS                  CA 92024




MP T0 25 02 05     (Page 1 of 1 )



                                                                           Exhibit 1, Page 15
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 15 of 279 Page ID
                                   #:672
                                                                                     COMMERCIAL PROPERTY
POLICY NUMBER:       680-4G700062-19-42                                              ISSUE DATE: 10/18/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:
       BUILDERS' RISK COVERAGE FORM
       BUILDING AND PERSONAL PROPERTY COVERAGE FORM
       CONDOMINIUM ASSOCIATION COVERAGE FORM
       CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
       STANDARD PROPERTY POLICY

                                                  SCHEDULE
 Location Number: 002              Building Number: 001              Applicable Clause
                                                                     (Enter C.1., C.2., C.3. or C.4.): C.1
 Description Of Property:    BUSINESS PERSONAL PROPERTY




 Loss Payee Name:      ABP CAPITAL 11 LLC ISAOA

 Loss Payee Address:      820 2ND ST

                          ENCINITAS                         CA 92024
 Location Number:                  Building Number:                  Applicable Clause
                                                                     (Enter C.1., C.2., C.3. or C.4.):
 Description Of Property:




 Loss Payee Name:

 Loss Payee Address:


 Location Number:                  Building Number:                  Applicable Clause
                                                                     (Enter C.1., C.2., C.3. or C.4.):
 Description Of Property:




 Loss Payee Name:

 Loss Payee Address:


 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



CP 12 18 10 12                       © Insurance Services Office, Inc., 2011                             Page 1 of 3



                                                                                              Exhibit 1, Page 16
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 16 of 279 Page ID
                                    #:673
COMMERCIAL PROPERTY

A. When this endorsement is attached to the                             (3) If we deny your claim because of your
   Standard Property Policy CP 00 99, the term                              acts or because you have failed to
   Coverage Part in this endorsement is replaced by                         comply with the terms of the
   the term Policy.                                                         Coverage Part, the Loss Payee will
                                                                            still have the right to receive loss
B. Nothing in this endorsement increases the                                payment if the Loss Payee:
   applicable Limit of Insurance. We will not pay
   any Loss Payee more than their financial interest                        (a) Pays any premium due under this
   in the Covered Property, and we will not pay                                 Coverage Part at our request if
   more than the applicable Limit of Insurance on                               you have failed to do so;
   the Covered Property.                                                    (b) Submits a signed, sworn proof of
C. The following is added to the Loss Payment                                   loss within 60 days after receiving
   Loss Condition, as indicated in the Declarations                             notice from us of your failure to
   or in the Schedule:                                                          do so; and
   1. Loss Payable Clause                                                   (c) Has notified us of any change in
                                                                                ownership,      occupancy      or
      For Covered Property in which both you and
                                                                                substantial change in risk known
      a Loss Payee shown in the Schedule or in the
                                                                                to the Loss Payee.
      Declarations have an insurable interest, we
      will:                                                                 All of the terms of this Coverage Part
                                                                            will then apply directly to the Loss
       a. Adjust losses with you; and                                       Payee.
       b. Pay any claim for loss or damage jointly
                                                                        (4) If we pay the Loss Payee for any loss
          to you and the Loss Payee, as interests
                                                                            or damage and deny payment to you
          may appear
                                                                            because of your acts or because you
   2. Lender's Loss Payable Clause                                          have failed to comply with the terms
                                                                            of this Coverage Part:
       a. The Loss Payee shown in the Schedule
          or in the Declarations is a creditor,                             (a) The Loss Payee's rights will be
          including a mortgageholder or trustee,                                transferred to us to the extent of
          whose interest in Covered Property is                                 the amount we pay; and
          established by such written instruments
          as:                                                               (b) The Loss Payee's rights to
                                                                                recover the full amount of the
           (1) Warehouse receipts;                                              Loss Payee's claim will not be
           (2) A contract for deed;                                             impaired.
           (3) Bills of lading;                                             At our option, we may pay to the Loss
                                                                            Payee the whole principal on the debt
           (4) Financing statements; or                                     plus any accrued interest. In this
           (5) Mortgages, deeds of trust, or security                       event, you will pay your remaining
               agreements.                                                  debt to us.
       b. For Covered Property in which both you                    c. If we cancel this policy, we will give
          and a Loss Payee have an insurable                           written notice to the Loss Payee at least:
          interest:
                                                                        (1) 10 days before the effective date of
           (1) We will pay for covered loss or                              cancellation if we cancel for your
               damage to each Loss Payee in their                           nonpayment of premium; or
               order of precedence, as interests                        (2) 30 days before the effective date of
               may appear.
                                                                            cancellation if we cancel for any other
           (2) The Loss Payee has the right to                              reason.
               receive loss payment even if the Loss                d. If we elect not to renew this policy, we will
               Payee has started foreclosure or                        give written notice to the Loss Payee at
               similar action on the Covered                           least 10 days before the expiration date
               Property.                                               of this policy.




CP 12 18 10 12                        © Insurance Services Office, Inc., 2011                          Page 2 of 3



                                                                                               Exhibit 1, Page 17
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 17 of 279 Page ID
                                   #:674
                                                                                 COMMERCIAL PROPERTY


   3. Contract Of Sale Clause                                       For Covered Property that is the subject
                                                                    of a contract of sale, the word "you"
       a. The Loss Payee shown in the Schedule
                                                                    includes the Loss Payee.
          or in the Declarations is a person or
          organization you have entered into a              4. Building Owner Loss Payable Clause
          contract with for the sale of Covered
                                                                a. The Loss Payee shown in the Schedule
          Property.
                                                                   or in the Declarations is the owner of the
       b. For Covered Property in which both you                   described building in which you are a
          and the Loss Payee have an insurable                     tenant.
          interest, we will:                                    b. We will adjust losses to the described
          (1) Adjust losses with you; and                          building with the Loss Payee. Any loss
                                                                   payment made to the Loss Payee will
          (2) Pay any claim for loss or damage                     satisfy your claims against us for the
              jointly to you and the Loss Payee, as                owner's property.
              interests may appear.
                                                                c. We will adjust losses to tenants'
       c. The following is added to the Other                      improvements and betterments with you,
          Insurance Condition:                                     unless the lease provides otherwise.




CP 12 18 10 12                    © Insurance Services Office, Inc., 2011                        Page 3 of 3



                                                                                          Exhibit 1, Page 18
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 18 of 279 Page ID
                                   #:675
                                                                                      BUSINESSOWNERS
POLICY NUMBER: 680-4G700062-19-42                                                     ISSUE DATE: 10/18/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 SEWER OR DRAIN BACK UP EXTENSION
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

                                                     SCHEDULE
   Limit of Insurance $ 25000
The following is added to Paragraph A. 7. Coverage                you may also extend that insurance to apply to
Extensions :                                                      the actual loss of Business Income you sustain
Water or Sewage Back Up and Sump Overflow                         and reasonable and necessary Extra Expense
                                                                  you incur caused by or resulting from water or
(1) When the Declarations show that you have cov-                 sewage that backs up or overflows from a sewer,
    erage for Building or Business Personal Property,             drain or sump.
    you may extend that insurance to apply to direct
    physical loss of or damage to Covered Property           (3) Paragraph B.1.g.(3) does not apply to this Cover-
    at the described premises caused by or resulting             age Extension.
    from water or sewage that backs up or overflows          (4) The most we will pay under this Coverage Exten-
    from a sewer, drain or sump.                                 sion in any one occurrence at each described
(2) When the Declarations show that you have cov-                premises is the Limit of Insurance shown in the
    erage for Business Income and Extra Expense,                 Schedule above.




MP T3 06 02 07                          © 2007 The Travelers Companies, Inc.                          Page 1 of 1



                                                                                               Exhibit 1, Page 19
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 19 of 279 Page ID
                                     #:676
                                                                                      BUSINESSOWNERS
POLICY NUMBER: 680-4G700062-19-42                                                     ISSUE DATE: 10/18/2019

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        PROTECTIVE SAFEGUARDS ENDORSEMENT FOR
         SPRINKLERED LOCATIONS AND RESTAURANTS

This endorsement modifies insurance provided under the following:
         BUSINESSOWNERS COVERAGE PART

                                               SCHEDULE*

Prem.        Bldg.         Protective Safeguards            Prem.           Bldg.          Protective Safeguards
 No.          No.           Symbols Applicable               No.             No.            Symbols Applicable
001           001                   P-1,P-9
002           001                   P-9




1. The following is added to the:                             b. The protective safeguards to which this en-
    BUSINESSOWNERS PROPERTY COVERAGE                             dorsement applies are identified by the follow-
                                                                 ing symbols:
    SPECIAL FORM
    BUSINESSOWNERS PROPERTY COVERAGE                                "P-1"   Automatic Sprinkler System, includ-
    STANDARD FORM                                                           ing related supervisory services
    PROTECTIVE SAFEGUARDS                                                   Automatic Sprinkler System means:
    a. As a condition of this insurance, you are re-                        (1) Any automatic fire protective or
       quired to maintain the protective devices or                             extinguishing system, including
       services listed in the Schedule above.                                   connected:
                                                                               (a) Sprinklers    and    discharge
                                                                                   nozzles;
* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Decla-
  rations

                        Includes Material Copyrighted by Insurance Services Office, Inc.
MP T3 07 03 97                       ISO Commercial Risk Services, Inc.                                Page 1 of 2


                                                                                                Exhibit 1, Page 20
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 20 of 279 Page ID
                                   #:677
BUSINESSOWNERS




                 (b) Ducts, pipes, valves and fit-     2. The following is added to the EXCLUSION sec-
                     tings;                               tion of:
                 (c) Tanks, their component parts
                     and supports; and                     BUSINESSOWNERS PROPERTY COVERAGE
                                                           SPECIAL FORM
                 (d) Pumps and private fire pro-           BUSINESSOWNERS PROPERTY COVERAGE
                     tection mains.                        STANDARD FORM
              (2) When supplied from an automat-           We will not pay for loss or damage caused by or
                  ic fire protective system:               resulting from fire if, prior to the fire, you:
                 (a) Non-automatic fire protective         a. Knew of any suspension or impairment in any
                     systems; and                             protective safeguard listed in the Schedule
                 (b) Hydrants,   standpipes    and            above and failed to notify us of that fact; or
                     outlets.                              b. Failed to maintain any protective safeguard
                                                              listed in the Schedule above, and over which
"P-9" Protective system covering cooking
      surface as described in application                     you had control, in complete working order.
      for insurance on file with the                       If part of an Automatic Sprinkler System is shut
      company                                              off due to breakage, leakage, freezing conditions
                                                           or opening of sprinkler heads, notification to us
                                                           will not be necessary if you can restore full
                                                           protection within 48 hours.




                     Includes Material Copyrighted by Insurance Services Office, Inc.
Page 2 of 2                       ISO Commercial Risk Services, Inc.                        MP T3 07 03 97




                                                                                          Exhibit 1, Page 21
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 21 of 279 Page ID
                                   #:678
                                                                                 BUSINESSOWNERS
POLICY NUMBER: 680-4G700062-19-42                                                ISSUE DATE: 10/18/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        THEFT OF MONEY AND SECURITIES LIMITATION
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
A. Schedule
   Theft of Money and Securities Limit: $ 25,000
B. The BUSINESSOWNERS PROPERTY COVER-                               "theft" of any "money" and "securities" in
   AGE SPECIAL FORM is changed as follows:                          any one occurrence is the limit shown in
   1. The following is added to Paragraph A.5. :                    the schedule above. This limitation does
      a. If "money" and "securities" is otherwise                   not apply to any otherwise covered loss
         covered at any described premises, the                     or damage under the Employee Dishon-
         most we will pay for loss or damage by                     esty or Forgery or Alteration Additional
                                                                    Coverages.




MP T3 41 02 05                Copyright, The Travelers Indemnity Company, 2004                    Page 1 of 1



                                                                                           Exhibit 1, Page 22
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 22 of 279 Page ID
                                   #:679
                                                                                    BUSINESSOWNERS
POLICY NUMBER: 680-4G700062-19-42                                                   ISSUE DATE: 10/18/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         EXTENDED BUSINESS INCOME
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

1. With respect to Extended Business Income under Business Income and Extra Expense, the time frame
   referenced in Paragraph A.3.c.(2)( b) is increased by 90 consecutive days.




MP T3 47 10 06                      © 2006 The St. Paul Travelers Companies, Inc.                    Page 1 of 1



                                                                                              Exhibit 1, Page 23
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 23 of 279 Page ID
                                    #:680
                                                                                     BUSINESSOWNERS
POLICY NUMBER: 680-4G700062-19-42                                                    ISSUE DATE: 10/18/2019

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  UTILITY SERVICES – DIRECT DAMAGE
This endorsement modifies insurance provided under the following:
        BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

                                                  SCHEDULE
                                                                                    Power        Power
                                                 Communication Communication        Supply       Supply
                                                 Supply Property Supply Property Property       Property
                             Utility              (not including     (including (not including (including
Prem.                      Services                  overhead        overhead      overhead     overhead
Loc. Bldg . Covered          Limit of     Water    transmission    transmission  transmission transmission
 No . No. Property         Insurance      Supply       lines)           lines)       lines)       lines)
 001   001     BPP       $25,000             X                              X                              X




A. The BUSINESSOWNERS PROPERTY COVER-                                   for the described premises, then Para-
   AGE SPECIAL FORM is changed as follows:                              graph G.3.b. is deleted with respect to
                                                                        this endorsement for such described
   1. The following is added to Paragraph A.6.:
                                                                        premises.
       Utility Services – Direct Damage
                                                                    (3) If there is an "X" in the schedule above
       (1) We will pay for loss of or damage to Cov-                    under Power Supply Property (including
           ered Property as indicated in the sched-                     overhead transmission lines) for the de-
           ule above, caused by the interruption of                     scribed premises, then Paragraph
           services to the described premises. The                      G.22.b. is deleted with respect to this en-
           interruption must result from direct physi-                  dorsement for such described premises.
           cal loss or damage by a Covered Cause
                                                                    (4) The most we will pay for loss under this
           of Loss to the following property not on
                                                                        Additional Coverage in any one occur-
           the described premises if such property is
                                                                        rence for the described premises is the
           indicated by an "X" in the schedule
                                                                        Utility Services Limit of Insurance shown
           above:
                                                                        in the schedule above for such described
           (a) "Water Supply Services";                                 premises.
           (b) "Communication Supply Services"; or                  (5) Payments under this Additional Coverage
           (c) "Power Supply Services".                                 are subject to and not in addition to the
                                                                        applicable Limit of Insurance.
       (2) If there is an "X" in the schedule above
           under Communication Supply Property
           (including overhead transmission lines)




MP T3 18 02 05                Copyright, The Travelers Indemnity Company, 2004                        Page 1 of 1




                                                                                               Exhibit 1, Page 24
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 24 of 279 Page ID
                                   #:681
                                                                                     BUSINESSOWNERS
POLICY NUMBER: 680-4G700062-19-42                                                    ISSUE DATE: 10/18/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:
        BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

                                                    SCHEDULE

Premises
Location           Building
Number             Number                Description of Property
  001                 001                 MEAT, DAIRY & POULTRY

  002                 001                 ALL PERISHABLE GOODS




                                          Refrigeration             Causes of Loss:
Limit of                                  Maintenance           Breakdown or    Power                 Selling
Insurance          Deductible             Agreement             Contamination   Outage                Price
$ 15,000           $ 250                                              X                X                 X
$ 5,000            $ 250                                              X                X




A. The BUSINESSOWNERS PROPERTY COVER-                                  ing only if indicated by an "X" in the
   AGE SPECIAL FORM is changed as follows:                             schedule above:
   1. The following is added to Paragraph A.7.:                        (a) Breakdown        or     Contamination,
        Spoilage Coverage                                                  meaning:

        (1) When a Limit of Insurance is shown in the                      (i) Change in temperature or humid-
            Declarations for Business Personal Prop-                           ity resulting from mechanical
            erty at the described premises and such                            breakdown or failure of refrigerat-
            described premises is shown in the                                 ing, cooling or humidity control
            schedule above, you may extend that in-                            apparatus or equipment, only
            surance to apply to direct physical loss of                        while such equipment or appara-
            or damage to Perishable Stock caused by                            tus is at the described premises;
            or resulting from a covered cause of loss                          or
            described in Paragraph (3) below and not                       (ii) Contamination by a refrigerant,
            excluded in Paragraph (4) below.                                    only while the refrigerating appa-
        (2) This Coverage Extension does not apply                              ratus or equipment is at the de-
            to Perishable Stock while located:                                  scribed premises shown in the
                                                                                schedule; or
            (a) On buildings;
                                                                       (b) Power Outage, meaning change in
            (b) In the open; or                                            temperature or humidity resulting
            (c) In vehicles.                                               from complete or partial interruption
        (3) With respect to this Coverage Extension,                       of electrical power, either on or off the
                                                                           described premises, due to condi-
            covered cause of loss means the follow-
                                                                           tions beyond your control.


MP T9 73 02 05                    Copyright, The Travelers Indemnity Company, 2004                      Page 1 of 3



                                                                                                 Exhibit 1, Page 25
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 25 of 279 Page ID
                                    #:682
BUSINESSOWNERS


       (4) The following exclusions apply to this                      (b) Clean-up and Disposal
           Coverage Extension:                                             We will pay your expenses to clean-
              (a) We will not pay for loss or damage                       up and dispose of spoiled Covered
                  caused directly or indirectly by any of                  Property. Payment for Clean-up and
                  the following, regardless of any other                   Disposal is included within the Limit
                  cause or event that contributes con-                     of Insurance shown in the schedule
                  currently or in any sequence to the                      above.
                  loss:                                            (6) With respect to this Coverage Extension,
                  (i) Manual disconnecting of any re-                  if Selling price is indicated by an "X" in
                      frigeration, cooling, heating or                 the schedule above, the following is
                      humidity control system from the                 added to Paragraph E.4.:
                      source of electric power;                        We will determine the value of finished
                  (ii) Terminating of electric power due               Perishable Stock in the event of loss or
                       to throwing or turning off any                  damage at:
                       switch or other device usual to                 (a) The selling price, as if no loss or
                       the shutting off of electric power,                 damage had occurred;
                       on the premises shown in the
                       schedule above; or                              (b) Less discounts and expenses you
                                                                           otherwise would have had.
                  (iii) Intentional decision of an electric
                        utility company or other source of         (7) With respect to this Coverage Extension,
                        electric power not to provide suf-             Perishable Stock means personal prop-
                        ficient power or the inability of              erty:
                        such company or source to pro-                 (a) Maintained under controlled condi-
                        vide sufficient power, due to lack                 tions for its preservation; and
                        of fuel, governmental order or
                        lack of generating capacity to                 (b) Susceptible to loss or damage if the
                        meet the demand.                                   controlled temperature or humidity
                                                                           conditions change.
              (b) Paragraph B.1.b. Earth Movement;
                                                                   (8) Subject to Paragraph (9) below, the most
              (c) Paragraph B.1.c. Governmental Ac-                    we will pay for loss or damage under this
                  tion;                                                Coverage Extension in any one occur-
              (d) Paragraph B.1.d. Nuclear Hazard;                     rence is the Limit of Insurance shown in
                                                                       the schedule above.
              (e) Paragraph B.1.f. War and Military Ac-
                  tion;                                            (9) Regardless of the amount of the Busines-
                                                                       sowners Property Coverage Deductible,
              (f) Paragraph B.1.g. Water; and                          we will not pay for loss or damage under
              (g) Paragraph B.1.h. Neglect.                            this Coverage Extension in any one oc-
              No other exclusions in Paragraph B. Ex-                  currence until the amount of loss or dam-
              clusions apply to this Coverage Exten-                   age exceeds the Deductible shown in the
              sion. However, if any exclusions are                     schedule above. We will then pay the
              added by endorsement to this Coverage                    amount of loss or damage in excess of
              Form, such exclusions will apply to this                 this Deductible, up to the applicable Limit
              Coverage Extension.                                      of Insurance.
       (5) Under this Coverage Extension, the fol-                (10) Paragraph C.2. does not apply to this
           lowing coverages also apply:                                Coverage Extension.
              (a) Claim Mitigation Expense                        (11) Refrigeration Maintenance Agreement
                  We will pay the reasonable expenses                  (a) If:
                  you incur to prevent or reduce loss or                   (i) Breakdown or Contamination is
                  damage to the extent that such loss                          designated by an "X" as a cov-
                  or damage is reduced, but such pay-                          ered cause of loss in the sched-
                  ment will not increase the applicable                        ule above; and
                  Limit of Insurance.
                                                                           (ii) Refrigeration     Maintenance
                                                                                Agreement is shown as applica-


Page 2 of 3                      Copyright, The Travelers Indemnity Company, 2004                MP T9 73 02 05



                                                                                               Exhibit 1, Page 26
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 26 of 279 Page ID
                                   #:683
                                                                                       BUSINESSOWNERS


                     ble by an "X" in the schedule                      matically suspended at the described
                     above;                                             premises involved.
                 then the following condition applies:              (b) Refrigeration Maintenance Agree-
                 You must maintain a Refrigeration                      ment means a written service con-
                 Maintenance Agreement as de-                           tract, between you and the refrigera-
                 scribed in Paragraph (b) below. If you                 tion service organization, which pro-
                 voluntarily terminate this agreement                   vides for regular periodic inspection
                 and do not notify us, the insurance                    of the refrigeration equipment at the
                 provided by this endorsement under                     insured location, and the servicing
                 the Breakdown or Contamination                         and repair of equipment, including
                 covered cause of loss will be auto-                    emergency response at the insured
                                                                        location.




MP T9 73 02 05                 Copyright, The Travelers Indemnity Company, 2004                  Page 3 of 3



                                                                                          Exhibit 1, Page 27
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 27 of 279 Page ID
                                   #:684




            GENERAL LIABILITY




                                                               Exhibit 1, Page 28
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 28 of 279 Page ID
                                   #:685




    GENERAL LIABILITY




                                                               Exhibit 1, Page 29
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 29 of 279 Page ID
                                    #:686
                                                                 DECLARATIONS PREMIUM SCHEDULE
                                                                 Issue Date: 10/18/2019

                                Policy Number: 680-4G700062-19-42
This Schedule applies to the Declarations for the period of 12/04/2019 to 12/04/2020.
It shows all of your known rating classes as of the effective date. Any exceptions will be so noted. This includes
all locations you own, rent or occupy.
                                                                            PREMIUM
                                                                            BASE/                       ADVANCE
STATE ZIP            CLASS DESCRIPTION/CODE NUMBER                          EXPOSURE       RATES        PREMIUM

  CA   90017 FINE DINING                                               s 991,195           9.135         9,055

  CA   90017 Liquor Liab - Subject to Premium Audit                    s 275,202           11.756        3,236




                 *Subject to Audit
Rate Computation: The rate change shown may change any time there is a change in exposure or risk
charecteristic during the policy period or at audit

Premium Base Legend:
Premium Base                  How Rates Apply             Premium Base          How Rates Apply
a = area                      per 1000 sq. feet           s = gross sales       per $1000 of gross sales
c = cost                      per $1000 of total cost     u = units             per unit
e = employees                 per employee                t=                    This premium base is reserved
m = admissions                per 1000 of admissions                             for unusual applications. Base
p = payroll                   per $1000 of payroll                               and how rates apply are shown
r = receipts                  per $1000 of receipts                              above.


CG T0 07 04 09                                                                                   Page 1     of 1




                                                                                               Exhibit 1, Page 30
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 30 of 279 Page ID
                                     #:687


                                                         TABLE OF CONTENTS

  COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                CG T1 00 02 19
 SECTION I – COVERAGES                                                                                                      Beginning on Page



      Coverage A –
          Bodily Injury and Property                    Insuring Agreement .......................................................1
          Damage Liability
                                                        Exclusions .................................................................... 2
      Coverage B –
        Personal and Advertising                        Insuring Agreement .......................................................6
        Injury Liability
                                                        Exclusions .....................................................................6
      Coverage C –
          Medical Payments                              Insuring Agreement .......................................................9
                                                        Exclusions .................................................................... 9
      Supplementary Payments ...................................................................................................10
 SECTION II – WHO IS AN INSURED ....................................................................................... 11
 SECTION III – LIMITS OF INSURANCE ...................................................................................13
 SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS ........................................ 13
      Bankruptcy .........................................................................................................................13
      Duties In The Event Of Occurrence, Offense, Claim Or Suit ............................................... 13
      Legal Action Against Us ......................................................................................................14
      Other lnsurance ................................................................................................................. 15
      Premium Audit ................................................................................................................... 16
      Representations .................................................................................................................16
      Separation Of Insureds ...................................................................................................... 16
      Transfer Of Rights Of Recovery Against Others To Us ....................................................... 16
      When We Do Not Renew ................................................................................................... 16

 SECTION V – DEFINITIONS ....................................................................................................16




CG T0 34 02 19



                                                                                                                                   Exhibit 1, Page 31
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 31 of 279 Page ID
                                     #:688
                                                                                            COMMERCIAL GENERAL LIABILITY



   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Various provisions in this policy restrict coverage. Read                          (1) The "bodily injury" or "property damage" is
the entire policy carefully to determine rights, duties and                            caused by an "occurrence" that takes place
what is and is not covered.                                                            in the "coverage territory";
Throughout this policy the words "you" and "your" refer                            (2) The "bodily injury" or "property damage"
to the Named Insured shown in the Declarations, and                                    occurs during the policy period; and
any other person or organization qualifying as a Named
Insured under this policy. The words "we", "us" and                                (3) Prior to the policy period, no insured listed
"our" refer to the company providing this insurance.                                   under Paragraph 1. of Section II – Who Is
The word "insured" means any person or organization                                    An Insured and no "employee" authorized
qualifying as such under Section II – Who Is An                                        by you to give or receive notice of an
Insured.                                                                               "occurrence" or claim knew that the "bodily
                                                                                       injury" or "property damage" had occurred,
Other words and phrases that appear in quotation                                       in whole or in part. If such a listed insured
marks have special meaning. Refer to Section V –                                       or authorized "employee" knew, prior to the
Definitions.                                                                           policy period, that the "bodily injury" or
                                                                                       "property damage" occurred, then any
SECTION I – COVERAGES                                                                  continuation, change or resumption of such
                                                                                       "bodily injury" or "property damage" during
COVERAGE A – BODILY INJURY AND PROPERTY
                                                                                       or after the policy period will be deemed to
DAMAGE LIABILITY                                                                       have been known prior to the policy period.
1. Insuring Agreement
                                                                              c. "Bodily injury" or "property damage" which
    a. We will pay those sums that the insured                                   occurs during the policy period and was not,
       becomes legally obligated to pay as damages                               prior to the policy period, known to have
       because of "bodily injury" or "property damage"                           occurred by any insured listed under Paragraph
       to which this insurance applies. We will have                             1. of Section II – Who Is An Insured or any
       the right and duty to defend the insured against                          "employee" authorized by you to give or receive
       any "suit" seeking those damages. However,                                notice of an "occurrence" or claim, includes any
       we will have no duty to defend the insured                                continuation, change or resumption of that
       against any "suit" seeking damages for "bodily                            "bodily injury" or "property damage" after the
       injury" or "property damage" to which this                                end of the policy period.
       insurance does not apply. We may, at our
       discretion, investigate any "occurrence" and                           d. "Bodily injury" or "property damage" will be
       settle any claim or "suit" that may result. But:                          deemed to have been known to have occurred
                                                                                 at the earliest time when any insured listed
        (1) The amount we will pay for damages is                                under Paragraph 1. of Section II – Who Is An
            limited as described in Section III – Limits                         Insured or any "employee" authorized by you to
            Of Insurance; and                                                    give or receive notice of an "occurrence" or
                                                                                 claim:
        (2) Our right and duty to defend end when we
            have used up the applicable limit of                                   (1) Reports all, or any part, of the "bodily
            insurance in the payment of judgments or                                   injury" or "property damage" to us or any
            settlements under Coverages A or B or                                      other insurer;
            medical expenses under Coverage C.
                                                                                   (2) Receives a written or verbal demand or
        No other obligation or liability to pay sums or
                                                                                       claim for damages because of the "bodily
        perform acts or services is covered unless
                                                                                       injury" or "property damage"; or
        explicitly provided for under Supplementary
        Payments.                                                                  (3) Becomes aware by any other means that
    b. This insurance applies to "bodily injury" and                                   "bodily injury" or "property damage" has
       "property damage" only if:                                                      occurred or has begun to occur.




CG T1 00 02 19                    © 2017 The Travelers Indemnity Company. All rights reserved.                       Page 1 of 21
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                                Exhibit 1, Page 32
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 32 of 279 Page ID
                                     #:689
COMMERCIAL GENERAL LIABILITY


   e. Damages because of "bodily injury" include                                (3) Any statute, ordinance or regulation relating
      damages claimed by any person or organization                                 to the sale, gift, distribution or use of
      for care, loss of services or death resulting at                              alcoholic beverages.
      any time from the "bodily injury".                                        This exclusion applies only if you are in the
2. Exclusions                                                                   business of manufacturing, distributing, selling,
                                                                                serving or furnishing alcoholic beverages. For
   This insurance does not apply to:                                            the purposes of this exclusion, permitting a
   a. Expected Or Intended Injury                                               person to bring alcoholic beverages on your
                                                                                premises, for consumption on your premises,
       "Bodily injury" or "property damage" expected or
                                                                                whether or not a fee is charged or a license is
       intended from the standpoint of the insured.
                                                                                required for such activity, is not by itself
       This exclusion does not apply to "bodily injury"
                                                                                considered the business of selling, serving or
       or "property damage" resulting from the use of
                                                                                furnishing alcoholic beverages.
       reasonable force to protect persons or property.
                                                                          d. Workers' Compensation And Similar Laws
   b. Contractual Liability
                                                                               Any obligation of the insured under a workers'
       "Bodily injury" or "property damage" for which
       the insured is obligated to pay damages by                              compensation,      disability   benefits   or
                                                                               unemployment compensation law or any similar
       reason of the assumption of liability in a
                                                                               law.
       contract or agreement. This exclusion does not
       apply to liability for damages:                                    e. Employer's Liability
       (1) That the insured would have in the absence                        "Bodily injury" to:
           of the contract or agreement; or                                     (1) An "employee" of the insured arising out of
       (2) Assumed in a contract or agreement that is                               and in the course of:
           an "insured contract", provided that the                                  (a) Employment by the insured; or
           "bodily injury" or "property damage" occurs
           subsequent to the execution of the contract                               (b) Performing duties related to the
           or agreement. Solely for the purposes of                                      conduct of the insured's business; or
           liability assumed in an "insured contract",                          (2) The spouse, child, parent, brother or sister
           reasonable attorneys' fees and necessary                                  of that "employee" as a consequence of
           litigation expenses incurred by or for a party                            Paragraph (1) above.
           other than an insured will be deemed to be
           damages because of "bodily injury" or                                This exclusion applies whether the insured may
           "property damage", provided that:                                    be liable as an employer or in any other capacity
                                                                                and to any obligation to share damages with or
           (a) Liability to such party for, or for the                          repay someone else who must pay damages
               cost of, that party's defense has also                           because of the injury.
               been assumed in the same "insured
               contract"; and                                                   This exclusion does not apply to liability
                                                                                assumed by the insured under an "insured
           (b) Such attorneys' fees and litigation                              contract".
               expenses are for defense of that party
               against a civil or alternative dispute                     f.    Pollution
               resolution     proceeding   in   which                           (1) "Bodily injury" or "property damage" arising
               damages to which this insurance                                      out of the actual, alleged or threatened
               applies are alleged.                                                 discharge, dispersal, seepage, migration,
                                                                                    release or escape of "pollutants":
   c. Liquor Liability
       "Bodily injury" or "property damage" for which                                (a) At or from any premises, site or
       any insured may be held liable by reason of:                                      location which is or was at any time
                                                                                         owned or occupied by, or rented or
       (1) Causing or contributing to the intoxication                                   loaned to, any insured. However, this
           of any person;                                                                subparagraph does not apply to:
       (2) The furnishing of alcoholic beverages to a                                     (i) "Bodily injury"   if sustained within a
           person under the legal drinking age or                                             building and       caused by smoke,
           under the influence of alcohol; or                                                 fumes, vapor      or soot produced by
                                                                                              or originating    from equipment that



Page 2 of 21                    © 2017 The Travelers Indemnity Company. All rights reserved.                      CG T1 00 02 19
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                                 Exhibit 1, Page 33
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 33 of 279 Page ID
                                    #:690
                                                                                           COMMERCIAL GENERAL LIABILITY


                     is used to heat, cool or dehumidify                                         to perform the normal electrical,
                     the building, or produced by or                                             hydraulic or mechanical functions
                     originating from equipment that is                                          necessary for the operation of
                     used to heat water for personal                                             "mobile equipment" or its parts, if
                     use by the building's occupants or                                          such fuels, lubricants or other
                     their guests;                                                               operating fluids escape from a
                                                                                                 vehicle part designed to hold, store
                 (ii) "Bodily     injury"   or    "property
                                                                                                 or receive them. This exception
                      damage" for which you may be
                                                                                                 does not apply if the "bodily injury"
                      held liable, if you are a contractor
                                                                                                 or "property damage" arises out of
                      and the owner or lessee of such
                                                                                                 the intentional discharge, dispersal
                      premises, site or location has been
                                                                                                 or release of the fuels, lubricants
                      added to your policy as an
                                                                                                 or other operating fluids, or if such
                      additional insured with respect to
                                                                                                 fuels, lubricants or other operating
                      your ongoing operations performed
                                                                                                 fluids are brought on or to the
                      for that additional insured at that
                                                                                                 premises, site or location with the
                      premises, site or location and such
                                                                                                 intent that they be discharged,
                      premises, site or location is not                                          dispersed or released as part of
                      and never was owned or occupied
                                                                                                 the operations being performed by
                      by, or rented or loaned to, any
                                                                                                 such     insured,    contractor    or
                      insured, other than that additional
                                                                                                 subcontractor;
                      insured; or
                 (iii) "Bodily injury"  or  "property                                      (ii) "Bodily    injury"   or    "property
                       damage" arising out of heat,                                             damage"      sustained within a
                       smoke or fumes from a "hostile                                           building and caused by the release
                       fire";                                                                   of gases, fumes or vapors from
          (b) At or from any premises, site or                                                  materials brought into that building
              location which is or was at any time                                              in connection with operations being
              used by or for any insured or others for                                          performed by you or on your behalf
              the     handling,   storage,    disposal,                                         by a contractor or subcontractor; or
              processing or treatment of waste;
                                                                                           (iii) "Bodily   injury" or "property
          (c) If such "pollutants" are or were at any
                                                                                                 damage" arising out of heat,
              time transported, handled, stored,
                                                                                                 smoke or fumes from a "hostile
              treated, disposed of, or processed as
                                                                                                 fire"; or
              waste by or for:
                 (i) Any insured; or                                                  (e) At or from any premises, site or
                                                                                          location on which any insured or any
                 (ii) Any person       or organization for
                                                                                          contractors or subcontractors working
                      whom     you      may   be     legally
                                                                                          directly or indirectly on any insured's
                      responsible;
                                                                                          behalf are or were at any time
          (d) At or from any premises, site or                                            performing operations to test for,
              location on which any insured or any                                        monitor, clean up, remove, contain,
              contractors or subcontractors working                                       treat, detoxify or neutralize, or in any
              directly or indirectly on any insured's                                     way respond to, or assess the effects
              behalf are performing operations if the                                     of, "pollutants".
              "pollutants" are brought on or to the
              premises, site or location in connection                           (2) Any loss, cost or expense arising out of
              with such operations by such insured,                                  any:
              contractor or subcontractor. However,
              this subparagraph does not apply to:                                    (a) Request, demand, order or statutory or
                                                                                          regulatory requirement that any insured
                 (i) "Bodily    injury"   or   "property                                  or others test for, monitor, clean up,
                     damage" arising out of the escape                                    remove, contain, treat, detoxify or
                     of fuels, lubricants or other                                        neutralize, or in any way respond to, or
                     operating fluids which are needed                                    assess the effects of, "pollutants"; or



CG T1 00 02 19                   © 2017 The Travelers Indemnity Company. All rights reserved.                          Page 3 of 21
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                                 Exhibit 1, Page 34
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 34 of 279 Page ID
                                    #:691
COMMERCIAL GENERAL LIABILITY


           (b) Claim or suit by or on behalf of any                                  (b) The operation of any of the machinery
               governmental authority or any other                                       or equipment listed in Paragraph f.(2)
               person or organization because of                                         or f.(3) of the definition of "mobile
               testing for, monitoring, cleaning up,                                     equipment"; or
               removing,         containing,  treating,
               detoxifying or neutralizing, or in any                           (6) An aircraft that is:
               way responding to, or assessing the                                   (a) Chartered with a pilot to any insured;
               effects of, "pollutants".
                                                                                     (b) Not owned by any insured; and
   g. Aircraft, Auto Or Watercraft                                                   (c) Not being used to carry any person or
      "Bodily injury" or "property damage" arising out                                   property for a charge.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or                    h. Mobile Equipment
      watercraft owned or operated by or rented or                           "Bodily injury" or "property damage" arising out
      loaned to any insured. Use includes operation                          of:
      and "loading or unloading".                                               (1) The transportation of "mobile equipment"
       This exclusion applies even if the claims                                    by an "auto" owned or operated by or
       against any insured allege negligence or other                               rented or loaned to any insured; or
       wrongdoing       in   the    supervision, hiring,
                                                                                (2) The use of "mobile equipment" in, or while
       employment, training or monitoring of others by
                                                                                    in practice for, or while being prepared for,
       that insured, if the "occurrence" which caused
                                                                                    any prearranged racing, speed, demolition,
       the "bodily injury" or "property damage" involved
       the    ownership,       maintenance,     use   or                            or stunting activity
       entrustment to others of any aircraft, "auto" or                   i.    War
       watercraft that is owned or operated by or                               "Bodily injury" or "property damage" arising out
       rented or loaned to any insured.                                         of:
       This exclusion does not apply to:                                        (1) War, including undeclared or civil war;
       (1) A watercraft while ashore on premises you                            (2) Warlike action by a military force, including
           own or rent;                                                             action in hindering or defending against an
       (2) A watercraft you do not own that is:                                     actual or expected attack, by any
                                                                                    government, sovereign or other authority
           (a) 50 feet long or less; and                                            using military personnel or other agents; or
           (b) Not being used to carry any person or                            (3) Insurrection, rebellion, revolution, usurped
               property for a charge;                                               power, or action taken by governmental
       (3) Parking an "auto" on, or on the ways next                                authority in hindering or defending against
           to, premises you own or rent, provided the                               any of these.
           "auto" is not owned by or rented or loaned                     j.    Damage To Property
           to you or the insured;
                                                                                "Property damage" to:
       (4) Liability assumed under any "insured
           contract" for the ownership, maintenance or                          (1) Property you own, rent, or occupy,
           use of aircraft or watercraft;                                           including any costs or expenses incurred
                                                                                    by you, or any other person, organization or
       (5) "Bodily injury" or "property damage" arising                             entity,     for     repair,    replacement,
           out of:                                                                  enhancement, restoration or maintenance
                                                                                    of such property for any reason, including
           (a) The operation of machinery or
                                                                                    prevention of injury to a person or damage
               equipment that is attached to, or part
                                                                                    to another's property;
               of, a land vehicle that would qualify as
               "mobile equipment" under the definition                          (2) Premises you sell, give away or abandon, if
               of "mobile equipment" if such land                                   the "property damage" arises out of any
               vehicle were not subject to a                                        part of those premises;
               compulsory or financial responsibility
                                                                                (3) Property loaned to you;
               law, or other motor vehicle insurance
               law, where it is licensed or principally                         (4) Personal property in the care, custody or
               garaged; or                                                          control of the insured;



Page 4 of 21                    © 2017 The Travelers Indemnity Company. All rights reserved.                    CG T1 00 02 19
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                              Exhibit 1, Page 35
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 35 of 279 Page ID
                                    #:692
                                                                                           COMMERCIAL GENERAL LIABILITY


        (5) That particular part of real property on                             accidental physical injury to "your product" or
            which you or any contractors or                                      "your work" after it has been put to its intended
            subcontractors working directly or indirectly                        use.
            on your behalf are performing operations, if
                                                                           n. Recall Of Products, Work Or Impaired
            the "property damage" arises out of those
            operations; or                                                    Property
                                                                                 Damages claimed for any loss, cost or expense
        (6) That particular part of any property that
                                                                                 incurred by you or others for the loss of use,
            must be restored, repaired or replaced
                                                                                 withdrawal,    recall,   inspection,    repair,
            because "your work" was incorrectly
                                                                                 replacement, adjustment, removal or disposal
            performed on it.
                                                                                 of:
        Paragraphs (1), (3) and (4) of this exclusion do
        not apply to "premises damage". A separate                               (1) "Your product";
        limit of insurance applies to "premises damage"                          (2) "Your work"; or
        as described in Paragraph 6. of Section III –
        Limits Of Insurance.                                                     (3) "Impaired property";

        Paragraph (2) of this exclusion does not apply if                        if such product, work, or property is withdrawn
        the premises are "your work" and were never                              or recalled from the market or from use by any
        occupied, rented or held for rental by you.                              person or organization because of a known or
                                                                                 suspected defect, deficiency, inadequacy or
        Paragraphs (3), (4), (5) and (6) of this                                 dangerous condition in it.
        exclusion do not apply to liability assumed
        under a sidetrack agreement.                                       o. Personal And Advertising Injury

        Paragraph (6) of this exclusion does not apply                           "Bodily injury" arising out of "personal and
        to "property damage" included in the "products-                          advertising injury".
        completed operations hazard".                                      p. Electronic Data
   k. Damage To Your Product                                                     Damages arising out of the loss of, loss of use
        "Property damage" to "your product" arising out                          of, damage to, corruption of, inability to access,
        of it or any part of it.                                                 or inability to manipulate "electronic data".

   l.   Damage To Your Work                                                      However, this exclusion does not apply to
                                                                                 liability for damages because of "bodily injury".
        "Property damage" to "your work" arising out of
        it or any part of it and included in the "products-                q. Unsolicited Communication
        completed operations hazard".                                            "Bodily injury" or "property damage" arising out
        This exclusion does not apply if the damaged                             of any actual or alleged violation of any law that
        work or the work out of which the damage                                 restricts or prohibits the sending, transmitting
        arises was performed on your behalf by a                                 or distributing of "unsolicited communication".
        subcontractor.                                                     r.    Access Or Disclosure Of Confidential Or
   m. Damage To Impaired Property Or Property                                    Personal Information
      Not Physically Injured                                                     "Bodily injury" or "property damage" arising out
        "Property damage" to "impaired property" or                              of any access to or disclosure of any person's
        property that has not been physically injured,                           or organization's confidential or personal
        arising out of:                                                          information.
        (1) A defect, deficiency, inadequacy or                            s. Asbestos
            dangerous condition in "your product" or
                                                                                 (1) "Bodily injury" or "property damage" arising
            "your work"; or
                                                                                     out of the actual or alleged presence or
        (2) A delay or failure by you or anyone acting                               actual, alleged or threatened dispersal of
            on your behalf to perform a contract or                                  asbestos, asbestos fibers or products
            agreement in accordance with its terms.                                  containing asbestos, provided that the
                                                                                     "bodily injury" or "property damage" is
        This exclusion does not apply to the loss of use                             caused or contributed to by the hazardous
        of other property arising out of sudden and                                  properties of asbestos.



CG T1 00 02 19                   © 2017 The Travelers Indemnity Company. All rights reserved.                       Page 5 of 21
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                               Exhibit 1, Page 36
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 36 of 279 Page ID
                                    #:693
COMMERCIAL GENERAL LIABILITY


        (2) "Bodily injury" or "property damage" arising                             employment-related practices described in
            out of the actual or alleged presence or                                 Paragraph (a), (b),or (c) above is directed.
            actual, alleged or threatened dispersal of                          This exclusion applies whether the insured may
            any solid, liquid, gaseous or thermal irritant                      be liable as an employer or in any other capacity
            or contaminant, including smoke, vapors,                            and to any obligation to share damages with or
            soot, fumes, acids, alkalis, chemicals and                          repay someone else who must pay damages
            waste, and that are part of any claim or                            because of the "bodily injury".
            "suit" which also alleges any "bodily injury"                  Exclusions c. through n. do not apply to "premises
            or "property damage" described in                              damage". A separate limit of insurance applies to
            Paragraph (1) above.                                           "premises damage" as described in Paragraph 6. of
        (3) Any loss, cost or expense arising out of                       Section III – Limits Of Insurance.
            any:                                                      COVERAGE B – PERSONAL AND ADVERTISING
            (a) Request, demand, order or statutory or                INJURY LIABILITY
                regulatory requirement that any insured               1. Insuring Agreement
                or others test for, monitor, clean up,
                                                                           a. We will pay those sums that the insured
                remove, contain, treat, detoxify or                           becomes legally obligated to pay as damages
                neutralize, or in any way respond to, or                      because of "personal and advertising injury" to
                assess the effects of, asbestos,                              which this insurance applies. We will have the
                asbestos fibers or products containing                        right and duty to defend the insured against any
                asbestos; or                                                  "suit" seeking those damages. However, we will
            (b) Claim or suit by or on behalf of any                          have no duty to defend the insured against any
                governmental authority or any other                           "suit" seeking damages for "personal and
                                                                              advertising injury" to which this insurance does
                person or organization because of
                                                                              not apply. We may, at our discretion,
                testing for, monitoring, cleaning up,
                                                                              investigate any offense and settle any claim or
                removing,       containing,    treating,
                                                                              "suit" that may result. But:
                detoxifying or neutralizing, or in any
                way responding to, or assessing the                             (1) The amount we will pay for damages is
                effects of, asbestos, asbestos fibers or                            limited as described in Section III – Limits
                products containing asbestos.                                       Of Insurance; and
   t.   Employment-Related Practices                                            (2) Our right and duty to defend end when we
        "Bodily injury" to:                                                         have used up the applicable limit of
                                                                                    insurance in the payment of judgments or
        (1) A person arising out of any:                                            settlements under Coverages A or B or
            (a) Refusal to employ that person;                                      medical expenses under Coverage C.
            (b) Termination        of    that    person's                       No other obligation or liability to pay sums or
                 employment; or                                                 perform acts or services is covered unless
            (c) Employment-related practice, policy,                            explicitly provided for under Supplementary
                 act or omission, such as coercion,                             Payments.
                 demotion, evaluation, reassignment,                       b. This insurance applies to "personal and
                 discipline, failure to promote or                            advertising injury" caused by an offense arising
                 advance,      harassment,    humiliation,                    out of your business but only if the offense was
                 discrimination, libel, slander, violation                    committed in the "coverage territory" during the
                 of the person's right of privacy,                            policy period.
                 malicious prosecution or false arrest,
                                                                     2.    Exclusions
                 detention or imprisonment applied to or
                 directed at that person, regardless of                    This insurance does not apply to:
                 whether such practice, policy, act or                     a. Knowing Violation Of Rights Of Another
                 omission occurs, is applied or is                            "Personal and advertising injury" caused by or
                 committed before, during or after the                        at the direction of the insured with the
                 time of that person's employment; or                         knowledge that the act would violate the rights
        (2) The spouse, child, parent, brother or sister                      of another and would inflict "personal and
            of that person as a consequence of "bodily                        advertising injury".
            injury" to that person at whom any of the


Page 6 of 21                     © 2017 The Travelers Indemnity Company. All rights reserved.                     CG T1 00 02 19
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                                 Exhibit 1, Page 37
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 37 of 279 Page ID
                                    #:694
                                                                                          COMMERCIAL GENERAL LIABILITY


      This exclusion does not apply to "personal                                           against a civil or alternative dispute
      injury" caused by malicious prosecution.                                             resolution    proceeding    in   which
   b. Material Published With Knowledge Of                                                 damages to which this insurance
      Falsity                                                                              applies are alleged.
      "Personal and advertising injury" arising out of                    f.    Breach Of Contract
      oral or written publication, including publication                        "Advertising injury" arising out of a breach of
      by electronic means, of material, if done by or at                        contract.
      the direction of the insured with knowledge of
      its falsity.                                                        g. Quality Or Performance Of Goods - Failure
                                                                             To Conform To Statements
   c. Material Published Or Used Prior To Policy                             "Advertising injury" arising out of the failure of
      Period                                                                 goods, products or services to conform with
       (1) "Personal and advertising injury" arising out                     any statement of quality or performance made
           of oral or written publication, including                         in your "advertisement".
           publication by electronic means, of material
                                                                          h. Wrong Description Of Prices
           whose first publication took place before
           the beginning of the policy period; or                            "Advertising injury" arising out of the wrong
                                                                             description of the price of goods, products or
       (2) "Advertising   injury"   arising      out   of                    services stated in your "advertisement".
           infringement of copyright, "title" or "slogan"
           in your "advertisement" whose first                            i.    Intellectual Property
           infringement in your "advertisement" was                             "Personal and advertising injury" arising out of
           committed before the beginning of the                                any actual or alleged infringement or violation of
           policy period.                                                       any of the following rights or laws, or any other
                                                                                "personal and advertising injury" alleged in any
   d. Criminal Acts                                                             claim or "suit" that also alleges any such
      "Personal and advertising injury" arising out of a                        infringement or violation:
      criminal act committed by or at the direction of
                                                                                (1) Copyright;
      the insured.
                                                                                (2) Patent;
   e. Contractual Liability
                                                                                (3) Trade dress;
      "Personal and advertising injury" for which the
      insured has assumed liability in a contract or                            (4) Trade name;
      agreement. This exclusion does not apply to                               (5) Trademark;
      liability for damages:
                                                                                (6) Trade secret; or
       (1) That the insured would have in the absence
                                                                                (7) Other intellectual property rights or laws.
           of the contract or agreement; or
       (2) Because of "personal injury" assumed by                              This exclusion does not apply to:
           you in a contract or agreement that is an                            (1) "Advertising injury" arising out of any actual
           "insured contract", provided that the                                    or alleged infringement or violation of
           "personal injury" is caused by an offense                                another's copyright, "title" or "slogan" in
           committed subsequent to the execution of                                 your "advertisement"; or
           the contract or agreement. Solely for the
           purposes of liability assumed by you in an                           (2) Any other "personal and advertising injury"
           "insured contract", reasonable attorneys'                                alleged in any claim or "suit" that also
           fees and necessary litigation expenses                                   alleges any such infringement or violation
           incurred by or for a party other than an                                 of another's copyright, "title" or "slogan" in
           insured will be deemed to be damages                                     your "advertisement".
           because of "personal injury", provided that:                   j.    Insureds In Media And Internet Type
           (a) Liability to such party for, or for the                          Businesses
               cost of, that party's defense has also                           "Personal and advertising injury" caused by an
               been assumed by you in the same                                  offense committed by an insured whose
               "insured contract"; and                                          business is:
           (b) Such attorneys' fees and litigation
                                                                                (1) Advertising, "broadcasting" or publishing;
               expenses are for defense of that party


CG T1 00 02 19                  © 2017 The Travelers Indemnity Company. All rights reserved.                        Page 7 of 21
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                              Exhibit 1, Page 38
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 38 of 279 Page ID
                                    #:695
COMMERCIAL GENERAL LIABILITY


        (2) Designing or determining               content      of                    neutralizing, or in any way responding to,or
            websites for others; or                                                   assessing the effects of, "pollutants".
        (3) An Internet search, access, content or                         o. War
            service provider.                                                    "Personal and advertising injury" arising out of:
        However, this exclusion does not apply to
                                                                                 (1) War, including undeclared or civil war;
        Paragraphs a.(1), (2) and (3) of the definition of
        "personal injury".                                                       (2) Warlike action by a military force, including
                                                                                     action in hindering or defending against an
        For the purposes of this exclusion:
                                                                                     actual or expected attack, by any
        (1) Creating and producing correspondence                                    government, sovereign or other authority
            written in the conduct of your business,                                 using military personnel or other agents; or
            bulletins, financial or annual reports, or
                                                                                 (3) Insurrection, rebellion, revolution, usurped
            newsletters about your goods, products or
                                                                                     power, or action taken by governmental
            services will not be considered the
                                                                                     authority in hindering or defending against
            business of publishing; and
                                                                                     any of these.
        (2) The placing of frames, borders or links, or
                                                                           p. Unsolicited Communication
            advertising, for you or others anywhere on
            the Internet will not, by itself, be considered                      "Personal and advertising injury" arising out of
            the business of advertising, "broadcasting"                          any actual or alleged violation of any law that
            or publishing.                                                       restricts or prohibits the sending, transmitting
                                                                                 or distributing of "unsolicited communication".
   k. Electronic Chatrooms Or Bulletin Boards
                                                                           q. Access Or Disclosure Of Confidenital Or
        "Personal and advertising injury" arising out of                      Personal Information
        an electronic chatroom or bulletin board the
        insured hosts or owns, or over which the                                 "Personal and advertising injury" arising out of
        insured exercises control.                                               any access to or disclosure of any person's or
                                                                                 organization's   confidential    or     personal
   l.   Unauthorized Use Of Another's Name Or                                    information.
        Product                                                            r.    Asbestos
        "Personal and advertising injury" arising out of                         (1) "Personal and advertising injury" arising out
        the unauthorized use of another's name or                                    of the actual or alleged presence or actual,
        product in your e-mail address, domain name or                               alleged or threatened dispersal of asbestos,
        metatag, or any other similar tactics to mislead                             asbestos fibers or products containing
        another's potential customers.                                               asbestos, provided that the "personal and
   m. Pollution                                                                      advertising injury" is caused or contributed
                                                                                     to by the hazardous properties of asbestos.
        "Personal and advertising injury" arising out of
        the actual, alleged or threatened discharge,                             (2) "Personal and advertising injury" arising out
        dispersal, seepage, migration, release or                                    of the actual or alleged presence or actual,
        escape of "pollutants" at any time.                                          alleged or threatened dispersal of any solid,
                                                                                     liquid, gaseous or thermal irritant or
   n. Pollution-Related                                                              contaminant, including smoke, vapors,
      Any loss, cost or expense arising out of any:                                  soot, fumes, acids, alkalis, chemicals and
                                                                                     waste, and that are part of any claim or
        (1) Request, demand, order or statutory or                                   "suit" which also alleges any "personal and
            regulatory requirement that any insured or                               advertising injury" described in Paragraph
            others test for, monitor, clean up, remove,                              (1) above.
            contain, treat, detoxify or neutralize, or in
            any way respond to, or assess the effects                            (3) Any loss, cost or expense arising out of
            of, "pollutants"; or                                                     any:
        (2) Claim or suit by or on behalf of any                                      (a) Request, demand, order or statutory or
            governmental authority or any other person                                    regulatory requirement that any insured
            or organization because of testing for,                                       or others test for, monitor, clean up,
            monitoring,   cleaning    up,    removing,                                    remove, contain, treat, detoxify or
            containing,   treating,   detoxifying   or                                    neutralize, or in any way respond to, or


Page 8 of 21                     © 2017 The Travelers Indemnity Company. All rights reserved.                    CG T1 00 02 19
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                               Exhibit 1, Page 39
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 39 of 279 Page ID
                                    #:696
                                                                                           COMMERCIAL GENERAL LIABILITY


                 assess the effects of, asbestos,                                (3) Because of your operations;
                 asbestos fibers or products containing
                                                                                 provided that:
                 asbestos; or
                                                                                 (a) The accident takes place in the "coverage
           (b) Claim or suit by or on behalf of any                                  territory" and during the policy period;
               governmental authority or any other
               person or organization because of                                 (b) The expenses are incurred and reported to
               testing for, monitoring, cleaning up,                                 us within one year of the date of the
               removing,       containing,     treating,                             accident; and
               detoxifying or neutralizing, or in any                            (c) The injured person submits to examination,
               way responding to, or assessing the                                   at our expense, by physicians of our choice
               effects of, asbestos, asbestos fibers or                              as often as we reasonably require.
               products containing asbestos.
                                                                           b. We will make these payments regardless of
   s. Employment-Related Practices                                            fault. These payments will not exceed the
       "Personal injury" to:                                                  applicable limit of insurance. We will pay
                                                                              reasonable expenses for:
       (1) A person arising out of any:
                                                                                 (1) First aid administered at the time of an
           (a) Refusal to employ that person;                                        accident;
           (b) Termination    of            that        person's                 (2) Necessary medical, surgical, X-ray and
               employment; or                                                        dental    services, including prosthetic
                                                                                     devices; and
           (c) Employment-related practice, policy,
               act or omission, such as coercion,                                (3) Necessary         ambulance,        hospital,
               demotion, evaluation, reassignment,                                   professional nursing and funeral services.
               discipline, failure to promote or                      2. Exclusions
               advance,      harassment,    humiliation,
               discrimination, libel, slander, violation                   We will not pay expenses for "bodily injury":
               of the person's right of privacy,                           a. Any Insured
               malicious prosecution or false arrest,
                                                                                 To any insured, except "volunteer workers".
               detention or imprisonment applied to or
               directed at that person, regardless of                      b. Hired Person
               whether such practice, policy, act or                             To a person hired to do work for or on behalf of
               omission occurs, is applied or is                                 any insured or a tenant of any insured.
               committed before, during or after the
               time of that person's employment; or                        c. Injury On Normally Occupied Premises
       (2) The spouse, child, parent, brother or sister                          To a person injured on that part of premises
           of that person as a consequence of                                    you own or rent that the person normally
           "personal injury" to that person at whom                              occupies.
           any of the employment-related practices                         d. Workers' Compensation And Similar Laws
           described in Paragraph (a), (b), or (c)                               To a person, whether or not an "employee" of
           above is directed.                                                    any insured, if benefits for the "bodily injury" are
       This exclusion applies whether the insured may                            payable or must be provided under a workers'
       be liable as an employer or in any other capacity                         compensation or disability benefits law or a
       and to any obligation to share damages with or                            similar law.
       repay someone else who must pay damages                             e. Athletics Activities
       because of the "personal injury".
                                                                                 To a person injured while practicing, instructing
COVERAGE C – MEDICAL PAYMENTS                                                    or participating in any physical exercises or
1. Insuring Agreement                                                            games, sports, or athletic contests.

   a. We will pay medical expenses as described                            f.    Products-Completed Operations Hazard
      below for "bodily injury" caused by an accident:                           Included    within  the       "products-completed
      (1) On premises you own or rent;                                           operations hazard".
       (2) On ways next to premises you own or rent;                       g. Coverage A Exclusions
           or                                                                    Excluded under Coverage A.


CG T1 00 02 19                   © 2017 The Travelers Indemnity Company. All rights reserved.                        Page 9 of 21
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                               Exhibit 1, Page 40
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 40 of 279 Page ID
                                    #:697
COMMERCIAL GENERAL LIABILITY


SUPPLEMENTARY PAYMENTS                                                           assumed by the insured in the same "insured
                                                                                 contract";
1. We will pay, with respect to any claim we
   investigate or settle, or any "suit" against an insured                 d. The allegations in the "suit" and the information
   we defend:                                                                 we know about the "occurrence" or offense are
                                                                              such that no conflict appears to exist between
    a. All expenses we incur.                                                 the interests of the insured and the interests of
                                                                              the indemnitee;
    b. Up to $2,500 for the cost of bail bonds required
       because of accidents or traffic law violations                      e. The indemnitee and the insured ask us to
       arising out of the use of any vehicle to which                         conduct and control the defense of that
       the Bodily Injury Liability Coverage applies. We                       indemnitee against such "suit" and agree that
       do not have to furnish these bonds.                                    we can assign the same counsel to defend the
                                                                              insured and the indemnitee; and
    c. The cost of bonds to release attachments, but
       only for bond amounts within the applicable limit                   f.    The indemnitee:
       of insurance. We do not have to furnish these
                                                                                 (1) Agrees in writing to:
       bonds.
                                                                                      (a) Cooperate with us in the investigation,
    d. All reasonable expenses incurred by the
                                                                                          settlement or defense of the "suit";
       insured at our request to assist us in the
       investigation or defense of the claim or "suit",                               (b) Immediately send us copies of any
       including actual loss of earnings up to $500 a                                     demands, notices, summonses or legal
       day because of time off from work.                                                 papers received in connection with the
                                                                                          "suit";
    e. All court costs taxed against the insured in the
       "suit". However, these payments do not include                                 (c) Notify any other insurer whose
       attorneys' fees or attorneys' expenses taxed                                       coverage is available to the indemnitee;
       against the insured.                                                               and
    f.   Prejudgment interest awarded against the                                     (d) Cooperate with us with respect to
         insured on that part of the judgment we pay. If                                  coordinating other applicable insurance
         we make an offer to pay the applicable limit of                                  available to the indemnitee; and
         insurance, we will not pay any prejudgment                              (2) Provides us with written authorization to:
         interest based on that period of time after the
         offer.                                                                       (a) Obtain records and other information
                                                                                          related to the "suit"; and
    g. All interest on the full amount of any judgment
       that accrues after entry of the judgment and                                   (b) Conduct and control the defense of the
       before we have paid, offered to pay, or                                            indemnitee in such "suit".
       deposited in court the part of the judgment that                    So long as the above conditions are met, attorneys'
       is within the applicable limit of insurance.                        fees incurred by us in the defense of that
    These payments will not reduce the limits of                           indemnitee, necessary litigation expenses incurred
    insurance.                                                             by us and necessary litigation expenses incurred by
                                                                           the indemnitee at our request will be paid as
2. If we defend an insured against a "suit" and an                         Supplementary Payments. Notwithstanding the
   indemnitee of the insured is also named as a party                      provisions of Paragraph 2.b.(2) of Section I –
   to the "suit", we will defend that indemnitee if all of                 Coverages – Coverage A – Bodily Injury And
   the following conditions are met:                                       Property Damage Liability or Paragraph 2.e. of
    a. The "suit" against the indemnitee seeks                             Section I – Coverages – Coverage B – Personal
       damages for which the insured has assumed                           And Advertising Injury Liability, such payments will
       the liability of the indemnitee in a contract or                    not be deemed to be damages for "bodily injury",
       agreement that is an "insured contract";                            "property damage" or "personal injury", and will not
                                                                           reduce the limits of insurance.
    b. This insurance applies to such liability assumed
       by the insured;                                                     Our obligation to defend an insured's indemnitee
                                                                           and to pay for attorneys' fees and necessary
    c. The obligation to defend, or the cost of the                        litigation expenses as Supplementary Payments
       defense of, that indemnitee, has also been                          ends when:



Page 10 of 21                    © 2017 The Travelers Indemnity Company. All rights reserved.                    CG T1 00 02 19
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                               Exhibit 1, Page 41
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 41 of 279 Page ID
                                    #:698
                                                                                           COMMERCIAL GENERAL LIABILITY


    a. We have used up the applicable limit of                                              workers" while     performing duties
       insurance in the payment of judgments,                                               related to the     conduct of your
       settlements or medical expenses; or                                                  business;
    b. The conditions set forth above, or the terms of                                (b) To the spouse, child, parent, brother or
       the agreement described in Paragraph f. above,                                     sister of that co-"employee" or
       are no longer met.                                                                 "volunteer worker" as a consequence
SECTION II – WHO IS AN INSURED                                                            of Paragraph (1)(a) above;
1. If you are designated in the Declarations as:                                      (c) For which there is any obligation to
   a. An individual, you and your spouse are                                              share damages with or repay someone
        insureds, but only with respect to the conduct                                    else who must pay damages because
        of a business of which you are the sole owner.                                    of the injury described in Paragraph
                                                                                           (1)(a) or (b) above; or
    b. A partnership or joint venture, you are an
       insured. Your members, your partners, and                                      (d) Arising out of his or her providing or
       their spouses are also insureds, but only with                                     failing to provide professional health
       respect to the conduct of your business.                                           care services.
    c. A limited liability company, you are an insured.                               Unless you are in the business or
       Your members are also insureds, but only with                                  occupation of providing professional health
       respect to the conduct of your business. Your                                  care services, Paragraphs (1)(a), (b), (c)
       managers are insureds, but only with respect to                                and (d) above do not apply to "bodily injury"
       their duties as your managers.                                                 arising out of providing or failing to provide
                                                                                      first aid or "Good Samaritan services" by
    d. An organization other than a partnership, joint
                                                                                      any of your "employees" or "volunteer
       venture or limited liability company, you are an
                                                                                      workers", other than an employed or
       insured. Your "executive officers" and directors
                                                                                      volunteer doctor. Any such "employees" or
       are insureds, but only with respect to their
                                                                                      "volunteer workers" providing or failing to
       duties as your officers or directors. Your
                                                                                      provide first aid or "Good Samaritan
       stockholders are also insureds, but only with
                                                                                      services" during their work hours for you
       respect to their liability as stockholders.
                                                                                      will be deemed to be acting within the
    e. A trust, you are an insured. Your trustees are                                 scope of their employment by you or
       also insureds, but only with respect to their                                  performing duties related to the conduct of
       duties as trustees.                                                            your business.
2. Each of the following is also an insured:                                     (2) "Property damage" to property:
    a. Your "volunteer workers" only while performing                                 (a) Owned, occupied or used by;
       duties related to the conduct of your business,                                (b) Rented to, in the care, custody or
       or your "employees", other than either your                                        control of, or over which physical
       "executive officers" (if you are an organization                                   control is being exercised for any
       other than a partnership, joint venture or limited                                 purpose by;
       liability company) or your managers (if you are a
       limited liability company), but only for acts                                  you, any of your "employees", "volunteer
       within the scope of their employment by you or                                 workers", any partner or member (if you are
       while performing duties related to the conduct                                 a partnership or joint venture), or any
       of your business. However, none of these                                       member (if you are a limited liability
       "employees" or "volunteer workers" are                                         company).
       insureds for:                                                       b. Any person (other than your "employee" or
        (1) "Bodily injury" or "personal injury":                             "volunteer worker"), or any organization, while
                                                                              acting as your real estate manager.
            (a) To you, to your partners or members (if
                you are a partnership or joint venture),                   c. Any person or organization having proper
                to your members (if you are a limited                         temporary custody of your property if you die,
                liability company), to a co-"employee"                        but only:
                while in the course of his or her
                employment or performing duties                                  (1) With respect to liability arising out of the
                related to the conduct of your                                       maintenance or use of that property; and
                business, or to your other "volunteer                            (2) Until your legal representative has been
                                                                                     appointed.

CG T1 00 02 19                   © 2017 The Travelers Indemnity Company. All rights reserved.                        Page 11 of 21
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                               Exhibit 1, Page 42
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 42 of 279 Page ID
                                     #:699
COMMERCIAL GENERAL LIABILITY


    d. Your legal representative if you die, but only                      b. Arises out of the ownership, maintenance or
       with respect to duties as such. That                                   use of that part of any premises leased to you.
       representative will have all your rights and                        The insurance provided to such premises owner,
       duties under this Coverage Part.                                    manager or lessor is subject to the following
    e. Any person or organization that, with your                          provisions:
       express or implied consent, either uses or is                       a. The limits of insurance provided to such
       responsible for the use of a watercraft that you                       premises owner, manager or lessor will be the
       do not own that is:                                                    minimum limits that you agreed to provide in the
       (1) 50 feet long or less; and                                          written contract or agreement, or the limits
                                                                              shown in the Declarations, whichever are less.
       (2) Not being used to carry any person or
           property for a charge.                                          b. The insurance provided to such premises
                                                                              owner, manager or lessor does not apply to:
3. Any organization you newly acquire or form, other
   than a partnership, joint venture or limited liability                        (1) Any "bodily injury" or "property damage"
   company, and of which you are the sole owner or in                                that occurs, or "personal and advertising
   which you maintain an ownership interest of more                                  injury" caused by an offense that is
   than 50%, will qualify as a Named Insured if there is                             committed, after you cease to be a tenant in
   no other similar insurance available to that                                      that premises; or
   organization. However:
                                                                                 (2) Structural alterations, new construction or
    a. Coverage under this provision is afforded only                                demolition operations performed by or on
       until the 180th day after you acquire or form the                             behalf of such premises owner, manager or
       organization or the end of the policy period,                                 lessor.
       whichever is earlier;
                                                                      5. Any person or organization that is an equipment
    b. Coverage A does not apply to "bodily injury" or                   lessor and that you have agreed in a written contract
       "property damage" that occurred before you                        or agreement to include as an additional insured on
       acquired or formed the organization; and                          this Coverage Part is an insured, but only with
                                                                         respect to liability for "bodily injury", "property
    c. Coverage B does not apply to "personal and                        damage", or "personal and advertising injury" that:
       advertising injury" arising out of an offense
       committed before you acquired or formed the                         a. Is "bodily injury" or "property damage" that
       organization.                                                          occurs, or is "personal and advertising injury"
                                                                              caused by an offense that is committed,
    For the purposes of Paragraph 1. of Section II –                          subsequent to the signing of that contract or
    Who Is An Insured, each such organization will be                         agreement; and
    deemed to be designated in the Declarations as:
                                                                           b. Is caused, in whole or in part, by your acts or
    a. An organization, other than a partnership, joint                       omissions in the maintenance, operation or use
       venture or limited liability company; or                               of equipment leased to you by such equipment
                                                                              lessor.
    b. A trust;
                                                                           The insurance provided to such equipment lessor is
    as indicated in its name or the documents that                         subject to the following provisions:
    govern its structure.
                                                                           a. The limits of insurance provided to such
4. Any person or organization that is a premises                              equipment lessor will be the minimum limits that
   owner, manager or lessor and that you have agreed                          you agreed to provide in the written contract or
   in a written contract or agreement to include as an                        agreement, or the limits shown in the
   additional insured on this Coverage Part is an                             Declarations, whichever are less.
   insured, but only with respect to liability for "bodily
   injury", "property damage" or "personal and                             b. The insurance provided to such equipment
   advertising injury" that:                                                  lessor does not apply to any "bodily injury" or
                                                                              "property damage" that occurs, or "personal
    a. Is "bodily injury" or "property damage" that                           and advertising injury" caused by an offense
       occurs, or is "personal and advertising injury"                        that is committed, after the equipment lease
       caused by an offense that is committed,                                expires.
       subsequent to the signing of that contract or                  No person or organization is an insured with respect to
       agreement; and                                                 the conduct of any current or past partnership, joint



Page 12 of 21                    © 2017 The Travelers Indemnity Company. All rights reserved.                   CG T1 00 02 19
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                               Exhibit 1, Page 43
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 43 of 279 Page ID
                                     #:700
                                                                                           COMMERCIAL GENERAL LIABILITY


venture or limited liability company that is not shown as                  a. The amount shown for the Damage To
a Named Insured in the Declarations. This paragraph                           Premises Rented To You Limit in the
does not apply to any such partnership, joint venture or                      Declarations of this Coverage Part; or
limited liability company that otherwise qualifies as an
                                                                           b. $300,000 if no amount is shown for the
insured under Section II – Who Is An Insured.                                 Damage To Premises Rented To You Limit in
SECTION III – LIMITS OF INSURANCE                                             the Declarations of this Coverage Part.
1. The Limits of Insurance shown in the Declarations                  7. Subject to Paragraph 5. above, the Medical
   and the rules below fix the most we will pay                           Expense Limit is the most we will pay under
   regardless of the number of:                                           Coverage C for all medical expenses because of
                                                                          "bodily injury" sustained by any one person.
    a. Insureds;
                                                                      The Limits of Insurance of this Coverage Part apply
    b. Claims made or "suits" brought; or                             separately to each consecutive annual period and to any
    c. Persons or organizations making claims or                      remaining period of less than 12 months, starting with
       bringing "suits".                                              the beginning of the policy period shown in the
                                                                      Declarations, unless the policy period is extended after
2. The General Aggregate Limit is the most we will pay                issuance for an additional period of less than 12
   for the sum of:                                                    months. In that case, the additional period will be
    a. Medical expenses under Coverage C;                             deemed part of the last preceding period for purposes of
                                                                      determining the Limits of Insurance.
    b. Damages under Coverage A, except damages
       because of "bodily injury" or "property damage"                SECTION IV – COMMERCIAL GENERAL LIABILITY
       included in the "products-completed operations                 CONDITIONS
       hazard"; and
                                                                      1. Bankruptcy
    c. Damages under Coverage B.                                         Bankruptcy or insolvency of the insured or of the
3. The Products-Completed Operations Aggregate                           insured's estate will not relieve us of our obligations
   Limit is the most we will pay under Coverage A for                    under this Coverage Part.
   damages because of "bodily injury" and "property                   2. Duties In The Event Of Occurrence, Offense,
   damage" included in the "products-completed                           Claim Or Suit
   operations hazard".
                                                                           a. You must see to it that we are notified as soon
4. Subject to Paragraph 2. above, the Personal And                            as practicable of an "occurrence" or an offense
   Advertising Injury Limit is the most we will pay                           which may result in a claim. To the extent
   under Coverage B for the sum of all damages                                possible, notice should include:
   because of all "personal injury" and "advertising
   injury" sustained by any one person or organization.                          (1) How, when and where the "occurrence" or
                                                                                     offense took place;
5. Subject to Paragraph 2. or 3. above, whichever
   applies, the Each Occurrence Limit is the most we                             (2) The names and addresses of any injured
   will pay for the sum of:                                                          persons and witnesses; and

    a. Damages under Coverage A; and                                             (3) The nature and location of any injury or
                                                                                     damage arising out of the "occurrence" or
    b. Medical expenses under Coverage C;                                            offense.
    because of all "bodily injury" and "property damage"
    arising out of any one "occurrence".                                   b. If a claim is made or "suit" is brought against
                                                                              any insured, you must:
    For the purposes of determining the applicable
    Each Occurrence Limit, all related acts or                                   (1) Immediately record the specifics of the
    omissions committed in providing or failing to                                   claim or "suit" and the date received; and
    provide first aid or "Good Samaritan services" to                            (2) Notify us as soon as practicable.
    any one person will be deemed to be one
    "occurrence".                                                                You must see to it that we receive written notice
                                                                                 of the claim or "suit" as soon as practicable.
6. Subject to Paragraph 5. above, the Damage To
   Premises Rented To You Limit is the most we will                        c. You and any other involved insured must:
   pay under Coverage A for damages because of                                   (1) Immediately send us copies of any
   "premises damage" to any one premises. The                                        demands, notices, summonses or legal
   Damage To Premises Rented To You Limit will be:                                   papers received in connection with the
                                                                                     claim or "suit";


CG T1 00 02 19                   © 2017 The Travelers Indemnity Company. All rights reserved.                       Page 13 of 21
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                               Exhibit 1, Page 44
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 44 of 279 Page ID
                                     #:701
COMMERCIAL GENERAL LIABILITY


       (2) Authorize us to obtain records and other                                       (iii) An executive officer or director of
           information;                                                                         any other organization; or
       (3) Cooperate with us in the investigation or                                      (iv) A trustee of any trust;
           settlement of the claim or defense against
                                                                                           that is your partner, joint venture
           the "suit"; and                                                                 member, manager or trustee; or
       (4) Assist us, upon our request, in the                                       (b) Any employee authorized by such
           enforcement of any right against any
                                                                                         partnership, joint venture, limited
           person or organization which may be liable                                    liability company, trust or other
           to the insured because of injury or damage                                    organization to give notice of an
           to which this insurance may also apply.
                                                                                         "occurrence" or offense.
   d. No insured will, except at that insured's own                             (3) Notice to us of such "occurrence" or
      cost, voluntarily make a payment, assume any                                  offense will be deemed to be given as soon
      obligation, or incur any expense, other than for                              as practicable if it is given in good faith as
      first aid, without our consent.                                               soon as practicable to your workers'
   e. The following provisions apply to Paragraph a.                                compensation insurer. This applies only if
      above, but only for purposes of the insurance                                 you subsequently give notice to us of the
      provided under this Coverage Part to you or any                               "occurrence" or offense as soon as
      insured listed in Paragraph 1. or 2. of Section II                            practicable after any of the persons
      – Who Is An Insured:                                                          described in Paragraph e.(1) or (2) above
                                                                                    discovers that the "occurrence" or offense
       (1) Notice to us of such "occurrence" or                                     may result in sums to which the insurance
           offense must be given as soon as                                         provided under this Coverage Part may
           practicable only after the "occurrence" or                               apply.
           offense is known to you (if you are an           However, if this policy includes an endorsement
           individual), any of your partners or             that provides limited coverage for "bodily injury"
           members who is an individual (if you are a       or "property damage" or pollution costs arising
           partnership or joint venture), any of your       out of a discharge, release or escape of
           managers who is an individual (if you are a      "pollutants" which contains a requirement that
           limited liability company), any of your          the discharge, release or escape of "pollutants"
           "executive officers" or directors (if you are    must be reported to us within a specific number
           an organization other than a partnership,        of days after its abrupt commencement, this
           joint venture, or limited liability company),    Paragraph e. does not affect that requirement.
           any of your trustees who is an individual (if
           you are a trust) or any "employee" 3. Legal Action Against Us
           authorized by you to give notice of an        No person or organization has a right under this
           "occurrence" or offense.                      Coverage Part:
       (2) If you are a partnership, joint venture,                       a. To join us as a party or otherwise bring us into
           limited liability company or trust, and none                      a "suit" asking for damages from an insured; or
           of your partners, joint venture members,                       b. To sue us on this Coverage Part unless all of
           managers or trustees are individuals, notice                      its terms have been fully complied with.
           to us of such "occurrence" or offense must
           be given as soon as practicable only after                     A person or organization may sue us to recover on
           the "occurrence" or offense is known by:                       an agreed settlement or on a final judgment against
                                                                          an insured; but we will not be liable for damages
           (a) Any individual who is:                                     that are not payable under the terms of this
                                                                          Coverage Part or that are in excess of the
                (i) A partner or member of                    any         applicable limit of insurance. An agreed settlement
                    partnership or joint venture;
                                                                          means a settlement and release of liability signed by
                (ii) A manager of any limited liability                   us, the insured, and the claimant or the claimant's
                     company;                                             legal representative.




Page 14 of 21                   © 2017 The Travelers Indemnity Company. All rights reserved.                      CG T1 00 02 19
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                                Exhibit 1, Page 45
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 45 of 279 Page ID
                                    #:702
                                                                                            COMMERCIAL GENERAL LIABILITY


4. Other Insurance                                                                          (ii) That is insurance for "premises
    If valid and collectible other insurance is available to                                      damage";
    the insured for a loss we cover under Coverages A                                       (iii) If the loss arises out of the
    or B of this Coverage Part, our obligations are                                               maintenance or use of aircraft,
    limited as described in Paragraphs a. and b. below.                                           "autos" or watercraft to the extent
   As used anywhere in this Coverage Part, other                                                  not subject to any exclusion in this
   insurance means insurance, or the funding of                                                   Coverage Part that applies to
   losses, that is provided by, through or on behalf of:                                          aircraft, "autos" or watercraft;
                                                                                          (iv) That is insurance available to a
    (i) Another insurance company;
                                                                                               premises owner, manager or
    (ii) Us or any of our affiliated insurance companies,                                      lessor that qualifies as an insured
         except when the Non cumulation of Each                                                under Paragraph 4. of Section II –
         Occurrence Limit provision of Paragraph 5. of                                         Who Is An Insured, except when
         Section III – Limits Of Insurance or the Non                                          Paragraph d. below applies; or
         cumulation of Personal and Advertising Injury
                                                                                          (v) That is insurance available to an
         Limit provision of Paragraph 4. of Section III –                                      equipment lessor that qualifies as
         Limits of Insurance applies because the
                                                                                               an insured under Paragraph 5. of
         Amendment – Non Cumulation Of Each
                                                                                               Section II – Who Is An Insured,
         Occurrence Limit Of Liability And Non
         Cumulation Of Personal And Advertising Injury                                         except when Paragraph d. below
         Limit endorsement is included in this policy;                                         applies.
                                                                                      (b) Any of the other insurance, whether
    (iii) Any risk retention group; or                                                    primary, excess, contingent or on any
    (iv) Any self-insurance method or program, in                                         other basis, that is available to the
         which case the insured will be deemed to be                                      insured when the insured is an
         the provider of other insurance.                                                 additional insured, or is any other
    Other insurance does not include umbrella                                             insured that does not qualify as a
    insurance, or excess insurance, that was bought                                       named insured, under such other
    specifically to apply in excess of the Limits of                                      insurance.
    Insurance shown in the Declarations of this                                   (2) When this insurance is excess, we will
    Coverage Part.                                                                    have no duty under Coverages A or B to
                                                                                      defend the insured against any "suit" if any
    As used anywhere in this Coverage Part, other                                     other insurer has a duty to defend the
    insurer means a provider of other insurance. As                                   insured against that "suit". If no other
    used in Paragraph c. below, insurer means a                                       insurer defends, we will undertake to do so,
    provider of insurance.                                                            but we will be entitled to the insured's rights
    a. Primary Insurance                                                              against all those other insurers.
        This insurance is primary except when                                     (3) When this insurance is excess over other
                                                                                      insurance, we will pay only our share of the
        Paragraph b. below applies. If this insurance is
                                                                                      amount of the loss, if any, that exceeds the
        primary, our obligations are not affected unless
                                                                                      sum of:
        any of the other insurance is also primary.
        Then, we will share with all that other insurance                             (a) The total amount that all such other
        by the method described in Paragraph c. below,                                    insurance would pay for the loss in the
        except when Paragraph d. below applies.                                           absence of this insurance; and
                                                                                      (b) The total of all deductible and self-
    b. Excess Insurance                                                                   insured amounts under all that other
        (1) This insurance is excess over:                                                insurance.
                                                                                  (4) We will share the remaining loss, if any,
            (a) Any of the other insurance, whether
                                                                                      with any other insurance that is not
                primary, excess, contingent or on any
                                                                                      described in this Excess Insurance
                other basis:
                                                                                      provision and was not bought specifically to
                 (i) That is Fire, Extended Coverage,                                 apply in excess of the Limits of Insurance
                     Builder's Risk, Installation Risk or                             shown in the Declarations of this Coverage
                     similar coverage for "your work";                                Part.



CG T1 00 02 19                    © 2017 The Travelers Indemnity Company. All rights reserved.                         Page 15 of 21
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                                 Exhibit 1, Page 46
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 46 of 279 Page ID
                                    #:703
COMMERCIAL GENERAL LIABILITY


   c. Method Of Sharing                                                   a. The statements in the Declarations are
       If all of the other insurance permits contribution                    accurate and complete;
       by equal shares, we will follow this method also.                  b. Those     statements    are     based upon
       Under this approach each insurer contributes                          representations you made to us; and
       equal amounts until it has paid its applicable                     c. We have issued this policy in reliance upon
       limit of insurance or none of the loss remains,                         your representations.
       whichever comes first.
                                                                          The unintentional omission of, or unintentional error
       If any of the other insurance does not permit                      in, any information provided by you which we relied
       contribution by equal shares, we will contribute                   upon in issuing this policy will not prejudice your
       by limits. Under this method, each insurer's                       rights under this insurance. However, this provision
       share is based on the ratio of its applicable limit                does not affect our right to collect additional
       of insurance to the total applicable limits of                     premium or to exercise our rights of cancellation or
       insurance of all insurers.                                         nonrenewal in accordance with applicable insurance
   d. Primary And Non-Contributory Insurance If                           laws or regulations.
      Required By Written Contract                                   7. Separation Of Insureds
       If you specifically agree in a written contract or               Except with respect to the Limits of Insurance, and
       agreement that the insurance afforded to an                      any rights or duties specifically assigned in this
       insured under this Coverage Part must apply on                   Coverage Part to the first Named Insured, this
       a primary basis, or a primary and non-                           insurance applies:
       contributory basis, this insurance is primary to                 a. As if each Named Insured were the only
       other insurance that is available to such insured                     Named Insured; and
       which covers such insured as a named insured,
       and we will not share with that other insurance,                 b. Separately to each insured against whom claim
       provided that:                                                        is made or "suit" is brought.
                                                                     8. Transfer Of Rights Of Recovery Against Others
       (1) The "bodily injury" or "property damage" for
           which coverage is sought occurs; and                         To Us
       (2) The "personal and advertising injury" for                    If the insured has rights to recover all or part of any
           which coverage is sought is caused by an                     payment we have made under this Coverage Part,
           offense that is committed;                                   those rights are transferred to us. The insured must
                                                                        do nothing after loss to impair them. At our request,
       subsequent to the signing of that contract or                    the insured will bring "suit" or transfer those rights
       agreement by you.                                                to us and help us enforce them.
5. Premium Audit                                                     9. When We Do Not Renew
   a. We will compute all premiums for this Coverage                    If we decide not to renew this Coverage Part, we will
      Part in accordance with our rules and rates.                      mail or deliver to the first Named Insured shown in
   b. Premium shown in this Coverage Part as                            the Declarations written notice of the nonrenewal
      advance premium is a deposit premium only. At                     not less than 30 days before the expiration date.
      the close of each audit period we will compute                    If notice is mailed, proof of mailing will be sufficient
      the earned premium for that period and send                       proof of notice.
      notice to the first Named Insured. The due date                SECTION V – DEFINITIONS
      for audit and retrospective premiums is the date
      shown as the due date on the bill. If the sum of               1. "Advertisement" means a notice that is broadcast or
      the advance and audit premiums paid for the                       published to the general public or specific market
      policy period is greater than the earned                          segments about your goods, products or services
      premium, we will return the excess to the first                   for the purpose of attracting customers or
      Named Insured.                                                    supporters. For the purposes of this definition:
                                                                        a. Notices that are published include material
   c. The first Named Insured must keep records of
                                                                            placed on the Internet or on similar electronic
      the information we need for premium
                                                                            means of communication; and
      computation, and send us copies at such times
      as we may request.                                                  b. Regarding websites, only that part of a website
                                                                             that is about your goods, products or services
6. Representations                                                           for the purposes of attracting customers or
   By accepting this policy, you agree:                                      supporters is considered an advertisement.



Page 16 of 21                   © 2017 The Travelers Indemnity Company. All rights reserved.                   CG T1 00 02 19
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                              Exhibit 1, Page 47
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 47 of 279 Page ID
                                     #:704
                                                                                           COMMERCIAL GENERAL LIABILITY


2. "Advertising injury":                                                   b. In, by or with any other electronic means of
    a. Means injury caused by one or more of the                              communication, such as the Internet, if that
       following offenses:                                                    material is part of:

        (1) Oral or written publication, including                               (1) Radio or television programming         being
            publication by electronic means, of material                             transmitted;
            in your "advertisement" that slanders or                             (2) Other        entertainment,   educational,
            libels a person or organization or                                       instructional, music or news programming
            disparages a person's or organization's                                  being transmitted; or
            goods, products or services, provided that
            the claim is made or the "suit" is brought by                        (3) Advertising transmitted with any of such
            a person or organization that claims to have                             programming.
            been slandered or libeled, or that claims to
            have had its goods, products or services                  6. "Coverage territory" means:
            disparaged;                                                    a. The United States of America (including its
        (2) Oral or written publication, including                            territories and possessions), Puerto Rico and
            publication by electronic means, of material                      Canada;
            in your "advertisement" that:                                  b. International waters or airspace, but only if the
            (a) Appropriates a person's name, voice,                          injury or damage occurs in the course of travel
                photograph or likeness; or                                    or transportation between any places included
            (b) Unreasonably places a person in a                             in Paragraph a. above; or
                false light; or                                            c. All other parts of the world if the injury or
        (3) Infringement of copyright, "title" or "slogan"                    damage arises out of:
            in your "advertisement", provided that the
                                                                                 (1) Goods or products made or sold by you in
            claim is made or the "suit" is brought by a
                                                                                     the territory described in Paragraph a.
            person or organization that             claims
                                                                                     above;
            ownership of such copyright, "title" or
            "slogan".                                                            (2) The activities of a person whose home is in
    b. Includes "bodily injury" caused by one or more                                the territory described in Paragraph a.
       of the offenses described in Paragraph a.                                     above, but is away for a short time on your
       above.                                                                        business; or
3. "Auto" means:                                                                 (3) "Personal and advertising injury" offenses
                                                                                     that take place through the Internet or
    a. A land motor vehicle, trailer or semitrailer
                                                                                     similar electronic means of communication;
       designed for travel on public roads, including
       any attached machinery or equipment; or                             provided the insured's responsibility to pay
    b. Any other land vehicle that is subject to a                         damages is determined in a "suit" on the merits in
       compulsory or financial responsibility law, or                      the territory described in Paragraph a. above, or in a
       other motor vehicle insurance law, where it is                      settlement we agree to.
       licensed or principally garaged.                               7. "Electronic data" means information, facts or
    However, "auto"        does     not     include      "mobile         programs stored as or on, created or used on, or
    equipment".                                                          transmitted to or from computer software (including
                                                                         systems and applications software), hard or floppy
4. "Bodily injury" means:
                                                                         disks, CD-ROMs, tapes, drives, cells, data
    a. Physical harm, including sickness or disease,                     processing devices or any other media which are
       sustained by a person; or                                         used with electronically controlled equipment.
    b. Mental anguish, injury or illness, or emotional                8. "Employee" includes a "leased worker". "Employee"
       distress, resulting at any time from such                         does not include a "temporary worker".
       physical harm, sickness or disease.
                                                                      9. "Executive officer" means a person holding any of
5. "Broadcasting" means transmitting any audio or
                                                                         the officer positions created by your charter,
   visual material for any purpose:
                                                                         constitution, bylaws or any other similar governing
    a. By radio or television; or                                        document.




CG T1 00 02 19                   © 2017 The Travelers Indemnity Company. All rights reserved.                      Page 17 of 21
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                               Exhibit 1, Page 48
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 48 of 279 Page ID
                                     #:705
COMMERCIAL GENERAL LIABILITY


10. "Good Samaritan services" means any emergency                                    tracks, roadbeds, tunnel, underpass or
    medical services for which no compensation is                                    crossing;
    demanded or received.                                                       (2) That indemnifies an architect, engineer or
11. "Hostile fire" means a fire which becomes                                       surveyor for injury or damage arising out of:
    uncontrollable or breaks out from where it was                                   (a) Preparing, approving, or failing to
    intended to be.                                                                      prepare or approve, maps, shop
12. "Impaired property" means tangible property, other                                   drawings, opinions, reports, surveys,
    than "your product" or "your work", that cannot be                                   field orders, change orders or drawings
    used or is less useful because:                                                      and specifications; or
   a. It incorporates "your product" or "your work"                                  (b) Giving directions or instructions, or
      that is known or thought to be defective,                                          failing to give them, if that is the
      deficient, inadequate or dangerous; or                                             primary cause of the injury or damage;
                                                                                         or
   b. You have failed to fulfill the terms of a contract
      or agreement;                                                             (3) Under which the insured, if an architect,
                                                                                    engineer or surveyor, assumes liability for
   if such property can be restored to use by the                                   an injury or damage arising out of the
   repair, replacement, adjustment or removal of "your                              insured's rendering or failure to render
   product" or "your work" or your fulfilling the terms of                          professional services, including those listed
   the contract or agreement.                                                       in Paragraph (2) above and supervisory,
13. "Insured contract" means:                                                       inspection, architectural or engineering
                                                                                    activities.
   a. A contract for a lease of premises. However,
      that portion of the contract for a lease of                    14. "Leased worker" means a person leased to you by a
      premises that indemnifies any person or                            labor leasing firm under an agreement between you
      organization for "premises damage" is not an                       and the labor leasing firm, to perform duties related
      "insured contract";                                                to the conduct of your business. "Leased worker"
                                                                         does not include a "temporary worker".
   b. A sidetrack agreement;
                                                                     15. "Loading or unloading" means the handling of
   c. Any easement or license agreement, except in                       property:
      connection with construction or demolition
      operations on or within 50 feet of a railroad;                      a. After it is moved from the place where it is
                                                                             accepted for movement into or onto an aircraft,
   d. An obligation, as required by ordinance, to                            watercraft or "auto";
      indemnify a municipality, except in connection
      with work for a municipality;                                       b. While it is in or on an aircraft, watercraft or
                                                                             "auto"; or
   e. An elevator maintenance agreement;
                                                                          c. While it is being moved from an aircraft,
   f.   That part of any other contract or agreement                         watercraft or "auto" to the place where it is
        pertaining to your business (including an                            finally delivered;
        indemnification of a municipality in connection
        with work performed for a municipality) under                     but "loading or unloading" does not include the
        which you assume the tort liability of another                    movement of property by means of a mechanical
        party to pay for "bodily injury", "property                       device, other than a hand truck, that is not attached
        damage" or "personal injury" to a third person                    to the aircraft, watercraft or "auto".
        or organization. Tort liability means a liability            16. "Mobile equipment" means any of the following
        that would be imposed by law in the absence of                   types of land vehicles, including any attached
        any contract or agreement.                                       machinery or equipment:
        Paragraph f. does not include that part of any                    a. Bulldozers, farm machinery, forklifts and other
        contract or agreement:                                               vehicles designed for use principally off public
        (1) That indemnifies a railroad for "bodily                          roads;
            injury" or "property damage" arising out of                   b. Vehicles maintained for use solely on or next to
            construction or demolition operations,                           premises you own or rent;
            within 50 feet of any railroad property and
            affecting any railroad bridge or trestle,                     c. Vehicles that travel on crawler treads;




Page 18 of 21                   © 2017 The Travelers Indemnity Company. All rights reserved.                   CG T1 00 02 19
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                              Exhibit 1, Page 49
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 49 of 279 Page ID
                                     #:706
                                                                                          COMMERCIAL GENERAL LIABILITY


   d. Vehicles, whether self-propelled or not,                            b. An act or omission committed in providing or
      maintained primarily to provide mobility to                            failing to provide first aid or "Good Samaritan
      permanently mounted:                                                   services" to a person, unless you are in the
                                                                             business      or   occupation      of  providing
        (1) Power cranes, shovels, loaders, diggers or
                                                                             professional health care services.
            drills; or
        (2) Road     construction or    resurfacing                  18. "Personal and advertising injury" means "personal
            equipment such as graders, scrapers or                       injury" or "advertising injury".
            rollers;
                                                                     19. "Personal injury":
   e. Vehicles not described in Paragraph a., b., c.
      or d. above that are not self-propelled and are                     a. Means injury, other than "advertising injury",
      maintained primarily to provide mobility to                            caused by one or more of the following
      permanently attached equipment of the                                  offenses:
      following types:
                                                                                (1) False arrest, detention or imprisonment;
        (1) Air compressors, pumps and generators,
            including   spraying,    welding,  building                         (2) Malicious prosecution;
            cleaning, geophysical exploration, lighting
            and well servicing equipment; or                                    (3) The wrongful eviction from, wrongful entry
                                                                                    into, or invasion of the right of private
        (2) Cherry pickers and similar devices used to                              occupancy of a room, dwelling or premises
            raise or lower workers;                                                 that a person occupies, provided that the
   f.   Vehicles not described in Paragraph a., b., c.                              wrongful eviction, wrongful entry or invasion
        or d. above maintained primarily for purposes                               of the right of private occupancy is
        other than the transportation of persons or                                 committed by or on behalf of the owner,
        cargo.                                                                      landlord or lessor of that room, dwelling or
                                                                                    premises;
        However, self-propelled vehicles with the
        following types of permanently attached                                 (4) Oral or written publication, including
        equipment are not "mobile equipment" but will                               publication by electronic means, of material
        be considered "autos":                                                      that slanders or libels a person or
        (1) Equipment designed primarily for:                                       organization or disparages a person's or
                                                                                    organization's goods, products or services,
           (a) Snow removal;                                                        provided that the claim is made or the "suit"
           (b) Road       maintenance,       but             not                    is brought by a person or organization that
               construction or resurfacing; or                                      claims to have been slandered or libeled, or
                                                                                    that claims to have had its goods, products
           (c) Street cleaning;                                                     or services disparaged; or
        (2) Cherry pickers and similar devices
            mounted on automobile or truck chassis                              (5) Oral or written publication, including
            and used to raise or lower workers; and                                 publication by electronic means, of material
                                                                                    that:
        (3) Air compressors, pumps and generators,
            including   spraying,    welding,  building                              (a) Appropriates a person's name, voice,
            cleaning, geophysical exploration, lighting                                  photograph or likeness; or
            and well servicing equipment.
                                                                                     (b) Unreasonably places a person in a
   However, "mobile equipment" does not include any                                      false light.
   land vehicle that is subject to a compulsory or
   financial responsibility law, or other motor vehicle                   b. Includes "bodily injury" caused by one or more
   insurance law, where it is licensed or principally                        of the offenses described in Paragraph a.
   garaged. Such land vehicles are considered                                above.
   "autos".
                                                                     20. "Pollutants" mean any solid, liquid, gaseous or
17. "Occurrence" means:
                                                                         thermal irritant or contaminant, including smoke,
   a. An accident, including continuous or repeated                      vapor, soot, fumes, acids, alkalis, chemicals and
      exposure to substantially the same general                         waste. Waste includes materials to be recycled,
      harmful conditions; or                                             reconditioned or reclaimed.



CG T1 00 02 19                  © 2017 The Travelers Indemnity Company. All rights reserved.                      Page 19 of 21
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                              Exhibit 1, Page 50
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 50 of 279 Page ID
                                     #:707
COMMERCIAL GENERAL LIABILITY


21. "Premises damage" means:                                                                 contract calls for work at more than
                                                                                             one job site.
   a. With respect to the first paragraph of the
      exceptions in Exclusion j. of Section I –                                        (c) When that part of the work done at a
      Coverage A – Bodily Injury And Property                                              job site has been put to its intended
      Damage Liability, "property damage" to any                                           use by any person or organization other
      premises while rented to you for a period of                                         than      another     contractor     or
      seven or fewer consecutive days, including the                                       subcontractor working on the same
      contents of such premises; or                                                        project.
   b. With respect to the exception to Exclusions c.                                   Work that may need service, maintenance,
      through n. in the last paragraph of Paragraph 2.                                 correction, repair or replacement, but which
      of Section I – Coverage A – Bodily Injury And                                    is otherwise complete, will be treated as
      Property Damage Liability, "property damage" to                                  completed.
      any premises while rented to you for a period of                      b. Does not include "bodily injury" or "property
      more than seven consecutive days, or while                               damage" arising out of:
      temporarily occupied by you with permission of
      the owner, caused by:                                                       (1) The transportation of property, unless the
                                                                                      injury or damage arises out of a condition in
       (1) Fire;                                                                      or on a vehicle not owned or operated by
       (2) Explosion;                                                                 you, and that condition was created by the
                                                                                      "loading or unloading" of that vehicle by any
       (3) Lightning;                                                                 insured;
       (4) Smoke resulting from fire, explosion or                                (2) The existence of tools, uninstalled
           lightning; or                                                              equipment or abandoned or unused
       (5) Water.                                                                     materials; or
       But "premises damage" under this Paragraph                                 (3) Products or operations for which the
       b. does not include "property damage" to any                                   classification, listed in the Declarations or
       premises caused by:                                                            in a policy Schedule, states that products-
                                                                                      completed operations are subject to the
       (1) Rupture, bursting, or operation of pressure                                General Aggregate Limit.
           relief devices;
                                                                       23. "Property damage" means:
       (2) Rupture or bursting due to expansion or
           swelling of the contents of any building or                      a. Physical injury to tangible property, including all
           structure caused by or resulting from water;                        resulting loss of use of that property. All such
           or                                                                  loss of use will be deemed to occur at the time of
                                                                               the physical injury that caused it; or
       (3) Explosion of steam boilers, steam pipes,
           steam engines or steam turbines.                                 b. Loss of use of tangible property that is not
                                                                               physically injured. All such loss of use will be
22. "Products-completed operations hazard":                                    deemed to occur at the time of the "occurrence"
   a. Includes all "bodily injury" and "property                               that caused it.
      damage" occurring away from premises you                              For the purposes of this insurance, "electronic data"
      own or rent and arising out of "your product" or                      is not tangible property.
      "your work" except:
                                                                       24. "Slogan":
       (1) Products that are still in your physical
           possession; or                                                   a. Means a phrase that others use for the purpose
                                                                               of attracting attention in their advertising.
       (2) Work that has not yet been completed or
           abandoned. However, "your work" will be                          b. Does not include a phrase used as, or in, the
           deemed completed at the earliest of the                             name of:
           following times:                                                       (1) Any person or organization, other than you;
           (a) When all of the work called for in your                                or
               contract has been completed.                                       (2) Any business, or any of the premises,
           (b) When all of the work to be done at the                                 goods, products, services or work, of any
               job site has been completed if your                                    person or organization, other than you.




Page 20 of 21                     © 2017 The Travelers Indemnity Company. All rights reserved.                   CG T1 00 02 19
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                                Exhibit 1, Page 51
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 51 of 279 Page ID
                                     #:708
                                                                                            COMMERCIAL GENERAL LIABILITY


25. "Suit" means a civil proceeding in which damages                                   (a) You;
    because of "bodily injury", "property damage" or
                                                                                       (b) Others trading under your name; or
    "personal and advertising injury" to which this
    insurance applies are alleged. "Suit" includes:                                    (c) A person or organization whose
                                                                                           business or assets you have acquired;
    a. An arbitration proceeding in which such                                             and
       damages are claimed and to which the insured
       must submit or does submit with our consent;                               (2) Containers (other than vehicles), materials,
       or                                                                             parts or equipment furnished in connection
                                                                                      with such goods or products.
    b. Any other alternative dispute resolution
       proceeding in which such damages are claimed                         b. Includes:
       and to which the insured submits with our                                  (1) Warranties or representations made at any
       consent.                                                                       time with respect to the fitness, quality,
26. "Temporary worker" means a person who is                                          durability, performance or use of "your
    furnished to you to substitute for a permanent                                    product"; and
    "employee" on leave or to meet seasonal or short-                             (2) The providing of or failure to provide
    term workload conditions.                                                         warnings or instructions.
27. "Title" means a name of a literary or artistic work.                    c. Does not include vending machines or other
28. "Unsolicited   communication"      means      any                          property rented to or located for the use of
                                                                               others but not sold.
    communication, in any form, that the recipient of
    such communication did not specifically request to                 31. "Your work":
    receive.
                                                                            a. Means:
29. "Volunteer worker" means a person who is not your
                                                                                  (1) Work or operations performed by you or on
    "employee", and who donates his or her work and
                                                                                      your behalf; and
    acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,                              (2) Materials, parts or equipment furnished in
    salary or other compensation by you or anyone else                                connection with such work or operations.
    for their work performed for you.
                                                                            b. Includes:
30. "Your product":
                                                                                  (1) Warranties or representations made at any
    a. Means:                                                                         time with respect to the fitness, quality,
                                                                                      durability, performance or use of "your
        (1) Any goods or products, other than real                                    work"; and
            property, manufactured, sold, handled,
            distributed or disposed of by:                                        (2) The providing of or failure to provide
                                                                                      warnings or instructions.




CG T1 00 02 19                    © 2017 The Travelers Indemnity Company. All rights reserved.                       Page 21 of 21
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                                Exhibit 1, Page 52
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 52 of 279 Page ID
                                   #:709
                                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           AMENDATORY ENDORSEMENT – PRODUCTS-
              COMPLETED OPERATIONS HAZARD
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following replaces Paragraph b.(3) of the definition of "products-completed operations hazard" in the
DEFINITIONS Section:
(3) Products or operations for which the classification, listed in the Declarations, in a policy Schedule or in our
    manual of rules, states that the products-completed operations are subject to the General Aggregate Limit.




CG D3 09 02 19                    © 2017 The Travelers Indemnity Company. All rights reserved.                      Page 1 of 1
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                              Exhibit 1, Page 53
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 53 of 279 Page ID
                                   #:710
                                                                                            COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      XTEND ENDORSEMENT FOR SMALL BUSINESSES
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

GENERAL DESCRIPTION OF COVERAGE – This endorsement broadens coverage. However, coverage for
any injury, damage or medical expenses described in any of the provisions of this endorsement may be
excluded or limited by another endorsement to this Coverage Part, and these coverage broadening provisions
do not apply to the extent that coverage is excluded or limited by such an endorsement. The following listing is a
general coverage description only. Read all the provisions of this endorsement and the rest of your policy
carefully to determine rights, duties, and what is and is not covered.


A. Who Is An Insured – Unnamed Subsidiaries                            C. Who Is An Insured – Newly Acquired Or
B. Who Is An Insured – Employees And Volunteer                            Formed Limited Liability Companies
   Workers – Bodily Injury To Co-Employees And                         D. Incidental Medical Malpractice
   Co-Volunteer Workers                                                E. Blanket Waiver Of Subrogation


PROVISIONS                                                                  b. An organization other than a partnership, joint
                                                                               venture or limited liability company; or
A. WHO IS AN             INSURED          –     UNNAMED
   SUBSIDIARIES                                                             c. A trust;
    The following is added to SECTION II – WHO IS                           as indicated in its name or the documents that
    AN INSURED:                                                             govern its structure.
    Any of your subsidiaries, other than a partnership                B. WHO IS AN INSURED – EMPLOYEES AND
    or joint venture, that is not shown as a Named                       VOLUNTEER WORKERS – BODILY INJURY
    Insured in the Declarations is a Named Insured                       TO CO-EMPLOYEES AND CO-VOLUNTEER
    if:                                                                  WORKERS
    a. You are the sole owner of, or maintain an                            The following is added to Paragraph 2.a.(1) of
       ownership interest of more than 50% in, such                         SECTION II – WHO IS AN INSURED:
       subsidiary on the first day of the policy                            Paragraphs (1)(a), (b) and (c) above do not
       period; and                                                          apply to "bodily injury" to a co-"employee" while
    b. Such subsidiary is not an insured under                              in the course of the co-"employee's" employment
       similar other insurance.                                             by you or performing duties related to the
                                                                            conduct of your business, or to "bodily injury" to
    No such subsidiary is an insured for "bodily
                                                                            your other "volunteer workers" while performing
    injury" or "property damage" that occurred, or
                                                                            duties related to the conduct of your business.
    "personal and advertising injury" caused by an
    offense committed:                                                C. WHO IS AN INSURED – NEWLY ACQUIRED
                                                                         OR FORMED LIMITED LIABILITY COMPANIES
    a. Before you maintained an ownership interest
       of more than 50% in such subsidiary; or                              1. The following replaces the first sentence of
                                                                               Paragraph 3. of SECTION II – WHO IS AN
    b. After the date, if any, during the policy period
                                                                               INSURED:
       that you no longer maintain an ownership
       interest of more than 50% in such subsidiary.                             Any organization you newly acquire or form,
                                                                                 other than a partnership or joint venture, and
    For purposes of Paragraph 1. of Section II – Who
                                                                                 of which you are the sole owner or in which
    Is An Insured, each such subsidiary will be
                                                                                 you maintain an ownership interest of more
    deemed to be designated in the Declarations as:
                                                                                 than 50%, will qualify as a Named Insured if
    a. A limited liability company;



CG D8 42 02 19                     © 2018 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 3
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                                 Exhibit 1, Page 54
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 54 of 279 Page ID
                                   #:711
COMMERCIAL GENERAL LIABILITY


       there is no other similar insurance available                                scope of their employment by you or
       to that organization.                                                        performing duties related to the conduct
   2. The following replaces the last sentence of                                   of your business.
      Paragraph 3. of SECTION II – WHO IS AN                              3. The following replaces the last sentence of
      INSURED:                                                               Paragraph 5. of SECTION III – LIMITS OF
       For the purposes of Paragraph 1. of Section                           INSURANCE:
       II – Who Is An Insured, each such                                       For the purposes of determining the
       organization will be deemed to be                                       applicable Each Occurrence Limit, all related
       designated in the Declarations as:                                      acts or omissions committed in providing or
       a. A limited liability company;                                         failing to provide "incidental medical
                                                                               services", first aid or "Good Samaritan
       b. An organization other than a partnership,                            services" to any one person will be deemed
          joint venture or limited liability company;                          to be one "occurrence".
          or
                                                                          4. The following exclusion is added to
       c. A trust;                                                           Paragraph 2., Exclusions, of SECTION I –
       as indicated in its name or the documents                             COVERAGES – COVERAGE A – BODILY
       that govern its structure.                                            INJURY AND PROPERTY DAMAGE
D. INCIDENTAL MEDICAL MALPRACTICE                                            LIABILITY:
   1. The following replaces Paragraph b. of the                               Sale Of Pharmaceuticals
      definition   of    "occurrence"  in    the                               "Bodily injury" or "property damage" arising
      DEFINITIONS Section:                                                     out of the violation of a penal statute or
       b. An act or omission committed in                                      ordinance relating to         the sale    of
          providing or failing to provide "incidental                          pharmaceuticals committed by, or with the
          medical services", first aid or "Good                                knowledge or consent of, the insured.
          Samaritan services" to a person, unless                         5. The following is added to the DEFINITIONS
          you are in the business or occupation of                           Section:
          providing professional health care                                   "Incidental medical services" means:
          services.
                                                                               a. Medical, surgical, dental, laboratory, x-
   2. The following replaces the last paragraph of                                ray or nursing service or treatment,
      Paragraph 2.a.(1) of SECTION II – WHO IS                                    advice or instruction, or the related
      AN INSURED:                                                                 furnishing of food or beverages; or
       Unless you are in the business or occupation                            b. The furnishing or dispensing of drugs or
       of providing professional health care                                      medical, dental, or surgical supplies or
       services, Paragraphs (1)(a), (b), (c) and (d)                              appliances.
       above do not apply to "bodily injury" arising
       out of providing or failing to provide:                            6. The following is added to Paragraph 4.b.,
                                                                             Excess Insurance, of SECTION IV –
       (a) "Incidental medical services" by any of                           COMMERCIAL        GENERAL      LIABILITY
           your "employees" who is a nurse, nurse                            CONDITIONS:
           assistant,     emergency        medical
           technician, paramedic, athletic trainer,                            This insurance is excess over any valid and
           audiologist,    dietician,   nutritionist,                          collectible other insurance, whether primary,
           occupational therapist or occupational                              excess, contingent or on any other basis,
           therapy assistant, physical therapist or                            that is available to any of your "employees"
           speech-language pathologist; or                                     for "bodily injury" that arises out of providing
                                                                               or failing to provide "incidental medical
       (b) First aid or "Good Samaritan services"                              services" to any person to the extent not
           by any of your "employees" or "volunteer                            subject to Paragraph 2.a.(1) of Section II –
           workers", other than an employed or                                 Who Is An Insured.
           volunteer doctor. Any such "employees"
           or "volunteer workers" providing or failing              E. BLANKET WAIVER OF SUBROGATION
           to provide first aid or "Good Samaritan                        The following is added to Paragraph 8., Transfer
           services" during their work hours for you                      Of Rights Of Recovery Against Others To Us,
           will be deemed to be acting within the


Page 2 of 3                       © 2018 The Travelers Indemnity Company. All rights reserved.                     CG D8 42 02 19
                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                                Exhibit 1, Page 55
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 55 of 279 Page ID
                                   #:712
                                                                                       COMMERCIAL GENERAL LIABILITY


   of SECTION IV – COMMERCIAL GENERAL                                   a. "Bodily injury" or "property damage" that
   LIABILITY CONDITIONS:                                                   occurs; or
   If the insured has agreed in a contract or                           b. "Personal and advertising injury" caused by
   agreement to waive that insured's right of                              an offense that is committed;
   recovery against any person or organization, we                      subsequent to the execution of the contract or
   waive our right of recovery against such person                      agreement.
   or organization, but only for payments we make
   because of:




CG D8 42 02 19                   © 2018 The Travelers Indemnity Company. All rights reserved.                         Page 3 of 3
                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                               Exhibit 1, Page 56
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 56 of 279 Page ID
                                    #:713
                                                                           COMMERCIAL GENERAL LIABILITY
POLICY NUMBER: 680-4G700062-19-42                                          ISSUE DATE: 10/18/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          HIRED AUTO AND NONOWNED AUTO LIABILITY
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE FORM

SCHEDULE
Insurance is provided only with respect to those coverages for which a specific premium charge is shown:

COVERAGE                                           ADDITIONAL PREMIUM
Hired Auto Liability                               $ INCLUDED
Nonowned Auto Liability                            $ INCLUDED
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

PROVISIONS                                                   C. WHO IS AN INSURED
A. COVERAGE                                                     Section II – Who Is An Insured is replaced by
   If a premium charge is shown in the SCHEDULE                 the following:
   above, the insurance provided under Section I –              Each of the following is an insured under this in-
   Coverage A – Bodily Injury And Property                      surance to the extent set forth below:
   Damage Liability applies to "bodily injury" and
                                                                1. You;
   "property damage" arising out of the maintenance
   or use of a "hired auto" or "nonowned auto".                 2. Anyone else including any partner or "execu-
   Maintenance or use of a "nonowned auto" in-                     tive officer" of yours while using with your
   cludes test driving in connection with an "auto                 permission a "hired auto" or a "nonowned
   business".                                                      auto" except:
B. EXCLUSIONS                                                       a. The owner or lessee (of whom you are a
   With respect to the insurance provided by this                      sublessee) of a "hired auto" or the owner
   endorsement:                                                        or lessee of a "nonowned auto" or any
                                                                       agent or "employee" of any such owner or
    1. The exclusions, under Section I – Coverage                      lessee;
       A – Bodily Injury And Property Damage
       Liability, other than exclusions a., b., d., e., f.          b. Your "employee" if the covered "auto" is
       and i. and the Nuclear Energy Liability Exclu-                  owned by that "employee" or a member
       sion (Broad Form) are deleted and replaced                      of his or her household;
       by the following:                                            c. Your "employee" if the covered "auto" is
        a. "Bodily injury" to:                                         leased, hired or rented by him or her or a
                                                                       member of his or her household under a
            (1) Any fellow "employee" of the insured                   lease or rental agreement for a period of
                arising out of and in the course of:                   180 days or more;
                 (a) Employment by the insured; or
                                                                    d. Any partner or "executive officer" with re-
                 (b) Performing duties related to the                  spect to any "auto" owned by such part-
                     conduct of the insured's busi-                    ner or officer or a member of his or her
                     ness.                                             household;
        b. "Property damage" to:                                    e. Any partner or "executive officer" with re-
            (1) Property owned or being transported                    spect to any "auto" leased or rented to
                by, or rented or loaned to the insured;                such partner or officer or a member of his
                or                                                     or her household under a lease or rental
                                                                       agreement for a period of 180 days or
            (2) Property in the care, custody or con-                  more;
                trol of the insured.

MP T1 25 11 03               Copyright, The Travelers Indemnity Company, 2003                         Page 1 of 2
             Includes copyrighted material of Insurance Services Office, Inc., with its permission.



                                                                                               Exhibit 1, Page 57
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 57 of 279 Page ID
                                   #:714
COMMERCIAL GENERAL LIABILITY


        f.    Any person while employed in or other-        E. ADDITIONAL DEFINITIONS
              wise engaged in duties in connection with         Section V – Definitions is amended by the addi-
              an "auto business", other than an "auto           tion of the following definitions:
              business" you operate;
                                                                1. "Auto Business" means the business or oc-
        g. Anyone other than your "employees",                     cupation of selling, repairing, servicing, stor-
           partners, a lessee or borrower or any of                ing or parking "autos".
           their "employees", while moving property
           to or from a "hired auto" or a "nonowned             2. "Hired auto" means any "auto" you lease,
           auto"; or                                               hire, rent or borrow. This does not include:
    3. Any other person or organization, but only                   a. Any "auto" you lease, hire or rent under a
       with respect to their liability because of acts                 lease or rental agreement for a period of
       or omissions of an insured under 1. or 2.                       180 days or more, or
       above.                                                       b. Any "auto" you lease, hire, rent or borrow
D. AMENDED DEFINITIONS                                                 from any of your "employees", partners,
   The Definition of "insured contract" of Section V –                 stockholders, or members of their house-
   Definitions is amended by the addition of the fol-                  holds.
   lowing exceptions to paragraph f.:                           3. "Nonowned auto" means any "autos" you do
    Paragraph f. does not include that part of any                 not own, lease, hire, rent or borrow that are
    contract or agreement:                                         being used in the course and scope of your
                                                                   business at the time of an "occurrence". This
    (4) That pertains to the loan, lease or rental of an           includes "autos" owned by your "employees"
        "auto" to you or any of your "employees", if               or partners or members of their households
        the "auto" is loaned, leased or rented with a              but only while being used in the course and
        driver; or                                                 scope of your business at the time of an "oc-
    (5) That holds a person or organization engaged                currence".
        in the business of transporting property by                 If you are a sole proprietor, "nonowned auto"
        "auto" for hire harmless for your use of a cov-             means any "autos" you do not own, lease,
        ered "auto" over a route or territory that per-             hire, rent or borrow that are being used in the
        son or organization is authorized to serve by               course and scope of your business or per-
        public authority.                                           sonal affairs at the time of an "occurrence".




Page 2 of 2                     Copyright, The Travelers Indemnity Company, 2003                     MP T1 25 11 03
                Includes copyrighted material of Insurance Services Office, Inc., with its permission.



                                                                                                Exhibit 1, Page 58
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 58 of 279 Page ID
                                    #:715
                                                                                         COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         EXCLUSION – DISCRIMINATION
This endors ement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART


PROVISIONS                                                          2.    The following exclusion is added to Paragraph 2.,
1. The following exclusion is added to Paragraph 2.,                      Exclusions, of SECTION I – COVERAGES –
   Exclusions, of SECTION I – COVERAGES –                                 COVERAGE         B     –     PERSONAL       AND
   COVERAGE A – BODILY INJURY AND                                         ADVERTISING INJURY LIABILITY:
   PROPERTY DAMAGE LIABILITY:                                             Discrimination
   Discrimination                                                         "Personal injury" arising out of discrimination
   "Bodily injury" arising out of discrimination based                    based upon a person's sex, sexual orientation,
   upon a person's sex, sexual orientation, marital                       marital status, pregnancy, race, color, creed,
   status, pregnancy, race, color, creed, religion,                       religion, national origin, citizenship, veteran
   national origin, citizenship, veteran status, age,                     status, age, genetic information or physical or
   genetic information or physical or mental                              mental disability, or any other characteristic,
   disability, or any other characteristic, attribute,                    attribute, trait, condition or status that qualifies a
   trait, condition or status that qualifies a person for                 person for protection against discrimination under
   protection against discrimination under federal,                       federal, state or local law.
   state or local law.




CG D1 42 02 19                    © 2017 The Travelers Indemnity Company. All rights reserved.                   Page 1 of 1
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                Exhibit 1, Page 59
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 59 of 279 Page ID
                                   #:716




            EMPLOYEE BENEFITS
                     LIABILITY




                                                               Exhibit 1, Page 60
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 60 of 279 Page ID
                                   #:717




    EMPLOYEE BENEFITS
    LIABILITY




                                                               Exhibit 1, Page 61
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 61 of 279 Page ID
                                    #:718



EMPLOYEE BENEFITS LIABILITY                            POLICY NO.: 680-4G700062-19-42
COVERAGE PART DECLARATIONS                             ISSUE DATE: 10/18/2019
INSURING COMPANY:
THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT

DECLARATIONS PERIOD: From 12/04/2019 to 12/04/2020 12:01 A.M. Standard Time at your mailing address
shown in the Common Policy Declarations.

The Employee Benefits Liability Coverage Part consists of these Declarations and the Coverage Form
shown below.
1. COVERAGE AND LIMITS OF INSURANCE

   Employee Benefits Liability
      Coverage Form                                              Limits of Insurance

   Aggregate Limit                                                 $ 1,000,000

   Each Employee Limit                                             $ 1,000,000

2. AUDIT PERIOD:      None


3. FORM OF BUSINESS: LLC

4. RETROACTIVE DATE:
     This insurance does not apply to negligent acts, errors or omissions which occurred before the Retroactive
     Date, if any shown below.
                      Retroactive Date: 12-04-13

5. EMPLOYEE BENEFIT PROGRAMS OTHER THAN THOSE LISTED IN SECTION VII – DEFINITIONS:


6. DEDUCTIBLE:
   $ NONE            EACH EMPLOYEE

7. PREMIUM COMPUTATION:
                                           Rate
   Estimated No.                            Per                         Estimated                 Minimum
   of Employees                           Employee                      Premium                   Premium

           N/A                               N/A                    $     N/A                 $      N/A

8. NUMBERS OF FORMS, SCHEDULES AND ENDORSEMENTS FORMING PART OF THIS COVERAGE PART
   ARE ATTACHED AS A SEPARATE LISTING.




CG T0 09 09 93                                                                                Page 1 of 1

PRODUCER: FORTUNA GENERAL INS INC                          CQK19            OFFICE: BREA/LA/ORANGE CA             189


                                                                                               Exhibit 1, Page 62
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 62 of 279 Page ID
                                   #:719




         COMMERCIAL INLAND MARINE




                                                               Exhibit 1, Page 63
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 63 of 279 Page ID
                                   #:720




   COMMERCIAL INLAND MARINE




                                                               Exhibit 1, Page 64
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 64 of 279 Page ID
                                   #:721



COMMERCIAL INLAND MARINE                            POLICY NO.: 680-4G700062-19-42
COVERAGE PART DECLARATIONS                          ISSUE DATE: 10/18/2019
INSURING COMPANY:
THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT



DECLARATIONS PERIOD: From 12/04/2019 to 12/04/2020 12:01 A.M. Standard Time at your mailing
address shown in the Common Policy Declarations.



The Commercial Inland Marine Coverage Part consists of these Declarations, the Commercial Inland Marine
Conditions Form and the Coverage Forms shown below.



1. COVERAGE, LIMITS OF INSURANCE AND DEDUCTIBLE:
                         PERSONAL PROPERTY OF OTHERS – SPECIAL FORM
   Premises Location Number                     Building Number                     Limit of Insurance
             001                                       001                                        $5,000

   Property At Premises of Others (Address)
       811 W 7TH STREET LOS ANGELES, CA 90017                                          $            5,000




   Property in Transit                                                                                    $0

   All Covered Property In Any One Occurrence                                                     $5,000

   Deductible:      $250




2. NUMBERS OF FORMS, SCHEDULES AND ENDORSEMENTS FORMING PART OF THIS COVERAGE
   PART:
       SEE FORMS, SCHEDULES AND ENDORSEMENTS ON COMMON POLICY DECLARATIONS OR
       OTHER FORMS LISTING.




CM T0 14 11 97                                                                               Page 1 of 1




                                                                                       Exhibit 1, Page 65
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 65 of 279 Page ID
                                   #:722




         POLICYHOLDER NOTICES




                                                               Exhibit 1, Page 66
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 66 of 279 Page ID
                                   #:723




    POLICYHOLDER NOTICES




                                                               Exhibit 1, Page 67
   Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 67 of 279 Page ID
                                      #:724
          IMPORTANT NOTICE – INDEPENDENT AGENT AND BROKER
                           COMPENSATION

NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY
PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY
CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO
DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT
YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR
ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS
NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL.


For information about how Travelers compensates independent agents and brokers, please visit
www.travelers.com, call our toll-free telephone number 1-866-904-8348, or request a written copy from Marketing
at One Tower Square, 2GSA, Hartford, CT 06183.




PN T4 54 01 08                                                                                     Page 1 of 1




                                                                                           Exhibit 1, Page 68
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 68 of 279 Page ID
                                    #:725



          IMPORTANT INFORMATION FOR MASTER PAC
                      POLICYHOLDERS
Dear Policyholder:

Enclosed is your Travelers Master Pac Renewal Certificate. An asterisk on the Listing of Forms, Endorsements
and Schedule Numbers, IL T8 01, indicates forms that are included with this year's renewal. Any forms previously
attached to your policy that are not shown on that listing no longer apply.

Please put the Certificate and the attached forms with your policy as soon as possible. If you have misplaced your
policy, please contact your agent for a copy.




                                                                                              Exhibit 1, Page 69
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 69 of 279 Page ID
                                   #:726



                                                                                CHANGE ENDORSEMENT
INSURING COMPANY:
THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
                                   Named Insured:      10 E LLC

                                  Policy Number:       680-4G700062-19-42
                            Policy Effective Date:     12/04/2019
                           Policy Expiration Date:     12/04/2020
                                      Issue Date:      12/10/2019
                        RETURN         Premium $           -10,485.00



Effective from 12/04/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:



On the Businessowners Coverage Part Declarations, the
Limit(s) of Insurance is/are changed as follows:
PREM. BLDG. COVERAGE
NO.   NO.                         FROM     TO

1      1         BUSINESS PERSONAL           $2412140      $600000
                    PROPERTY


Premium Basis and/or Rates are changed. Exposures are changed.


A revised Declarations Premium Schedule is attached.


On the Businessowners Coverage Part Declarations, the Limit of
Insurance for Business Personal Property is changed to reflect an adjustment
to the
Value of Restaurant Equipment.
PREM. BLDG. COVERAGE
NO.   NO.                         FROM     TO

1      1         BUSINESS PERSONAL           $2412140      $600000
                    PROPERTY


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
MP T0 41 08 03
CG T0 07 04 09
IL T0 07 09 87

Rates and/or premiums have been changed to reflect a change in the exposure
and/or rating procedure
NAME AND ADDRESS OF AGENT OR BROKER                               Countersigned by
FORTUNA GENERAL INS INC
3325 COCHRAN ST STE 106
                                                                           Authorized Representative
SIMI VALLEY                             CA   93063
                                                                   DATE: 12/10/2019


IL T0 07 09 87   (Page 1 of 1 )                                                   Office: BREA/LA/ORANGE CA



                                                                                            Exhibit 1, Page 70
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 70 of 279 Page ID
                                   #:727
                                           POLICY NUMBER:    680-4G700062-19-42
                                           EFFECTIVE DATE:   12/04/2019
                                               ISSUE DATE:   12/10/2019


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


      *    IL T0 07 09 87            CHANGE ENDORSEMENT
           PN U3 20 04 19            LIBERALIZATION LETTER - GENERAL LIABILITY PRODUCT
                                     MODERNIZATION
           IL    T0   19   02   05   COMMON POLICY DECLARATIONS
           IL    T0   25   08   01   RENEWAL CERTIFICATE
           MP    T0   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
      *    IL    T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
           IL    T3   15   09   07   COMMON POLICY CONDITIONS

     BUSINESSOWNERS
           MP T0 25 02 05            SPECIAL PROVISIONS - LOSS PAYEE
           CP 12 18 10 12            LOSS PAYABLE PROVISIONS
           MP T1 30 02 05            TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                     DELUXE PLAN
           MP T1 02 02 05            BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
           MP T3 06 02 07            SEWER OR DRAIN BACK UP EXTENSION
           MP T3 07 03 97            PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                     LOCATIONS AND RESTAURANTS
           MP    T3   25   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           MP    T3   41   02   05   THEFT OF MONEY AND SECURITIES LIMITATION
           MP    T3   47   10   06   EXTENDED BUSINESS INCOME
           MP    T3   49   10   06   BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                     DOLLAR LIMIT ENDORSEMENT
           MP T3 50 11 06            EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
           MP T3 56 02 08            AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS
           MP    T1   68   03   06   EATING ESTABLISHMENT ENDORSEMENT
           MP    T3   18   02   05   UTILITY SERVICES - DIRECT DAMAGE
           MP    T9   73   02   05   SPOILAGE COVERAGE
           MP    T4   90   05   10   LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
           MP    T5   08   01   06   CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
      *    CG T0 07 04 09            DECLARATIONS PREMIUM SCHEDULE
           CG T0 08 07 86            KEY TO DECLARATIONS PREMIUM SCHEDULE
           CG T0 34 02 19            TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG T1 00 02 19
           CG T1 00 02 19            COMMERCIAL GENERAL LIABILITY COVERAGE FORM
           CG D3 09 02 19            AMENDATORY ENDORSEMENT - PRODUCTS-COMPLETED OPERATIONS
                                     HAZARD

      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                 PAGE:      1   OF   3


                                                                               Exhibit 1, Page 71
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 71 of 279 Page ID
                                   #:728
                                           POLICY NUMBER:      680-4G700062-19-42
                                           EFFECTIVE DATE:     12/04/2019
                                                 ISSUE DATE:   12/10/2019



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
           CG D2 03 12 97            AMEND - NON CUMULATION OF EACH OCC
           CG M3 01 02 05            PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                     CHANGES
           CG    D8   42   02   19   XTEND ENDORSEMENT FOR SMALL BUSINESSES
           MP    T1   25   11   03   HIRED AUTO AND NON-OWNED AUTO LIABILITY
           CG    D4   21   07   08   AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
           CG    D6   18   10   11   EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                     LAWS
           CG D1 42 02 19            EXCLUSION - DISCRIMINATION
           CG T3 56 07 86            AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                     PRODUCTS HAZARD INCLUSION)

     EMPLOYEE BENEFITS LIABILITY
           CG T0 09 09 93            EMPLOYEE   BENEFITS LIABILITY COVERAGE PART DECLARATIONS
           CG T0 43 01 16            TABLE OF   CONTENTS - EMPLOYEE BENEFITS LIABILITY
                                     COVERAGE   FORM
           CG T1 01 01 16            EMPLOYEE   BENEFITS LIABILITY COVERAGE FORM

     LIQUOR LIABILITY
           MP T1 13 11 03            LIQUOR LIABILITY COVERAGE ENDORSEMENT

     MULTIPLE SUBLINE ENDORSEMENTS
           CG T3 33 11 03            LIMITATION WHEN TWO OR MORE POLICIES APPLY

     COMMERCIAL INLAND MARINE
           CM T0 14 11 97            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
                                     DECLARATIONS
           CM T0 11 08 05            COMMERCIAL INLAND   MARINE COVERAGE PART - TABLE OF
                                     CONTENTS
           CM 00 01 09 04            COMMERCIAL INLAND   MARINE CONDITIONS
           CM T1 10 12 92            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
           CM T3 98 01 15            FEDERAL TERRORISM   RISK INSURANCE ACT DISCLOSURE

     INTERLINE ENDORSEMENTS
           IL    T3   68   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           IL    T4   12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
           IL    T4   14   01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
           IL    T3   82   05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
           IL    00   21   09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                     FORM)
           IL 01 04 09 07            CALIFORNIA CHANGES

      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                   PAGE:      2   OF   3


                                                                                 Exhibit 1, Page 72
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 72 of 279 Page ID
                                   #:729
                                    POLICY NUMBER:      680-4G700062-19-42
                                    EFFECTIVE DATE:     12/04/2019
                                          ISSUE DATE:   12/10/2019



     INTERLINE ENDORSEMENTS (CONTINUED)
           IL 02 70 09 12    CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL

     POLICY HOLDER NOTICES
           PN T4 54 01 08    IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                             BROKER COMPENSATION
           PN MP 57 04 17    IMP NOT PROT SAFEGUARDS SPRK AND REST
           PN MP 38 01 11    IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                            PAGE:      3   OF   3


                                                                          Exhibit 1, Page 73
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 73 of 279 Page ID
                                   #:730




            GENERAL LIABILITY




                                                               Exhibit 1, Page 74
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 74 of 279 Page ID
                                   #:731




    GENERAL LIABILITY




                                                               Exhibit 1, Page 75
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 75 of 279 Page ID
                                    #:732
                                                                 DECLARATIONS PREMIUM SCHEDULE
                                                                 Issue Date: 12/10/2019

                                Policy Number: 680-4G700062-19-42
This Schedule applies to the Declarations for the period of 12/04/2019 to 12/04/2020.
It shows all of your known rating classes as of the effective date. Any exceptions will be so noted. This includes
all locations you own, rent or occupy.
                                                                            PREMIUM
                                                                            BASE/                       ADVANCE
STATE ZIP            CLASS DESCRIPTION/CODE NUMBER                          EXPOSURE       RATES        PREMIUM

  CA   90017 FINE DINING                                               s 991,195           9.135

  CA   90017 Liquor Liab - Subject to Premium Audit                    s 267,187           11.756        -95




                 *Subject to Audit
Rate Computation: The rate change shown may change any time there is a change in exposure or risk
charecteristic during the policy period or at audit

Premium Base Legend:
Premium Base                  How Rates Apply             Premium Base          How Rates Apply
a = area                      per 1000 sq. feet           s = gross sales       per $1000 of gross sales
c = cost                      per $1000 of total cost     u = units             per unit
e = employees                 per employee                t=                    This premium base is reserved
m = admissions                per 1000 of admissions                             for unusual applications. Base
p = payroll                   per $1000 of payroll                               and how rates apply are shown
r = receipts                  per $1000 of receipts                              above.


CG T0 07 04 09                                                                                   Page 1     of 1




                                                                                               Exhibit 1, Page 76
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 76 of 279 Page ID
                                   #:733



                                                                                CHANGE ENDORSEMENT
INSURING COMPANY:
THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
                                      Named Insured:   10 E LLC

                                   Policy Number:      680-4G700062-19-42
                             Policy Effective Date:    12/04/2019
                            Policy Expiration Date:    12/04/2020
                                       Issue Date:     12/16/2019
                         RETURN         Premium $           -7,441.00



Effective from 12/04/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:




Under the Businessowners Coverage Part, Spoilage Coverage is deleted
as follows:
PREM. NO.               BLDG. NO.

2                                 1


Premium Basis and/or Rates are changed. Exposures are changed.


On the Businessowners Coverage Part Declarations (Loss Payee), the
following Loss Payee(s) is/are deleted:
PREM           BLDG           LOSS PAYEE
LOC. NO.       NO.            NAME and MAILING ADDRESS

2                    1                   ABP CAPITAL 11 LLC ISAOA
                                         820 2ND ST
                                         ENCINITAS, CA 92024


Under the Common Policy Declarations, Item 3. Locations, the
Businessowners Coverage Part, the following Location(s) is/are
deleted:
PREM. NO.           BLDG. NO

2                         1


The following forms and/or endorsements is/are deleted from the policy:
MP T0 25 02 05
CP 12 18 10 12

The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
NAME AND ADDRESS OF AGENT OR BROKER                               Countersigned by
FORTUNA GENERAL INS INC
3325 COCHRAN ST STE 106
                                                                           Authorized Representative
SIMI VALLEY                               CA   93063
                                                                   DATE: 12/16/2019


IL T0 07 09 87   (Page 1 of 2 )                                                   Office: BREA/LA/ORANGE CA



                                                                                            Exhibit 1, Page 77
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 77 of 279 Page ID
                                   #:734




                                                                        CHANGE ENDORSEMENT

                                 Policy Number:    680-4G700062-19-42
                          Policy Effective Date:   12/04/2019
                         Policy Expiration Date:   12/04/2020
                                     Issue Date:   12/16/2019


 on the policy:
 IL T0 07 09 87

 Rates and/or premiums have been changed to reflect a change in the exposure
 and/or rating procedure




 IL T0 07 09 87 (Page 2 of 2 )
 Office: BREA/LA/ORANGE CA
 Producer Name: FORTUNA GENERAL INS INC


                                                                               Exhibit 1, Page 78
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 78 of 279 Page ID
                                   #:735
                                           POLICY NUMBER:    680-4G700062-19-42
                                           EFFECTIVE DATE:   12/04/2019
                                               ISSUE DATE:   12/16/2019


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


      *    IL T0 07 09 87            CHANGE ENDORSEMENT
           PN U3 20 04 19            LIBERALIZATION LETTER - GENERAL LIABILITY PRODUCT
                                     MODERNIZATION
           IL    T0   19   02   05   COMMON POLICY DECLARATIONS
           IL    T0   25   08   01   RENEWAL CERTIFICATE
           MP    T0   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
      *    IL    T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
           IL    T3   15   09   07   COMMON POLICY CONDITIONS

     BUSINESSOWNERS
           MP T1 30 02 05            TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                     DELUXE PLAN
           MP T1 02 02 05            BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
           MP T3 06 02 07            SEWER OR DRAIN BACK UP EXTENSION
           MP T3 07 03 97            PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                     LOCATIONS AND RESTAURANTS
           MP    T3   25   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           MP    T3   41   02   05   THEFT OF MONEY AND SECURITIES LIMITATION
           MP    T3   47   10   06   EXTENDED BUSINESS INCOME
           MP    T3   49   10   06   BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                     DOLLAR LIMIT ENDORSEMENT
           MP T3 50 11 06            EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
           MP T3 56 02 08            AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS
           MP    T1   68   03   06   EATING ESTABLISHMENT ENDORSEMENT
           MP    T3   18   02   05   UTILITY SERVICES - DIRECT DAMAGE
           MP    T9   73   02   05   SPOILAGE COVERAGE
           MP    T4   90   05   10   LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
           MP    T5   08   01   06   CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
           CG T0 07 04 09            DECLARATIONS PREMIUM SCHEDULE
           CG T0 08 07 86            KEY TO DECLARATIONS PREMIUM SCHEDULE
           CG T0 34 02 19            TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG T1 00 02 19
           CG T1 00 02 19            COMMERCIAL GENERAL LIABILITY COVERAGE FORM
           CG D3 09 02 19            AMENDATORY ENDORSEMENT - PRODUCTS-COMPLETED OPERATIONS
                                     HAZARD
           CG D2 03 12 97            AMEND - NON CUMULATION OF EACH OCC
           CG M3 01 02 05            PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                     CHANGES
      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                 PAGE:      1   OF   3


                                                                               Exhibit 1, Page 79
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 79 of 279 Page ID
                                   #:736
                                           POLICY NUMBER:      680-4G700062-19-42
                                           EFFECTIVE DATE:     12/04/2019
                                                 ISSUE DATE:   12/16/2019



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
           CG    D8   42   02   19   XTEND ENDORSEMENT FOR SMALL BUSINESSES
           MP    T1   25   11   03   HIRED AUTO AND NON-OWNED AUTO LIABILITY
           CG    D4   21   07   08   AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
           CG    D6   18   10   11   EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                     LAWS
           CG D1 42 02 19            EXCLUSION - DISCRIMINATION
           CG T3 56 07 86            AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                     PRODUCTS HAZARD INCLUSION)

     EMPLOYEE BENEFITS LIABILITY
           CG T0 09 09 93            EMPLOYEE   BENEFITS LIABILITY COVERAGE PART DECLARATIONS
           CG T0 43 01 16            TABLE OF   CONTENTS - EMPLOYEE BENEFITS LIABILITY
                                     COVERAGE   FORM
           CG T1 01 01 16            EMPLOYEE   BENEFITS LIABILITY COVERAGE FORM

     LIQUOR LIABILITY
           MP T1 13 11 03            LIQUOR LIABILITY COVERAGE ENDORSEMENT

     MULTIPLE SUBLINE ENDORSEMENTS
           CG T3 33 11 03            LIMITATION WHEN TWO OR MORE POLICIES APPLY

     COMMERCIAL INLAND MARINE
           CM T0 14 11 97            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
                                     DECLARATIONS
           CM T0 11 08 05            COMMERCIAL INLAND   MARINE COVERAGE PART - TABLE OF
                                     CONTENTS
           CM 00 01 09 04            COMMERCIAL INLAND   MARINE CONDITIONS
           CM T1 10 12 92            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
           CM T3 98 01 15            FEDERAL TERRORISM   RISK INSURANCE ACT DISCLOSURE

     INTERLINE ENDORSEMENTS
           IL    T3   68   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           IL    T4   12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
           IL    T4   14   01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
           IL    T3   82   05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
           IL    00   21   09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                     FORM)
           IL 01 04 09 07            CALIFORNIA CHANGES
           IL 02 70 09 12            CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL



      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                   PAGE:      2   OF   3


                                                                                 Exhibit 1, Page 80
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 80 of 279 Page ID
                                   #:737
                                    POLICY NUMBER:    680-4G700062-19-42
                                    EFFECTIVE DATE:   12/04/2019
                                        ISSUE DATE:   12/16/2019



     POLICY HOLDER NOTICES
           PN T4 54 01 08    IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                             BROKER COMPENSATION
           PN MP 57 04 17    IMP NOT PROT SAFEGUARDS SPRK AND REST
           PN MP 38 01 11    IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                          PAGE:      3   OF   3


                                                                        Exhibit 1, Page 81
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 81 of 279 Page ID
                                   #:738



                                                                                CHANGE ENDORSEMENT
INSURING COMPANY:
THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
                                   Named Insured:      10 E LLC

                                  Policy Number:       680-4G700062-19-42
                            Policy Effective Date:     12/04/2019
                           Policy Expiration Date:     12/04/2020
                                      Issue Date:      01/13/2020
                        ADDITIONAL Premium $                 3,225.00



Effective from 12/04/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:




Premium Basis and/or Rates are changed. Exposures are changed.


A revised Declarations Premium Schedule is attached.


As a result of a recent audit, Rates and/or Premiums have been changed to
reflect a change in exposure and/or rating procedure.


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
CG T0 07 04 09
IL T0 07 09 87

Rates and/or premiums have been changed to reflect a change in the exposure
and/or rating procedure




NAME AND ADDRESS OF AGENT OR BROKER                               Countersigned by
FORTUNA GENERAL INS INC
3325 COCHRAN ST STE 106
                                                                           Authorized Representative
SIMI VALLEY                             CA   93063
                                                                   DATE: 01/13/2020


IL T0 07 09 87   (Page 1 of 1 )                                                   Office: BREA/LA/ORANGE CA



                                                                                            Exhibit 1, Page 82
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 82 of 279 Page ID
                                   #:739
                                           POLICY NUMBER:    680-4G700062-19-42
                                           EFFECTIVE DATE:   12/04/2019
                                               ISSUE DATE:   01/13/2020


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


      *    IL T0 07 09 87            CHANGE ENDORSEMENT
           PN U3 20 04 19            LIBERALIZATION LETTER - GENERAL LIABILITY PRODUCT
                                     MODERNIZATION
           IL    T0   19   02   05   COMMON POLICY DECLARATIONS
           IL    T0   25   08   01   RENEWAL CERTIFICATE
           MP    T0   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
      *    IL    T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
           IL    T3   15   09   07   COMMON POLICY CONDITIONS

     BUSINESSOWNERS
           MP T1 30 02 05            TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                     DELUXE PLAN
           MP T1 02 02 05            BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
           MP T3 06 02 07            SEWER OR DRAIN BACK UP EXTENSION
           MP T3 07 03 97            PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                     LOCATIONS AND RESTAURANTS
           MP    T3   25   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           MP    T3   41   02   05   THEFT OF MONEY AND SECURITIES LIMITATION
           MP    T3   47   10   06   EXTENDED BUSINESS INCOME
           MP    T3   49   10   06   BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                     DOLLAR LIMIT ENDORSEMENT
           MP T3 50 11 06            EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
           MP T3 56 02 08            AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS
           MP    T1   68   03   06   EATING ESTABLISHMENT ENDORSEMENT
           MP    T3   18   02   05   UTILITY SERVICES - DIRECT DAMAGE
           MP    T9   73   02   05   SPOILAGE COVERAGE
           MP    T4   90   05   10   LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
           MP    T5   08   01   06   CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
      *    CG T0 07 04 09            DECLARATIONS PREMIUM SCHEDULE
           CG T0 08 07 86            KEY TO DECLARATIONS PREMIUM SCHEDULE
           CG T0 34 02 19            TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG T1 00 02 19
           CG T1 00 02 19            COMMERCIAL GENERAL LIABILITY COVERAGE FORM
           CG D3 09 02 19            AMENDATORY ENDORSEMENT - PRODUCTS-COMPLETED OPERATIONS
                                     HAZARD
           CG D2 03 12 97            AMEND - NON CUMULATION OF EACH OCC
           CG M3 01 02 05            PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                     CHANGES
      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                 PAGE:      1   OF   3


                                                                               Exhibit 1, Page 83
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 83 of 279 Page ID
                                   #:740
                                           POLICY NUMBER:      680-4G700062-19-42
                                           EFFECTIVE DATE:     12/04/2019
                                                 ISSUE DATE:   01/13/2020



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
           CG    D8   42   02   19   XTEND ENDORSEMENT FOR SMALL BUSINESSES
           MP    T1   25   11   03   HIRED AUTO AND NON-OWNED AUTO LIABILITY
           CG    D4   21   07   08   AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
           CG    D6   18   10   11   EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                     LAWS
           CG D1 42 02 19            EXCLUSION - DISCRIMINATION
           CG T3 56 07 86            AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                     PRODUCTS HAZARD INCLUSION)

     EMPLOYEE BENEFITS LIABILITY
           CG T0 09 09 93            EMPLOYEE   BENEFITS LIABILITY COVERAGE PART DECLARATIONS
           CG T0 43 01 16            TABLE OF   CONTENTS - EMPLOYEE BENEFITS LIABILITY
                                     COVERAGE   FORM
           CG T1 01 01 16            EMPLOYEE   BENEFITS LIABILITY COVERAGE FORM

     LIQUOR LIABILITY
           MP T1 13 11 03            LIQUOR LIABILITY COVERAGE ENDORSEMENT

     MULTIPLE SUBLINE ENDORSEMENTS
           CG T3 33 11 03            LIMITATION WHEN TWO OR MORE POLICIES APPLY

     COMMERCIAL INLAND MARINE
           CM T0 14 11 97            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
                                     DECLARATIONS
           CM T0 11 08 05            COMMERCIAL INLAND   MARINE COVERAGE PART - TABLE OF
                                     CONTENTS
           CM 00 01 09 04            COMMERCIAL INLAND   MARINE CONDITIONS
           CM T1 10 12 92            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
           CM T3 98 01 15            FEDERAL TERRORISM   RISK INSURANCE ACT DISCLOSURE

     INTERLINE ENDORSEMENTS
           IL    T3   68   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           IL    T4   12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
           IL    T4   14   01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
           IL    T3   82   05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
           IL    00   21   09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                     FORM)
           IL 01 04 09 07            CALIFORNIA CHANGES
           IL 02 70 09 12            CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL



      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                   PAGE:      2   OF   3


                                                                                 Exhibit 1, Page 84
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 84 of 279 Page ID
                                   #:741
                                    POLICY NUMBER:    680-4G700062-19-42
                                    EFFECTIVE DATE:   12/04/2019
                                        ISSUE DATE:   01/13/2020



     POLICY HOLDER NOTICES
           PN T4 54 01 08    IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                             BROKER COMPENSATION
           PN MP 57 04 17    IMP NOT PROT SAFEGUARDS SPRK AND REST
           PN MP 38 01 11    IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                          PAGE:      3   OF   3


                                                                        Exhibit 1, Page 85
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 85 of 279 Page ID
                                   #:742




            GENERAL LIABILITY




                                                               Exhibit 1, Page 86
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 86 of 279 Page ID
                                   #:743




    GENERAL LIABILITY




                                                               Exhibit 1, Page 87
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 87 of 279 Page ID
                                    #:744
                                                                 DECLARATIONS PREMIUM SCHEDULE
                                                                 Issue Date: 01/13/2020

                                Policy Number: 680-4G700062-19-42
This Schedule applies to the Declarations for the period of 12/04/2019 to 12/04/2020.
It shows all of your known rating classes as of the effective date. Any exceptions will be so noted. This includes
all locations you own, rent or occupy.
                                                                            PREMIUM
                                                                            BASE/                       ADVANCE
STATE ZIP            CLASS DESCRIPTION/CODE NUMBER                          EXPOSURE       RATES        PREMIUM

  CA   90017 FINE DINING                                               s 1,367,629         9.135         3,438

  CA   90017 Liquor Liab - Subject to Premium Audit                    s 245,742           11.756        -252




                 *Subject to Audit
Rate Computation: The rate change shown may change any time there is a change in exposure or risk
charecteristic during the policy period or at audit

Premium Base Legend:
Premium Base                  How Rates Apply             Premium Base          How Rates Apply
a = area                      per 1000 sq. feet           s = gross sales       per $1000 of gross sales
c = cost                      per $1000 of total cost     u = units             per unit
e = employees                 per employee                t=                    This premium base is reserved
m = admissions                per 1000 of admissions                             for unusual applications. Base
p = payroll                   per $1000 of payroll                               and how rates apply are shown
r = receipts                  per $1000 of receipts                              above.


CG T0 07 04 09                                                                                   Page 1     of 1




                                                                                               Exhibit 1, Page 88
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 88 of 279 Page ID
                                   #:745



                                                                                CHANGE ENDORSEMENT
INSURING COMPANY:
THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
                                   Named Insured:      10 E LLC

                                  Policy Number:       680-4G700062-19-42
                            Policy Effective Date:     12/04/2019
                           Policy Expiration Date:     12/04/2020
                                      Issue Date:      03/27/2020
                        RETURN         Premium $           -10,960.00



Effective from 03/16/20 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:




Premium Basis and/or Rates are changed. Exposures are changed.


A revised Declarations Premium Schedule is attached.


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
CG T0 07 04 09
IL T0 07 09 87

Rates and/or premiums have been changed to reflect a change in the exposure
and/or rating procedure




NAME AND ADDRESS OF AGENT OR BROKER                               Countersigned by
FORTUNA GENERAL INS INC
3325 COCHRAN ST STE 106
                                                                           Authorized Representative
SIMI VALLEY                             CA   93063
                                                                   DATE: 03/27/2020


IL T0 07 09 87   (Page 1 of 1 )                                                   Office: BREA/LA/ORANGE CA



                                                                                            Exhibit 1, Page 89
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 89 of 279 Page ID
                                   #:746
                                           POLICY NUMBER:    680-4G700062-19-42
                                           EFFECTIVE DATE:   12/04/2019
                                               ISSUE DATE:   03/27/2020


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


      *    IL T0 07 09 87            CHANGE ENDORSEMENT
           PN U3 20 04 19            LIBERALIZATION LETTER - GENERAL LIABILITY PRODUCT
                                     MODERNIZATION
           IL    T0   19   02   05   COMMON POLICY DECLARATIONS
           IL    T0   25   08   01   RENEWAL CERTIFICATE
           MP    T0   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
      *    IL    T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
           IL    T3   15   09   07   COMMON POLICY CONDITIONS

     BUSINESSOWNERS
           MP T1 30 02 05            TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                     DELUXE PLAN
           MP T1 02 02 05            BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
           MP T3 06 02 07            SEWER OR DRAIN BACK UP EXTENSION
           MP T3 07 03 97            PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                     LOCATIONS AND RESTAURANTS
           MP    T3   25   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           MP    T3   41   02   05   THEFT OF MONEY AND SECURITIES LIMITATION
           MP    T3   47   10   06   EXTENDED BUSINESS INCOME
           MP    T3   49   10   06   BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                     DOLLAR LIMIT ENDORSEMENT
           MP T3 50 11 06            EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
           MP T3 56 02 08            AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS
           MP    T1   68   03   06   EATING ESTABLISHMENT ENDORSEMENT
           MP    T3   18   02   05   UTILITY SERVICES - DIRECT DAMAGE
           MP    T9   73   02   05   SPOILAGE COVERAGE
           MP    T4   90   05   10   LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
           MP    T5   08   01   06   CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
      *    CG T0 07 04 09            DECLARATIONS PREMIUM SCHEDULE
           CG T0 08 07 86            KEY TO DECLARATIONS PREMIUM SCHEDULE
           CG T0 34 02 19            TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG T1 00 02 19
           CG T1 00 02 19            COMMERCIAL GENERAL LIABILITY COVERAGE FORM
           CG D3 09 02 19            AMENDATORY ENDORSEMENT - PRODUCTS-COMPLETED OPERATIONS
                                     HAZARD
           CG D2 03 12 97            AMEND - NON CUMULATION OF EACH OCC
           CG M3 01 02 05            PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                     CHANGES
      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                 PAGE:      1   OF   3


                                                                               Exhibit 1, Page 90
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 90 of 279 Page ID
                                   #:747
                                           POLICY NUMBER:      680-4G700062-19-42
                                           EFFECTIVE DATE:     12/04/2019
                                                 ISSUE DATE:   03/27/2020



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
           CG    D8   42   02   19   XTEND ENDORSEMENT FOR SMALL BUSINESSES
           MP    T1   25   11   03   HIRED AUTO AND NON-OWNED AUTO LIABILITY
           CG    D4   21   07   08   AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
           CG    D6   18   10   11   EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                     LAWS
           CG D1 42 02 19            EXCLUSION - DISCRIMINATION
           CG T3 56 07 86            AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                     PRODUCTS HAZARD INCLUSION)

     EMPLOYEE BENEFITS LIABILITY
           CG T0 09 09 93            EMPLOYEE   BENEFITS LIABILITY COVERAGE PART DECLARATIONS
           CG T0 43 01 16            TABLE OF   CONTENTS - EMPLOYEE BENEFITS LIABILITY
                                     COVERAGE   FORM
           CG T1 01 01 16            EMPLOYEE   BENEFITS LIABILITY COVERAGE FORM

     LIQUOR LIABILITY
           MP T1 13 11 03            LIQUOR LIABILITY COVERAGE ENDORSEMENT

     MULTIPLE SUBLINE ENDORSEMENTS
           CG T3 33 11 03            LIMITATION WHEN TWO OR MORE POLICIES APPLY

     COMMERCIAL INLAND MARINE
           CM T0 14 11 97            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
                                     DECLARATIONS
           CM T0 11 08 05            COMMERCIAL INLAND   MARINE COVERAGE PART - TABLE OF
                                     CONTENTS
           CM 00 01 09 04            COMMERCIAL INLAND   MARINE CONDITIONS
           CM T1 10 12 92            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
           CM T3 98 01 15            FEDERAL TERRORISM   RISK INSURANCE ACT DISCLOSURE

     INTERLINE ENDORSEMENTS
           IL    T3   68   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           IL    T4   12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
           IL    T4   14   01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
           IL    T3   82   05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
           IL    00   21   09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                     FORM)
           IL 01 04 09 07            CALIFORNIA CHANGES
           IL 02 70 09 12            CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL



      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                   PAGE:      2   OF   3


                                                                                 Exhibit 1, Page 91
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 91 of 279 Page ID
                                   #:748
                                    POLICY NUMBER:    680-4G700062-19-42
                                    EFFECTIVE DATE:   12/04/2019
                                        ISSUE DATE:   03/27/2020



     POLICY HOLDER NOTICES
           PN T4 54 01 08    IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                             BROKER COMPENSATION
           PN MP 57 04 17    IMP NOT PROT SAFEGUARDS SPRK AND REST
           PN MP 38 01 11    IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                          PAGE:      3   OF   3


                                                                        Exhibit 1, Page 92
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 92 of 279 Page ID
                                   #:749




            GENERAL LIABILITY




                                                               Exhibit 1, Page 93
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 93 of 279 Page ID
                                   #:750




    GENERAL LIABILITY




                                                               Exhibit 1, Page 94
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 94 of 279 Page ID
                                    #:751
                                                                 DECLARATIONS PREMIUM SCHEDULE
                                                                 Issue Date: 03/27/2020

                                Policy Number: 680-4G700062-19-42
This Schedule applies to the Declarations for the period of 12/04/2019 to 12/04/2020.
It shows all of your known rating classes as of the effective date. Any exceptions will be so noted. This includes
all locations you own, rent or occupy.
                                                                            PREMIUM
                                                                            BASE/                       ADVANCE
STATE ZIP            CLASS DESCRIPTION/CODE NUMBER                          EXPOSURE       RATES        PREMIUM

  CA   90017 FINE DINING                                               s 15,000            9.135         -8,883

  CA   90017 Liquor Liab - Subject to Premium Audit                    s1                  11.756        -2,077




                 *Subject to Audit
Rate Computation: The rate change shown may change any time there is a change in exposure or risk
charecteristic during the policy period or at audit

Premium Base Legend:
Premium Base                  How Rates Apply             Premium Base          How Rates Apply
a = area                      per 1000 sq. feet           s = gross sales       per $1000 of gross sales
c = cost                      per $1000 of total cost     u = units             per unit
e = employees                 per employee                t=                    This premium base is reserved
m = admissions                per 1000 of admissions                             for unusual applications. Base
p = payroll                   per $1000 of payroll                               and how rates apply are shown
r = receipts                  per $1000 of receipts                              above.


CG T0 07 04 09                                                                                   Page 1     of 1




                                                                                               Exhibit 1, Page 95
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 95 of 279 Page ID
                                   #:752




                     Report Claims Immediately by Calling*
                                1-800-238-6225
                     Speak directly with a claim professional
                        24 hours a day, 365 days a year
                 *Unless Your Policy Requires Written Notice or Reporting




                           RESTAURANT PAC
                           FINE DINING




                  A Custom Insurance Policy Prepared for:

                  10 E LLC
                  811 W 7TH ST
                  LOS ANGELES CA 90017




      Presented by: APPLEBY & STERLING INC




                                                                            Exhibit 1, Page 96
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 96 of 279 Page ID
                                   #:753



COMMON POLICY DECLARATIONS                               POLICY NO.: 680-4G700062-18-42
RESTAURANT PAC PLUS                                      ISSUE DATE: 10/19/2018
BUSINESS:FINE DINING
INSURING COMPANY:
THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
1. NAMED INSURED AND MAILING ADDRESS:
   10 E LLC
   811 W 7TH ST
   LOS ANGELES CA 90017



2. POLICY PERIOD: From 12/04/2018 to 12/04/2019 12:01 A.M. Standard Time at your mailing address.
3. DESCRIPTION OF PREMISES:
   PREM.
   LOC.      BLDG.                                           ADDRESS
   NO.       NO.         OCCUPANCY            (same as Mailing Address unless specified otherwise)
   001       001        FINE DINING           811 W 7TH ST

                                                          LOS ANGELES                        CA    90017




4. COVERAGE PARTS AND SUPPLEMENTS FORMING PART OF THIS POLICY AND INSURING
   COMPANIES
               COVERAGE PARTS and SUPPLEMENTS                  INSURING COMPANY
     Businessowners Coverage Part                                     TCT
     Commercial Inland Marine Coverage Part                           TCT




5. The COMPLETE POLICY consists of this declarations and all other declarations, and the forms and endorse -
   ments for which symbol numbers are attached on a separate listing.
6. SUPPLEMENTAL POLICIES:         Each of the following is a separate policy containing its complete provisions.
            POLICY                                POLICY NUMBER                          INSURING COMPANY




   DIRECT BILL
7. PREMIUM SUMMARY:                                  SUBJECT TO AUDIT

   Provisional Premium                               $     16,975.00
   Due at Inception                                  $
   Due at Each                                       $
NAME AND ADDRESS OF AGENT OR BROKER                             COUNTERSIGNED BY:
APPLEBY & STERLING INC                    CQK19
2290 AGATE CT # D
                                                                           Authorized Representative
SIMI VALLEY                            CA 93065
                                                                DATE:     10/19/2018
IL T0 19 02 05 (Page 1 of 01)
Office: BREA/LA/ORANGE CA DOWN



                                                                                              Exhibit 1, Page 97
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 97 of 279 Page ID
                                   #:754



                                         RENEWAL CERTIFICATE
 COMMON POLICY DECLARATIONS                              POLICY NO.: 680-4G700062-18-42
 RESTAURANT PAC PLUS                                     ISSUE DATE: 10/19/2018
 BUSINESS: FINE DINING

 INSURING COMPANY:
 THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
 1. NAMED INSURED AND MAILING ADDRESS:
    10 E LLC
    811 W 7TH ST
    LOS ANGELES CA 90017



 2. POLICY PERIOD: From 12/04/2018 to 12/04/2019 12:01 A.M. Standard Time at your mailing address.
 3. LOCATIONS:
    PREM.   BLDG.   OCCUPANCY                       ADDRESS (same as Mailing Address
    NO.     NO.                                        unless specified otherwise)
    001     001   FINE DINING                   811 W 7TH ST

                                                LOS ANGELES                        CA    90017



4. COVERAGE PARTS AND SUPPLEMENTS FORMING PART OF THIS POLICY AND INSURING
   COMPANIES
       COVERAGE PARTS AND SUPPLEMENTS                          INSURING COMPANY
     Businessowners Coverage Part                                     TCT
     Commercial Inland Marine Coverage Part                           TCT




5. The COMPLETE POLICY consists of this declarations and all other declarations, and the forms and endorse -
   ments for which symbol numbers are attached on a separate listing.
6. SUPPLEMENTAL POLICIES:         Each of the following is a separate policy containing its complete provisions.
            POLICY                                POLICY NUMBER                          INSURING COMPANY




   DIRECT BILL
7. PREMIUM SUMMARY:                                  SUBJECT TO AUDIT

   Provisional Premium                               $      16,975.00
   Due at Inception                                  $
   Due at Each                                       $
   NAME AND ADDRESS OF AGENT OR BROKER                          COUNTERSIGNED BY:
   APPLEBY & STERLING INC                      CQK19
   2290 AGATE CT # D
                                                                           Authorized Representative
    SIMI VALLEY                            CA 93065
                                                                DATE:     10/19/2018
IL T0 25 08 01 (Page 1 of 01)
Office: BREA/LA/ORANGE CA DOWN



                                                                                               Exhibit 1, Page 98
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 98 of 279 Page ID
                                   #:755



 BUSINESSOWNERS COVERAGE PART DECLARATIONS
 RESTAURANT PAC PLUS                     POLICY NO.: 680-4G700062-18-42
                                         ISSUE DATE: 10/19/2018
 INSURING COMPANY:
 THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT

 POLICY PERIOD:
 From 12-04-18 to 12-04-19 12:01 A.M. Standard Time at your mailing address

 FORM OF BUSINESS:       LLC

 COVERAGES AND LIMITS OF INSURANCE: Insurance applies only to an item for which a
 "limit" or the word "included" is shown.


                          COMMERCIAL GENERAL LIABILITY COVERAGE
 OCCURRENCE FORM                                                LIMITS OF INSURANCE
 General Aggregate (except Products-Completed Operations Limit)    $      2,000,000
 Products-completed Operations Aggregate Limit                     $      2,000,000
 Personal and Advertising Injury Limit                             $      1,000,000
 Each Occurrence Limit                                             $      1,000,000
 Damage to Premises Rented to You                                  $        500,000
 Medical Payments Limit (any one person)                           $          5,000


                                  BUSINESSOWNERS PROPERTY COVERAGE

 DEDUCTIBLE AMOUNT:       Businessowners Property Coverage:   $   1,000 per occurrence.
                          Building Glass:                     $   1,000 per occurrence.


 BUSINESS INCOME/EXTRA EXPENSE LIMIT:        Actual loss subject to a maximum limit of
                                            $    350,000
 Period of Restoration-Time Period:          Immediately

 ADDITIONAL COVERAGE:
 ADDITIONAL COVERAGE:
     Fine Arts:                        $        25,000



 Other additional coverages apply and may be changed by an endorsement.          Please
 read the policy.




 SPECIAL PROVISIONS:
                   COMMERCIAL GENERAL LIABILITY COVERAGE
                   IS SUBJECT TO A GENERAL AGGREGATE LIMIT
 MP T0 01 02 05   (Page 1 of 2)



                                                                             Exhibit 1, Page 99
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 99 of 279 Page ID
                                     #:756
                                   BUSINESSOWNERS PROPERTY COVERAGE

PREMISES LOCATION NO.:       001         BUILDING NO. :   001

                                          LIMIT OF                                        INFLATION
         COVERAGE                        INSURANCE              VALUATION   COINSURANCE     GUARD
BUSINESS PERSONAL PROPERTY         $     819,367                    RC*        N/A          0.0%
    *Replacement Cost

COVERAGE EXTENSIONS:
    Accounts Receivable            $      25,000
    Valuable Papers                $      25,000

Other coverage extensions apply and may be changed by an endorsement.              Please read
the policy.




MP T0 01 02 05   (Page 2 of 2)



                                                                               Exhibit 1, Page 100
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 100 of 279 Page ID
                                    #:757
                                           POLICY NUMBER:    680-4G700062-18-42
                                           EFFECTIVE DATE:   12/04/2018
                                               ISSUE DATE:   10/19/2018


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


           IL    T0   19   02   05   COMMON POLICY DECLARATIONS
           IL    T0   25   08   01   RENEWAL CERTIFICATE
           MP    T0   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
           IL    T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
           IL    T3   15   09   07   COMMON POLICY CONDITIONS

     BUSINESSOWNERS
           MP T1 30 02 05            TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                     DELUXE PLAN
           MP T1 02 02 05            BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
           MP T3 06 02 07            SEWER OR DRAIN BACK UP EXTENSION
           MP T3 07 03 97            PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                     LOCATIONS AND RESTAURANTS
           MP    T3   25   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           MP    T3   41   02   05   THEFT OF MONEY AND SECURITIES LIMITATION
           MP    T3   47   10   06   EXTENDED BUSINESS INCOME
           MP    T3   49   10   06   BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                     DOLLAR LIMIT ENDORSEMENT
           MP T3 50 11 06            EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
           MP T3 56 02 08            AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS
           MP    T1   68   03   06   EATING ESTABLISHMENT ENDORSEMENT
           MP    T3   18   02   05   UTILITY SERVICES - DIRECT DAMAGE
           MP    T9   73   02   05   SPOILAGE COVERAGE
           MP    T4   90   05   10   LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
           MP    T5   08   01   06   CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
           CG T0 07 04 09            DECLARATIONS PREMIUM SCHEDULE
           CG T0 08 07 86            KEY TO DECLARATIONS PREMIUM SCHEDULE
           CG T0 34 11 03            TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG 00 01 10 01
           CG    00   01   10   01   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
           CG    D2   55   11   03   AMENDMENT OF COVERAGE - POLLUTION
           CG    D3   09   11   03   AMENDATORY ENDR- PRODUCTS-COMPLETED OPERATIONS HAZARD
           CG    D4   71   01   15   AMENDMENT OF COVERAGE B - PERSONAL AND ADVERTISING
                                     INJURY LIABILITY
           CG    D0   37   04   05   OTHER INSURANCE - ADDITIONAL INSUREDS
           CG    D1   86   11   03   XTEND ENDORSEMENT
           CG    D2   03   12   97   AMEND - NON CUMULATION OF EACH OCC
           CG    M3   01   02   05   PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                     CHANGES


IL T8 01 01 01                                                 PAGE:      1   OF   3


                                                                              Exhibit 1, Page 101
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 101 of 279 Page ID
                                    #:758
                                           POLICY NUMBER:      680-4G700062-18-42
                                           EFFECTIVE DATE:     12/04/2018
                                                 ISSUE DATE:   10/19/2018



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
           CG    D4   13   04   08   AMEND COVG - POLLUTION-EQUIP EXCEPTION
           MP    T1   25   11   03   HIRED AUTO AND NON-OWNED AUTO LIABILITY
           CG    D2   56   11   03   AMENDMENT OF COVERAGE - PROPERTY DAMAGE
           CG    D2   88   11   03   EMPLOYMENT-RELATED PRACTICES EXCLUSION
           CG    D3   26   10   11   EXCLUSION - UNSOLICITED COMMUNICATION
           CG    D3   56   05   14   MOBILE EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                     SUBJECT TO MOTOR VEHICLE LAWS
           CG D4 21 07 08            AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
           CG D6 18 10 11            EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                     LAWS
           CG D7 46 01 15            EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                     PERSONAL INFORMATION
           CG D1 42 01 99            EXCLUSION - DISCRIMINATION
           CG D2 42 01 02            EXCLUSION - WAR
           CG T3 56 07 86            AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                     PRODUCTS HAZARD INCLUSION)
           CG T4 78 02 90            EXCLUSION - ASBESTOS

     EMPLOYEE BENEFITS LIABILITY
           CG T0 09 09 93            EMPLOYEE   BENEFITS LIABILITY COVERAGE PART DECLARATIONS
           CG T0 43 01 16            TABLE OF   CONTENTS - EMPLOYEE BENEFITS LIABILITY
                                     COVERAGE   FORM
           CG T1 01 01 16            EMPLOYEE   BENEFITS LIABILITY COVERAGE FORM

     LIQUOR LIABILITY
           MP T1 13 11 03            LIQUOR LIABILITY COVERAGE ENDORSEMENT

     MULTIPLE SUBLINE ENDORSEMENTS
           CG T3 33 11 03            LIMITATION WHEN TWO OR MORE POLICIES APPLY

     COMMERCIAL INLAND MARINE
           CM T0 14 11 97            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
                                     DECLARATIONS
           CM T0 11 08 05            COMMERCIAL INLAND   MARINE COVERAGE PART - TABLE OF
                                     CONTENTS
           CM 00 01 09 04            COMMERCIAL INLAND   MARINE CONDITIONS
           CM T1 10 12 92            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
           CM T3 98 01 15            FEDERAL TERRORISM   RISK INSURANCE ACT DISCLOSURE

     INTERLINE ENDORSEMENTS
           IL T3 68 01 15            FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           IL T4 12 03 15            AMNDT COMMON POLICY COND-PROHIBITED COVG


IL T8 01 01 01                                                   PAGE:      2   OF   3


                                                                                 Exhibit 1, Page 102
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 102 of 279 Page ID
                                    #:759
                                   POLICY NUMBER:       680-4G700062-18-42
                                   EFFECTIVE DATE:      12/04/2018
                                          ISSUE DATE:   10/19/2018



     INTERLINE ENDORSEMENTS (CONTINUED)
           IL T4 14 01 15    CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
           IL T3 82 05 13    EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
           IL 00 21 09 08    NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                             FORM)
           IL 01 04 09 07    CALIFORNIA CHANGES
           IL 02 70 09 12    CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL

     POLICY HOLDER NOTICES
           PN T4 54 01 08    IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                             BROKER COMPENSATION
           PN MP 57 04 17    IMP NOT PROT SAFEGUARDS SPRK AND REST
           PN MP 38 01 11    IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




IL T8 01 01 01                                            PAGE:      3   OF   3


                                                                         Exhibit 1, Page 103
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 103 of 279 Page ID
                                      #:760
                              COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions:

A. CANCELLATION                                                           C. EXAMINATION                OF      YOUR       BOOKS      AND
    1. The first Named Insured shown in the Decla-                           RECORDS
       rations may cancel this policy by mailing or                             We may examine and audit your books and re-
       delivering to us advance written notice of                               cords as they relate to this policy at any time dur-
       cancellation.                                                            ing the policy period and up to three years after-
    2. We may cancel this policy or any Coverage                                ward.
       Part by mailing or delivering to the first                         D. INSPECTIONS AND SURVEYS
       Named Insured written notice of cancellation                             1. We have the right to:
       at least:
                                                                                     a. Make inspections and surveys at any
        a. 10 days before the effective date of can-                                    time;
           cellation if we cancel for nonpayment of
           premium; or                                                               b. Give you reports on the conditions we
                                                                                        find; and
        b. 30 days before the effective date of can-
           cellation if we cancel for any other rea-                                 c. Recommend changes.
           son.                                                                 2. We are not obligated to make any inspec-
    3. We will mail or deliver our notice to the first                             tions, surveys, reports or recommendations
       Named Insured's last mailing address known                                  and any such actions we do undertake relate
       to us.                                                                      only to insurability and the premiums to be
                                                                                   charged. We do not make safety inspections.
    4. Notice of cancellation will state the effective                             We do not undertake to perform the duty of
       date of cancellation. If the policy is cancelled,                           any person or organization to provide for the
       that date will become the end of the policy                                 health or safety of workers or the public. And
       period. If a Coverage Part is cancelled, that                               we do not warrant that conditions:
       date will become the end of the policy period
       as respects that Coverage Part only.                                          a. Are safe or healthful; or
    5. If this policy or any Coverage Part is can-                                 b. Comply with laws, regulations, codes or
       celled, we will send the first Named Insured                                    standards.
       any premium refund due. If we cancel, the re-                            3. Paragraphs 1. and 2. of this condition apply
       fund will be pro rata. If the first Named In-                               not only to us, but also to any rating, advi-
       sured cancels, the refund may be less than                                  sory, rate service or similar organization
       pro rata. The cancellation will be effective                                which makes insurance inspections, surveys,
       even if we have not made or offered a re-                                   reports or recommendations.
       fund.                                                                    4. Paragraph 2. of this condition does not apply
    6. If notice is mailed, proof of mailing will be                               to any inspections, surveys, reports or rec-
       sufficient proof of notice.                                                 ommendations we may make relative to certi-
B. CHANGES                                                                         fication, under state or municipal statutes, or-
                                                                                   dinances or regulations, of boilers, pressure
    This policy contains all the agreements between                                vessels or elevators.
    you and us concerning the insurance afforded.
    The first Named Insured shown in the Declara-                         E. PREMIUMS
    tions is authorized to make changes in the terms                            1. The first Named Insured shown in the Decla-
    of this policy with our consent. This policy's terms                           rations:
    can be amended or waived only by endorsement                                   a. Is responsible for the payment of all pre-
    issued by us as part of this policy.                                                miums; and
                                                                                     b. Will be the payee for any return premi-
                                                                                        ums we pay.




IL T3 15 09 07   (Rev. 03-11) Includes the copyrighted material of Insurance Services Office, Inc. with its permission.        Page 1 of 2



                                                                                                                      Exhibit 1, Page 104
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 104 of 279 Page ID
                                      #:761
    2. We compute all premiums for this policy in                              3.    Standard Property forms including, but not
       accordance with our rules, rates, rating plans,                               limited to, the following:
       premiums and minimum premiums. The pre-                                       a. Building and Personal Property Coverage
       mium shown in the Declarations was com-                                          Form;
       puted based on rates and rules in effect at
       the time the policy was issued. On each re-                                   b. Business Income Coverage Form;
       newal, continuation or anniversary of the ef-                                 c. Commercial Property Conditions;
       fective date of this policy, we will compute
                                                                                     d. Condominium            Association      Coverage
       the premium in accordance with our rates
                                                                                        Form;
       and rules then in effect.
                                                                                     e. Condominium Commercial Unit-Owners
F. TRANSFER OF YOUR RIGHTS AND DUTIES
                                                                                        Coverage Form;
   UNDER THIS POLICY
                                                                                     f.   Causes of Loss Basic Form;
    Your rights and duties under this policy may not
    be transferred without our written consent except                                g. Causes of Loss Special Form; and
    in the case of death of an individual named in-                                  h. Causes of Loss Earthquake Form.
    sured.
                                                                                     Endorsements referencing the Commercial
    If you die, your rights and duties will be trans-                                Property Coverage Part or the Standard
    ferred to your legal representative but only while                               Property Forms referenced above apply to
    acting within the scope of duties as your legal                                  the Businessowners Property Coverage Spe-
    representative. Until your legal representative is                               cial Form in the same manner as they apply
    appointed, anyone having proper temporary cus-                                   to the forms they reference.
    tody of your property will have your rights and
    duties but only with respect to that property.                                   Endorsements referencing the Commercial
                                                                                     General Liability Coverage Part apply to the
G. BUSINESSOWNERS COVERAGE PART –                                                    Commercial General Liability Coverage Form
   REFERENCES TO FORMS AND ENDORSE-                                                  (included in the Businessowners Coverage
   MENTS                                                                             Part) in the same manner as they apply to the
   In some instances, the Common Policy Declara-                                     form they reference.
   tions may list endorsements included in the Busi-      H. INSURANCE UNDER TWO OR MORE COVER-
   nessowners Coverage Part that reference:                     AGE PARTS
    1. The Commercial Property Coverage Part;                   If two or more of this policy's Coverage Parts ap-
    2. The Commercial General Liability or Liquor               ply to the same loss or damage, we will not pay
         Liability Coverage Part; or                            more than the actual amount of the loss or dam-
                                                                age.
This policy consists of the Common Policy Declarations and the Coverage Parts and endorsements listed in that
declarations form.
In return for payment of the premium, we agree with the Named Insured to provide the insurance afforded by a
Coverage Part forming part of this policy. That insurance will be provided by the company indicated as insuring
company in the Common Policy Declarations by the abbreviation of its name opposite that Coverage Part.
One of the companies listed below (each a stock company) has executed this policy, and this policy is counter-
signed by the officers listed below:
The Travelers Indemnity Company (IND)
The Phoenix Insurance Company (PHX)
The Charter Oak Fire Insurance Company (COF)
Travelers Property Casualty Company of America (TIL)
The Travelers Indemnity Company of Connecticut (TCT)
The Travelers Indemnity Company of America (TIA)
Travelers Casualty Insurance Company of America (ACJ)




              Secretary                                                                             President


Page 2 of 2        Includes the copyrighted material of Insurance Services Office, Inc. with its permission.   IL T3 15 09 07   (Rev. 03-11)




                                                                                                                   Exhibit 1, Page 105
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 105 of 279 Page ID
                                    #:762
                                            TABLE OF CONTENTS
                              BUSINESSOWNERS COVERAGE PART
                                      DELUXE PLAN
  The following indicates the contents of the principal forms which may be attached to your policy. It contains
  no reference to the Declarations or Endorsements which also may be attached.

                       BUSINESSOWNERS PROPERTY COVERAGE
                              SPECIAL FORM MP T1 02
                                                                                          Beginning on Page

  COVERAGE                                                                                         1
      Covered Property                                                                             1
      Property Not Covered                                                                         2
      Business Income and Extra Expense                                                            2
      Covered Causes of Loss                                                                       3
      Limitations                                                                                  3
      Additional Coverages                                                                         4
      Coverage Extensions                                                                         11

  EXCLUSIONS                                                                                      22

  LIMITS OF INSURANCE                                                                             26
     Inflation Guard                                                                              26
     Business Personal Property Limit — Seasonal Increase                                         27

  DEDUCTIBLES                                                                                     27

  PROPERTY LOSS CONDITIONS                                                                        27

     Abandonment                                                                                  27
     Appraisal                                                                                    27
     Duties in the Event of Loss or Damage                                                        27
     Loss Payment — Building and Personal Property                                                28
     Loss Payment — Business Income and Extra Expense                                             31
     Recovered Property                                                                           32
     Noncumulative Limit                                                                          32

  COMMERCIAL PROPERTY CONDITIONS                                                                  32
     Concealment, Misrepresentation or Fraud                                                      32
     Control of Property                                                                          32
     Insurance Under Two or More Coverages                                                        33
     Legal Action Against Us                                                                      33
     Liberalization                                                                               33
     No Benefit to Bailee                                                                         33
     Other Insurance                                                                              33
     Policy Period, Coverage Territory                                                            33
     Transfer of Rights of Recovery Against Others to Us                                          33
     Coinsurance                                                                                  33
     Mortgageholders                                                                              34

  PROPERTY DEFINITIONS                                                                            35



MP T1 30 02 05                                                                                         Page 1 of 1

                                                                                              Exhibit 1, Page 106
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 106 of 279 Page ID
                                    #:763
                                                                                              BUSINESSOWNERS



             BUSINESSOWNERS PROPERTY COVERAGE
                       SPECIAL FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Paragraph G – PROP-
ERTY DEFINITIONS.
A. COVERAGE                                                                  (f) Lawn maintenance and snow re-
    We will pay for direct physical loss of or damage                            moval equipment; and
    to Covered Property at the premises described in                         (g) Alarm systems; and
    the Declarations caused by or resulting from a                       (8) If not covered by other insurance:
    Covered Cause of Loss.
                                                                             (a) Additions under construction, al-
    1. Covered Property                                                           terations and repairs to the build-
        Covered Property, as used in this Coverage                                ing or structure; and
        Form, means the type of property described                           (b) Materials, equipment, supplies
        in this Paragraph A.1., and limited in Para-                              and temporary structures, on or
        graph A.2., Property Not Covered, if a Limit of                           within 1,000 feet of the described
        Insurance is shown in the Declarations for                                premises, used for making addi-
        that type of property.                                                    tions, alterations or repairs to the
        a. Building, meaning the building or struc-                               building or structure.
            ture described in the Declarations, includ-              b. Business Personal Property located in
            ing:                                                        or on the buildings described in the Dec-
            (1) Completed additions;                                    larations or in the open (or in a vehicle)
                                                                        within 1,000 feet of the described prem-
            (2) Fences;
                                                                        ises, including:
            (3) Fixtures, including outdoor fixtures;
                                                                         (1) Property owned by you and used in
            (4) Retaining walls, whether or not at-                          your business;
                tached;
                                                                         (2) Property of others that is in your care,
            (5) Permanently attached:                                        custody or control;
                (a) Machinery; and                                       (3) Your use interest as tenant in im-
                (b) Equipment;                                               provements and betterments. Im-
            (6) Outdoor swimming pools;                                      provements and betterments are fix-
                                                                             tures, alterations, installations or ad-
            (7) Personal property owned by you that                          ditions:
                is used to maintain or service the
                                                                             (a) Made a part of the building or
                building or structure or its premises,
                                                                                  structure you rent, lease or oc-
                including:
                                                                                  cupy but do not own; and
                (a) Fire extinguishing equipment;
                                                                             (b) You acquired or made at your
                (b) Outdoor furniture;                                            expense but are not permitted to
                (c) Floor coverings;                                              remove; and
                (d) Lobby and hallway furnishings;                       (4) "Money" and "Securities".
                (e) Appliances used for refrigerating,           2. Property Not Covered
                    ventilating, cooking, dishwashing               Unless the following is added by endorse-
                    or laundering;                                  ment to this Coverage Form, Covered Prop-
                                                                    erty does not include:



MP T1 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                         Page 1 of 39


                                                                                                Exhibit 1, Page 107
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 107 of 279 Page ID
                                    #:764
BUSINESSOWNERS


       a. Aircraft;                                              l.  "Valuable Papers and Records", except
       b. Automobiles held for sale;                                 as provided in the Valuable Papers and
                                                                     Records Coverage Extension;
       c. Vehicles or self-propelled machines that
          are:                                                  m. Property that is covered under another
                                                                     Coverage Form of this or any other policy
            (1) Licensed for use on public roads; or                 in which it is more specifically described,
            (2) Operated principally away from the                   except for the excess of the amount due
                described premises;                                  (whether you can collect on it or not) from
            This paragraph does not apply to:                        that other insurance;
            (1) Vehicles or self-propelled machines             n. "Fine Arts" except as provided in the Fine
                or autos you manufacture, process or                 Arts Additional Coverage;
                warehouse;                                      o. Bullion, gold, silver, platinum and other
                                                                     precious alloys or metals, except if they
            (2) Vehicles or self-propelled machines,
                                                                     are used in your "operations" (theft limita-
                other than autos, you hold for sale; or
                                                                     tion applies);
            (3) Trailers or semi-trailers, except as            p. "Electronic Data Processing Equipment"
                 provided in the Non-Owned Detached                  (not including "stock") except as provided
                 Trailers Coverage Extension.                        in the Electronic Data Processing Cover-
       d.   Dams or dikes;                                           age Extension;
       e.   Contraband, or property in the course of            q. "Electronic Data Processing Data and
            illegal transportation or trade;                         Media" (not including "stock") except as
       f.   The cost of excavating, grading, backfill-               provided in the Electronic Data Process-
            ing or filling (except those costs made                  ing Coverage Extension or in the Ac-
            necessary due to repair of buildings in-                 counts Receivable Coverage Extension;
            sured under this Coverage Form from a                    or
            Covered Cause of Loss), reclaiming or               r. Outdoor signs, except as provided in the
            restoring land or water;                                 Signs Coverage Extension.
       g.   Water or land whether in its natural state       3. Business Income and Extra Expense
            or otherwise (including land on which the           Business Income and Extra Expense is pro-
            property is located), land improvements,            vided at the premises described in the Decla-
            growing crops or standing timber;                   rations when the Declarations show that you
       h.   Outdoor trees, shrubs, plants and lawns,            have coverage for Business Income and Ex-
            other than "stock" except as provided in            tra Expense.
            the Outdoor Trees, Shrubs, Plants and               a. Business Income
            Lawns Coverage Extension.
                                                                      (1) Business Income means:
       i.   The following property while outside of
            the buildings:                                                (a) Net Income (Net Profit or Loss
                                                                              before income taxes) that would
            (1) Bridges, walks, roadways, patios or                           have been earned or incurred, in-
                other paved surfaces; or                                      cluding:
          (2) Outdoor radio or television antennas,                           (i) "Rental Value"; and
              (including satellite dishes) and includ-                        (ii) "Maintenance Fees", if you
              ing their lead-in wiring, masts or tow-                               are a condominium associa-
              ers;                                                                  tion; and
          except as provided in the Outdoor Prop-                         (b) Continuing normal operating ex-
          erty Coverage Extension;                                            penses incurred, including pay-
       j. Watercraft (including motors, equipment                             roll.
          and accessories) while afloat;                              (2) We will pay for the actual loss of
       k. Accounts and bills, except as provided in                       Business Income you sustain due to
          the Accounts Receivable Coverage Ex-                            the necessary "suspension" of your
          tension;                                                        "operations" during the "period of res-
                                                                          toration". The "suspension" must be



Page 2 of 39                   Copyright, The Travelers Indemnity Company, 2004                 MP T1 02 02 05


                                                                                            Exhibit 1, Page 108
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 108 of 279 Page ID
                                    #:765
                                                                                         BUSINESSOWNERS


                 caused by direct physical loss of or                    to the extent it reduces the amount of
                 damage to property at the described                     loss that otherwise would have been
                 premises. The loss or damage must                       payable under Paragraph a. Business
                 be caused by or result from a Cov-                      Income, above.
                 ered Cause of Loss. With respect to             c. Extended Business Income
                 loss of or damage to personal prop-
                                                                    If the necessary "suspension" of your
                 erty in the open or personal property
                                                                    "operations" produces a Business Income
                 in a vehicle, the described premises
                                                                    loss payable under Paragraph a. Busi-
                 include the area within 1,000 feet of
                                                                    ness Income above, we will also pay for
                 the site at which the described prem-
                                                                    the actual loss of Business Income you
                 ises are located.
                                                                    sustain during the period that:
          (3) With respect to the requirements set                   (1) Begins on the date property is actu-
              forth in Paragraph (2) above, if you                       ally repaired, rebuilt or replaced and
              rent, lease or occupy only part of the                     "operations" are resumed; and
              site at which the described premises
              are located, the described premises                   (2) Ends on the earlier of:
              means:                                                     (a) The date you could restore your
                 (a) The portion of the building which                       "operations" with reasonable
                     you rent, lease or occupy; and                          speed, to the level which would
                                                                             generate the Business Income
              (b) Any area within the building or on                         amount that would have existed if
                  the site at which the described                            no direct physical loss or damage
                  premises are located, if that area                         occurred; or
                  services, or is used to gain ac-
                                                                         (b) Sixty consecutive days after the
                  cess to, the described premises.
                                                                             date determined in Paragraph (1)
       b. Extra Expense                                                      above.
          (1) Extra Expense means reasonable                        However, this extended Business Income
              and necessary expenses you incur                      does not apply to loss of Business In-
              during the "period of restoration" that               come incurred as a result of unfavorable
              you would not have incurred if there                  business conditions caused by the impact
              had been no direct physical loss of or                of the Covered Cause of Loss in the area
              damage to property caused by or re-                   where the described premises are lo-
              sulting from a Covered Cause of                       cated.
              Loss.
                                                                 d. If the Declarations show for Business In-
          (2) We will pay Extra Expense (other                      come and Extra Expense:
              than the expense to repair or replace
                                                                     (1) Actual loss for 12 consecutive
              property) to:
                                                                         months, then we will pay for loss of
              (a) Avoid or minimize the "suspen-                         Business Income and Extra Expense
                  sion" of business and to continue                      that occurs within 12 consecutive
                  "operations" at the described                          months following the date of direct
                  premises or at replacement                             physical loss or damage; or
                  premises or temporary locations,
                                                                   (2) Actual loss up to 12 consecutive
                  including relocation expenses
                                                                       months subject to a maximum dollar
                  and costs to equip and operate
                                                                       limit, then we will pay for loss of Busi-
                  the replacement premises or
                                                                       ness Income and Extra Expense that
                  temporary locations; or
                                                                       occurs within 12 consecutive months
              (b) Minimize the "suspension" of                         following the date of direct physical
                  business if you cannot continue                      loss or damage, subject to the limit
                  "operations".                                        shown in any one occurrence.
          (3) We will also pay Extra Expense (in-            4. Covered Causes of Loss
              cluding Expediting Expenses) to re-
              pair or replace the property, but only             RISKS OF DIRECT PHYSICAL LOSS unless
                                                                 the loss is:



MP T1 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                   Page 3 of 39


                                                                                            Exhibit 1, Page 109
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 109 of 279 Page ID
                                    #:766
BUSINESSOWNERS


      a. Limited in Paragraph A.5., Limitations; or                      (b) Containers of property held for
      b. Excluded in Paragraph B., Exclusions.                               sale; or
   5. Limitations                                                        (c) Photographic or scientific instru-
                                                                             ment lenses.
       a. We will not pay for loss of or damage to:
                                                                 c. For loss or damage by "theft", the most
          (1) The "interior of any building or struc-               we will pay in any one occurrence for the
              ture" or to personal property in the                  following types of property is:
              building or structure, caused by rain,
              snow, sleet, ice, sand or dust,                        (1) $2,500 for all furs, fur garments and
              whether driven by wind or not,                             garments trimmed with fur.
              unless:                                                (2) $5,000 for all jewelry, watches, watch
               (a) The building or structure first sus-                  movements, jewels, pearls, precious
                   tains damage by a Covered                             and semi-precious stones, bullion,
                   Cause of Loss to its roof or walls                    gold, silver, platinum and other pre-
                   through which the rain, snow,                         cious alloys or metals. This limit does
                   sleet, ice, sand or dust enters; or                   not apply to jewelry and watches
                                                                         worth $500 or less per item.
               (b) The loss or damage is caused by
                   or results from thawing of snow,                 (3) $2,500 for all patterns, dies, molds
                   sleet or ice on the building or                      and forms.
                   structure.                                    d. We will not pay for any loss or damage
           (2) Steam boilers, steam pipes, steam                    caused by any of the following, even if
               engines, or steam turbines, caused                   they are Covered Causes of Loss, if the
               by or resulting from any condition or                building where loss or damage occurs
               event inside such equipment. But we                  has been "vacant" for more than 60 con-
               will pay for loss of or damage to such               secutive days before that loss or damage
               equipment caused by or resulting                     occurs:
               from an explosion of gases or fuel                   (1) Vandalism;
               within the furnace of any fired vessel                (2) Sprinkler Leakage, unless you have
               or within the flues or passages                           protected the system against freez-
               through which the gases of combus-                        ing;
               tion pass.
                                                                     (3) Building glass breakage;
          (3) Hot water boilers or other water heat-
                                                                     (4) Discharge or leakage of water;
              ing equipment caused by or resulting
              from any condition or event inside                     (5) "Theft"; or
              such boilers or equipment, other than                 (6) Attempted "theft".
              explosion.
                                                                    With respect to Covered Causes of Loss
       b. We will not pay for loss of or damage to                  other than those listed in Paragraphs (1)
          the following types of property unless                    through (6) above, we will reduce the
          caused by any of the "specified causes of                 amount we would otherwise pay for the
          loss" or building glass breakage:                         loss or damage by 15%.
           (1) Live animals, birds or fish, and then            e. Coverage for Business Income and Extra
               only if they are killed or their destruc-            Expense does not apply to any loss or in-
               tion is made necessary.                              crease in loss caused by direct physical
           (2) Fragile articles such as glassware,                  loss of or damage to "Electronic Data
               statuary, marbles, chinaware and                     Processing Data and Media", except as
               porcelains, if broken. This limitation               provided in the Interruption of Computer
               does not apply to:                                   Operations Coverage Extension.
               (a) Glass that is part of the exterior        6. Additional Coverages
                   or interior of a building or struc-          Unless otherwise stated, payments made un-
                   ture;                                        der the following Additional Coverages are in
                                                                addition to the applicable Limits of Insurance.




Page 4 of 39                   Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05


                                                                                            Exhibit 1, Page 110
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 110 of 279 Page ID
                                    #:767
                                                                                        BUSINESSOWNERS


       a. Arson and Theft Reward                                        ing within 180 days of the date of di-
          (1) We will pay for reasonable expenses                       rect physical loss or damage.
              you incur for rewards that lead to:                   (2) Debris Removal does not apply to
              (a) An arson conviction in connection                     costs to:
                  with a covered fire or explosion                      (a) Extract "pollutants" from land or
                  loss, or                                                  water; or
              (b) A "theft" conviction in connection                    (b) Remove, restore or replace pol-
                  with a covered "theft" loss.                              luted land or water.
          (2) The most we will pay under this Addi-                 (3) Except as provided in Paragraph (4)
              tional Coverage in connection with a                      below, payment for Debris Removal
              particular loss is $5,000.                                is included within the applicable Limit
       b. Claim Data Expense                                            of Insurance shown in the Declara-
                                                                        tions. The most we will pay under this
          (1) We will pay the reasonable expenses                       Additional Coverage is 25% of:
              you incur in preparing claim data
              when we require such data to show                         (a) The amount we pay for the direct
              the extent of loss. This includes the                          physical loss or damage to Cov-
              cost of taking inventories, making ap-                         ered Property; plus
              praisals, preparing income state-                         (b) The deductible in this Coverage
              ments, and preparing other documen-                            Form applicable to that loss or
              tation.                                                        damage.
          (2) Under this Additional Coverage, we                   (4) When the debris removal expense
              will not pay for:                                        exceeds the 25% limitation in Para-
                 (a) Any expenses incurred, directed,                  graph (3) above or when the sum of
                     or billed by or payable to attor-                 the debris removal expense and the
                     neys, insurance adjusters or their                amount we pay for the direct physical
                     associates or subsidiaries;                       loss of or damage to Covered Prop-
                                                                       erty exceeds the applicable Limit of
                 (b) Any costs in connection with                      Insurance, we will pay up to an addi-
                     Paragraph E.2., Appraisal; or                     tional $25,000 for debris removal ex-
                 (c) Any expenses incurred, directed,                  pense in any one occurrence, at each
                     or billed by or payable to insur-                 described premises.
                     ance brokers or agents, or their           d. Employee Dishonesty
                     associates or subsidiaries, with-
                     out our written consent prior to               (1) We will pay for loss of or damage to
                     such expenses being incurred.                      Covered Property resulting directly
                                                                        from "employee dishonesty".
          (3) The most we will pay for preparation
              of claim data under this Additional                       We will pay for loss or damage you
              Coverage in any one occurrence is                         sustain through acts committed or
              $5,000 regardless of the number of                        events occurring during the Policy
              premises involved.                                        Period. Regardless of the number of
                                                                        years this insurance remains in force
       c. Debris Removal                                                or the number of premiums paid, no
          (1) We will pay your expense to remove                        Limit of Insurance cumulates year to
              debris of Covered Property, other                         year or period to period.
              than outdoor trees, shrubs, plants                    (2) Paragraphs B.2.h. and B.2.o. do not
              and lawns as described in the Out-                        apply to this Additional Coverage.
              door Trees, Shrubs, Plants and
              Lawns Coverage Extension, caused                      (3) We will not pay for loss resulting from
              by or resulting from a Covered Cause                      the dishonest acts of any "employee"
              of Loss that occurs during the policy                     if coverage for that "employee" was
              period. The expenses will be paid                         either cancelled or excluded from any
              only if they are reported to us in writ-                  previous insurance policy of yours



MP T1 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                  Page 5 of 39


                                                                                          Exhibit 1, Page 111
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 111 of 279 Page ID
                                    #:768
BUSINESSOWNERS


               providing    "employee     dishonesty"                (a) This Additional Coverage, as of
               coverage.                                                 its effective date; or
           (4) This Additional Coverage is cancelled                 (b) The prior "Employee Dishonesty"
               as to any "employee" immediately                          insurance, had it remained in ef-
               upon discovery by:                                        fect.
               (a) You; or                                     e. Expediting Expenses
               (b) Any of your partners, "members",                 (1) In the event of direct physical loss of
                   "managers", officers, directors or                   or damage to Covered Property
                   trustees, not in collusion with the                  caused by or resulting from a Cov-
                   "employee",                                          ered Cause of Loss, we will pay for
                                                                        the reasonable and necessary addi-
               of any fraudulent dishonest act com-
                                                                        tional expenses you incur to make
               mitted by that "employee" before or
                                                                        temporary repairs, expedite perma-
               after being employed by you.
                                                                        nent repairs, or expedite permanent
           (5) We will pay for covered loss or dam-                     replacement, at the premises sustain-
               age only if discovered no later than                     ing loss or damage. Expediting ex-
               one year from the end of the Policy                      penses include overtime wages and
               Period.                                                  the extra cost of express or other
           (6) The most we will pay for loss or dam-                    rapid means of transportation. Expe-
               age under this Additional Coverage in                    diting expenses do not include ex-
               any one occurrence is $25,000.                           penses you incur for the temporary
                                                                        rental of property or temporary re-
           (7) With respect to this Additional Cover-
                                                                        placement of damaged property.
               age, occurrence means all loss or
               damage caused by or involving the                    (2) With respect to this Additional Cover-
               same "employee(s)" whether the re-                       age, "breakdown" to "covered equip-
               sult of a single act or series of acts.                  ment" will not be considered a Cov-
           (8) If, during the period of any prior "Em-                  ered Cause of Loss, even if otherwise
               ployee Dishonesty" insurance, you                        covered elsewhere in this Coverage
               (or any predecessor in interest) sus-                    Form.
               tained loss or damage that you could                 (3) The most we will pay under this Addi-
               have recovered under that insurance,                     tional Coverage in any one occur-
               except that the time within which to                     rence is $25,000, regardless of the
               discover loss or damage has expired,                     number of premises involved.
               we will pay for it under this Additional        f.   Fine Arts
               Coverage, subject to the following:
                                                                    (1) When a Limit of Insurance is shown
               (a) This insurance became effective
                                                                        in the Declarations for Business Per-
                    at the time of cancellation or ter-
                                                                        sonal Property at any described
                    mination of the prior insurance;
                                                                        premises, we will pay for direct physi-
                    and
                                                                        cal loss of or damage to "fine arts"
               (b) The loss or damage would have                        which are owned by:
                    been covered by this insurance
                                                                        (a) You; or
                    had it been in effect when the
                    acts or events causing the loss or                  (b) Others and in your care, custody,
                    damage were committed or oc-                             or control;
                    curred.                                             caused by or resulting from a Cov-
           (9) The insurance provided under Para-                       ered Cause of Loss, including while
               graph (8) above is part of, not in addi-                 on exhibit, anywhere within the Cov-
               tion to the Limit of Insurance de-                       erage Territory.
               scribed in Paragraph (6) above and is                (2) The breakage limitation under Para-
               limited to the lesser of the amount re-                  graph A.5.b.(2) does not apply to this
               coverable under:                                         Additional Coverage.




Page 6 of 39                  Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05


                                                                                          Exhibit 1, Page 112
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 112 of 279 Page ID
                                    #:769
                                                                                             BUSINESSOWNERS


           (3) The following exclusions apply to this                 liability for   fire   department   service
               Additional Coverage:                                   charges:
                 (a) We will not pay for loss or dam-                 (1) Assumed by contract or agreement
                     age caused by or resulting from                      prior to loss; or
                     wear and tear, any quality in the                (2) Required by local ordinance.
                     property that causes it to damage
                     or destroy itself, gradual deterio-         h. Fire Protective Equipment Discharge
                     ration, insects, birds, rodents or               (1) If fire protective equipment dis-
                     other animals;                                       charges accidentally or to control a
                 (b) We will not pay for loss or dam-                     Covered Cause of Loss we will pay
                     age caused by or resulting from                      your cost to:
                     dampness or dryness of atmos-                        (a) Refill or recharge the system with
                     phere, or changes in or extremes                         the extinguishing agents that
                     of temperature;                                          were discharged; and
                 (c) We will not pay for loss or dam-                     (b) Replace or repair faulty valves or
                     age caused by or resulting from                          controls which caused the dis-
                     any repairing, restoration or re-                        charge.
                     touching process;
                                                                      (2) The most we will pay under this Addi-
                 (d) We will not pay for loss or dam-                     tional Coverage in any one occur-
                     age caused by or resulting from                      rence is $10,000, regardless of the
                     faulty packing;                                      number of premises involved.
                 (e) Paragraph B.1.b. Earth Move-                i.   Forgery or Alteration
                     ment;
                                                                      (1) We will pay for loss resulting directly
                 (f) Paragraph B.1.c. Governmental
                                                                          from "forgery" or alteration of checks,
                     Action;
                                                                          drafts, promissory notes, or similar
                 (g) Paragraph B.1.d. Nuclear Haz-                        written promises, orders or directions
                     ard;                                                 to pay a sum certain in money that
                 (h) Paragraph B.1.f. War and Military                    are made or drawn by or drawn upon
                     Action;                                              you, or made or drawn by one acting
                 (i) Paragraph B.1.g. Water;                              as an agent or purported to have
                                                                          been so made or drawn.
                 (j) Paragraph B.1.h. Neglect; and
                 (k) Paragraph B.2.g.                                     We will consider signatures that are
                                                                          produced or reproduced electroni-
                 No other exclusions in Paragraph B.                      cally, mechanically or by facsimile the
                 Exclusions apply to this Additional                      same as handwritten signatures.
                 Coverage. However, if any exclusions
                 are added by endorsement to this                         We will pay for loss that you sustain
                 Coverage Form, such exclusions will                      through acts committed or events oc-
                 apply to this Additional Coverage.                       curring during the Policy Period. Re-
                                                                          gardless of the number of years this
          (4) The most we pay for loss or damage                          insurance remains in force or the
              under this Additional Coverage in any                       number of premiums paid, no Limit of
              one occurrence is $25,000, or the                           Insurance cumulates from year to
              amount shown in the Declarations for                        year or period to period.
              "fine arts", whichever is greater. This
              limit applies regardless of the number                  (2) We will not pay for loss resulting from
              of premises involved.                                       any dishonest or criminal acts com-
                                                                          mitted by you or any of your partners,
       g. Fire Department Service Charge                                  "employees", "members", "manag-
           When the fire department is called to                          ers", officers, directors or trustees
           save or protect Covered Property from a                        whether acting alone or in collusion
           Covered Cause of Loss, we will pay up to                       with other persons.
           $25,000 in any one occurrence for your



MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                    Page 7 of 39


                                                                                              Exhibit 1, Page 113
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 113 of 279 Page ID
                                    #:770
BUSINESSOWNERS


           (3) We will pay for covered loss discov-                     fend against the suit, we will pay for
               ered no later than one year from the                     any reasonable legal expenses that
               end of the Policy Period.                                you incur and pay in that defense.
                                                                        The amount we will pay for these le-
           (4) The most we will pay for loss under
                                                                        gal expenses will be part of and not in
               this Additional Coverage in any one
                                                                        addition to the limit described in
               occurrence is $25,000, regardless of
                                                                        Paragraph (4) above.
               the number of premises involved.
                                                               j.   Newly Acquired or Constructed Prop-
           (5) With respect to this Additional Cover-               erty
               age, occurrence means all loss
               caused by any person, or in which                    (1) Buildings
               that person is concerned or impli-                       (a) We will pay for direct physical
               cated, either resulting from a single                        loss of or damage to the following
               act or any number of such acts,                              property caused by or resulting
               whether the loss involves one or                             from a Covered Cause of Loss:
               more instruments.                                            (i) Your:
           (6) If, during the period of any prior For-                           a) New buildings while be-
               gery or Alteration insurance, you (or                                 ing built on a premises
               any predecessor in interest) sus-                                     shown in the Declara-
               tained loss or damage that you could                                  tions;
               have recovered under that insurance,                              b) New buildings while be-
               except that the time within which to                                  ing built on newly ac-
               discover loss or damage has expired,                                  quired premises; and
               we will pay for it under this Additional
                                                                                 c) Materials,     equipment,
               Coverage provided:
                                                                                     supplies and temporary
               (a) This insurance became effective                                   structures used in con-
                    at the time of cancellation or ter-                              nection with such build-
                    mination of the prior insurance;                                 ings while they are being
                    and                                                              built; or
               (b) The loss would have been cov-                            (ii) Buildings you acquire by pur-
                    ered by this insurance had it                                chase or lease at any prem-
                    been in effect when the acts or                              ises, including those prem-
                    events causing the loss were                                 ises shown in the Declara-
                    committed or occurred.                                       tions.
           (7) The insurance provided under Para-                       (b) The most we will pay for loss of
               graph (6) above is part of, and not in                       or damage to newly constructed
               addition to the limit described in Para-                     buildings or newly acquired build-
               graph (4) above and is limited to the                        ings under this Additional Cover-
               lesser of the amount recoverable un-                         age in any one occurrence is
               der:                                                         $500,000 at each premises.
               (a) This Additional Coverage up to                   (2) Business Personal Property
                    the applicable Limit of Insurance                   (a) When a Limit of Insurance is
                    under this Coverage Form, as of                         shown in the Declarations for
                    its effective date; or                                  Business Personal Property at
               (b) The prior Forgery or Alteration in-                      any described premises, we will
                    surance, had it remained in ef-                         pay for direct physical loss of or
                    fect.                                                   damage to the following property
           (8) If you are sued for refusing to pay                          caused by or resulting from a
               any covered instrument described in                          Covered Cause of Loss:
               Paragraph (1) above on the basis                             (i) Business Personal Property,
               that it has been forged or altered, and                          including such property that
               you have our written consent to de-                              you newly acquire, at a build-



Page 8 of 39                  Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05


                                                                                           Exhibit 1, Page 114
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 114 of 279 Page ID
                                    #:771
                                                                                         BUSINESSOWNERS


                          ing you acquire by purchase                       property as a consequence of en-
                          or lease at any premises, in-                     forcement of the minimum re-
                          cluding    those    premises                      quirements of any ordinance or
                          shown in the Declarations;                        law. This increased cost of con-
                          and                                               struction coverage applies only if:
                     (ii) Business Personal Property                        (i) The building is insured for re-
                          that you newly acquire at a                             placement cost;
                          described premises.                               (ii) The building is repaired, re-
                 (b) The most we will pay for loss of                             built or reconstructed; and
                     or damage to Business Personal                         (iii) The repaired, rebuilt or re-
                     Property under this Additional                               constructed building is in-
                     Coverage in any one occurrence                               tended for similar occupancy
                     is $250,000 at each premises.                                as the current building,
          (3) Period Of Coverage                                                  unless otherwise required by
              (a) With respect to insurance under                                 zoning or land use ordinance
                  this Additional Coverage, cover-                                or law.
                  age will end when any of the fol-                 (2) The ordinance or law referred to in
                  lowing first occurs:                                  this Additional Coverage is an ordi-
                  (i) This policy expires;                              nance or Law that:
                  (ii) 180 days expire after you ac-                    (a) Regulates the demolition, con-
                        quire the property or begin to                      struction or repair of buildings, or
                        construct the property;                             establishes zoning or land use
                                                                            requirements at the described
                  (iii) You report values to us; or                         premises; and
                  (iv) The property is more specifi-                    (b) Is in force at the time of the loss.
                        cally insured.
                                                                    (3) We will not pay under this Additional
              (b) We will charge you additional
                                                                        Coverage for:
                  premium for values reported to us
                  from the date construction begins                     (a) Loss due to any ordinance or law
                  or you acquire the property.                              that:
       k. Ordinance or Law                                                  (i) You were required to comply
                                                                                 with before the loss, even if
           (1) In the event of damage by a Covered                               the building was undamaged;
               Cause of Loss to a building that is                               and
               Covered Property, we will pay for:
                                                                            (ii) You failed to comply with; or
               (a) Loss in value of the undamaged
                    portion of the building as a con-                   (b) Costs associated with the en-
                    sequence of enforcement of the                          forcement of any ordinance or
                    minimum requirements of any or-                         law that requires any insured or
                    dinance or law that requires the                        others to test for, monitor, clean
                    demolition of undamaged parts of                        up, remove, contain, treat, detox-
                    the same building;                                      ify or neutralize, or in any way re-
                                                                            spond to, or assess the effects of
               (b) Demolition cost, meaning the                             "pollutants".
                    cost to demolish and clear the
                    site of undamaged parts of the                  (4) Paragraph B.1.a. does not apply to
                    same building as a consequence                      this Additional Coverage.
                    of enforcement of the minimum                   (5) Subject to the limit described in
                    requirements of any ordinance or                    Paragraph (6) below:
                    law that required demolition of                     (a) The insurance provided under
                    such undamaged property; and                            this Additional Coverage for loss
               (c) The increased cost of construc-                          in value to the undamaged por-
                    tion, meaning the increased cost                        tion of the building is limited as
                    to repair, rebuild or construct the                     follows:



MP T1 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                   Page 9 of 39


                                                                                           Exhibit 1, Page 115
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 115 of 279 Page ID
                                    #:772
BUSINESSOWNERS


                    (i) If Replacement Cost Cover-                   (6) The most we will pay for loss under
                         age applies and the building                    this Additional Coverage for the total
                         is repaired or replaced on the                  of all coverages described in Para-
                         same or another premises,                       graph (1) above in any one occur-
                         we will not pay more than the                   rence is $25,000 at each described
                         lesser of:                                      premises.
                         a) The amount you actually             l.   Outdoor Trees, Shrubs, Plants and
                              spend to repair, rebuild               Lawns
                              or reconstruct the un-
                              damaged portion of the                 (1) We will pay for direct physical loss of
                              building; or                               or damage to outdoor trees, shrubs,
                                                                         plants (other than "stock" of trees,
                         b) The amount it would cost
                                                                         shrubs or plants) and lawns located
                              to restore the undam-
                                                                         at the described premises caused by
                              aged portion of the build-
                              ing on the same prem-                      or resulting from a Covered Cause of
                              ises and to the same                       Loss.
                              height, floor area, style              (2) The most we will pay for loss or dam-
                              and comparable quality                     age under this Additional Coverage in
                              of the original undam-                     any one occurrence is $3,000 at each
                              aged portion of the build-                 described premises.
                              ing; or
                                                                     (3) Debris removal, because of covered
                    (ii) If Replacement Cost Cover-                      loss or damage to outdoor trees,
                         age applies and the building                    shrubs, plants and lawns, is included
                         is not repaired or replaced, or                 within the limits described in Para-
                         if Replacement Cost Cover-                      graph (2) above.
                         age does not apply, we will
                         not pay more than the actual           m. Pollutant Cleanup and Removal
                         cash value of the undamaged                 (1) We will pay your necessary and rea-
                         portion of the building at the                  sonable expense to extract "pollut-
                         time of loss.                                   ants" from land or water at the de-
                (b) We will not pay more for demoli-                     scribed premises, if the discharge,
                    tion costs than the amount you                       dispersal, seepage, migration, re-
                    actually spend to demolish and                       lease or escape of the "pollutants" is
                    clear the site of the described                      caused by or results from a "specified
                    premises.                                            cause of loss" which occurs:
                (c) The insurance provided under                         (a) At the described premises;
                    this Additional Coverage for in-                     (b) To Covered Property; and
                    creased cost of construction is
                    limited as follows:                                  (c) During the policy period.
                    (i) If the building is repaired or               (2) The expenses will be paid only if they
                         replaced at the same prem-                      are reported to us in writing within
                         ises, or if you elect to rebuild                180 days of the date on which the
                         at another premises, the                        "specified cause of loss" occurs.
                         most we will pay is the in-                 (3) This Additional Coverage does not
                         creased cost of construction                    apply to costs to test for, monitor or
                         at the same premises; or                        assess the existence, concentration
                    (ii) If the ordinance or law re-                     or effects of "pollutants". But we will
                         quires relocation to another                    pay for testing which is performed in
                         premises, the most we will                      the course of extracting the "pollut-
                         pay is the increased cost of                    ants" from the land or water.
                         construction at the new prem-
                         ises.                                       (4) The most we will pay under this Addi-
                                                                         tional Coverage is $25,000 for the
                                                                         sum of all covered expenses arising



Page 10 of 39                  Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05


                                                                                           Exhibit 1, Page 116
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 116 of 279 Page ID
                                    #:773
                                                                                          BUSINESSOWNERS


                 out of all Covered Causes of Loss                       (a) Caused by or resulting from a
                 occurring during each separate 12                           Covered Cause of Loss;
                 month period of this policy beginning                   (b) Up to $50,000 at each temporary
                 with the effective date of this policy.                     location in any one occurrence;
                 This amount applies regardless of the                       and
                 number of premises involved.
                                                                         (c) During the storage period of up to
       n. Preservation of Property                                           90 consecutive days but not be-
          (1) If it is necessary to move Covered                             yond expiration of this policy.
              Property from the described premises                   (2) This Additional Coverage does not
              to preserve it from loss or damage by                      apply if the stored property is more
              a Covered Cause of Loss, we will pay                       specifically insured.
              for:
                                                                 p. Water Damage, Other Liquids, Powder
                 (a) Any direct physical loss of or                 or Molten Material Damage
                     damage to such property while:
                                                                     (1) If loss or damage caused by or result-
                     (i) Being moved; or                                 ing from covered water or other liq-
                     (ii) Temporarily stored at another                  uid, powder or molten material dam-
                          location only if the loss or                   age occurs, we will also pay the cost
                          damage occurs within 90                        to tear out and replace any part of the
                          days after the property is first               building or structure to repair damage
                          moved; and                                     to the system or appliance from
                 (b) The costs incurred to:                              which the water or other substance
                                                                         escapes.
                     (i) Remove such property from
                          the described premises; and                (2) We will not pay the cost to repair any
                                                                         defect to a system or appliance from
                     (ii) Return such property to the
                                                                         which the water, other liquid, powder
                          described premises.
                                                                         or molten material escapes. But we
          (2) Coverage under this Additional Cov-                        will pay the cost to repair or replace
              erage will end when any of the follow-                     damaged parts of fire extinguishing
              ing first occurs:                                          equipment if the damage:
              (a) When the policy is amended to                          (a) Results in discharge of any sub-
                   provide insurance at the new lo-                           stance from an automatic fire pro-
                   cation;                                                    tection system; or
              (b) The property is returned to the                        (b) Is directly caused by freezing.
                   original described premises;
                                                                    (3) Payments under this Additional Cov-
              (c) 90 days expire after the property                     erage are subject to and not in addi-
                   is first moved; or                                   tion to the applicable Limit of Insur-
              (d) This policy expires.                                  ance.
          (3) Payments under this Additional Cov-             7. Coverage Extensions
              erage are subject to and not in addi-              Unless otherwise stated, payments made un-
              tion to the applicable Limit of Insur-             der the following Coverage Extensions are
              ance.                                              subject to and not in addition to the applicable
       o. Temporary Relocation of Property                       Limits of Insurance.
          (1) If Covered Property is removed from                a. Accounts Receivable
              the described premises and stored                      (1) When a Limit of Insurance is shown
              temporarily at a location you own,                         in the Declarations for Business Per-
              lease or operate while the described                       sonal Property at the described prem-
              premises is being renovated or re-                         ises, you may extend that insurance
              modeled, we will pay for direct physi-                     to apply to loss, as described in
              cal loss of or damage to that stored                       Paragraph (2) below, due to direct
              property:                                                  physical loss of or damage to your



MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                 Page 11 of 39


                                                                                            Exhibit 1, Page 117
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 117 of 279 Page ID
                                    #:774
BUSINESSOWNERS


                records of accounts receivable (in-                    (g) Paragraph B.1.f. War and Military
                cluding those on electronic data                           Action;
                processing media) caused by or re-                     (h) Paragraph B.1.g. Water;
                sulting from a Covered Cause of
                                                                       (i) Paragraph B.1.h. Neglect; and
                Loss. Credit card company media will
                be considered accounts receivable                      (j) Paragraph B.2.g.
                until delivered to the credit card com-                No other exclusions in Paragraph B.
                pany.                                                  Exclusions apply to this Coverage
           (2) We will pay for:                                        Extension. However, if any exclu-
               (a) All amounts due from your cus-                      sions are added by endorsement to
                   tomers that you are unable to col-                  this Coverage Form, such exclusions
                   lect;                                               will apply to this Coverage Extension.
               (b) Interest charges on any loan re-                (4) The most we will pay under this Cov-
                   quired to offset amounts you are                    erage Extension for loss of or dam-
                   unable to collect pending our                       age to records of accounts receivable
                   payment of these amounts;                           in any one occurrence while in transit
               (c) Collection expenses in excess of                    or at a premises other than the de-
                   your normal collection expenses                     scribed premises is $25,000.
                   that are made necessary by the                  (5) The most we will pay under this Cov-
                   loss or damage; and                                 erage Extension for loss of or dam-
               (d) Other reasonable expenses that                      age to records of accounts receivable
                   you incur to re-establish your re-                  in any one occurrence at each de-
                   cords of accounts receivable.                       scribed premises is $25,000 or the
                                                                       amount shown in the Declarations for
           (3) The following exclusions apply to this
                                                                       Accounts Receivable, whichever is
               Coverage Extension:
                                                                       greater.
               (a) We will not pay for loss caused
                   by or resulting from bookkeeping,               (6) Payments made under this Coverage
                   accounting or billing errors or                     Extension are in addition to the appli-
                   omissions;                                          cable Limits of Insurance.
               (b) We will not pay for loss that re-           b. Appurtenant Buildings and Structures
                   quires an audit of records or any               (1) When a Limit of Insurance is shown
                   inventory computation to prove its                  in the Declarations for Building at the
                   factual existence;                                  described premises, you may extend
               (c) We will not pay for loss caused                     that insurance to apply to direct
                   by or resulting from alteration,                    physical loss of or damage to inciden-
                   falsification, concealment or de-                   tal appurtenant buildings or struc-
                   struction of records of accounts                    tures, within 1,000 feet of that de-
                   receivable done to conceal the                      scribed premises, caused by or re-
                   wrongful giving, taking or with-                    sulting from a Covered Cause of
                   holding of money, securities or                     Loss.
                   other property. But this exclusion              (2) When a Limit of Insurance is shown
                   applies only to the extent of the                   in the Declarations for Business Per-
                   wrongful giving, taking or with-                    sonal Property at the described prem-
                   holding;                                            ises, you may extend that insurance
               (d) Paragraph B.1.b. Earth Move-                        to apply to direct physical loss of or
                   ment;                                               damage to Business Personal Prop-
               (e) Paragraph B.1.c. Governmental                       erty within incidental appurtenant
                   Action;                                             buildings or structures within 1,000
               (f) Paragraph B.1.d. Nuclear Haz-                       feet of that described premises,
                   ard;                                                caused by or resulting from a Cov-
                                                                       ered Cause of Loss.




Page 12 of 39                 Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05


                                                                                         Exhibit 1, Page 118
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 118 of 279 Page ID
                                    #:775
                                                                                           BUSINESSOWNERS


          (3) Incidental appurtenant buildings or                        by chemicals accidentally or mali-
              structures include:                                        ciously applied to glass.
                 (a)   Storage buildings;                            (3) We will also pay for necessary ex-
                 (b)   Carports;                                         penses in connection with loss or
                                                                         damage covered in Paragraphs (1) or
                 (c)   Garages;
                                                                         (2) above, incurred by you to:
                 (d)   Pump houses; or
                                                                         (a) Put up temporary plates or board
                 (e)   Above ground tanks;                                    up openings;
                 which have not been specifically de-                    (b) Repair or replace encasing
                 scribed in the Declarations.                                 frames; and
          (4) The most we will pay for loss or dam-                      (c) Remove or replace obstructions.
              age under this Coverage Extension in                   (4) The following exclusions apply to this
              any one occurrence for any combina-
                                                                         Coverage Extension:
              tion of loss of or damage to Building
              and Business Personal Property is                          (a) We will not pay for loss or dam-
              $50,000, regardless of the number of                           age caused by or resulting from:
              described premises involved.                                     (i) Wear and tear;
          (5) Payments made under this Coverage                                (ii) Hidden or latent defect;
              Extension are in addition to the appli-                          (iii) Corrosion; or
              cable Limits of Insurance.
                                                                               (iv) Rust;
       c. Building Glass
                                                                         (b)   Paragraph B.1.b. Earth Move-
          (1) If:                                                              ment;
                 (a) You are the building owner; and                     (c)   Paragraph B.1.c. Governmental
                 (b) A Limit of Insurance is shown in                          Action;
                     the Declarations for Building at                    (d)   Paragraph B.1.d. Nuclear Haz-
                     the described premises;                                   ard;
                 you may extend that insurance to ap-                    (e)   Paragraph B.1.f. War and Military
                 ply to direct physical loss of or dam-                        Action; and
                 age to all exterior and interior building               (f)   Paragraph B.1.g. Water.
                 glass caused by or resulting from a
                 Covered Cause of Loss, including                        No other exclusions in Paragraph B.
                 glass breakage and damage to glass                      Exclusions apply to this Coverage
                 by chemicals accidentally or mali-                      Extension. However, if any exclu-
                 ciously applied to glass.                               sions are added by endorsement to
                                                                         this Coverage Form, such exclusions
          (2) If:
                                                                         will apply to this Coverage Extension.
              (a) You are a tenant;
                                                                 d. Business Income and Extra Expense
              (b) A Limit of Insurance is shown in                  From Dependent Property
                  the Declarations for Building or
                                                                     (1) When the Declarations show that you
                  Business Personal Property at
                                                                         have coverage for Business Income
                  the described premises; and
                                                                         and Extra Expense, you may extend
              (c) You are contractually obligated to                     that insurance to apply to the actual
                  repair or replace building glass at                    loss of Business Income you sustain
                  the described premises;                                and reasonable and necessary Extra
                 you may extend that insurance to ap-                    Expense you incur due to the "sus-
                 ply to direct physical loss of or dam-                  pension" of your "operations" during
                 age to all exterior and interior building               the "period of restoration". The "sus-
                 glass caused by or resulting from a                     pension" must be caused by direct
                 Covered Cause of Loss, including                        physical loss or damage at the prem-
                 glass breakage and damage to glass                      ises of a Dependent Property, caused




MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                    Page 13 of 39


                                                                                              Exhibit 1, Page 119
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 119 of 279 Page ID
                                    #:776
BUSINESSOWNERS


                by or resulting from a Covered Cause               (4) This Coverage Extension:
                of Loss.                                               (a) Applies to Dependent Property
           (2) Dependent Property means property                           premises located within the Cov-
               operated by others whom you de-                             erage Territory; and
               pend on to:                                             (b) Does not apply when you have
               (a) Deliver materials or services                           more specific insurance under
                   (other than "water supply ser-                          any other policy.
                   vices", "communication supply                   (5) We will reduce the amount of your
                   services" or "power supply ser-                     Business Income loss, other than Ex-
                   vices") to you, or to others for                    tra Expense, to the extent you can
                   your account (Contributing Loca-                    resume "operations" in whole or in
                   tions);                                             part, by using any other available:
               (b) Accept your products or services                    (a) Source of materials; or
                   (Recipient Locations);
                                                                       (b) Outlet for your products.
               (c) Manufacture products for delivery
                   to your customers under contract                (6) The most we will pay for Business In-
                   of sale (Manufacturing Loca-                        come and Extra Expense under this
                   tions); or                                          Coverage Extension in any one oc-
                                                                       currence is $10,000, regardless of
               (d) Attract customers to your busi-
                                                                       the number of described premises or
                   ness (Leader Locations).
                                                                       number of Dependent Properties in-
           (3) With respect to this Coverage Exten-                    volved.
               sion, the "period of restoration":
                                                                   (7) Payments made under this Coverage
               (a) Begins 24 hours after the time of                   Extension are in addition to the appli-
                   direct physical loss or damage                      cable Limits of Insurance.
                   caused by or resulting from any
                   Covered Cause of Loss at the                e. Business Income and Extra Expense –
                   premises of the Dependent Prop-                Newly Acquired Premises
                   erty;                                           (1) When the Declarations show that you
               (b) Ends on the date when the prop-                     have coverage for Business Income
                   erty at the premises of the De-                     and Extra Expense, you may extend
                   pendent Property should be re-                      that insurance to apply to the actual
                   paired, rebuilt or replaced with                    loss of Business Income you sustain
                   reasonable speed and similar                        and reasonable and necessary Extra
                   quality; and                                        Expense you incur due to the "sus-
               (c) Does not include any increased                      pension" of your "operations" during
                   period required due to the en-                      the "period of restoration". The "sus-
                   forcement of any ordinance or                       pension" must be caused by direct
                   law that:                                           physical loss or damage caused by or
                                                                       resulting from a Covered Cause of
                   (i) Regulates the construction,
                                                                       Loss at any premises you newly ac-
                        use or repair, or requires the
                                                                       quire by purchase or lease (other
                        tearing down of any property;
                                                                       than at fairs, trade shows or exhibi-
                        or
                                                                       tions).
                   (ii) Requires any insured or oth-
                        ers to test for, monitor, clean            (2) The most we will pay under this Cov-
                        up, remove, contain, treat,                    erage Extension for the sum of Busi-
                        detoxify or neutralize, or in                  ness Income and Extra Expense you
                        any way respond to, or as-                     incur in any one occurrence is
                        sess the effects of "pollut-                   $250,000 at each newly acquired
                        ants".                                         premises.
                                                                   (3) Insurance under this Coverage Ex-
                                                                       tension for each newly acquired




Page 14 of 39                 Copyright, The Travelers Indemnity Company, 2004               MP T1 02 02 05


                                                                                         Exhibit 1, Page 120
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 120 of 279 Page ID
                                    #:777
                                                                                          BUSINESSOWNERS


                 premises will end when any of the fol-                  (f) Otherwise covered under the
                 lowing first occurs:                                        Fine Arts Additional Coverage; or
                 (a) This policy expires;                                (g) Otherwise covered under the fol-
                 (b) 90 days expire after you acquire                        lowing Coverage Extensions:
                     that premises;                                          (i) Accounts Receivable;
                 (c) You report that premises to us; or                      (ii) Electronic Data Processing;
                 (d) The Business Income or Extra                            (iii) Personal Effects; or
                     Expense is more specifically in-                       (iv) Valuable Papers and Re-
                     sured.                                                      cords.
                 We will charge you additional pre-              g. Civil Authority
                 mium for premises reported from the
                                                                     (1) When the Declarations show that you
                 date you acquire that premises.
                                                                         have coverage for Business Income
            (4) Payments made under this Coverage                        and Extra Expense, you may extend
                Extension are in addition to the appli-                  that insurance to apply to the actual
                cable Limits of Insurance.                               loss of Business Income you sustain
       f.   Business Personal Property Off Prem-                         and reasonable and necessary Extra
            ises                                                         Expense you incur caused by action
            (1) When a Limit of Insurance is shown                       of civil authority that prohibits access
                in the Declarations for Business Per-                    to the described premises. The civil
                sonal Property at the described prem-                    authority action must be due to direct
                ises, you may extend that insurance                      physical loss of or damage to prop-
                to apply to direct physical loss of or                   erty at locations, other than described
                damage to such property caused by                        premises, that are within 100 miles of
                or resulting from a Covered Cause of                     the described premises, caused by or
                Loss while:                                              resulting from a Covered Cause of
                                                                         Loss.
                (a) In the course of transit to or from
                     the described premises; or                      (2) The coverage for Business Income
                                                                         will begin 24 hours after the time of
                (b) Temporarily away from the de-
                                                                         that action and will apply for a period
                     scribed premises, and:
                                                                         of three consecutive weeks after cov-
                     (i) At a premises you do not                        erage begins.
                          own, lease or operate; or
                                                                     (3) The coverage for Extra Expense will
                     (ii) At any fair, trade show or ex-                 begin immediately after the time of
                          hibition at a premises you do                  that action and will end when your
                          not own or regularly occupy.                   Business Income coverage ends for
            (2) This Coverage Extension does not                         this Coverage Extension.
                apply to property:                               h. Electronic Data Processing
                (a) While in the custody of the United
                                                                     (1) When a Limit of Insurance is shown
                    States Postal Service;
                                                                         in the Declarations for Business Per-
                (b) Rented or leased to others;                          sonal Property at the described prem-
                 (c) After delivery to customers;                        ises, you may extend that insurance
                 (d) In the care, custody or control of                  to apply to direct physical loss of or
                     your salespersons, unless the                       damage to "Electronic Data Process-
                     property is in such care, custody                   ing Equipment" and to "Electronic
                     or control at a fair, trade show or                 Data Processing Data and Media",
                     exhibition;                                         caused by or resulting from a Cov-
                                                                         ered Cause of Loss.
                 (e) Temporarily at a premises for
                     more than 60 consecutive days,                  (2) Worldwide coverage is provided un-
                     except "money" and "securities"                     der this Coverage Extension. The
                     at a "banking premises";                            coverage territory as described in



MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                  Page 15 of 39


                                                                                            Exhibit 1, Page 121
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 121 of 279 Page ID
                                    #:778
BUSINESSOWNERS


                Paragraph F.8.b. does not apply to                               deficiency in design, installa-
                this Coverage Extension.                                         tion, maintenance, repair or
                                                                                 modification of your computer
           (3) This Coverage Extension does not
                                                                                 system or any computer sys-
               apply to:
                                                                                 tem or network to which your
               (a) "Stock"; or                                                   system is connected or on
               (b) Property that is leased or rented                             which your system depends
                   to others.                                                    (including electronic data) re-
           (4) The following exclusions as de-                                   sults in a "specified cause of
               scribed in Paragraph B. Exclusions                                loss" or mechanical break-
               do not apply to this Coverage Exten-                              down of "Electronic Data
               sion:                                                             Processing Equipment", we
                                                                                 will pay for the loss or dam-
               (a) Paragraph 1.e. Utility Services;                              age caused by that "specified
               (b) Paragraph 2.a.; or                                            cause of loss" or mechanical
               (c) Paragraph 2.d.(6).                                            breakdown of "Electronic
                                                                                 Data Processing Equipment";
           (5) The following additional exclusions
               apply to this Coverage Extension:                            (iv) Unexplained or indetermin-
                                                                                 able failure, malfunction or
               (a) We will not pay for loss or dam-                              slowdown of a computer sys-
                   age caused by or resulting from                               tem, including "Electronic
                   any of the following:                                         Data Processing Data and
                   (i) Programming errors, omis-                                 Media" or the inability to ac-
                         sions or incorrect instructions                         cess or properly manipulate
                         to a machine. But if pro-                               "Electronic Data Processing
                         gramming errors, omissions                              Data and Media"; or
                         or incorrect instructions to a                     (v) "Electronic Vandalism" ex-
                         machine results in a "speci-                            cept as provided in Para-
                         fied cause of loss" or me-                              graph (9) below.
                         chanical breakdown of "Elec-
                         tronic     Data     Processing             (6) The most we will pay under this Cov-
                         Equipment", we will pay for                    erage Extension for loss of or dam-
                         the loss or damage caused                      age to "Electronic Data Processing
                         by that "specified cause of                    Equipment" and to "Electronic Data
                         loss" or mechanical break-                     Processing Data and Media", while in
                         down of "Electronic Data                       transit or at a premises other than the
                         Processing Equipment";                         described premises, in any one oc-
                                                                        currence, is $25,000.
                   (ii) Unauthorized viewing, copy-
                         ing or use of "Electronic Data             (7) The most we will pay under this Cov-
                         Processing Data and Media"                     erage Extension for loss of or dam-
                         (or any proprietary or confi-                  age to duplicates of your "Electronic
                         dential information or intellec-               Data Processing Data and Media"
                         tual property) by any person,                  while stored at a separate premises
                         even if such activity is char-                 from where your original "Electronic
                         acterized as "theft";                          Data Processing Data and Media" are
                                                                        kept, in any one occurrence, is
                   (iii) Errors or deficiency in design,
                                                                        $25,000.
                         installation, maintenance, re-
                         pair or modification of your               (8) The most we will pay under this Cov-
                         computer systems or any                        erage Extension for loss or damage
                         computer system or network                     to "Electronic Data Processing Equip-
                         to which your system is con-                   ment", including such property you
                         nected or on which your sys-                   newly acquire in any one occurrence
                         tem depends (including elec-                   is $25,000 at each newly acquired
                         tronic data). But if errors or                 premises. With respect to insurance



Page 16 of 39                  Copyright, The Travelers Indemnity Company, 2004               MP T1 02 02 05


                                                                                           Exhibit 1, Page 122
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 122 of 279 Page ID
                                    #:779
                                                                                          BUSINESSOWNERS


                 under this Coverage Extension on                       time and are the result of the same
                 newly acquired "Electronic Data                        cause will also be considered one
                 Processing Equipment", coverage will                   "breakdown".
                 end when any of the following first                (2) Under this Coverage Extension, the
                 occurs:                                                following coverages also apply:
                 (a) This policy expires;                               (a) Expediting Expenses
                 (b) 180 days expire after you acquire                       (i) In the event of direct physical
                     the "Electronic Data Processing                               loss of or damage to Covered
                     Equipment"; or                                                Property caused by or result-
                 (c) You report values to us.                                      ing from a "breakdown" to
                                                                                   "covered equipment", we will
            (9) The most we will pay under this Cov-                               pay for the reasonable addi-
                erage Extension for loss of or dam-                                tional expenses you neces-
                age to "Electronic Data Processing                                 sarily incur to make tempo-
                Data and Media" caused by or result-                               rary repairs to, or expedite
                ing from "electronic vandalism", in                                the permanent repair or re-
                any one occurrence is $25,000, re-                                 placement of, the lost or
                gardless of the number of the number                               damaged Covered Property.
                of premises involved. Such limit also
                                                                             (ii) Expediting expenses include
                applies to any otherwise covered loss
                                                                                   overtime wages and the extra
                of Business Income or Extra Ex-                                    cost of express or other rapid
                pense.                                                             means of transportation.
            (10) The most we will pay under this Cov-                        (iii) The most we will pay under
                 erage Extension for loss of or dam-                               this Coverage Extension for
                 age to "Electronic Data Processing                                all Expediting Expenses aris-
                 Equipment" and to "Electronic Data                                ing out of any one "break-
                 Processing Data and Media", at the                                down" is $25,000. This limit is
                 described premises, in any one oc-                                part of and not in addition to
                 currence, is the Limit of Insurance                               the Limit of Insurance that
                 shown in the Declarations for Busi-                               applies to lost or damaged
                 ness Personal Property at such                                    Covered Property.
                 premises or $50,000, whichever is                      (b) "Pollutants"
                 less.
                                                                             (i) In the event of direct physical
       i.   Equipment Breakdown                                                    loss of or damage to Covered
            (1) When a Limit of Insurance is shown                                 Property caused by or result-
                in the Declarations for Building or                                ing from a "breakdown" to
                Business Personal Property at the                                  "covered equipment", we will
                described premises, you may extend                                 pay for the additional cost to
                that insurance to apply to direct                                  repair or replace Covered
                physical loss of or damage to Cov-                                 Property because of con-
                ered Property at the described prem-                               tamination by "pollutants".
                ises caused by or resulting from a                                 This includes the additional
                "breakdown" to "covered equipment".                                expenses to clean up or dis-
                                                                                   pose of such property. Addi-
                 With respect to otherwise covered                                 tional costs mean those be-
                 Business Income and Extra Expense,                                yond what would have been
                 "breakdown" to "covered equipment"                                required had no "pollutants"
                 will be considered a Covered Cause                                been involved.
                 of Loss.                                                    (ii) The most we will pay under
                 If an initial "breakdown" causes other                            this Coverage Extension for
                 "breakdowns", all will be considered                              loss or damage to Covered
                 one "breakdown". All "breakdowns"                                 Property caused by contami-
                 that manifest themselves at the same                              nation by "pollutants" arising



MP T1 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                   Page 17 of 39


                                                                                            Exhibit 1, Page 123
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 123 of 279 Page ID
                                    #:780
BUSINESSOWNERS


                       out of any one "breakdown"                       (c) Paragraph 2.e.
                       is $25,000. This limit is sub-               (7) With respect to this Coverage Exten-
                       ject to and not in addition to                   sion, the following condition is added
                       the Limit of Insurance that                      to Paragraph F. Commercial Property
                       applies to lost or damaged                       Conditions:
                       Covered Property.
                                                                        Suspension
                (c) Service Interruption
                                                                        If any "covered equipment" is found
                   When the Declarations show that
                                                                        to be in, or exposed to a dangerous
                   you have coverage for Business
                                                                        condition, any of our representatives
                   Income and Extra Expense, you
                                                                        may immediately suspend the insur-
                   may extend that insurance to ap-
                                                                        ance provided by this Coverage Form
                   ply to loss caused by or resulting
                                                                        for loss or damage caused by or re-
                   from a "breakdown" to equipment
                                                                        sulting from a "breakdown" to that
                   that is owned, operated or con-
                                                                        "covered equipment". This can be
                   trolled by a local public or private
                   utility or distributor that directly                 done by delivering or mailing a notice
                   generates, transmits, distributes                    of suspension to:
                   or provides the following utility                    1. Your last known address; or
                   services:                                            2. The address where the "covered
                   (i) "Water Supply Services";                            equipment" is located.
                   (ii) "Communication Supply Ser-                      Once suspended in this way, such in-
                         vices"; or                                     surance can only be reinstated by a
                   (iii) "Power Supply Services".                       written endorsement issued by us. If
                                                                        we suspend your insurance, you will
           (3) We will not pay under this Coverage
                                                                        get a pro rata refund of premium for
               Extension for loss or damage caused
                                                                        that "covered equipment". But the
               by or resulting from any of the follow-
                                                                        suspension will be effective even if
               ing tests:
                                                                        we have not yet made or offered a re-
               (a) A hydrostatic, pneumatic or gas                      fund.
                    pressure test of any boiler or
                    pressure vessel; or                             (8) The most we will pay under this Cov-
                                                                        erage Extension for all direct physical
               (b) An insulation breakdown test of                      loss of or damage to:
                    any type of electrical equipment.
                                                                        (a) "Diagnostic Equipment";
           (4) We will not pay under this Coverage
               Extension for loss or damage caused                      (b) "Power Generating Equipment";
               by or resulting from a change in:                            or
               (a) Temperature; or                                      (c) "Production Equipment";
               (b) Humidity;                                            caused by or resulting from a "break-
                                                                        down" to "covered equipment" in any
                as a consequence of "breakdown" to
                                                                        one occurrence is $100,000.
                "covered equipment".
                                                               j.   Interruption of Computer Operations
           (5) The following limitations in Paragraph
               A.5. do not apply to this Coverage                   (1) When the Declarations show that you
               Extension:                                               have coverage for Business Income
                                                                        and Extra Expense, you may extend
               (a) Paragraph a.(2); and
                                                                        that insurance to apply to a "suspen-
               (b) Paragraph a.(3).                                     sion" of "operations" caused by an in-
           (6) The following exclusions in Para-                        terruption of computer operations due
               graph B. Exclusions do not apply to                      to direct physical loss of or damage
               this Coverage Extension:                                 to "Electronic Data Processing Data
               (a) Paragraph 2.a.;                                      and Media" at the described premises
                                                                        caused by or resulting from a Cov-
               (b) Paragraph 2.d.(6); and                               ered Cause of Loss.



Page 18 of 39                 Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05


                                                                                           Exhibit 1, Page 124
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 124 of 279 Page ID
                                    #:781
                                                                                        BUSINESSOWNERS


            (2) The most we will pay under this Cov-                        or not the motor vehicle or motor-
                erage Extension is $25,000 for the                          ized conveyance is in motion; or
                sum of all covered interruptions aris-                  (b) During hitching or unhitching op-
                ing out of all Covered Causes of Loss                       erations, or when a trailer or
                occurring during each separate 12                           semi-trailer becomes accidentally
                month period of this policy beginning                       unhitched from a motor vehicle or
                with the effective date of this policy.                     motorized conveyance.
          (3) Payments made under this Coverage                     (3) The most we will pay for loss or dam-
              Extension are in addition to the appli-                   age under this Coverage Extension in
              cable Limits of Insurance.                                any one occurrence is $5,000 regard-
       k. Money Orders and Counterfeit Paper                            less of the number of described
          Currency                                                      premises, trailers or semi-trailers in-
                                                                        volved.
            When a Limit of Insurance is shown in the
            Declarations for Business Personal Prop-                (4) This insurance is excess over the
            erty at the described premises, you may                     amount due (whether you can collect
            extend that insurance to apply to loss due                  on it or not) from any other insurance
            to the good faith acceptance of:                            covering such property.
            (1) Any U.S. or Canadian post office or             m. Ordinance or Law – Increased Period
                express money order, issued or pur-                of Restoration
                porting to have been issued by any                  (1) When:
                post office or express company, if the
                                                                        (a) A Covered Cause of Loss occurs
                money order is not paid upon presen-
                                                                            to property at the described
                tation; or
                                                                            premises; and
            (2) Counterfeit United States or Cana-                      (b) The Declarations show that you
                dian paper currency;                                        have coverage for Business In-
            in exchange for merchandise, "money" or                         come and Extra Expense;
            services or as part of a normal business
                                                                        you may extend that insurance to ap-
            transaction.
                                                                        ply to the amount of actual loss of
       l.   Non-Owned Detached Trailers                                 Business Income you sustain and
            (1) When a Limit of Insurance is shown                      reasonable and necessary Extra Ex-
                in the Declarations for Business Per-                   pense you incur during the increased
                sonal Property at the described prem-                   period of "suspension" of "operations"
                ises, you may extend that insurance                     caused by or resulting from the en-
                to apply to direct physical loss of or                  forcement of any ordinance or law
                damage to trailers or semi-trailers                     that:
                that you do not own, provided that:                     (a) Regulates the construction, repair
                (a) The trailer or semi-trailer is used                     or replacement of any property;
                     in your business;                                  (b) Requires the tearing down or re-
                (b) The trailer or semi-trailer is in                       placement of any parts of prop-
                     your care, custody or control at                       erty not damaged by a Covered
                     the described premises; and                            Cause of Loss; and
                (c) You have a contractual responsi-                    (c) Is in force at the time of loss.
                     bility to pay for loss of or damage            (2) This Coverage Extension applies only
                     to the trailer or semi-trailer.                    to the period that would be required,
            (2) We will not pay for loss or damage                      with reasonable speed, to recon-
                that occurs:                                            struct, repair or replace the property
                (a) While the trailer or semi-trailer is                to comply with the minimum require-
                    attached to any motor vehicle or                    ments of the ordinance or law.
                    motorized conveyance, whether                   (3) This Coverage Extension does not
                                                                        apply to:



MP T1 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                 Page 19 of 39


                                                                                          Exhibit 1, Page 125
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 125 of 279 Page ID
                                    #:782
BUSINESSOWNERS


                (a) Loss due to an ordinance or law                     to apply to direct physical loss of or
                    that:                                               damage to personal effects owned
                    (i) You were required to comply                     by:
                         with before the loss, even if                  (a) You; or
                         the property was undam-                        (b) Your officers, partners, "mem-
                         aged; and                                          bers", "managers", "employees",
                    (ii) You failed to comply with; or                      directors or trustees;
                (b) Costs associated with the en-                       caused by or resulting from a Cov-
                    forcement of any ordinance or                       ered Cause of Loss.
                    law that requires any insured or
                                                                    (2) Such property must be located at a
                    others to test for, monitor, clean
                                                                        described premises.
                    up, remove, contain, treat, detox-
                    ify or neutralize, or in any way re-            (3) The most we will pay for loss or dam-
                    spond to, or assess the effects of                  age under this Coverage Extension in
                    "pollutants".                                       any one occurrence is $25,000 at
                                                                        each described premises.
           (4) Paragraph B.1.a., does not apply to
               this Coverage Extension.                            (4) Payments under this Coverage Ex-
                                                                       tension are in addition to the applica-
           (5) The most we will pay for loss under
                                                                       ble Limits of Insurance.
               this Coverage Extension in any one
               occurrence is $25,000 at each de-                p. Signs
               scribed premises.                                    (1) If:
          (6) Payments made under this Coverage                         (a) You are the building owner; and
              Extension are in addition to the appli-
                                                                        (b) A Limit of Insurance is shown in
              cable Limits of Insurance.
                                                                            the Declarations for Building;
       n. Outdoor Property
                                                                        at the described premises, you may
           (1) When a Limit of Insurance is shown                       extend that insurance to apply to di-
               in the Declarations for Building or                      rect physical loss of or damage to
               Business Personal Property at the                        outdoor signs attached to the build-
               described premises, you may extend                       ing, or on or within 1,000 feet of the
               that insurance to apply to direct                        described premises, caused by or re-
               physical loss of or damage to the fol-                   sulting from a Covered Cause of
               lowing types of outdoor property at                      Loss.
               that described premises caused by or
               resulting from a Covered Cause of                    (2) If:
               Loss:                                                    (a) You are a tenant;
               (a) Radio or television antennas (in-                    (b) A Limit of Insurance is shown in
                   cluding microwave or satellite                           the Declarations for Business
                   dishes) and their lead-in wiring,                        Personal Property; and
                   masts or towers; or                                  (c) You own or are contractually ob-
               (b) Bridges, walks, roadways, patios                         ligated to repair or replace out-
                   and other paved surfaces.                                door signs;
          (2) The most we will pay for loss or dam-                     at the described premises, you may
              age under this Coverage Extension in                      extend that insurance to apply to di-
              any one occurrence is $10,000 at                          rect physical loss of or damage to
              each described premises.                                  outdoor signs attached to the build-
       o. Personal Effects                                              ing, or on or within 1,000 feet of the
                                                                        described premises, caused by or re-
           (1) When a Limit of Insurance is shown                       sulting from a Covered Cause of
               in the Declarations for Business Per-                    Loss.
               sonal Property at the described prem-
               ises, you may extend that insurance



Page 20 of 39                  Copyright, The Travelers Indemnity Company, 2004              MP T1 02 02 05


                                                                                          Exhibit 1, Page 126
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 126 of 279 Page ID
                                    #:783
                                                                                          BUSINESSOWNERS


       q. Spoilage – Consequential Loss                                       service of such non-owned build-
            (1) When a Limit of Insurance is shown                            ing.
                in the Declarations for Business Per-                 (2) We will not pay under this Coverage
                sonal Property at the described prem-                     Extension for loss or damage:
                ises, you may extend that insurance                       (a) Caused by or resulting from fire
                to apply to consequential loss to your                        or explosion; or
                Business Personal Property caused
                by a change in:                                           (b) To glass (other than glass build-
                                                                              ing blocks) or to any lettering, or-
                (a) Temperature; or                                           namentation or burglar alarm
                 (b) Humidity;                                                tape on glass.
                 caused by or resulting from a Cov-                   (3) This Coverage Extension applies only
                 ered Cause of Loss to any of the fol-                    if you are a tenant and you are con-
                 lowing types of equipment situated                       tractually obligated to insure this ex-
                 within the building at the described                     posure.
                 premises:                                        s. Valuable Papers and Records
                 (a) Refrigerating;                                   (1) When a Limit of Insurance is shown
                 (b) Cooling;                                             in the Declarations for Business Per-
                 (c) Humidifying;                                         sonal Property at the described prem-
                                                                          ises, you may extend that insurance
                 (d) Air-conditioning;
                                                                          to apply to direct physical loss of or
                 (e) Heating;                                             damage to "valuable papers and re-
                 (f) Generating or converting power;                      cords", that:
                     or                                                   (a) You own; or
                 (g) Connections, supply or transmis-                     (b) Are owned by others, but in your
                     sion lines and pipes associated                           care, custody or control;
                     with the above equipment.                            caused by or resulting from a Cov-
            (2) With respect to this Coverage Exten-                      ered Cause of Loss.
                sion, "breakdown" to "covered equip-                  (2) This Coverage Extension includes
                ment" will not be considered a Cov-                       the cost to research, replace or re-
                ered Cause of Loss, even if otherwise                     store the lost information on "valuable
                covered elsewhere in this Coverage                        papers and records" for which dupli-
                Form.                                                     cates do not exist.
            (3) Paragraphs       B.2.d.(7)(a)      and                (3) The following exclusions apply to this
                B.2.d.(7)(b) do not apply to this Cov-                    Coverage Extension:
                erage Extension.
                                                                          (a) We will not pay for any loss or
       r.   Theft Damage to Rented Property                                   damage to "valuable papers and
            (1) When a Limit of Insurance is shown                            records" caused by or resulting
                in the Declarations for Business Per-                         from any errors or omissions in
                sonal Property at the described prem-                         processing or copying. But if er-
                ises, you may extend that insurance                           rors or omissions in processing or
                to apply to direct physical loss of or                        copying results in fire or explo-
                damage to the following caused by or                          sion, we will pay for the resulting
                resulting by "theft" or attempted                             loss or damage caused by that
                "theft":                                                      fire or explosion.
                (a) That part of a building you oc-                       (b) Paragraph B.1.b. Earth Move-
                     cupy, but do not own, which con-                         ment;
                     tains Covered Property; and                          (c) Paragraph B.1.c. Governmental
                (b) Property within such non-owned                            Action;
                     building used for maintenance or                     (d) Paragraph B.1.d. Nuclear Haz-
                                                                              ard;



MP T1 02 02 05                   Copyright, The Travelers Indemnity Company, 2004                 Page 21 of 39


                                                                                             Exhibit 1, Page 127
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 127 of 279 Page ID
                                    #:784
BUSINESSOWNERS


                (e) Paragraph B.1.f. War and Military                 (a) An ordinance or law that is en-
                    Action;                                               forced even if the property has
                (f) Paragraph B.1.g. Water;                               not been damaged; or
                (g) Paragraph B.1.h. Neglect; and                     (b) The increased costs incurred to
                                                                          comply with an ordinance or law
                (h) Paragraph B.2.g.                                      in the course of construction, re-
                No other exclusions in Paragraph B.                       pair, renovation, remodeling or
                Exclusions apply to this Coverage                         demolition of property, or removal
                Extension. However, if any exclu-                         of its debris, following a physical
                sions are added by endorsement to                         loss to that property.
                this Coverage Form, such exclusions            b. Earth Movement
                will apply to this Coverage Extension.
                                                                   (1) Earthquake, including any earth sink-
           (4) The most we will pay under this Cov-                    ing, rising or shifting related to such
               erage Extension for loss of or dam-                     event;
               age to "valuable papers and records"
                                                                   (2) Landslide, including any earth sink-
               in any one occurrence while in transit
                                                                       ing, rising or shifting related to such
               or at a premises other than the de-
                                                                       event;
               scribed premises is $25,000.
                                                                   (3) Mine subsidence, meaning subsi-
           (5) The most we will pay under this Cov-
                                                                       dence of a man-made mine, whether
               erage Extension for loss of or dam-
                                                                       or not mining activity has ceased; or
               age to "valuable papers and records"
               in any one occurrence at each de-                   (4) Earth sinking (other than sinkhole col-
               scribed premises is $25,000 or the                      lapse), rising or shifting including soil
               amount shown in the Declarations for                    conditions which cause settling,
               Valuable Papers and Records,                            cracking or other disarrangement of
               whichever is greater.                                   foundations or other parts of realty.
                                                                       Soil conditions include contraction,
           (6) Payments made under this Coverage                       expansion, freezing, thawing, ero-
               Extension are in addition to the appli-                 sion, improperly compacted soil and
               cable Limits of Insurance.                              the action of water under the ground
B. EXCLUSIONS                                                          surface;
   1. We will not pay for loss or damage caused di-                all whether naturally occurring or due to
      rectly or indirectly by any of the following.                man made or other artificial causes.
      Such loss or damage is excluded regardless                   But if Earth Movement, as described in
      of any other cause or event that contributes                 Paragraphs (1) through (4) above results
      concurrently or in any sequence to the loss.                 in fire or explosion, we will pay for the
      These exclusions apply whether or not the                    loss or damage caused by that fire or ex-
      loss event results in widespread damage or                   plosion.
      affects a substantial area.
                                                                   (5) Volcanic eruption, explosion or effu-
      a. Ordinance or Law
                                                                       sion. But if volcanic eruption, explo-
           (1) The enforcement of any ordinance or                     sion or effusion results in fire or vol-
               law:                                                    canic action, we will pay for the loss
               (a) Regulating the construction, use                    or damage caused by that fire or vol-
                   or repair of any property; or                       canic action.
               (b) Requiring the tearing down of any                   Volcanic action means direct loss or
                   property, including the cost of                     damage resulting from the eruption of
                   removing its debris.                                a volcano, when the loss or damage
           (2) This exclusion, Ordinance or Law,                       is caused by:
               applies whether the loss results from:                  (a) Airborne volcanic blast or air-
                                                                            borne shock waves;




Page 22 of 39                 Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05


                                                                                          Exhibit 1, Page 128
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 128 of 279 Page ID
                                    #:785
                                                                                          BUSINESSOWNERS


                 (b) Ash, dust, or particulate matter;                governmental authority in hindering
                     or                                               or defending against any of these.
                 (c) Lava flow.                                 g. Water
                 All volcanic eruptions that occur                   (1) Flood, surface water, waves, tides,
                 within any 168–hour period will con-                    tidal waves, overflow of any body of
                 stitute a single occurrence.                            water, or their spray, all whether
             Volcanic action does not include the                        driven by wind or not;
             cost to remove ash, dust or particu-                    (2) Mudslide or mudflow;
             late matter that does not cause direct                  (3) Water or sewage that backs up or
             physical loss of or damage to Cov-                          overflows from a sewer, drain or
             ered Property.                                              sump; or
       c. Governmental Action                                      (4) Water under the ground surface
          Seizure or destruction of property by or-                     pressing on, or flowing or seeping
          der of governmental authority.                                through:
          But we will pay for loss or damage                            (a) Foundations, walls, floors or
          caused by or resulting from acts of de-                           paved surfaces;
          struction ordered by governmental au-                         (b) Basements, whether paved or
          thority and done at the time of a fire to                         not; or
          prevent its spread, if the fire would be
                                                                        (c) Doors, windows or other open-
          covered under this policy.
                                                                            ings;
       d. Nuclear Hazard
                                                                   all whether naturally occurring or due to
          Nuclear reaction or radiation, or radioac-               man made or other artificial causes.
          tive contamination, however caused.
                                                                   But if Water, as described in Paragraphs
          But if nuclear reaction or radiation, or ra-             (1) through (4) above results in fire, ex-
          dioactive contamination results in fire, we              plosion or sprinkler leakage, we will pay
          will pay for the loss or damage caused by                for the loss or damage caused by that
          that fire.                                               fire, explosion or sprinkler leakage.
       e. Utility Services                                      h. Neglect
            The failure or fluctuation of power or other             Neglect of an insured to use reasonable
            utility service supplied to the described                means to save and preserve property
            premises, however caused, if the cause                   from further damage at and after the time
            of the failure or fluctuation occurs away                of loss.
            from the described premises.
                                                                i.   Collapse of Buildings
            But if the failure or fluctuation of power or
            other utility service results in a Covered               Collapse of buildings meaning an abrupt
            Cause of Loss, we will pay for the loss or               falling down or caving in of a building or
            damage resulting from that Covered                       any part of a building with the result being
            Cause of Loss.                                           that the building or part of a building can-
                                                                     not be occupied for its intended purpose.
       f.   War and Military Action
                                                                     (1) This exclusion does not apply to col-
            (1) War, including undeclared or civil                        lapse of buildings if caused only by
                war;                                                      one or more of the following:
            (2) Warlike action by a military force, in-                   (a) A "specified cause of loss" or
                cluding action in hindering or defend-                        breakage of building glass;
                ing against an actual or expected at-
                                                                          (b) Decay, insect or vermin damage
                tack, by any government, sovereign
                                                                              that is hidden from view, unless
                or other authority using military per-
                                                                              the presence of such decay or in-
                sonnel or other agents; or
                                                                              sect or vermin damage is known
            (3) Insurrection, rebellion, revolution,                          to an insured prior to collapse;
                usurped power or action taken by




MP T1 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                   Page 23 of 39


                                                                                            Exhibit 1, Page 129
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 129 of 279 Page ID
                                    #:786
BUSINESSOWNERS


                (c) Weight of people or personal                         is not considered to have collapsed
                    property;                                            but is considered to be in a state of
                (d) Weight of rain that collects on a                    imminent collapse.
                    roof; or                                        (4) With respect to buildings in a state of
                (e) Use of defective material or                         imminent collapse, we will not pay for
                    methods in construction, remod-                      loss or damage unless the state of
                    eling or renovation if the collapse                  imminent collapse first manifests it-
                    occurs during the course of con-                     self during the policy period and is
                    struction, remodeling or renova-                     caused only by one or more of the
                    tion; or                                             following which occurs during the pol-
                (f) Use of defective material or                         icy period:
                    methods in construction, remod-                      (a) A "specified cause of loss" or
                    eling or renovation if the collapse                       breakage of glass;
                    occurs after construction, remod-                    (b) Weight of people or personal
                    eling, or renovation is complete                          property;
                    and is caused in part by a cause
                    of loss listed in Paragraphs (a)                     (c) Weight of rain that collects on a
                    through (d) above.                                        roof; or
                                                                         (d) Use of defective material or
                In the event collapse results in a
                Covered Cause of Loss, we will only                           methods in construction, remod-
                pay for the resulting loss or damage                          eling or renovation if the state of
                by that Covered Cause of Loss.                                imminent collapse occurs during
                                                                              the course of construction, re-
           (2) We will not pay for loss of or damage                          modeling or renovation.
               to the following types of property, if
               otherwise covered in this Coverage            2. We will not pay for loss or damage caused by
               Form under Paragraphs (1)(b)                     or resulting from any of the following:
               through (1)(f) above, unless the loss            a. Artificially generated electrical current, in-
               or damage is a direct result of the col-             cluding electric arcing that disturbs elec-
               lapse of a building:                                 trical devices, appliances or wires unless
               (a) Awnings, gutters and down-                       caused by a "specified cause of loss".
                   spouts;                                          But if artificially generated electrical cur-
               (b) Outdoor radio or television an-                  rent results in fire, we will pay for the loss
                   tennas (including microwave or                   or damage caused by that fire.
                   satellite dishes) and their lead-in          b. Delay, loss of use or loss of market.
                   wiring, masts or towers;                     c. Smoke, vapor or gas from agricultural
               (c) Fences;                                          smudging or industrial operations.
               (d) Piers, wharves and docks;                    d. (1) Wear and tear;
               (e) Beach or diving platforms or ap-                  (2) Rust, corrosion, fungus, decay, dete-
                   purtenances;                                          rioration, wet or dry rot, mold, hidden
               (f) Retaining walls;                                      or latent defect or any quality in prop-
                                                                         erty that causes it to damage or de-
               (g) Walks, roadway and other paved                        stroy itself;
                   surfaces;
                                                                     (3) Smog;
               (h) Yard fixtures; or
                                                                     (4) Settling, cracking, shrinking or ex-
               (i) Outdoor swimming pools.
                                                                         pansion;
           (3) A building or part of a building that:
                                                                     (5) Nesting or infestation, or discharge or
               (a) Is in imminent danger of abruptly                     release of waste products or secre-
                   falling down or caving in; or                         tions, by insects, birds, rodents or
               (b) Suffers a substantial impairment                      other animals;
                   of structural integrity;




Page 24 of 39                  Copyright, The Travelers Indemnity Company, 2004                 MP T1 02 02 05


                                                                                             Exhibit 1, Page 130
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 130 of 279 Page ID
                                    #:787
                                                                                      BUSINESSOWNERS


           (6) Mechanical breakdown, including                    tems) caused by or resulting from freez-
               rupture or bursting caused by cen-                 ing, unless:
               trifugal force. But if mechanical                  (1) You do your best to maintain heat in
               breakdown results in elevator colli-                   the building or structure; or
               sion, we will pay for the loss or dam-
               age caused by that elevator collision;            (2) You drain the equipment and shut off
                                                                     the water supply if the heat is not
           (7) The following causes of loss to per-                  maintained.
               sonal property:
                                                              h. Dishonest or criminal acts by you, or any
               (a) Dampness or dryness of atmos-                 of your partners, "members", officers,
                   phere;                                        "managers",     "employees"     (including
               (b) Changes in or extremes of tem-                leased employees), directors, trustees,
                   perature;                                     authorized representatives or anyone to
               (c) Marring or scratching;                        whom you entrust the property for any
                                                                 purpose:
               (d) Changes in flavor, color, texture
                   or finish;                                     (1) Acting alone or in collusion with oth-
                                                                      ers; or
               (e) Evaporation or leakage; or
                                                                 (2) Whether or not occurring during the
           (8) Contamination by other than "pollut-
                                                                      hours of employment.
               ants".
                                                                 This exclusion does not apply to acts of
          But if an excluded cause of loss that is
                                                                 destruction by your "employees" (includ-
          listed in Paragraphs (1) through (8) above
                                                                 ing leased employees), but "theft" by "em-
          results in a "specified cause of loss",
                                                                 ployees" (including leased employees) is
          building glass breakage or "breakdown"
                                                                 not covered.
          to "covered equipment" (only if otherwise
          a Covered Cause of Loss), we will pay for           i. Voluntary parting with any property by
          the loss or damage caused by that                      you or anyone else to whom you have en-
          "specified cause of loss", building glass              trusted the property.
          breakage or "breakdown" to "covered                 j Rain, snow, sand, dust, ice or sleet to
          equipment" (only if otherwise a Covered                personal property in the open.
          Cause of Loss).                                     k. Discharge, dispersal, seepage, migration,
       e. Explosion of steam boilers, steam pipes,               release or escape of "pollutants" unless
          steam engines or steam turbines owned                  the discharge, dispersal, seepage, migra-
          or leased by you, or operated under your               tion, release or escape is itself caused by
          control. But if explosion of steam boilers,            any of the "specified causes of loss". But
          steam pipes, steam engines or steam                    if the discharge, dispersal, seepage, mi-
          turbines results in fire or combustion ex-             gration, release or escape of "pollutants"
          plosion, we will pay for the loss or dam-              results in a "specified cause of loss", we
          age caused by that fire or combustion ex-              will pay for the loss or damage caused by
          plosion. We will also pay for loss or dam-             that "specified cause of loss".
          age caused by or resulting from the ex-                This exclusion, k. does not apply to dam-
          plosion of gases or fuel within the furnace            age to glass caused by chemicals applied
          of any fired vessel or within the flues or             to the glass.
          passages through which the gases of
          combustion pass.                                    l. Default on any credit sale, loan, or similar
                                                                 transaction.
       f. Continuous or repeated seepage or leak-
          age of water, or the presence or conden-            m. Property that is missing, where the only
          sation of humidity, moisture or vapor, that            evidence of the loss or damage is a short-
          occurs over a period of 14 days or more.               age disclosed on taking inventory, or
                                                                 other instances where there is no physi-
       g. Water, other liquids, powder or molten                 cal evidence to show what happened to
          material that leaks or flows from plumb-               the property. This exclusion does not ap-
          ing, heating, air conditioning or other                ply to "money" and "securities".
          equipment (except fire protection sys-




MP T1 02 02 05               Copyright, The Travelers Indemnity Company, 2004                 Page 25 of 39


                                                                                        Exhibit 1, Page 131
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 131 of 279 Page ID
                                    #:788
BUSINESSOWNERS


       n. Loss of property or that part of any loss,                  (1) Any cost of correcting or making
          the proof of which as to its existence or                       good the fault, inadequacy or defect
          amount is dependent on:                                         itself, including any cost incurred to
           (1) Any inventory computation; or                              tear down, tear out, repair or replace
                                                                          any part of any property to correct the
           (2) A profit and loss computation.                             fault, inadequacy or defect; or
      o. The transfer of property to a person or to
                                                                     (2) Any resulting loss or damage by a
          a place outside the described premises
                                                                         Covered Cause of Loss to the prop-
          on the basis of unauthorized instructions.
                                                                         erty that has the fault, inadequacy or
      p. Loss of "money" or "securities" caused by                       defect until the fault, inadequacy or
          or resulting from accounting or arithmetic                     defect is corrected.
          errors or omissions.
                                                              4. Business Income and Extra Expense Ex-
      q. The cost of correcting or making good the               clusions
          damage to personal property attributable
          to such property being processed, manu-                 We will not pay for:
          factured, tested, repaired, restored, re-               a. Any Extra Expense, or increase of Busi-
          touched or otherwise being worked upon.                    ness Income loss, caused by or resulting
   3. We will not pay for loss or damage caused by                   from:
      or resulting from any of the following under                    (1) Delay in rebuilding, repairing or re-
      Paragraphs a. through c. But if an excluded                         placing the property or resuming "op-
      cause of loss that is listed in Paragraphs a.                       erations", due to interference by
      and b. below results in a Covered Cause of                          strikers or other persons at the loca-
      Loss, we will pay for the resulting loss or                         tion of the rebuilding, repair or re-
      damage caused by that Covered Cause of                              placement; or
      Loss.                                                           (2) Suspension, lapse or cancellation of
      a. Weather conditions, but this exclusion                           any license, lease or contract. But if
          only applies if weather conditions contrib-                     the suspension, lapse or cancellation
          ute in any way with a cause or event ex-                        is directly caused by the "suspension"
          cluded in Paragraph B.1. above to pro-                          of "operations", we will cover such
          duce the loss or damage.                                        loss that affects your Business In-
      b. Acts or decisions, including the failure to                      come during the "period of restora-
          act or decide, of any person, group, or-                        tion" and the period of Extended
          ganization or governmental body.                                Business Income; or
      c. Faulty, inadequate or defective:                         b. Any other consequential loss.
           (1) Planning, zoning, development, sur-        C. LIMITS OF INSURANCE
               veying, siting;                               1. The most we will pay for loss or damage in
           (2) Design, specifications, workmanship,             any one occurrence is the applicable Limit of
               repair, construction, renovation, re-            Insurance shown in the Declarations, Sched-
               modeling, grading, compaction;                   ules, Coverage Forms, or endorsements.
           (3) Materials used in repair, construction,       2. Inflation Guard
               renovation or remodeling; or                     a. When a percentage for Inflation Guard is
           (4) Maintenance;                                          shown in the Declarations, the Limit of In-
                                                                     surance for property to which this cover-
           of part or all of any property on or off the
                                                                     age applies will automatically increase by
           described premises.
                                                                     that annual percentage.
           If an excluded cause of loss that is listed
           in Paragraphs (1) through (4) above re-              b. The amount of increase will be:
           sults in a Covered Cause of Loss, we will                  (1) The Limit of Insurance that applied on
           pay for the resulting loss or damage                           the most recent of the policy incep-
           caused by that Covered Cause of Loss.                          tion date, the policy anniversary date,
           But we will not pay for:                                       or any other policy change amending
                                                                          the Limit of Insurance, multiplied by



Page 26 of 39                 Copyright, The Travelers Indemnity Company, 2004                  MP T1 02 02 05


                                                                                            Exhibit 1, Page 132
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 132 of 279 Page ID
                                    #:789
                                                                                          BUSINESSOWNERS


           (2) The percentage of annual increase                in any one occurrence is the Building Glass
               shown in the Declarations, expressed             Deductible shown in the Declarations.
               as a decimal (example: 8% is .08),            3. The Businessowners Property Coverage De-
               multiplied by                                    ductible does not apply to any of the follow-
           (3) The number of days since the begin-              ing:
               ning of the current policy year or the           a. Fire Department Service Charge;
               effective date of the most recent pol-           b. Business Income and Extra Expense;
               icy change amending the Limit of In-
               surance, divided by 365.                        c. Arson and Theft Reward; and
           Example:                                            d. Accounts Receivable.
           If:                                              4. If more than one deductible applies to loss or
                                                               damage in any one occurrence, we will apply
           The applicable Building limit is $100,000
                                                               each deductible separately. But the total of all
           The annual percentage                               deductible amounts applied in any one occur-
           increase is                           8%            rence will not exceed the largest applicable
           The number of days since                            deductible.
           the beginning of the
           policy year (or last policy                   E. PROPERTY LOSS CONDITIONS
           change) is                            146         The following conditions apply in addition to the
           The amount of increase is                         Common Policy Conditions:
           $100,000 x .08 x (146/365) =       $3,200         1. Abandonment
   3. Business Personal Property Limit – Sea-                   There can be no abandonment of any prop-
      sonal Increase                                            erty to us.
      a. The Limit of Insurance for Business Per-            2. Appraisal
         sonal Property shown in the Declarations               If we and you disagree on the value of the
         will automatically increase by 25% to pro-             property, the amount of Net Income and op-
         vide for seasonal variations.                          erating expense or the amount of loss, either
      b. This increase will apply only if the Limit of          may make written demand for an appraisal of
         Insurance shown for Business Personal                  the loss. In this event, each party will select a
         Property in the Declarations is at least               competent and impartial appraiser. The two
         100% of your average monthly values                    appraisers will select an umpire. If they can-
         during the lesser of:                                  not agree, either may request that selection
                                                                be made by a judge of a court having jurisdic-
           (1) The 12 months immediately preced-
                                                                tion. The appraisers will state separately the
               ing the date the loss or damage oc-
                                                                value of the property, the amount of Net In-
               curs; or
                                                                come and operating expense or the amount
           (2) The period of time you have been in              of loss. If they fail to agree, they will submit
               business as of the date the loss or              their differences to the umpire. A decision
               damage occurs.                                   agreed to by any two will be binding. Each
D. DEDUCTIBLES                                                  party will:
   1. We will not pay for loss or damage in any one             a. Pay its chosen appraiser; and
      occurrence until the amount of loss or dam-               b. Bear the other expenses of the appraisal
      age exceeds the Businessowners Property                        and umpire equally.
      Coverage Deductible shown in the Declara-                 If there is an appraisal, we will still retain our
      tions. We will then pay the amount of covered             right to deny the claim.
      loss or damage in excess of that Deductible.
      But we will not pay more than the applicable           3. Duties in the Event of Loss or Damage
      Limit of Insurance.                                       a. You must see that the following are done
   2. Regardless of the amount of the Busines-                       in the event of loss or damage to Covered
      sowners Property Coverage Deductible, the                      Property:
      most we will deduct from any loss or damage                    (1) Notify the police if a law may have
      under the Building Glass Coverage Extension                        been broken. This duty does not ap-



MP T1 02 02 05                Copyright, The Travelers Indemnity Company, 2004                    Page 27 of 39


                                                                                             Exhibit 1, Page 133
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 133 of 279 Page ID
                                    #:790
BUSINESSOWNERS


                ply to loss or damage arising from                      may result in loss of or damage to
                "employee dishonesty" and "forgery"                     Covered Property.
                or alteration.                                      (9) Cooperate with us in the investigation
           (2) Give us prompt notice of the loss or                     and settlement of the claim.
               damage. Include a description of the               (10) If you intend to continue your busi-
               property involved.                                       ness, you must resume all or part of
           (3) As soon as possible, give us a de-                       your "operations" as quickly as possi-
               scription of how, when and where the                     ble.
               loss or damage occurred.                        b. We may examine any insured under oath,
           (4) Take all reasonable steps to protect                while not in the presence of any other in-
               the Covered Property from further                   sured and at such times as may be rea-
               damage, and keep a record of your                   sonably required, about any matter relat-
               expenses necessary to protect the                   ing to this insurance or the claim, includ-
               Covered Property, for consideration                 ing an insured's books and records. In the
               in the settlement of the claim. This                event of an examination, an insured's an-
               will not increase the Limit of Insur-               swers must be signed.
               ance. However, we will not pay for           4. Loss Payment – Building and Personal
               any subsequent loss or damage re-               Property
               sulting from a cause of loss that is not        a. In the event of loss or damage covered
               a Covered Cause of Loss. Also, if                   by this Coverage Form, at our option, we
               feasible, set the damaged property                  will either:
               aside and in the best possible order
                                                                    (1) Pay the value of lost or damaged
               for examination.
                                                                        property;
           (5) At our request, give us complete in-
                                                                    (2) Pay the cost of repairing or replacing
               ventories of the damaged and un-                         the lost or damaged property, subject
               damaged property. Include quantities,                    to Paragraph b. below;
               costs, values and amount of loss
               claimed.                                             (3) Take all or any part of the property at
                                                                        an agreed or appraised value; or
           (6) As often as may be reasonably re-
               quired, permit us to inspect the prop-               (4) Repair, rebuild or replace the prop-
               erty proving the loss or damage and                      erty with other property of like kind
               examine your books and records.                          and quality, subject to Paragraph b.
                                                                        below.
                Also permit us to take samples of
                damaged and undamaged property                     We will determine the value of lost or
                for inspection, testing and analysis,              damaged property, or the cost of its repair
                                                                   or replacement, in accordance with the
                and permit us to make copies from
                                                                   applicable terms of Paragraph e. below or
                your books and records.
                                                                   any applicable provision which amends or
           (7) For loss or damage from other than                  supersedes these valuation conditions.
               "employee dishonesty" or "forgery" or            b. The cost to repair, rebuild or replace does
               alteration send us a signed, sworn                  not include the increased cost attributable
               proof of loss containing the informa-               to enforcement of any ordinance or law
               tion we request to investigate the                  regulating the construction, use or repair
               claim. You must do this within 60                   of any property, except as provided in the
               days after our request. We will supply              Ordinance or Law Additional Coverage.
               you with the necessary forms.
                                                                c. We will give notice of our intentions within
           (8) For loss or damage resulting from                   30 days after we receive the proof of loss.
               "employee dishonesty" or "forgery" or
                                                                d. We will not pay you more than your finan-
               alteration, give us a detailed, sworn
                                                                   cial interest in the Covered Property.
               proof of loss within 120 days after
               you discover a loss or situation that




Page 28 of 39                 Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05


                                                                                          Exhibit 1, Page 134
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 134 of 279 Page ID
                                    #:791
                                                                                          BUSINESSOWNERS


       e. We will determine the value of Covered                             (i) The Limit of Insurance appli-
          Property in the event of covered loss or                                 cable to the lost or damaged
          damage as follows:                                                       property;
          (1) At replacement cost (without deduc-                            (ii) The cost to replace the lost or
              tion for depreciation), except as pro-                               damaged property with other
              vided in Paragraphs (2) through (18)                                 property:
              below.                                                               a) Of comparable material
                 (a) You may make a claim for loss or                                  and quality; and
                     damage covered by this insur-                                 b) Used for the same pur-
                     ance on an actual cash value ba-                                  pose; or
                     sis instead of on a replacement
                     cost basis. In the event you elect                      (iii) The amount actually spent
                     to have loss or damage settled                                that is necessary to repair or
                     on an actual cash value basis,                                replace the lost or damaged
                     you may still make a claim on a                               property.
                     replacement cost basis if you no-                       If a building is rebuilt at a new
                     tify us of your intent to do so                         premises, the cost described in
                     within 180 days after the loss or                       Paragraph (ii) above is limited to
                     damage.                                                 the cost which would have been
                 (b) We will not pay on a replacement                        incurred if the building had been
                     cost basis for any loss or dam-                         rebuilt at the original premises.
                     age:                                                (d) The cost of repair or replacement
                     (i) Until the lost or damaged                           does not include the increased
                          property is actually repaired                      cost attributable to enforcement
                          or replaced; and                                   of any ordinance or law regulat-
                                                                             ing the construction, use or repair
                     (ii) Unless the repairs or re-                          of any property.
                          placement are made as soon
                          as reasonably possible after               (2) If the Declarations indicate that Ac-
                          the loss or damage.                            tual Cash Value applies to Buildings
                                                                         or Business Personal Property, Para-
                     With respect to tenants' im-
                                                                         graph (1) above does not apply to the
                     provements and betterments, the
                                                                         property for which Actual Cash Value
                     following also applies:
                                                                         is indicated.
                          a) If the conditions in Para-
                               graphs (i) and (ii) above             (3) Personal Property of others at the
                               are not met, the value of                 amount for which you are liable plus
                               tenants' improvements                     the cost of labor, materials or ser-
                               and betterments will be                   vices furnished or arranged by you on
                               determined as a propor-                   personal property of others, not to
                               tion of your original cost,               exceed the replacement cost.
                               as set forth under Para-              (4) The following property at actual cash
                               graph e.(7) below; and                    value:
                          b) We will not pay for loss                    (a) Used or second-hand merchan-
                               or damage to tenants'                         dise held in storage or for sale;
                               improvements and bet-                     (b) Household furnishings; and
                               terments if others pay for
                               repairs or replacement.                   (c) Personal effects.
                 (c) We will not pay more for loss or                (5) "Fine Arts" as follows:
                     damage on a replacement cost                        (a) If there is a schedule of "fine arts"
                     basis than the least of Para-                           on file which includes a descrip-
                     graphs (i), (ii) or (iii) subject to                    tion and value of the lost or dam-
                     Paragraph (d) below:                                    aged item, we will pay the value
                                                                             as stated in the schedule for that




MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                  Page 29 of 39


                                                                                             Exhibit 1, Page 135
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 135 of 279 Page ID
                                    #:792
BUSINESSOWNERS


                    item if there is a total loss to that                are not restored or replaced, the
                    item. If there is a partial loss to an               "valuable papers and records" will be
                    item, we will pay the cost of rea-                   valued at the cost of replacement
                    sonably restoring or repairing that                  with blank material of substantially
                    item.                                                identical type.
                (b) For "fine arts" without a schedule               (9) "Stock" you have sold but not deliv-
                    on file as described in Paragraph                    ered at the selling price less dis-
                    (a) above, the value of "fine arts"                  counts and expenses you otherwise
                    will be the least of the following                   would have had.
                    amounts:
                                                                    (10) Property in transit (other than "stock"
                    (i) Market value of the lost or
                                                                         you have sold) at the amount of in-
                          damaged item at the time
                                                                         voice, including your prepaid or ad-
                          and place of loss;
                                                                         vanced freight charges and other
                    (ii) The cost of reasonably re-                      charges which may have accrued or
                          storing the lost or damaged                    become legally due from you since
                          item; or                                       the shipment. If you have no invoice,
                    (iii) The cost of replacing that lost                actual cash value will apply.
                          or damaged item with prop-                (11) "Money" at its face value.
                          erty substantially the same.
                                                                    (12) "Securities" at their value at the close
           (6) Glass at the cost of replacement with
                                                                         of business on the day the loss is dis-
               safety glazing material if required by
                                                                         covered.
               law.
                                                                    (13) Accounts Receivable as follows:
           (7) Tenants' Improvements and Better-
               ments at:                                                 (a) If you cannot accurately establish
                                                                             the amount of Accounts Receiv-
               (a) Replacement cost if you make
                                                                             able outstanding as of the time of
                   repairs promptly.
                                                                             loss, we will:
               (b) A proportion of your original cost
                                                                             (i) Determine the total of the av-
                   if you do not make repairs
                                                                                  erage monthly amounts of
                   promptly. We will determine the
                                                                                  Accounts Receivable for the
                   proportionate value as follows:
                                                                                  12 months immediately pre-
                   (i) Multiply the original cost by                              ceding the month in which
                        the number of days from the                               the loss occurs; and
                        loss or damage to the expira-                        (ii) Adjust that total for any nor-
                        tion of the lease; and                                    mal fluctuations in the
                   (ii) Divide the amount deter-                                  amount for Accounts Receiv-
                        mined in Paragraph (i) above                              able for the month in which
                        by the number of days from                                the loss occurred or for any
                        the installation of improve-                              demonstrated variance from
                        ments to the expiration of the                            the average for that month.
                        lease.                                           (b) If you can accurately establish
                        If your lease contains a re-                         the amount of Accounts Receiv-
                        newal option, the expiration                         able outstanding, that amount will
                        of the renewal option period                         be used in the determination of
                        will replace the expiration of                       loss.
                        the lease in this procedure.                     (c) The following will be deducted
               (c) Nothing, if others pay for repairs                        from the total amount of Accounts
                   or replacement.                                           Receivable, however that amount
           (8) "Valuable Papers and Records" at                              is established:
               the cost of restoration or replace-                           (i) The amount of the accounts
               ment. To the extent that the contents                              for which there was no loss;
               of the "valuable papers and records"



Page 30 of 39                   Copyright, The Travelers Indemnity Company, 2004               MP T1 02 02 05


                                                                                            Exhibit 1, Page 136
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 136 of 279 Page ID
                                    #:793
                                                                                            BUSINESSOWNERS


                    (ii) The amount of the accounts                       termining the value of Covered Prop-
                          that you are able to re-                        erty:
                          establish or collect;                           (a) Distilled spirits;
                    (iii) An amount to allow for prob-                    (b) Wines;
                          able bad debts that you are
                          normally unable to collect;                     (c) Rectified products; or
                          and                                             (d) Beer.
                    (iv) All unearned interest and                   (18) Lottery tickets at their initial cost to
                          service charges.                                you except for winning tickets at their
          (14) "Electronic Data Processing Equip-                         redeemed value.
               ment" at replacement cost as of the              f. Our payment for loss of or damage to
               time and place of loss, without deduc-              personal property of others will only be for
               tion for physical deterioration, depre-             the account of the owners of the property.
               ciation, obsolescence or depletion.                 We may adjust losses with the owners of
               However, in the event replacement of                lost or damaged property, if other than
               "Electronic Data Processing Equip-                  you. If we pay the owners, such pay-
               ment" with identical property is im-                ments will satisfy your claims against us
               possible, the replacement cost will be              for the owners' property. We will not pay
               the cost of items that are similar to               the owners more than their financial in-
               the damaged or destroyed equipment                  terest in the Covered Property.
               and intended to perform the same                 g. We have the right but not the duty to de-
               function, but which may include tech-               fend you against suits arising from claims
               nological advances.                                 of owners of property. We will do so at
                 "Electronic Data Processing Equip-                our expense.
                 ment" that is obsolete or no longer            h. We will pay for covered loss or damage
                 used by you will be valued at actual              within 30 days after we receive the sworn
                 cash value.                                       proof of loss provided you have complied
          (15) "Electronic Data Processing Data and                with all of the terms of this policy; and
               Media" for which duplicates do not                    (1) We have reached agreement with
               exist will be valued as follows:                          you on the amount of loss; or
               (a) The cost of blank media; and                    (2) An appraisal award has been made.
               (b) Your cost to research, replace or           i. At our option, we may make a partial
                   restore the lost electronic data on             payment toward any claim, subject to the
                   lost, damaged or destroyed                      policy provisions and our normal adjust-
                   "Electronic Data Processing Data                ment process. To be considered for par-
                   and Media" but only if the lost                 tial claim payment, you must submit a
                   electronic data is actually re-                 partial sworn proof of loss with supporting
                   placed or restored.                             documentation. Any applicable policy de-
          (16) Duplicate "Electronic Data Process-                 ductibles must be satisfied before any
               ing Data and Media" at the cost of:                 partial payments are made.
               (a) Blank media; and                         5. Loss Payment – Business Income and Ex-
                                                               tra Expense
               (b) Labor to copy the electronic data,
                   but only if the electronic data is          a. The amount of Business Income loss will
                   actually copied.                                be determined based on:
          (17) The value of United States Govern-                    (1) The Net Income of the business be-
               ment Internal Revenue taxes and                           fore the direct physical loss or dam-
               custom duties and refundable state                        age occurred;
               and local taxes paid or fully deter-                  (2) The likely Net Income of the business
               mined on the following property held                      if no physical loss or damage oc-
               for sale will not be considered in de-                    curred, but not including any likely in-
                                                                         crease in Net Income attributable to



MP T1 02 02 05                Copyright, The Travelers Indemnity Company, 2004                     Page 31 of 39


                                                                                               Exhibit 1, Page 137
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 137 of 279 Page ID
                                    #:794
BUSINESSOWNERS


                an increase in the volume of business                     the described premises or elsewhere;
                as a result of favorable business                         or
                conditions caused by the impact of                   (2) Extra Expense loss to the extent you
                the Covered Cause of Loss on cus-                         can return "operations" to normal and
                tomers or on other businesses;                            discontinue such Extra Expense.
           (3) The operating expenses, including                  d. If you do not resume "operations", or do
               payroll expenses, necessary to re-                    not resume "operations" as quickly as
               sume "operations" with the same                       possible, we will pay based on the length
               quality of service that existed just be-              of time it would have taken to resume
               fore the direct physical loss or dam-                 "operations" as quickly as possible.
               age; and
                                                                  e. We will pay for covered loss or damage
           (4) Other relevant sources of information,                within 30 days after we receive your
               including:                                            sworn proof of loss provided you have
                (a) Your financial records and ac-                   complied with all of the terms of this pol-
                    counting procedures;                             icy; and
                (b) Bills, invoices and other vouch-                  (1) We have reached agreement with
                    ers; and                                              you on the amount of loss; or
                (c) Deeds, liens or contracts.                      (2) An appraisal award has been made.
       b. The amount of Extra Expense will be de-             6. Recovered Property
          termined based on:                                     If either you or we recover any property after
           (1) All reasonable and necessary ex-                  loss settlement, that party must give the other
               penses that exceed the normal oper-               prompt notice. At your option, you may retain
               ating expenses that would have been               the property. But then you must return to us
               incurred by "operations" during the               the amount we paid to you for the property.
               "period of restoration" if no direct              We will pay the recovery expenses and the
               physical loss or damage had oc-                   expenses to repair the recovered property,
               curred. We will deduct from the total             subject to the applicable Limit of Insurance.
               of such expenses:                              7. Noncumulative Limit
               (a) The salvage value that remains                No Limit of Insurance cumulates from policy
                   of any property bought for tempo-             period to policy period.
                   rary use during the "period of res-    F. COMMERCIAL PROPERTY CONDITIONS
                   toration", once "operations" are
                   resumed; and                              1. Concealment, Misrepresentation or Fraud
               (b) Any Extra Expense that is paid               This Coverage Form is void in any case of
                   for by other insurance, except for           fraud by you. It is also void if you or any other
                   insurance that is written subject            insured, at any time, intentionally conceal or
                   to the same plan, terms, condi-              misrepresent a material fact concerning:
                   tions and provisions as this in-             a. This Coverage Form;
                   surance; and                                 b. The Covered Property;
          (2) All reasonable and necessary ex-                  c. Your interest in the Covered Property; or
              penses that reduce the Business In-
                                                                d. A claim under this Coverage Form.
              come loss that otherwise would have
              been incurred.                                 2. Control of Property
       c. We will reduce the amount of your:                    Any act or neglect of any person other than
                                                                you beyond your direction or control will not
           (1) Business Income loss, other than Ex-             affect this insurance.
               tra Expense, to the extent you can
               resume your "operations", in whole or            The breach of any condition of this Coverage
               in part, by using damaged or undam-              Form at any one or more premises will not af-
               aged property (including "stock") at             fect coverage at any premises where, at the
                                                                time of loss or damage, the breach of condi-
                                                                tion does not exist.



Page 32 of 39                 Copyright, The Travelers Indemnity Company, 2004                  MP T1 02 02 05


                                                                                             Exhibit 1, Page 138
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 138 of 279 Page ID
                                    #:795
                                                                                          BUSINESSOWNERS


   3. Insurance Under Two or More Coverages                         (2) Within the coverage territory; and
      If two or more coverages under this Coverage              b. The coverage territory is:
      Form apply to the same loss or damage, we                     (1) The United States of America (includ-
      will not pay more than the actual amount of                       ing its territories and possessions);
      the loss or damage.
                                                                    (2) Puerto Rico; and
   4. Legal Action Against Us
                                                                  (3) Canada.
      No one may bring a legal action against us
      under this Coverage Form unless:                      9. Transfer of Rights of Recovery Against
                                                               Others to Us.
      a. There has been full compliance with all of
          the terms of this Coverage Form; and                  If any person or organization to or for whom
                                                                we make payment under this Coverage Form
      b. The action is brought within 2 years after
                                                                has rights to recover damages from another,
          the date on which the direct physical loss
                                                                those rights are transferred to us to the extent
          or damage occurred.
                                                                of our payment. That person or organization
   5. Liberalization                                            must do everything necessary to secure our
      If we adopt any revision that would broaden               rights and must do nothing after loss to impair
      the coverage under this Coverage Form with-               them. But you may waive your rights against
      out additional premium within 45 days prior to            another party in writing:
      or during the policy period, the broadened                a. Prior to a loss to your Covered Property
      coverage will immediately apply to this Cov-                  or Covered Income; or
      erage Form.
                                                                b. After a loss to your Covered Property or
   6. No Benefit to Bailee                                          Covered Income only if, at time of loss,
      No person or organization, other than you,                    that party is one of the following:
      having custody of Covered Property will                       (1) Someone insured by this insurance;
      benefit from this insurance.
                                                                    (2) A business firm:
   7. Other Insurance
                                                                        (a) Owned or controlled by you; or
      a. You may have other insurance subject to
          the same plan, terms, conditions and pro-                     (b) That owns or controls you; or
          visions as the insurance under this Cov-                  (3) Your tenant.
          erage Form. If you do, we will pay our                This will not restrict your insurance.
          share of the covered loss or damage. Our
                                                            10. Coinsurance
          share is the proportion that the applicable
          Limit of Insurance under this Coverage                If a Coinsurance percentage is shown in the
          Form bears to the Limits of Insurance of              Declarations, the following condition applies.
          all insurance covering on the same basis.             a. We will not pay the full amount of any
      b. If there is other insurance covering the                    loss if the value of Covered Property at
          same loss or damage, other than that de-                   the time of loss multiplied by the Coinsur-
          scribed in Paragraph a. above, we will                     ance percentage shown for it in the Dec-
          pay only for the amount of covered loss                    larations is greater than the Limit of In-
          or damage in excess of the amount due                      surance for the property.
          from that other insurance, whether you                     Instead, we will determine the most we
          can collect on it or not. But we will not pay              will pay using the following steps:
          more than the applicable Limit of Insur-
          ance.                                                     (1) Multiply the value of Covered Prop-
                                                                        erty at the time of loss by the Coin-
   8. Policy Period, Coverage Territory                                 surance percentage;
      Under this Coverage Form:
                                                                    (2) Divide the Limit of Insurance of the
      a. We cover loss or damage you sustain                            property by the figure determined in
          through acts committed or events occur-                       step (1);
          ring:
                                                                    (3) Multiply the total amount of the cov-
           (1) During the policy period shown in the                    ered loss, before the application of
               Declarations; and



MP T1 02 02 05                Copyright, The Travelers Indemnity Company, 2004                    Page 33 of 39


                                                                                            Exhibit 1, Page 139
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 139 of 279 Page ID
                                    #:796
BUSINESSOWNERS


                any deductible, by the figure deter-              (2) Additional Coverages;
                mined in step (2); and                            (3) Coverage Extensions; or
           (4) Subtract the deductible from the fig-              (4) Loss or damage in any one occur-
               ure determined in step (3).                            rence totaling less than $2,500.
           We will pay the amount determined in            11. Mortgageholders
           step (4) or the limit of insurance, which-
                                                              a. The term, mortgageholder, includes trus-
           ever is less.
                                                                 tee.
           For the remainder, you will either have to
                                                              b. We will pay for covered loss of or damage
           rely on other insurance or absorb the loss
                                                                 to buildings or structures to each mort-
           yourself.
                                                                 gageholder shown in the Declarations in
           Example No. 1 (Under insurance):                      their order of precedence, as interests
           When:                                                 may appear.
           The value of the property is  $250,000             c. The mortgageholder has the right to re-
                                                                 ceive loss payment even if the mortgage-
           The Coinsurance percent
                                                                 holder has started foreclosure or similar
           for it is                          90%
                                                                 action on the building or structure.
           The Limit of Insurance for
           it is                         $112,500             d. If we deny your claim because of your
                                                                 acts or because you have failed to com-
           The Deductible is                  $250               ply with the terms of this Coverage Form,
           The amount of loss is           $40,000               the mortgageholder will still have the right
           Step (1): $250,000 x 90% = $225,000                   to receive loss payment if the mortgage-
           (the minimum amount of insurance to                   holder:
           meet your Coinsurance requirements)                    (1) Pays any premium due under this
           Step (2): $112,500/$225,000 = .50                          Coverage Form at our request if you
           Step (3): $40,000 x .50 = $20,000                          have failed to do so;
           Step (4): $20,000 - $250 = $19,750                     (2) Submits a signed, sworn proof of loss
                                                                      within 60 days after receiving notice
           We will pay no more than $19,750. The                      from us of your failure to do so; and
           remaining $20,250 is not covered.
                                                                  (3) Has notified us of any change in
           Example No. 2 (Adequate Insurance):                        ownership or occupancy or substan-
           When:                                                      tial change in risk known to the mort-
                                                                      gageholder.
           The value of the property is    $250,000
                                                                 All of the terms of this Coverage Form will
           The Coinsurance percentage                            then apply directly to the mortgageholder.
           for it is                            90%
                                                              e. If we pay the mortgageholder for any loss
           The Limit of Insurance for
                                                                 or damage and deny payment to you be-
           it is                           $225,000
                                                                 cause of your acts or because you have
           The Deductible is                   $250              failed to comply with the terms of this
           The amount of loss is            $40,000              Coverage Form:
           The minimum amount of insurance to                     (1) The mortgageholder's rights under
           meet your Coinsurance requirement is                       the mortgage will be transferred to us
           $225,000 ($250,000 x 90%).                                 to the extent of the amount we pay;
           Therefore, the Limit of Insurance in this                  and
           Example is adequate and no penalty ap-                 (2) The mortgageholder's rights to re-
           plies. We will pay no more than $39,750                    cover the full amount of the mort-
           ($40,000 amount of loss minus the de-                      gageholder's claim will not be im-
           ductible of $250).                                         paired.
       b. Coinsurance does not apply to:                              At our option, we may pay to the
                                                                      mortgageholder the whole principal
           (1) "Money" and "securities";                              on the mortgage plus any accrued in-



Page 34 of 39                Copyright, The Travelers Indemnity Company, 2004              MP T1 02 02 05


                                                                                        Exhibit 1, Page 140
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 140 of 279 Page ID
                                    #:797
                                                                                           BUSINESSOWNERS


                 terest. In this event, your mortgage                 (6) The cracking of any part on any in-
                 and note will be transferred to us and                   ternal combustion gas turbine ex-
                 you will pay your remaining mortgage                     posed to the products of combustion.
                 debt to us.                                   3. "Communication Supply Services"
        f.   If we cancel this policy, we will give writ-         a. Means property supplying communication
             ten notice to the mortgageholder at least:              services, including telephone, radio, mi-
             (1) 10 days before the effective date of                crowave or television services, to the de-
                 cancellation if we cancel for your non-             scribed premises, such as:
                 payment of premium; or                               (1) Communication transmission lines,
           (2) 30 days before the effective date of                       including fiber optic transmission
               cancellation if we cancel for any other                    lines;
               reason.                                                (2) Coaxial cables; and
        g. If we elect not to renew this policy, we will              (3) Microwave radio relays, except satel-
           give written notice to the mortgageholder                      lites; and
           at least 10 days before the expiration
           date of this policy.                                   b. Does not mean overhead transmission
                                                                     lines.
G. PROPERTY DEFINITIONS
                                                               4. "Covered Equipment"
   1. "Banking Premises" means the interior of
      that portion of any building which is occupied              a. Means the following types of equipment:
      by a banking institution or similar safe deposi-                (1) Equipment designed and built to op-
      tory.                                                               erate under internal pressure or vac-
   2. "Breakdown"                                                         uum other than weight of contents;
      a. Means:                                                       (2) Electrical or mechanical equipment
                                                                          that is used in the generation, trans-
             (1) Failure of pressure or vacuum equip-                     mission or utilization of energy;
                 ment;
                                                                      (3) Fiber optic cable; and
             (2) Mechanical failure, including rupture
                 or bursting caused by centrifugal                   (4) Hoists and cranes;
                 force; or                                        b. Does not mean any:
             (3) Electrical failure including arcing;                 (1) "Electronic Data Processing Equip-
           that causes physical damage to "covered                        ment";
           equipment" and necessitates its repair or                  (2) "Electronic Data Processing Data and
           replacement; and                                               Media";
        b. Does not mean:                                             (3) Part of pressure or vacuum equip-
             (1) Malfunction, including but not limited                   ment that is not under internal pres-
                 to adjustment, alignment, calibration,                   sure of its contents or internal vac-
                 cleaning or modification;                                uum;
             (2) Leakage at any valve, fitting, shaft                 (4) Insulating or refractory material;
                 seal, gland packing, joint or connec-                (5) Pressure vessels and piping that are
                 tion;                                                    buried below ground and require the
             (3) Damage to any vacuum tube, gas                           excavation of materials to inspect,
                 tube, or brush;                                          remove, repair or replace;
             (4) Damage to any structure or founda-                   (6) Structure, foundation, cabinet or com-
                 tion supporting the "covered equip-                      partment supporting or containing the
                 ment" or any of its parts;                               "covered equipment" or part of the
                                                                          "covered equipment" including pen-
             (5) The functioning of any safety or pro-                    stock, draft tube or well casing;
                 tective device; or
                                                                      (7) Vehicle, aircraft, self-propelled equip-
                                                                          ment or floating vessel, including any




MP T1 02 02 05                   Copyright, The Travelers Indemnity Company, 2004                  Page 35 of 39


                                                                                             Exhibit 1, Page 141
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 141 of 279 Page ID
                                    #:798
BUSINESSOWNERS


                equipment mounted on or used solely            b. Does not mean equipment used to oper-
                with any vehicle, aircraft, self-                 ate production type of:
                propelled equipment or floating ves-               (1) Machinery; or
                sel;
                                                                   (2) Equipment.
           (8) Elevator or escalator, but not exclud-
                                                            8. "Electronic Vandalism" means any acts by
               ing any electrical machine or appara-
                                                               persons, other than "employees", involving
               tus mounted on or used with this
                                                               any of the following:
               equipment; or
                                                               a. Willful or malicious destruction of com-
           (9) Equipment or any part of such equip-
                                                                   puter programs, content, instructions or
               ment manufactured by you for sale.
                                                                   other electronic or digital data stored
   5. "Diagnostic Equipment" means any:                            within computer systems; or
       a. Equipment; or                                        b. Unauthorized computer code or pro-
       b. Apparatus;                                               gramming that:
      used solely for research, diagnostic, medical,               (1) Deletes, distorts, corrupts or manipu-
      surgical, therapeutic, dental or pathological                    lates computer programs, contents,
      purposes.                                                        instructions or other electronic or digi-
                                                                       tal data, or otherwise results in dam-
   6. "Electronic Data Processing Data and Me-
                                                                       age to computers or computer sys-
      dia"
                                                                       tems or networks to which is intro-
       a. Means any of the following used in your                      duced;
          computer operations:
                                                                   (2) Replicates itself, impairing the per-
           (1) Data stored as or on, created or used                   formance of computers or computer
               on, or transmitted to or from com-                      systems or networks; or
               puter software (including systems
                                                                  (3) Gains remote control access to data
               and applications) on electronic data
                                                                      and programming within computers
               processing, recording or storage me-
                                                                      or computers systems or networks to
               dia such as hard or floppy disks, CD-
                                                                      which it is introduced, for uses other
               ROMS, tapes, drives, cells, data
                                                                      than those intended for authorized
               processing devices or any other re-
                                                                      users of the computers or computer
               positories of computer software which
                                                                      systems or networks.
               are used with electronically controlled
               equipment;                                   9. "Employee(s)"
           (2) The electronic media on which the               a. Means:
               data is stored; and                                 (1) Any natural person:
          (3) Programming records and instruc-                         (a) While in your service (and for 30
              tions used for "Electronic Data Proc-                        days after termination of service);
              essing Equipment"; and                                   (b) Whom you compensate directly
      b. Does not mean "Valuable Papers and                                by salary, wages or commissions;
          Records".                                                        and
   7. "Electronic Data Processing Equipment"                           (c) Whom you have the right to direct
      a. Means any of the following equipment                              and control while performing ser-
          used in your operations:                                         vices for you;
           (1) Electronic data processing equip-                   (2) Any natural person employed by an
               ment, facsimile machines, word proc-                    employment contractor while that
               essors, multi-functional telephone                      person is subject to your direction
               equipment and laptop and portable                       and control and performing services
               computers; and                                          for you excluding, however, any such
                                                                       person while having care and custody
           (2) Any component parts and peripherals                     of property outside the premises; or
               of such equipment, including related
               surge protection devices; and



Page 36 of 39                 Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05


                                                                                          Exhibit 1, Page 142
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 142 of 279 Page ID
                                    #:799
                                                                                           BUSINESSOWNERS


            (3) Your directors or trustees while acting       15. "Manager" means a person serving in a di-
                 as a member of any of your elected               rectorial capacity for a limited liability com-
                 or appointed committees to perform               pany.
                 on your behalf specific, as distin-          16. "Member" means an owner of a limited liabil-
                 guished from general, directorial acts;          ity company represented by its membership
                 and                                              interest, who also may service as a "man-
       b. Does not mean any agent, broker, person                 ager".
            leased to you by a labor leasing firm, fac-       17. "Money" means currency and coins in cur-
            tor, commission merchant, consignee, in-              rent use, bank notes, travelers checks, regis-
            dependent contractor or representative of             ter checks and money orders held for sale to
            the same general character.                           the public.
   10. "Employee Dishonesty" means only dis-                  18. "Operations" means your business activities
       honest acts, committed by an "employee",                   occurring at the described premises and the
       whether identified or not, acting alone or in              tenantability of the described premises.
       collusion with other persons, except you, a
       partner, a "member", or a "manager" with the           19. "Period of Restoration"
       manifest intent to:                                        a. Means the period of time that:
       a. Cause you to sustain loss; and also                         (1) Begins:
       b. Obtain financial benefit (other than sala-                      (i) For Business Income coverage:
            ries, commissions, fees, bonuses, promo-                           a) With the date of direct physi-
            tions, awards, profit sharing, pensions or                             cal loss or damage, if the
            other employee benefits earned in the                                  Declarations show Immedi-
            normal course of employment) for:                                      ately for Period of Restora-
             (1) The "employee"; or                                                tion – Time Period; or
              (2) Any person or organization intended                          b) 72 hours after the time of di-
                   by the "employee" to receive that                               rect physical loss or damage,
                   benefit.                                                        if the Declarations show 72
   11.   "Fine Arts"                                                               hours for Period of Restora-
                                                                                   tion – Time Period; or
         a. Means paintings, etchings, pictures, tap-
                                                                          (ii) For Extra Expense coverage with
              estries, art glass windows, valuable rugs,
                                                                               the date of direct physical loss or
              statuary, marbles, bronzes, antique furni-
              ture, rare books, antique silver, porce-                         damage;
              lains, rare glass, bric-a-brac, and similar                 caused by or resulting from any Cov-
              property with historical value, or artistic                 ered Cause of Loss at the described
              merit; and                                                  premises; and
         b. Does not mean any glass that is part of a                (2) Ends on the earlier of:
              building or structure.                                     (i) The date when the property at
   12.   "Forgery" means the signing of the name of                           the described premises should be
         another person or organization with intent to                        repaired, rebuilt or replaced with
         deceive. "Forgery" does not mean a signature                         reasonable speed and similar
         which consists in whole or in part of one's                          quality; or
         own name signed with or without authority, in                   (ii) The date when business is re-
         any capacity for any purpose.                                        sumed at a new permanent loca-
   13.   "Interior of any building or structure"                              tion; and
         means all portions of the building or structure          b. Does not mean any increased period re-
         that are within the exterior facing surface ma-             quired due to the enforcement of any law
         terial of the building or structure.                        that:
   14.   "Maintenance Fees" means the regular                         (1) Regulates the construction, use or
         payment made to you by unit-owners and                           repair, or requires the tearing down of
         used to service the common property.                             any property; or




MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                   Page 37 of 39


                                                                                             Exhibit 1, Page 143
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 143 of 279 Page ID
                                    #:800
BUSINESSOWNERS


           (2) Requires any insured or others to test            b. Includes "covered equipment" that is
               for, monitor, clean up, remove, con-                 used solely with or forms an integral part
               tain, treat, detoxify or neutralize, or in           of the:
               any way respond to, or assess the ef-                 (1) Production;
               fects of "pollutants".
                                                                     (2) Process; or
       The expiration date of this policy will not cut
       short the "period of restoration".                           (3) Apparatus.
   20. "Pollutants" means any solid, liquid, gase-           24. "Rental Value" means Business Income that
       ous or thermal irritant or contaminant, includ-           consists of:
       ing smoke, vapor, soot, fumes, acids, alkalis,            a. Net Income (Net Profit or Loss before in-
       chemicals, waste, and any unhealthful or                     come taxes) that would have been
       hazardous building materials (including but                  earned or incurred as rental income from
       not limited to asbestos and lead products or                 tenant occupancy of the premises de-
       materials containing lead). Waste includes                   scribed in the Declarations as furnished
       materials to be recycled, reconditioned or re-               and equipped by you, including the fair
       claimed.                                                     rental value of any portion of the de-
   21. "Power Generating Equipment"                                 scribed premises which is occupied by
                                                                    you; and
       a. Means the following types of equipment
           or apparatus:                                         b. Continuing normal operating expenses
                                                                    incurred in connection with that premises,
           (1) Pressure;                                            including:
           (2) Mechanical; or                                       (1) Payroll; and
           (3) Electrical;                                            (2) The amount of charges which are the
          used in or associated with the generation                       legal obligation of the tenant(s) but
          of electric power; and                                          would otherwise be your obligations.
       b. Does not mean such equipment that is               25. "Securities" means all negotiable and non-
          used solely to generate emergency power                negotiable instruments or contracts repre-
          that is less than or equal to 1000KW.                  senting either "money" or other property and
   22. "Power Supply Services"                                   includes revenue or other stamps in current
                                                                 use, tokens, tickets and credit card slips for
       a. Means the following types of property                  sales made by you and held by you for reim-
          supplying electricity, steam or gas to the             bursement from companies issuing credit
          described premises:                                    cards, but does not include "money". Lottery
           (1) Utility generating plants;                        tickets held for sale are not securities.
           (2) Switching stations;                           26. "Specified Causes of Loss" means the fol-
           (3) Substations;                                      lowing:
           (4) Transformers; and                                 Fire; lightning; explosion; windstorm or hail;
                                                                 smoke; aircraft or vehicles; riot or civil com-
          (5) Transmission lines; and                            motion; vandalism; leakage from fire extin-
       b. Does not mean overhead transmission                    guishing equipment; sinkhole collapse; vol-
          lines.                                                 canic action; falling objects; weight of snow,
   23. "Production Equipment"                                    ice or sleet; water damage.
       a. Means any:                                             a. Sinkhole collapse means the sudden
                                                                      sinking or collapse of land into under-
           (1) Production machinery; or                               ground empty spaces created by the ac-
           (2) Process machinery;                                     tion of water on limestone or dolomite.
           that processes, shapes, forms or grinds:                   This cause of loss does not include:
                                                                      (1) The cost of filling sinkholes; or
           (1) Raw materials;
                                                                     (2) Sinking or collapse of land into un-
           (2) Materials in process; or
                                                                         derground man-made cavities.
           (3) Finished products; and




Page 38 of 39                  Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05


                                                                                           Exhibit 1, Page 144
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 144 of 279 Page ID
                                    #:801
                                                                                            BUSINESSOWNERS


         b. Falling objects does not include loss of or               ant. Such building is vacant when it does
            damage to:                                                not contain enough business personal
             (1) Personal Property in the open; or                    property to conduct customary opera-
                                                                      tions.
             (2) The "interior of a building or struc-
                 ture", or property inside a building or          (2) When this policy is issued to the owner or
                 structure, unless the roof or an out-                general lessee of a building, building
                                                                      means the entire building. Such building
                 side wall of the building or structure is
                                                                      is vacant unless at least 31% of its total
                 first damaged by a falling object.
                                                                      square footage is:
         c. Water damage means accidental dis-
                                                                      (a) Rented to a lessee or sub-lessee and
              charge or leakage of water or steam as
                                                                          used by the lessee or sub-lessee to
              the direct result of the breaking apart or
                                                                          conduct its customary operations; or
              cracking of any part of a system or appli-
              ance (other than a sump system including                (b) Used by the building owner to con-
              its related equipment and parts) that is lo-                duct customary operations.
              cated on the described premises and              31. "Valuable Papers and Records"
              contains water or steam.
                                                                   a. Means inscribed, printed or written:
   27.   "Stock" means merchandise held in storage
                                                                      (1) Documents;
         or for sale, raw materials and in-process or
         finished goods, including supplies used in                   (2) Manuscripts; or
         their packing or shipping.                                   (3) Records;
   28.   "Suspension" means:                                           including abstracts, books, deeds, draw-
         a. The partial or complete cessation of your                  ings, films, maps or mortgages; and
              business activities; or                              b. Does not mean "money" or "securities" or
         b. That a part or all of the described prem-                  "Electronic Data Processing Data and
              ises is rendered untenantable.                           Media".
   29.   "Theft" means any act of stealing.                    32. "Water Supply Services" means the follow-
   30.   "Vacant" means the following:                             ing types of property supplying water to the
                                                                   described premises:
         (1) When this policy is issued to a tenant,
              and with respect to that tenant's interest           a. Pumping stations; and
              in Covered Property, building means the              b. Water mains.
              unit or suite rented or leased to the ten-




MP T1 02 02 05                   Copyright, The Travelers Indemnity Company, 2004                 Page 39 of 39


                                                                                             Exhibit 1, Page 145
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 145 of 279 Page ID
                                    #:802
                                                                                      BUSINESSOWNERS
POLICY NUMBER: 680-4G700062-18-42                                                     ISSUE DATE: 10/19/2018

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 SEWER OR DRAIN BACK UP EXTENSION
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

                                                     SCHEDULE
   Limit of Insurance $ 25000
The following is added to Paragraph A. 7. Coverage                you may also extend that insurance to apply to
Extensions :                                                      the actual loss of Business Income you sustain
Water or Sewage Back Up and Sump Overflow                         and reasonable and necessary Extra Expense
                                                                  you incur caused by or resulting from water or
(1) When the Declarations show that you have cov-                 sewage that backs up or overflows from a sewer,
    erage for Building or Business Personal Property,             drain or sump.
    you may extend that insurance to apply to direct
    physical loss of or damage to Covered Property           (3) Paragraph B.1.g.(3) does not apply to this Cover-
    at the described premises caused by or resulting             age Extension.
    from water or sewage that backs up or overflows          (4) The most we will pay under this Coverage Exten-
    from a sewer, drain or sump.                                 sion in any one occurrence at each described
(2) When the Declarations show that you have cov-                premises is the Limit of Insurance shown in the
    erage for Business Income and Extra Expense,                 Schedule above.




MP T3 06 02 07                          © 2007 The Travelers Companies, Inc.                          Page 1 of 1



                                                                                              Exhibit 1, Page 146
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 146 of 279 Page ID
                                     #:803
                                                                                      BUSINESSOWNERS
POLICY NUMBER: 680-4G700062-18-42                                                     ISSUE DATE: 10/19/2018

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        PROTECTIVE SAFEGUARDS ENDORSEMENT FOR
         SPRINKLERED LOCATIONS AND RESTAURANTS

This endorsement modifies insurance provided under the following:
         BUSINESSOWNERS COVERAGE PART

                                               SCHEDULE*

Prem.        Bldg.         Protective Safeguards            Prem.           Bldg.          Protective Safeguards
 No.          No.           Symbols Applicable               No.             No.            Symbols Applicable
001           001                   P-1,P-9




1. The following is added to the:                             b. The protective safeguards to which this en-
    BUSINESSOWNERS PROPERTY COVERAGE                             dorsement applies are identified by the follow-
                                                                 ing symbols:
    SPECIAL FORM
    BUSINESSOWNERS PROPERTY COVERAGE                                "P-1"   Automatic Sprinkler System, includ-
    STANDARD FORM                                                           ing related supervisory services
    PROTECTIVE SAFEGUARDS                                                   Automatic Sprinkler System means:
    a. As a condition of this insurance, you are re-                        (1) Any automatic fire protective or
       quired to maintain the protective devices or                             extinguishing system, including
       services listed in the Schedule above.                                   connected:
                                                                               (a) Sprinklers     and    discharge
                                                                                   nozzles;
* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Decla-
  rations

                        Includes Material Copyrighted by Insurance Services Office, Inc.
MP T3 07 03 97                       ISO Commercial Risk Services, Inc.                                 Page 1 of 2


                                                                                                Exhibit 1, Page 147
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 147 of 279 Page ID
                                    #:804
BUSINESSOWNERS




                 (b) Ducts, pipes, valves and fit-     2. The following is added to the EXCLUSION sec-
                     tings;                               tion of:
                 (c) Tanks, their component parts
                     and supports; and                     BUSINESSOWNERS PROPERTY COVERAGE
                                                           SPECIAL FORM
                 (d) Pumps and private fire pro-           BUSINESSOWNERS PROPERTY COVERAGE
                     tection mains.                        STANDARD FORM
              (2) When supplied from an automat-           We will not pay for loss or damage caused by or
                  ic fire protective system:               resulting from fire if, prior to the fire, you:
                 (a) Non-automatic fire protective         a. Knew of any suspension or impairment in any
                     systems; and                             protective safeguard listed in the Schedule
                 (b) Hydrants,   standpipes    and            above and failed to notify us of that fact; or
                     outlets.                              b. Failed to maintain any protective safeguard
                                                              listed in the Schedule above, and over which
"P-9" Protective system covering cooking
      surface as described in application                     you had control, in complete working order.
      for insurance on file with the                       If part of an Automatic Sprinkler System is shut
      company                                              off due to breakage, leakage, freezing conditions
                                                           or opening of sprinkler heads, notification to us
                                                           will not be necessary if you can restore full
                                                           protection within 48 hours.




                     Includes Material Copyrighted by Insurance Services Office, Inc.
Page 2 of 2                       ISO Commercial Risk Services, Inc.                        MP T3 07 03 97




                                                                                         Exhibit 1, Page 148
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 148 of 279 Page ID
                                    #:805
                                                                                                                  BUSINESSOWNERS


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 FEDERAL TERRORISM RISK INSURANCE
                          ACT DISCLOSURE
This endorsement modifies insurance provided under the following:
        BUSINESSOWNERS COVERAGE PART
The federal Terrorism Risk Insurance Act of 2002 as                     82% with respect to such Insured Losses occurring in
amended ("TRIA") establishes a program under which                      calendar year 2018.
the Federal Government may partially reimburse "In-
                                                                        81% with respect to such Insured Losses occurring in
sured Losses" (as defined in TRIA) caused by "Acts
                                                                        calendar year 2019.
Of Terrorism" (as defined in TRIA). "Act Of Terrorism"
is defined in Section 102(1) of TRIA to mean any act                    80% with respect to such Insured Losses occurring in
that is certified by the Secretary of the Treasury – in                 calendar year 2020.
consultation with the Secretary of Homeland Security
                                                                        In no event, however, will the Federal Government be
and the Attorney General of the United States – to be
                                                                        required to pay any portion of the amount of such In-
an act of terrorism; to be a violent act or an act that is
                                                                        sured Losses occurring in a calendar year that in the
dangerous to human life, property, or infrastructure;
                                                                        aggregate exceeds $100 billion, nor will any Insurer
to have resulted in damage within the United States,
                                                                        be required to pay any portion of such amount pro-
or outside the United States in the case of certain air
                                                                        vided that such Insurer has met its Insurer Deducti-
carriers or vessels or the premises of a United States
                                                                        ble. Therefore, if such Insured Losses occurring in a
Mission; and to have been committed by an individual
                                                                        calendar year exceed $100 billion in the aggregate,
or individuals as part of an effort to coerce the civilian
                                                                        the amount of any payments by the Federal Govern-
population of the United States or to influence the pol-
                                                                        ment and any coverage provided by this policy for
icy or affect the conduct of the United States Govern-
                                                                        losses caused by Acts Of Terrorism may be reduced.
ment by coercion.
                                                                        The charge for such Insured Losses under this Cover-
The Federal Government's share of compensation for
                                                                        age Part is included in the Coverage Part premium.
such Insured Losses is established by TRIA and is a
                                                                        The charge for such Insured Losses that has been in-
percentage of the amount of such Insured Losses in
                                                                        cluded for this Coverage Part is indicated below, and
excess of each Insurer's "Insurer Deductible" (as de-
                                                                        does not include any charge for the portion of such
fined in TRIA), subject to the "Program Trigger" (as
                                                                        Insured Losses covered by the Federal Government
defined in TRIA). Through 2020, that percentage is
                                                                        under TRIA:
established by TRIA as follows:
                                                                        •    4% of your total Businessowners Coverage Part
85% with respect to such Insured Losses occurring in
                                                                             premium if your primary location is in a Desig-
calendar year 2015.
                                                                             nated City (as listed below).
84% with respect to such Insured Losses occurring in
                                                                        •    2% of your total Businessowners Coverage Part
calendar year 2016.
                                                                             premium if your primary location is not in a Desig-
83% with respect to such Insured Losses occurring in                         nated City (as listed below).
calendar year 2017.




MP T3 25 01 15                      © 2015 The Travelers Indemnity Company. All rights reserved.                           Page 1 of 2
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                   Exhibit 1, Page 149
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 149 of 279 Page ID
                                    #:806
BUSINESSOWNERS




 Designated Cities are:
 Albuquerque, NM            El Paso, TX                           Miami, FL                            San Diego, CA
 Atlanta, GA                Fort Worth, TX                        Milwaukee, WI                        San Antonio, TX
 Austin, TX                 Fresno, CA                            Minneapolis, MN                      San Francisco, CA
 Baltimore, MD              Honolulu, HI                          Nashville-Davidson, TN               San Jose, CA
 Boston, MA                 Houston, TX                           New Orleans, LA                      Seattle, WA
 Charlotte, NC              Indianapolis, IN                      New York, NY                         St. Louis, MO
 Chicago, IL                Jacksonville, FL                      Oakland, CA                          Tucson, AZ
 Cleveland, OH              Kansas City, MO                       Oklahoma City, OK                    Tulsa, OK
 Colorado Springs, CO       Las Vegas, NV                         Omaha, NE                            Virginia Beach, VA
 Columbus, OH               Long Beach, CA                        Philadelphia, PA                     Washington, DC
 Dallas, TX                 Los Angeles, CA                       Phoenix, AZ                          Wichita, KS
 Denver, CO                 Memphis, TN                           Portland, OR
 Detroit, MI                Mesa, AZ                              Sacramento, CA




Page 2 of 2                     © 2015 The Travelers Indemnity Company. All rights reserved.                      MP T3 25 01 15
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                              Exhibit 1, Page 150
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 150 of 279 Page ID
                                    #:807
                                                                                 BUSINESSOWNERS
POLICY NUMBER: 680-4G700062-18-42                                                ISSUE DATE: 10/19/2018

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        THEFT OF MONEY AND SECURITIES LIMITATION
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
A. Schedule
   Theft of Money and Securities Limit: $ 25,000
B. The BUSINESSOWNERS PROPERTY COVER-                               "theft" of any "money" and "securities" in
   AGE SPECIAL FORM is changed as follows:                          any one occurrence is the limit shown in
   1. The following is added to Paragraph A.5. :                    the schedule above. This limitation does
      a. If "money" and "securities" is otherwise                   not apply to any otherwise covered loss
         covered at any described premises, the                     or damage under the Employee Dishon-
         most we will pay for loss or damage by                     esty or Forgery or Alteration Additional
                                                                    Coverages.




MP T3 41 02 05                Copyright, The Travelers Indemnity Company, 2004                    Page 1 of 1



                                                                                         Exhibit 1, Page 151
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 151 of 279 Page ID
                                    #:808
                                                                                    BUSINESSOWNERS
POLICY NUMBER: 680-4G700062-18-42                                                   ISSUE DATE: 10/19/2018

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         EXTENDED BUSINESS INCOME
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

1. With respect to Extended Business Income under Business Income and Extra Expense, the time frame
   referenced in Paragraph A.3.c.(2)( b) is increased by 90 consecutive days.




MP T3 47 10 06                      © 2006 The St. Paul Travelers Companies, Inc.                    Page 1 of 1



                                                                                             Exhibit 1, Page 152
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 152 of 279 Page ID
                                    #:809
                                                                                          BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     BUSINESS INCOME AND EXTRA EXPENSE – POLICY
          LEVEL DOLLAR LIMIT ENDORSEMENT
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
1. Paragraph A.3.d.(2) under Business Income and Extra Expense is replaced by the following
       (2) Actual loss up to a maximum dollar limit, then we will pay for loss of Business Income and Extra Ex-
           pense up to the limit shown in any one occurrence.




MP T3 49 10 06                      © 2006 The St. Paul Travelers Companies, Inc.                   Page 1 of 1



                                                                                            Exhibit 1, Page 153
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 153 of 279 Page ID
                                    #:810
                                                                                                    BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EQUIPMENT BREAKDOWN –
                   SERVICE INTERRUPTION LIMITATION
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
A. The BUSINESSOWNERS PROPERTY COVER-                                        (d) Explosion (except for steam or cen-
   AGE SPECIAL FORM is changed as follows:                                       trifugal explosion);
   1. The following is added to Paragraph A.7.                               (e) Smoke;
      Coverage Extensions i. Equipment Break-                                (f) Aircraft or vehicles;
      down:
                                                                             (g) Riot or civil commotion;
       (9) With respect to Service Interruption cov-
           erage, we will not pay under this Cover-                          (h) Vandalism;
           age Extension for loss or damage caused                           (i) Sprinkler Leakage;
           by or resulting from any of the following:                        (j) Falling objects;
           (a) Fire;                                                         (k) Weight of snow, ice or sleet;
           (b) Lightning;                                                    (l) Freezing; or
           (c) Windstorm or hail;                                            (m) Collapse




MP T3 50 11 06                      © 2007 The St. Paul Travelers Companies, Inc.                           Page 1 of 1



                                                                                                     Exhibit 1, Page 154
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 154 of 279 Page ID
                                    #:811
                                                                                               BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    AMENDATORY PROVISIONS – GREEN BUILDING AND
      BUSINESS PERSONAL PROPERTY COVERAGE
                  ENHANCEMENTS
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

A. DEFINITIONS                                                                       (b) The reasonable additional cost
   As used in this endorsement:                                                          you incur to employ "green"
                                                                                         methods or processes of con-
   1. "Green" means products, materials, methods                                         struction, disposal or recycling in
      and processes that conserve natural re-                                            the course of the repair and re-
      sources, reduce energy or water consump-                                           placement of the lost or damaged
      tion, avoid toxic or other polluting emissions                                     building, in accordance with the
      or otherwise minimize the environmental im-                                        documented standards of a
      pact.                                                                              "Green Authority".
   2. "Green Authority" means a recognized au-                                   (2) The insurance provided under this
      thority on green building or green products,                                   Additional Coverage applies only if
      materials or processes.                                                        replacement cost valuation applies to
B. The BUSINESSOWNERS PROPERTY COVER-                                                the lost or damaged building and then
   AGE SPECIAL FORM is changed as follows:                                           only if the building is actually repaired
   1. The following Additional Coverages are                                         or replaced as soon as reasonably
      added:                                                                         possible after the loss or damage.

       a. Green Building         Alternatives    –    In-                        (3) The insurance provided under this
          creased Cost                                                               Additional Coverage does not apply
                                                                                     to any building that has been "vacant"
           (1) If direct physical loss or damage by a                                for more than 60 consecutive days
               Covered Cause of Loss occurs to a                                     before the loss or damage occurs.
               building that is covered property, we
               will pay for:                                                     (4) The most we will pay for the addi-
                                                                                     tional cost incurred with respect to
                 (a) The reasonable additional cost                                  each building in any one occurrence
                     you incur to repair or replace the                              under this Additional Coverage is de-
                     lost or damaged portions of the                                 termined by:
                     building using products or mate-
                     rials that:                                                     (a) Multiplying 5%; times

                     (i) Are "green" alternatives to                                 (b) The amount we would otherwise
                         the products or materials of                                    pay for the direct physical loss of
                         the lost or damaged property,                                   or damage to the building, prior to
                         in accordance with the                                          application of any applicable de-
                         documented standards of a                                       ductible.
                         "Green Authority"; and                                  (5) However, the most we will pay for the
                     (ii) Are otherwise of comparable                                additional cost incurred in any one
                          quality and function to the                                occurrence, regardless of the number
                          damaged property;                                          of buildings involved, is $25,000.
                     and




MP T3 56 02 08                            © 2007 The Travelers Companies, Inc.                                   Page 1 of 4



                                                                                                         Exhibit 1, Page 155
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 155 of 279 Page ID
                                    #:812
BUSINESSOWNERS


       b. Green Building Reengineering and Re-                                      (4) The most we will pay in any one oc-
          certification Expense                                                         currence under this Additional Cover-
              (1) If, as a result of direct physical loss or                            age for:
                  damage by a Covered Cause of Loss                                     (a) All expenses incurred with re-
                  to a building that is Covered Property,                                   spect to each building is 5% of
                  the pre-loss level of "green" building                                    the sum of:
                  certification by a "Green Authority" on                                     (i) The amount we pay for the
                  the building is lost, we will pay for the                                       direct physical loss of or
                  following reasonable additional ex-                                             damage to the building, in-
                  penses you incur to re-attain the pre-                                          cluding any amount paid un-
                  loss level of "green" building certifica-                                       der the Green Building Alter-
                  tion from that "Green Authority":                                               natives – Increased Cost Ad-
                  (a) The reasonable additional ex-                                               ditional Coverage; and
                      pense you incur to hire a qualified                                     (ii) The deductible amount ap-
                      engineer or other professional                                               plied to the loss payment for
                      required by the "Green Authority"                                            direct physical loss or dam-
                      to be involved in:                                                           age to the building;
                      (i) Designing, overseeing or                                      (b) All expenses incurred, regardless
                          documenting the repair or re-                                     of the number of buildings in-
                          placement of the lost or dam-                                     volved, is $25,000.
                          aged building; or
                                                                       2. The following Coverage Extensions are
                      (ii) Testing and recalibrating the                  added:
                           systems and mechanicals of
                           the lost or damaged building                     a. Green Building and Business Personal
                           to verify that the systems and                      Property Alternatives – Increased Pe-
                           mechanicals are performing                          riod of Restoration
                           in accordance with the design                            (1) If:
                           of such systems and me-                                      (a) Direct physical loss or damage by
                           chanicals or the specifica-                                      a Covered Cause of Loss occurs
                           tions of the manufacturer;                                       to a building at the described
                      and                                                                   premises or Business Personal
                  (b) The reasonable registration and                                       Property at the described prem-
                      recertification fees charged by                                       ises to which the Green Business
                      the "Green Authority".                                                Personal Property Alternatives –
                                                                                            Increased Cost Coverage Exten-
              (2) This Additional Coverage applies to                                       sion applies; and
                  the additional expenses described
                  above that you incur to achieve the                                   (b) The Declarations show that you
                  pre-loss level of "green" building certi-                                 have coverage for Business In-
                  fication in accordance with the stan-                                     come and Extra Expense;
                  dards of the "Green Authority" that                                   you may extend that insurance to in-
                  exist at the time of repair or replace-                               clude the amount of actual loss of
                  ment, even if the standards have                                      Business Income you sustain and
                  changed since the original certifica-                                 reasonable and necessary Extra Ex-
                  tion was achieved.                                                    pense you incur during the increase
              (3) The insurance provided under this                                     in the "period of restoration" that is
                  Additional Coverage does not apply                                    reasonably necessary to:
                  to any building that has been "vacant"                                      (i) Repair or replace the lost or
                  for more than 60 consecutive days                                               damaged portions of the
                  before the loss or damage occurs.                                               building or Business Personal
                                                                                                  Property (as described in
                                                                                                  Green Business Personal


Page 2 of 4                                  © 2007 The Travelers Companies, Inc.                              MP T3 56 02 08



                                                                                                            Exhibit 1, Page 156
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 156 of 279 Page ID
                                    #:813
                                                                                             BUSINESSOWNERS


                        Property Alternatives – In-                                 (c) Such loss or damage requires
                        creased Cost Coverage Ex-                                       replacement of such property, or
                        tension) using products or                                      with respect to improvements and
                        materials that:                                                 betterments, requires repair or
                        a) Are "green" alternatives                                     replacement;
                           to the products or mate-                                 you may extend that insurance to ap-
                           rials of the lost or dam-                                ply to the reasonable additional cost
                           aged property, in accor-                                 you incur to replace the lost or dam-
                           dance with the docu-                                     aged Business Personal Property, or
                           mented standards of a                                    with respect to improvements and
                           "Green Authority"; and                                   betterments, to repair or replace the
                        b) Are otherwise of compa-                                  lost or damaged portions of such im-
                           rable quality and function                               provements and betterments, using
                           to the damaged property;                                 products or materials that:
                        and                                                             (i) Are "green" alternatives to
                                                                                            the products or materials of
                    (ii) Employ "green" methods or                                          the lost or damaged property,
                         processes of construction,                                         in accordance with the
                         disposal or recycling in the                                       documented standards of a
                         course of the repair and re-                                       "Green Authority"; and
                         placement of the lost or dam-
                         aged building or Business                                      (ii) Are otherwise of comparable
                         Personal Property (as de-                                           quality and function to the
                         scribed in Green Business                                           damaged property.
                         Personal Property Alterna-                             (2) With respect to improvements and
                         tives – Increased Cost Cov-                                betterments you may also extend that
                         erage Extension), in accor-                                insurance to apply to the reasonable
                         dance with the documented                                  additional cost you incur to employ
                         standards of a "Green Au-                                  "green" methods or processes of con-
                         thority";                                                  struction, disposal or recycling in the
                    subject to a maximum of 30 addi-                                course of the repair and replacement
                    tional days from the date the "pe-                              of the lost or damaged building, in
                    riod of restoration" would other-                               accordance with the documented
                    wise have ended.                                                standards of a "Green Authority".
          (2) This Coverage Extension is included                               (3) The insurance provided under this
              in, and does not increase, the amount                                 Coverage Extension applies only if
              of coverage available based on the                                    replacement cost valuation applies to
              applicable Business Income and Ex-                                    the lost or damaged property and
              tra Expense provision shown in the                                    then only if the property is actually
              Declarations.                                                         repaired or replaced as soon as rea-
                                                                                    sonably possible after the loss or
       b. Green Business Personal Property Al-                                      damage.
          ternatives – Increased Cost
                                                                                (4) This Coverage Extension does not
          (1) If:                                                                   apply to "stock" or property of others
                 (a) The Declarations show that you                                 that is in your care, custody or con-
                     have coverage for Business Per-                                trol.
                     sonal Property; and                                        (5) The insurance provided under this
                 (b) Direct physical loss or damage by                              Coverage Extension does not apply
                     a Covered Cause of Loss occurs                                 to Business Personal Property at any
                     to covered Business Personal                                   building that has been "vacant" for
                     Property at the described prem-                                more than 60 consecutive days be-
                     ises; and                                                      fore the loss or damage occurs.



MP T3 56 02 08                           © 2007 The Travelers Companies, Inc.                                 Page 3 of 4



                                                                                                       Exhibit 1, Page 157
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 157 of 279 Page ID
                                    #:814
BUSINESSOWNERS


              (6) The most we will pay in any one oc-                    attain a pre-loss level of "green" building certi-
                  currence under this Coverage Exten-                    fication from a "Green Authority".
                  sion for the increased cost incurred              4. This endorsement does not apply to property
                  with respect to the damaged property                 covered under the Newly Acquired or Con-
                  to which this Coverage Extension ap-                 structed Property Additional Coverage.
                  plies is determined by:
                                                                    5. With respect to the Additional Coverages and
                 (a) Multiplying 5%; times                             Coverage Extensions of this endorsement we
                 (b) The amount we would otherwise                     will not pay for any Business Income or Extra
                     pay for the direct physical loss of               Expense loss caused by or resulting from ob-
                     or damage to the business per-                    taining "green" building certification from a
                     sonal property, prior to applica-                 "Green Authority". However, this does not
                     tion of any applicable deductible.                apply to any increase in the "period of resto-
              (7) However, the most we will pay for the                ration" required to re-attain a pre-loss level of
                  additional cost incurred in any one                  "green" building certification from a "Green
                  occurrence, regardless of the number                 Authority" as otherwise covered under the
                  of described premises involved, is                   Green Building and Business Personal Prop-
                  $25,000.                                             erty Alternatives – Increased Period of Resto-
                                                                       ration Coverage Extension.
   3. The following provision is added to the Loss
      Payment Loss Condition in Section E.4. :                      6. Under the DEFINITIONS in Section G. the
                                                                       following is added to the definition of "period
       Except as specifically provided under the:                      of restoration":
       a. Green Building Alternatives – Increased                        "Period of restoration" does not include any
          Cost Additional Coverage; and                                  increased period required to re-attain a pre-
       b. Green Building Reengineering and Re-                           loss level of "green" building certification from
          certification Expense Additional Cover-                        a "Green Authority". But this does not apply to
          age; and                                                       any increase in the "period of restoration"
       c. Green Business Personal Property Alter-                        otherwise covered under the Green Building
          natives – Increased Cost Coverage Ex-                          and Business Personal Property Alternatives
          tension;                                                       – Increased Period of Restoration Coverage
                                                                         Extension.
       the cost to repair, rebuild or replace does not
       include any increased cost incurred to re-




Page 4 of 4                               © 2007 The Travelers Companies, Inc.                           MP T3 56 02 08



                                                                                                     Exhibit 1, Page 158
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 158 of 279 Page ID
                                    #:815
                                                                                                                 BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              EATING ESTABLISHMENT ENDORSEMENT
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
A. The BUSINESSOWNERS PROPERTY COVER-                                               graphs (1) and (2) above. The most we
   AGE SPECIAL FORM is changed as follows:                                          will pay for these costs and the value of
   1. With respect to Business Income and Extra                                     the damaged property under this Addi-
      Expense, the time frame referenced in Para-                                   tional Coverage is $25,000.
      graph A.3.c.(2)(b) is increased from sixty                                    Payments under this Additional Coverage
      consecutive days to ninety consecutive days.                                  are subject to and not in addition to the
   2. The limit applicable to the Additional Cover-                                 Limits of Insurance.
      age – Claim Data Expense is increased from                                 b. Identity Fraud Expense
      $5,000 to $10,000.                                                            (1) We will pay for Expenses incurred by
   3. The limit applicable to the Additional Cover-                                      an Insured Person as a direct result
      age – Newly Acquired or Constructed                                                of any one Identity Fraud first discov-
      Property for Business Personal Property is                                         ered or learned of by such Insured
      increased from $250,000 to $500,000.                                               Person during the policy period.
   4. The limit applicable to the Additional Cover-                                      Any act or series of acts committed
      age – Outdoor Trees, Shrubs, Plants and                                            by one or more persons, or in which
      Lawns is increased from $3,000 to $5,000.                                          such person or persons are aiding or
   5. With respect to the Additional Coverage –                                          abetting others against an Insured
      Ordinance or Law, coverage is extended to                                          Person, is considered to be one Iden-
      include tenant's improvements and better-                                          tity Fraud, even if a series of acts
      ments as described in Paragraph A.1.b.(3) if:                                      continues into a subsequent policy
                                                                                         period.
      a. You are a tenant; and
                                                                                    (2) With respect to this Additional Cover-
      b. A Limit of Insurance is shown in the Dec-
                                                                                         age:
          larations for Business Personal Property
          at the described premises.                                                     (a) Expenses means:
   6. The following Additional Coverages are                                                  (i) Costs for notarizing affidavits
      added:                                                                                        or similar documents attest-
                                                                                                    ing to fraud required by fi-
      a. Brands or Labels
                                                                                                    nancial institutions or similar
           If branded or labeled merchandise that is                                                credit grantors or credit agen-
           Covered Property is damaged by a Cov-                                                    cies;
           ered Cause of Loss, we may take all or
                                                                                              (ii) Costs for certified mail to law
           part of the property at an agreed or ap-
                                                                                                    enforcement agencies, credit
           praised value. If so, you may:
                                                                                                    agencies, financial institu-
           (1) Stamp the word "Salvage" on the                                                      tions or similar credit gran-
                merchandise or its containers, if the                                               tors;
                stamp will not physically damage the
                                                                                              (iii) Lost income resulting from:
                merchandise; or
                                                                                                    a) Time taken off work to
           (2) Remove the brands and labels, if do-
                                                                                                        complete fraud affidavits;
                ing so will not physically damage the
                                                                                                        or
                merchandise or its containers to
                comply with the law.                                                                b) Meeting with or talking to
                                                                                                        law enforcement agen-
           We will pay reasonable costs you incur to
                                                                                                        cies, credit agencies or
           perform the activity described in Para-
                                                                                                        legal counsel;

MP T1 68 03 06       Includes the copyrighted material of Insurance Services Office, Inc. with its permission.           Page 1 of 6
                           Includes the copyrighted material of The St. Paul Travelers Companies, Inc.




                                                                                                                  Exhibit 1, Page 159
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 159 of 279 Page ID
                                    #:816
BUSINESSOWNERS


                       up to a total payment of                                                (ii) For partnerships;
                       $5000, subject to a maximum                                                 Any individual that is a part-
                       of $200 per day;                                                            ner of the Named Insured
                  (iv) Loan application fees for re-                                               shown in the Declarations;
                       applying for a loan or loans                                          (iii) For corporations or any other
                       when the original application                                               type of organization;
                       is rejected solely because the
                       lender received incorrect                                                   The Chief Executive Officer,
                       credit information;                                                         and any individual who has
                                                                                                   an ownership interest of at
                  (v) Reasonable attorney fees to:                                                 least 20% of the Named In-
                       a) Defend lawsuits brought                                                  sured shown in the Declara-
                            against an Insured Per-                                                tions; or
                            son by merchants, finan-                                         (iv) For religious institutions;
                            cial institutions or their
                            collection agencies;                                                   The individual who is the sen-
                                                                                                   ior pastoral "employee" of the
                       b) Remove any criminal or                                                   Named Insured shown in the
                            civil judgments wrongly                                                Declarations.
                            entered against an In-
                            sured Person; or                                         (3) The following additional exclusions
                                                                                         apply to this Additional Coverage:
                       c) Challenge the accuracy
                            or completeness of any                                       We will not pay for:
                            information in a con-                                        (a) Expenses incurred due to any
                            sumer credit report;                                             fraudulent, dishonest or criminal
                  (vi) Charges for long distance                                             act by:
                       telephone calls to:                                                   (i) An Insured Person;
                       a) Merchants;                                                         (ii) Any person aiding or abetting
                       b) Law enforcement agen-                                                    an Insured Person; or
                            cies;                                                            (iii) Any authorized representa-
                       c) Financial institutions or                                                tive of an Insured Person;
                            similar credit grantors; or                                      whether acting alone or in collu-
                       d) Credit agencies; or                                                sion with others;
                 (vii) Reasonable fees for profes-                                       (b) Expenses incurred that are not
                       sional financial advice or pro-                                       related to the identity of an indi-
                       fessional credit advice.                                              vidual; or
              (b) Identity Fraud means:                                                  (c) Loss other than Expenses. Ac-
                                                                                             count balances which arise out of
                  The act of knowingly transferring                                          fraudulent or unauthorized charg-
                  or using, without lawful authority,                                        es would be one example of loss
                  a means of identification of an In-                                        other than Expenses.
                  sured Person with the intent to
                  commit, or to aid or abet another                                  (4) This Additional Coverage does not
                  to commit, any unlawful activity                                       apply to Expenses otherwise covered
                  that constitutes a violation of fed-                                   under the Unauthorized Business
                  eral law or a felony under any                                         Card Use Additional Coverage.
                  applicable state or local law; and                                 (5) Regardless of the amount of the
              (c) Insured Person means:                                                  Businessowners Property Coverage
                                                                                         Deductible shown in the Declarations,
                  (i) For sole proprietorships;                                          the most we will deduct from any
                      The individual who is the sole                                     claim for Expenses under this Addi-
                      proprieter of the Names In-                                        tional Coverage for any one Identity
                      sured shown in the Declara-                                        Fraud is $250.
                      tions;


Page 2 of 6         Includes the copyrighted material of Insurance Services Office, Inc. with its permission.      MP T1 68 03 06
                          Includes the copyrighted material of The St. Paul Travelers Companies, Inc.




                                                                                                                Exhibit 1, Page 160
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 160 of 279 Page ID
                                    #:817
                                                                                                                 BUSINESSOWNERS


          (6) The most we will pay under this Addi-                                       premises. The interruption must re-
               tional Coverage is $15,000 for the                                         sult from direct physical loss or dam-
               sum of all covered Expenses arising                                        age by a Covered Cause of Loss to
               out of all Identity Fraud against an In-                                   the following property not on the de-
               sured Person discovered during each                                        scribed premises:
               separate 12 month period of this pol-                                      (a) "Water Supply Services";
               icy beginning with the effective date
               of this endorsement.                                                       (b) "Communication Supply Ser-
                                                                                               vices"; or
          (7) In order for coverage to be provided
               under this Additional Coverage, you                                        (c) "Power Supply Services".
               must:                                                                  (2) The most we will pay for loss or dam-
               Send to us, within 60 days after our                                       age under this Additional Coverage in
               request, receipts, bills or other re-                                      any one occurrence is $2,500 at each
               cords that support your claim for Ex-                                      described premises.
               penses under Identity Fraud cover-                                     (3) Payments under this Additional Cov-
               age.                                                                       erage are subject to and not in addi-
       c. Lost Key Consequential Loss                                                     tion to the applicable Limit of Insur-
                                                                                          ance.
          (1) We will pay for consequential loss to
               keys and locks if a master or grand                              f.    Food Contamination Costs
               master key is lost or damaged from a                                   (1) We will pay for the actual loss or ac-
               Covered Cause of Loss. We will pay                                         tual costs incurred, as described in
               for:                                                                       Paragraph (2) below, if a "Public
               (a) The actual cost of keys, and                                           Health Authority" requires that your
                                                                                          "operations" be suspended due to
               (b) Adjustment of locks to accept                                          discovery of, suspicion of, or expo-
                    new keys, or                                                          sure to "food contamination" at your
               (c) If required, new locks including                                       locations.
                    cost of their installation.                                       (2) We will pay for:
          (2) Loss or damage must be caused by                                            (a) The actual loss of Business In-
               or result from a Covered Cause of                                               come you sustain until the "sus-
               Loss including mysterious disappear-                                            pension" is lifted by the "Public
               ance.                                                                           Health Authorities";
          (3) The most we will pay for loss or dam-                                       (b) Your costs to clean and sanitize
               age under this Additional Coverage is                                           your machinery and equipment
               $500 at each described premises.                                                as directed by the "Public Health
       d. Unauthorized Business Card Use                                                       Authorities";
          We will pay for your loss of "money" or                                         (c) Your costs to replace your food
          charges and costs you incur that result di-                                          declared contaminated by the
          rectly from the unauthorized use of credit,                                          "Public Health Authorities";
          debit or charge cards issued in your busi-                                      (d) The extra costs of advertising in-
          ness name, including:                                                                cluding, but not limited to, the ex-
          (1) Fund transfer cards;                                                             pense of telephone, radio, televi-
          (2) Charge plates; or                                                                sion, newspaper and other media
                                                                                               announcements;
          (3) Telephone cards.
                                                                                          (e) All reasonable expenses incurred
          The most we will pay under this Addi-                                                by you for inoculations and simi-
          tional Coverage in any one occurrence is                                             lar measures which are taken to
          $5,000.                                                                              prevent the spread of "Communi-
       e. Utility Services – Direct Damage                                                     cable Disease" transmitted to
          (1) We will pay for loss of or damage to                                             persons through ingestion of your
               Covered Property caused by the in-                                              food product; and
               terruption of services to the described


MP T1 68 03 06       Includes the copyrighted material of Insurance Services Office, Inc. with its permission.           Page 3 of 6
                           Includes the copyrighted material of The St. Paul Travelers Companies, Inc.




                                                                                                                  Exhibit 1, Page 161
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 161 of 279 Page ID
                                    #:818
BUSINESSOWNERS


             (f) Necessary medical tests and                                      (1) The limit applicable to records of ac-
                  vaccinations for infected "em-                                      counts receivable while in transit or at
                  ployees".                                                           a premises other than the described
         (3) Paragraph B.2.d.(8), (dealing with                                       premises is increased by $100,000.
             Contamination) does not apply to this                                (2) The limit applicable to records of ac-
             Additional Coverage.                                                     counts receivable at each described
         (4) With respect to this Additional Cover-                                   premises is increased by $100,000.
             age, Paragraph B.2.d.(7)(d) (dealing                              b. The limit applicable to the Coverage Ex-
             with changes in flavor, color, texture                               tension – Business Income and Extra
             or finish) is replaced by the following:                             Expense From Dependent Property is
             (d) Evaporation, loss of weight or                                   increased from $10,000 to $25,000.
                  exposure to light;                                           c. The limit applicable to the Coverage Ex-
         (5) The most we will pay for loss or dam-                                tension – Business Income and Extra
             age under this Additional Coverage                                   Expense – Newly Acquired Premises is
             regardless of the number of occur-                                   increased from $250,000 to $500,000.
             rences or locations involved is                                   d. Two of the limits applicable to the Cover-
             $10,000.                                                             age Extension – Electronic Data Proc-
         (6) With respect to this Additional Cover-                               essing are changed as follows:
             age, the following definitions are pro-                              (1) The limit applicable to "Electronic
             vided:                                                                   Data Processing Equipment" and to
             "Communicable Disease" means a                                           "Electronic Data Processing Data and
             bacterial microorganism transmitted                                      Media" while in transit or at a prem-
             to customers through human contact                                       ises other than the described prem-
             with food.                                                               ises is increased from $25,000 to
                                                                                      $50,000.
             "Food Contamination" means a
             condition in food, which has caused                                  (2) The limit applicable to loss or dam-
             or is suspected of causing food poi-                                     age to "Electronic Data Processing
             soning of one or more of your pa-                                        Data and Media" caused by or result-
             trons. Such "food contamination"                                         ing from "electronic vandalism" is in-
             must result from tainted food, pur-                                      creased from $25,000 to $50,000.
             chased by you, or from a "Communi-                                e. The limit applicable to the Coverage Ex-
             cable Disease" transmitted by one or                                 tension – Ordinance or Law – In-
             more of your employees.                                              creased "Period of Restoration" is in-
             "Public Health Authorities" means                                    creased from $25,000 to $50,000.
             the governmental authority having ju-                          8. The following Coverage Extensions are
             risdiction over your "operations" relat-                          added:
             ing to health and hygiene standards                               a. Computer Fraud
             necessary to protect the general pub-
             lic.                                                                 (1) When a Limit of Insurance is shown
                                                                                      in the Declarations for Business Per-
             "Suspension" means the period of                                         sonal Property at the described prem-
             time that begins with the notification                                   ises, you may extend that insurance
             from the "Public Health Authorities"                                     to apply to loss of or damage to Busi-
             that your "operations" are to be tem-                                    ness Personal Property resulting di-
             porarily closed and ends with the no-                                    rectly from the use of any computer
             tification from the same "Public                                         to fraudulently cause a transfer of
             Health Authorities" that your "opera-                                    that property from inside the building
             tions" can be resumed.                                                   at the described premises or "banking
   7. The following Coverage Extensions are                                           premises":
      changed as follows:                                                             (a) To a person outside those prem-
      a. The limits applicable to the Coverage Ex-                                         ises; or
         tension – Accounts Receivable are                                            (b) To a place outside those prem-
         changed as follows:                                                               ises.

Page 4 of 6          Includes the copyrighted material of Insurance Services Office, Inc. with its permission.      MP T1 68 03 06
                           Includes the copyrighted material of The St. Paul Travelers Companies, Inc.




                                                                                                                 Exhibit 1, Page 162
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 162 of 279 Page ID
                                    #:819
                                                                                                                 BUSINESSOWNERS


          (2) Paragraph B.2.o. does not apply to                                   (2) We will pay the actual loss sustained
               this Coverage Extension.                                                from the initial time of service(s) fail-
          (3) The most we will pay under this Cov-                                     ure at the described premises but
               erage Extension in any one occur-                                       only when the service interruption at
               rence is $5,000, regardless of the                                      the described premises exceeds 24
               number of premises involved.                                            hours immediately following the direct
                                                                                       physical loss or damage. Coverage
       b. Limited Building Coverage – Tenant                                           does not apply to any reduction of in-
          Obligation                                                                   come after service has been restored
          (1) If:                                                                      to your premises.
               (a) You are a tenant;                                               (3) The most we will pay for loss under
               (b) A Limit of Insurance is shown in                                    this Coverage Extension in any one
                    the Declarations for Business                                      occurrence is $2,500 at each de-
                    Personal Property; and                                             scribed premises.
               (c) You are contractually obligated to                           d. Civil Authority – Homicide or Suicide
                    repair or replace that part of a                               (1) When the Declarations show that you
                    building you occupy as a tenant;                                   have coverage for Business Income
               at the described premises, you may                                      and Extra Expense, you may extend
               extend that insurance to apply to di-                                   that insurance to apply to the actual
               rect physical loss of or damage to                                      loss of Business Income you sustain
               that part of a building you occupy as                                   and reasonable and necessary Extra
               a tenant caused by or resulting from                                    Expense you incur caused by action
               a Covered Cause of Loss other than                                      of civil authority that prohibits access
               "theft" or attempted "theft".                                           to the described premises due to a
                                                                                       homicide or suicide occurring at such
          (2) This Coverage Extension does not
                                                                                       premises.
               apply to any otherwise covered:
                                                                                   (2) The coverage for Business Income
               (a) Building glass; or
                                                                                       and Extra Expense will begin imme-
               (b) Tenants improvements and bet-                                       diately after the time of that action
                    terments as described in Para-                                     and will apply for a period of one
                    graph A.1.b.(3).                                                   week after coverage begins.
          (3) The most we will pay under this Cov-                              e. Water Damage
               erage Extension in any one occur-
                                                                                   (1) When a Limit of Insurance is shown
               rence is $5,000 at each described
                                                                                       in the Declarations for Building or
               premises.
                                                                                       Business Personal Property at the
       c. Utility Services – Time Element                                              described premises, you may extend
          (1) When the Declarations show that you                                      that insurance to apply to direct
               have coverage for Business Income                                       physical loss of or damage to such
               and Extra Expense, you may extend                                       property caused by or resulting from:
               that insurance to apply to the loss of                                  (a) Water that backs up or overflows
               Business Income or Extra Expense                                            from a sewer or drain; or
               caused by the interruption of service
                                                                                       (b) Water under the ground surface
               to the described premises. The inter-
                                                                                           pressing on, or flowing or seeping
               ruption must result from direct physi-
                                                                                           through:
               cal loss or damage by a Covered
               Cause of Loss to the following prop-                                        (i) Foundations, walls, floors or
               erty not on the described premises:                                               paved surfaces;
               (a) "Water Supply Services";                                                (ii) Basements, whether paved
                                                                                                 or not; or
               (b) "Communication Supply Ser-
                    vices"; or                                                             (iii) Doors, windows or other
                                                                                                 openings;
               (c) "Power Supply Services".



MP T1 68 03 06       Includes the copyrighted material of Insurance Services Office, Inc. with its permission.           Page 5 of 6
                           Includes the copyrighted material of The St. Paul Travelers Companies, Inc.




                                                                                                                  Exhibit 1, Page 163
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 163 of 279 Page ID
                                    #:820
BUSINESSOWNERS


                  all whether naturally occurring or due                                     (c) Release of water impounded by a
                  to man made or other artificial                                                dam.
                  causes.                                                                (3) Paragraphs B.1.g.(3) and B.1.g.(4)
              (2) We will not pay under this Coverage                                        do not apply to this Coverage Exten-
                  Extension for loss or damage caused                                        sion.
                  by:                                                                    (4) With respect to otherwise covered
                  (a) The emanation of water from a                                          Business Income and Extra Expense,
                      sump or similar device designed                                        the causes of loss described in Para-
                      to prevent overflow or seepage or                                      graph (1) above will not be consid-
                      leakage of subsurface water;                                           ered Covered Causes of Loss.
                  (b) The emanation of water from a                                      (5) The most we will pay for loss or dam-
                      sewer or drain that is itself di-                                      age under this Coverage Extension is
                      rectly or indirectly caused by or                                      10% of the Limit of Insurance shown
                      the result of flood, surface water,                                    in the Declarations for Building and
                      waves, tides, tidal waves, over-                                       Business Personal Property for the
                      flow of any body of water, or their                                    described premises, but not more
                      spray, all whether driven by wind                                      than $10,000 in any one occurrence.
                      or not; or




Page 6 of 6             Includes the copyrighted material of Insurance Services Office, Inc. with its permission.      MP T1 68 03 06
                              Includes the copyrighted material of The St. Paul Travelers Companies, Inc.




                                                                                                                    Exhibit 1, Page 164
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 164 of 279 Page ID
                                    #:821
                                                                                     BUSINESSOWNERS
POLICY NUMBER: 680-4G700062-18-42                                                    ISSUE DATE: 10/19/2018

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  UTILITY SERVICES – DIRECT DAMAGE
This endorsement modifies insurance provided under the following:
        BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

                                                  SCHEDULE
                                                                                    Power        Power
                                                 Communication Communication        Supply       Supply
                                                 Supply Property Supply Property Property       Property
                             Utility              (not including     (including (not including (including
Prem.                      Services                  overhead        overhead      overhead     overhead
Loc. Bldg . Covered          Limit of     Water    transmission    transmission  transmission transmission
 No . No. Property         Insurance      Supply       lines)           lines)       lines)       lines)
 001   001     BPP       $25,000             X                              X                              X




A. The BUSINESSOWNERS PROPERTY COVER-                                   for the described premises, then Para-
   AGE SPECIAL FORM is changed as follows:                              graph G.3.b. is deleted with respect to
                                                                        this endorsement for such described
   1. The following is added to Paragraph A.6.:
                                                                        premises.
       Utility Services – Direct Damage
                                                                    (3) If there is an "X" in the schedule above
       (1) We will pay for loss of or damage to Cov-                    under Power Supply Property (including
           ered Property as indicated in the sched-                     overhead transmission lines) for the de-
           ule above, caused by the interruption of                     scribed premises, then Paragraph
           services to the described premises. The                      G.22.b. is deleted with respect to this en-
           interruption must result from direct physi-                  dorsement for such described premises.
           cal loss or damage by a Covered Cause
                                                                    (4) The most we will pay for loss under this
           of Loss to the following property not on
                                                                        Additional Coverage in any one occur-
           the described premises if such property is
                                                                        rence for the described premises is the
           indicated by an "X" in the schedule
                                                                        Utility Services Limit of Insurance shown
           above:
                                                                        in the schedule above for such described
           (a) "Water Supply Services";                                 premises.
           (b) "Communication Supply Services"; or                  (5) Payments under this Additional Coverage
           (c) "Power Supply Services".                                 are subject to and not in addition to the
                                                                        applicable Limit of Insurance.
       (2) If there is an "X" in the schedule above
           under Communication Supply Property
           (including overhead transmission lines)




MP T3 18 02 05                Copyright, The Travelers Indemnity Company, 2004                        Page 1 of 1




                                                                                              Exhibit 1, Page 165
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 165 of 279 Page ID
                                    #:822
                                                                                     BUSINESSOWNERS
POLICY NUMBER: 680-4G700062-18-42                                                    ISSUE DATE: 10/19/2018

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:
        BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

                                                    SCHEDULE

Premises
Location           Building
Number             Number                Description of Property
  001                 001                 MEAT, DAIRY & POULTRY




                                          Refrigeration             Causes of Loss:
Limit of                                  Maintenance           Breakdown or    Power                  Selling
Insurance          Deductible             Agreement             Contamination   Outage                 Price
$ 15,000           $ 250                                              X                X                  X




A. The BUSINESSOWNERS PROPERTY COVER-                                  ing only if indicated by an "X" in the
   AGE SPECIAL FORM is changed as follows:                             schedule above:
   1. The following is added to Paragraph A.7.:                        (a) Breakdown        or      Contamination,
        Spoilage Coverage                                                  meaning:

        (1) When a Limit of Insurance is shown in the                      (i) Change in temperature or humid-
            Declarations for Business Personal Prop-                           ity resulting from mechanical
            erty at the described premises and such                            breakdown or failure of refrigerat-
            described premises is shown in the                                 ing, cooling or humidity control
            schedule above, you may extend that in-                            apparatus or equipment, only
            surance to apply to direct physical loss of                        while such equipment or appara-
            or damage to Perishable Stock caused by                            tus is at the described premises;
            or resulting from a covered cause of loss                          or
            described in Paragraph (3) below and not                       (ii) Contamination by a refrigerant,
            excluded in Paragraph (4) below.                                    only while the refrigerating appa-
        (2) This Coverage Extension does not apply                              ratus or equipment is at the de-
            to Perishable Stock while located:                                  scribed premises shown in the
                                                                                schedule; or
            (a) On buildings;
                                                                       (b) Power Outage, meaning change in
            (b) In the open; or                                            temperature or humidity resulting
            (c) In vehicles.                                               from complete or partial interruption
        (3) With respect to this Coverage Extension,                       of electrical power, either on or off the
                                                                           described premises, due to condi-
            covered cause of loss means the follow-
                                                                           tions beyond your control.


MP T9 73 02 05                    Copyright, The Travelers Indemnity Company, 2004                       Page 1 of 3



                                                                                                 Exhibit 1, Page 166
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 166 of 279 Page ID
                                    #:823
BUSINESSOWNERS


       (4) The following exclusions apply to this                      (b) Clean-up and Disposal
           Coverage Extension:                                             We will pay your expenses to clean-
              (a) We will not pay for loss or damage                       up and dispose of spoiled Covered
                  caused directly or indirectly by any of                  Property. Payment for Clean-up and
                  the following, regardless of any other                   Disposal is included within the Limit
                  cause or event that contributes con-                     of Insurance shown in the schedule
                  currently or in any sequence to the                      above.
                  loss:                                            (6) With respect to this Coverage Extension,
                  (i) Manual disconnecting of any re-                  if Selling price is indicated by an "X" in
                      frigeration, cooling, heating or                 the schedule above, the following is
                      humidity control system from the                 added to Paragraph E.4.:
                      source of electric power;                        We will determine the value of finished
                  (ii) Terminating of electric power due               Perishable Stock in the event of loss or
                       to throwing or turning off any                  damage at:
                       switch or other device usual to                 (a) The selling price, as if no loss or
                       the shutting off of electric power,                 damage had occurred;
                       on the premises shown in the
                       schedule above; or                              (b) Less discounts and expenses you
                                                                           otherwise would have had.
                  (iii) Intentional decision of an electric
                        utility company or other source of         (7) With respect to this Coverage Extension,
                        electric power not to provide suf-             Perishable Stock means personal prop-
                        ficient power or the inability of              erty:
                        such company or source to pro-                 (a) Maintained under controlled condi-
                        vide sufficient power, due to lack                 tions for its preservation; and
                        of fuel, governmental order or
                        lack of generating capacity to                 (b) Susceptible to loss or damage if the
                        meet the demand.                                   controlled temperature or humidity
                                                                           conditions change.
              (b) Paragraph B.1.b. Earth Movement;
                                                                   (8) Subject to Paragraph (9) below, the most
              (c) Paragraph B.1.c. Governmental Ac-                    we will pay for loss or damage under this
                  tion;                                                Coverage Extension in any one occur-
              (d) Paragraph B.1.d. Nuclear Hazard;                     rence is the Limit of Insurance shown in
                                                                       the schedule above.
              (e) Paragraph B.1.f. War and Military Ac-
                  tion;                                            (9) Regardless of the amount of the Busines-
                                                                       sowners Property Coverage Deductible,
              (f) Paragraph B.1.g. Water; and                          we will not pay for loss or damage under
              (g) Paragraph B.1.h. Neglect.                            this Coverage Extension in any one oc-
              No other exclusions in Paragraph B. Ex-                  currence until the amount of loss or dam-
              clusions apply to this Coverage Exten-                   age exceeds the Deductible shown in the
              sion. However, if any exclusions are                     schedule above. We will then pay the
              added by endorsement to this Coverage                    amount of loss or damage in excess of
              Form, such exclusions will apply to this                 this Deductible, up to the applicable Limit
              Coverage Extension.                                      of Insurance.
       (5) Under this Coverage Extension, the fol-                (10) Paragraph C.2. does not apply to this
           lowing coverages also apply:                                Coverage Extension.
              (a) Claim Mitigation Expense                        (11) Refrigeration Maintenance Agreement
                  We will pay the reasonable expenses                  (a) If:
                  you incur to prevent or reduce loss or                   (i) Breakdown or Contamination is
                  damage to the extent that such loss                          designated by an "X" as a cov-
                  or damage is reduced, but such pay-                          ered cause of loss in the sched-
                  ment will not increase the applicable                        ule above; and
                  Limit of Insurance.
                                                                           (ii) Refrigeration     Maintenance
                                                                                Agreement is shown as applica-


Page 2 of 3                      Copyright, The Travelers Indemnity Company, 2004                MP T9 73 02 05



                                                                                              Exhibit 1, Page 167
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 167 of 279 Page ID
                                    #:824
                                                                                       BUSINESSOWNERS


                     ble by an "X" in the schedule                      matically suspended at the described
                     above;                                             premises involved.
                 then the following condition applies:              (b) Refrigeration Maintenance Agree-
                 You must maintain a Refrigeration                      ment means a written service con-
                 Maintenance Agreement as de-                           tract, between you and the refrigera-
                 scribed in Paragraph (b) below. If you                 tion service organization, which pro-
                 voluntarily terminate this agreement                   vides for regular periodic inspection
                 and do not notify us, the insurance                    of the refrigeration equipment at the
                 provided by this endorsement under                     insured location, and the servicing
                 the Breakdown or Contamination                         and repair of equipment, including
                 covered cause of loss will be auto-                    emergency response at the insured
                                                                        location.




MP T9 73 02 05                 Copyright, The Travelers Indemnity Company, 2004                  Page 3 of 3



                                                                                         Exhibit 1, Page 168
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 168 of 279 Page ID
                                    #:825
                                                                                                BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  LIMIT OF INSURANCE/OCCURRENCE ENDORSEMENT –
                    CALIFORNIA
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
A. With respect to the Additional Coverage – Em-                            covered all or part of the loss under the
   ployee Dishonesty, Paragraph A.6.d. in the                               prior policy or policies except that the
   BUSINESSOWNERS PROPERTY COVERAGE                                         time within which to discover loss re-
   SPECIAL FORM is changed as follows:                                      quired by the prior policy or policies had
                                                                            expired, we will pay for the loss under this
   1. Paragraph (1) is replaced by the following:                           policy, provided, however, that:
       (1) We will pay for loss of or damage to                             (a) This policy would have covered the
           Business Personal Property resulting di-
                                                                                loss had this policy been in force at
           rectly from "employee dishonesty".
                                                                                the time the loss was sustained; and
           We will pay only for loss or damage you
                                                                            (b) There was no period of time from the
           sustain through acts committed or events
                                                                                commencement of the first such prior
           occurring, and whether or not sustained
                                                                                policy to the date the loss was dis-
           only during the period of this policy. Re-
                                                                                covered when you, or your predeces-
           gardless of the number of years this pol-
           icy, or any other policy we issued to you,                           sor in interest, did not have in force
           has been in force, and how many premi-                               insurance to cover that type of loss.
           ums were paid, you are not entitled to a                    (9) The insurance under Paragraph (8) is
           separate limit of insurance under each                          part of, not in addition to the Limit of In-
           policy or renewal, or for each period for                       surance described in Paragraph (6)
           which premiums were paid, or to recovery                        above and is limited to the lesser of the
           up to the sum of the limits of insurance of                     amount recoverable under:
           such policies or renewals.
                                                                            (a) This Additional Coverage, as of its ef-
   2. Paragraph (7) is replaced by the following:                               fective date; or
       (7) With respect to this Additional Coverage,                        (b) The prior insurance had it remained
           occurrence means all loss or losses                                  in effect.
           caused by or involving any "employee",
                                                                  4. The following provision is added:
           acting alone or in collusion with other
           persons, or any group of "employees"                      Loss Covered Under This Insurance And
           acting together, even if in collusion with                Prior Insurance Issued By Us Or Any Af-
           other persons, whether the result of a                    filiate
           single act or multiple acts and whether or                If an occurrence takes place partly within the
           not sustained only during the period of                   period of this policy, any Limit of Insurance
           this policy. All acts by one "employee"                   applicable to such occurrence under this pol-
           acting alone or in collusion with other                   icy shall be reduced by any amount recover-
           persons, or by any group of "employees"                   able with respect to such occurrence under
           acting together, and whenever performed,                  any prior policy issued by us, or by any affili-
           can give rise to only one occurrence.                     ate of ours, to you, or to any affiliate of yours.
   3. Paragraph (8) and (9) are replaced by the fol-                 The most we will pay under any circum-
      lowing:                                                        stances is the Limit of Insurance under this
                                                                     policy, or the Limit of Insurance under such
       (8) If you discover a loss during the period of               prior policy, whichever is larger.
           this policy which you, or your predecessor
                                                              B. With respect to the Additional Coverage – For-
           in interest, sustained during the periods of
                                                                 gery or Alteration, Paragraph A.6.i. in the
           any prior policy or policies and you, or the
                                                                 BUSINESSOWNERS PROPERTY COVERAGE
           predecessor in interest, could have re-
                                                                 SPECIAL FORM is changed as follows:


MP T4 90 05 10                          © 2009 The Travelers Indemnity Company                             Page 1 of 2



                                                                                                   Exhibit 1, Page 169
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 169 of 279 Page ID
                                    #:826
BUSINESSOWNERS


   1. Paragraph (1) is replaced by the following:                            (a) This Additional Coverage, as of its ef-
       (1) We will pay for loss resulting directly from                          fective date; or
           "forgery" or alteration of checks, drafts,                         (b) The prior insurance had it remained
           promissory notes, or similar written prom-                             in effect.
           ises, orders or directions to pay a sum
                                                                    3. The following provision is added:
           certain in "money" that are made or
           drawn by or drawn upon you, or made or                      Loss Covered Under This Insurance And
           drawn by one acting as an agent or pur-                     Prior Insurance Issued By Us Or Any Af-
           ported to have been so made or drawn                        filiate
       .      We will consider signatures that are pro-                If an occurrence takes place partly within the
              duced or reproduced electronically, me-                  period of this policy, any Limit of Insurance
              chanically or by other means the same as                 applicable to such occurrence under this pol-
              handwritten signatures.                                  icy shall be reduced by any amount recover-
                                                                       able with respect to such occurrence under
              We will pay only for loss or damage you                  any prior policy issued by us, or by any affili-
              sustain through acts committed or events                 ate of ours, to you, or to any affiliate of yours.
              occurring, and whether or not sustained                  The most we will pay under any circum-
              only during the period of this policy. Re-               stances is the Limit of Insurance under this
              gardless of the number of years this pol-                policy, or the Limit of Insurance under such
              icy, or any other policy we issued to you,               prior policy, whichever is larger.
              has been in force, and how many premi-
              ums were paid, you are not entitled to a          C. Paragraph G.9. under PROPERTY DEFINTIONS
              separate limit of insurance under each               is replaced with the following:
              policy or renewal, or for each period for             9. "Employee"
              which premiums were paid, or to recovery
              up to the sum of the limits of insurance of              a. Means:
              such policies or renewals.                                  (1) Any natural person:
   2. Paragraph (6) and (7) are replaced by the fol-                          (a) While in your service (and for 30
      lowing:                                                                     days after termination of service);
       (6) If you discover a loss during the period of                             (b) Whom you compensate directly
           this policy which you, or your predecessor                                  by salary, wages or commissions;
           in interest, sustained during the periods of                                and
           any prior policy or policies and you, or the                            (c) Whom you have the right to direct
           predecessor in interest, could have re-                                     and control while performing ser-
           covered all or part of the loss under the                                   vices for you;
           prior policy or policies except that the
           time within which to discover loss re-                             (2) Any natural person employed by an
           quired by the prior policy or policies had                             employment contractor while that
           expired, we will pay for the loss under this                           person is subject to your direction
           policy, provided, however, that:                                       and control and performing services
                                                                                  for you excluding, however, any such
              (a) This policy would have covered the                              person while having care and custody
                  loss had this policy been in force at                           of property outside the premises; or
                  the time the loss was sustained; and
                                                                              (3) Your directors or trustees while acting
              (b) There was no period of time from the                            as a member of any of your elected
                  commencement of the first such prior                            or appointed committees to perform
                  policy to the date the loss was dis-                            on your behalf specific, as distin-
                  covered when you, or your predeces-                             guished from general, directorial acts;
                  sor in interest, did not have in force                          and
                  insurance to cover that type of loss.
                                                                         b. Does not mean any agent, broker, person
       (7) The insurance under Paragraph (6) is                             leased to you by a labor leasing firm, fac-
           part of, not in addition to the Limit of In-                     tor, commission merchant, consignee, in-
           surance described in Paragraph (4)                               dependent contractor or representative of
           above and is limited to the lesser of the                        the same general character.
           amount recoverable under:



Page 2 of 2                               © 2009 The Travelers Indemnity Company                        MP T4 90 05 10



                                                                                                    Exhibit 1, Page 170
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 170 of 279 Page ID
                                    #:827
                                                                                                                 BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         CALIFORNIA CHANGES – REPLACEMENT COST
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
A. The BUSINESSOWNERS PROPERTY COVER-                                      2. Paragraph E.4.e.(1)(b) under Loss Payment-
   AGE SPECIAL FORM is changed as follows:                                    Building and Personal Property is replaced
   1. With respect to an "open policy", the following                         by the following:
      is added to any provision which uses the term                                   (b) We will not pay on a replacement
      actual cash value:                                                                  cost basis for any loss or damage un-
       a. In the event of a total loss to a building or                                   til the lost or damaged property is ac-
          structure, actual cash value is calculated                                      tually repaired or replaced. Prior to
          as the Limit of Insurance applicable to                                         such repair or replacement, we will
          that building or structure or the fair market                                   pay the actual cash value of the lost
          value of the building or structure, which-                                      or damaged property as described in
          ever is less.                                                                   Paragraph A.1. of this endorsement.
                                                                                          If the actual cash value does not ex-
       b. In the event of a partial loss to a building                                    haust the applicable limit of insur-
          or structure, actual cash value is calcu-                                       ance, we will then pay the difference
          lated as b.(1) or b.(2), whichever is less:                                     between the actual cash value and
           (1) The amount it would cost to repair,                                        the replacement cost, provided that
               rebuild or replace the property less a                                     the repair or replacement is com-
               fair and reasonable deduction for                                          pleted:
               physical depreciation of the compo-                                         (i) Within 12 months after we pay
               nents of the building or structure that                                         the actual cash value; or
               are normally subject to repair or re-
               placement during its useful life.                                           (ii) Within 24 months after we pay
               Physical depreciation is based upon                                              the actual cash value if the loss
               the condition of the property at the                                             or damage relates to a state of
               time of loss;                                                                    emergency as described in Sec-
                                                                                                tion 8558 of the Government
           (2) The Limit of Insurance applicable to                                             Code;
               the property.
                                                                                           unless we extend the time period for
       c. In the event of a partial or total loss to                                       good cause.
          Covered Property other than a building or
          structure, actual cash value is calculated                                       Nothing in this Paragraph (b) consti-
          as c.(1) or c.(2), whichever is less:                                            tutes a waiver of our right to deny the
                                                                                           claim for any valid reason or to re-
           (1) The amount it would cost to repair or                                       strict payment in cases of suspected
               replace the property less a fair and                                        fraud.
               reasonable deduction for physical
               depreciation, based on the condition                        3. Paragraph E.4.e.(7) under Loss Payment-
               of the property at the time of loss;                           Building and Personal Property is replaced
                                                                              by the following:
           (2) The Limit of Insurance applicable to
               the property.                                                          (7) Tenants' Improvements and Better-
                                                                                          ments at:
       d. An "open policy" is a policy under which
          the value of Covered Property is not fixed                                       (a) Replacement cost in accordance
          at policy inception, but is determined at                                            with the terms set forth in Para-
          the time of loss in accordance with policy                                           graph (1)(b) above.
          provisions on valuation.


MP T5 08 01 06       Includes the copyrighted material of Insurance Services Office, Inc. with its permission.           Page 1 of 2
                           Includes the copyrighted material of The St. Paul Travelers Companies, Inc.




                                                                                                                  Exhibit 1, Page 171
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 171 of 279 Page ID
                                      #:828
              (b) A proportion of your original cost                                                 number of days from the in-
                  if the property is not repaired or                                                 stallation of improvements to
                  replaced. We will determine the                                                    the expiration of the lease.
                  proportionate value as follows:                                               If your lease contains a renewal
                  (i) Multiply the original cost by                                             option, the expiration of the re-
                      the number of days from the                                               newal option period will replace
                      loss or damage to the expira-                                             the expiration of the lease in this
                      tion of the lease; and                                                    procedure.
                  (ii) Divide the amount deter-                                            (c) Nothing if others pay for repairs
                       mined in (i) above by the                                               or replacement.




Page 2 of 2         Includes the copyrighted material of Insurance Services Office, Inc. with its permission.        MP T5 08 01 06
                          Includes the copyrighted material of The St. Paul Travelers Companies, Inc.




                                                                                                                Exhibit 1, Page 172
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 172 of 279 Page ID
                                    #:829
                                                                 DECLARATIONS PREMIUM SCHEDULE
                                                                 Issue Date: 10/19/2018

                                Policy Number: 680-4G700062-18-42
This Schedule applies to the Declarations for the period of 12/04/2018 to 12/04/2019.
It shows all of your known rating classes as of the effective date. Any exceptions will be so noted. This includes
all locations you own, rent or occupy.
                                                                            PREMIUM
                                                                            BASE/                      ADVANCE
STATE ZIP            CLASS DESCRIPTION/CODE NUMBER                          EXPOSURE       RATES       PREMIUM

  CA   90017 FINE DINING                                               s 962,325           9.135        8,791

  CA   90017 Liquor Liab - Subject to Premium Audit                    s 190,848           11.756       2,243




Premium Base Legend:
Premium Base                  How Rates Apply             Premium Base          How Rates Apply
a = area                      per 1000 sq. feet           s = gross sales       per $1000 of gross sales
c = cost                      per $1000 of total cost     u = units             per unit
e = employees                 per employee                t=                    This premium base is reserved
m = admissions                per 1000 of admissions                             for unusual applications. Base
p = payroll                   per $1000 of payroll                               and how rates apply are shown
r = receipts                  per $1000 of receipts                              above.


CG T0 07 04 09                                                                                   Page 1     of 1

                                                                                             Exhibit 1, Page 173
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 173 of 279 Page ID
                                      #:830
                  KEY TO DECLARATIONS PREMIUM SCHEDULE




ABBREVIATIONS:

    – CLASS DESCRIP – means CLASS DESCRIPTION

    – LOC/BLDG NO. – means LOCATION/BUILDING NUMBER

    – OPN NO. – means OPERATION NUMBER

    – PREM/OPS – means PREMISES/OPERATIONS

    – PROD/C-OPS – means PRODUCTS/COMPLETED OPERATIONS


PREMIUM BASE:

    Key Letter               Premium Base                       How Rates Apply

        a                      Area                             per 1,000 square feet

        c                      Total Cost                       per $1,000 of total cost

        m                      Admissions                       per 1,000 admissions

        p                      Payroll                          per $1,000 of payroll

        s                      Gross Sales                      per $1,000 of gross sales

        t                      (see note * below)               (see note * below)

        u                      Units                            per unit



                             *Premium base t is used for a number of rarely used premium bases.
                             The specific base and how rates apply are shown with the Class Description
                             on the DECLARATIONS-PREMIUM SCHEDULE.




CG T0 08 07 86




                                                                                 Exhibit 1, Page 174
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 174 of 279 Page ID
                                    #:831


                                                           TABLE OF CONTENTS

                                      COMMERCIAL GENERAL LIABILITY
                                           COVERAGE FORM
                                             CG 00 01 10 01

   SECTION I—COVERAGES
                                                                                                                             Beginning on Page
       Coverage A -
        Bodily Injury and Property                  Insuring Agreement ..............................................................1
        Damage Liability
                                                    Exclusions ...........................................................................2

       Coverage B -
        Personal and Advertising                    Insuring Agreement ..............................................................5
        Injury Liability
                                                    Exclusions ...........................................................................5

       Coverage C -
        Medical Payments                            Insuring Agreement ..............................................................7

                                                    Exclusions ...........................................................................7

       Supplementary Payments ..................................................................................................... 7

   SECTION II—WHO IS AN INSURED ..........................................................................................8

   SECTION III—LIMITS OF INSURANCE ...................................................................................10

   SECTION IV—COMMERCIAL GENERAL LIABILITY CONDITIONS .........................................10

        Bankruptcy ........................................................................................................................10
        Duties in the Event of Occurrence, Claim or Suit ................................................................10
        Legal Action Against Us .....................................................................................................11
        Other lnsurance .................................................................................................................11
        Premium Audit ...................................................................................................................12
        Representations ................................................................................................................12
        Separation of Insureds ......................................................................................................12
        Transfer of Rights of Recovery Against Others To Us.........................................................12
        When We Do Not Renew ...................................................................................................12

   SECTION V—DEFINITIONS ....................................................................................................12




CG T0 34 11 03



                                                                                                                             Exhibit 1, Page 175
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 175 of 279 Page ID
                                    #:832
                                                                          COMMERCIAL GENERAL LIABILITY



   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.              (1) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,                 is caused by an "occurrence" that takes
duties and what is and is not covered.                                place in the "coverage territory";
Throughout this policy the words "you" and "your"                 (2) The "bodily injury" or "property damage"
refer to the Named Insured shown in the Declarations,                 occurs during the policy period; and
and any other person or organization qualifying as a              (3) Prior to the policy period, no insured
Named Insured under this policy. The words "we",                      listed under Paragraph 1. of Section II –
"us" and "our" refer to the company providing this                    Who Is An Insured and no "employee"
insurance.                                                            authorized by you to give or receive no-
The word "insured" means any person or organization                   tice of an "occurrence" or claim, knew
qualifying as such under Section II – Who Is An                       that the "bodily injury" or "property dam-
Insured.                                                              age" had occurred, in whole or in part. If
Other words and phrases that appear in quotation                      such a listed insured or authorized "em-
marks have special meaning. Refer to Section V –                      ployee" knew, prior to the policy period,
Definitions.                                                          that the "bodily injury" or "property dam-
                                                                      age" occurred, then any continuation,
SECTION I – COVERAGES                                                 change or resumption of such "bodily in-
COVERAGE A BODILY INJURY AND PROPERTY                                 jury" or "property damage" during or after
DAMAGE LIABILITY                                                      the policy period will be deemed to have
1. Insuring Agreement                                                 been known prior to the policy period.

   a. We will pay those sums that the insured be-             c. "Bodily injury" or "property damage" which
      comes legally obligated to pay as damages                  occurs during the policy period and was not,
      because of "bodily injury" or "property dam-               prior to the policy period, known to have oc-
      age" to which this insurance applies. We will              curred by any insured listed under Paragraph
      have the right and duty to defend the insured              1. of Section II – Who Is An Insured or any
      against any "suit" seeking those damages.                  "employee" authorized by you to give or re-
      However, we will have no duty to defend the                ceive notice of an "occurrence" or claim, in-
      insured against any "suit" seeking damages                 cludes any continuation, change or resump-
      for "bodily injury" or "property damage" to                tion of that "bodily injury" or "property
      which this insurance does not apply. We may,               damage" after the end of the policy period.
      at our discretion, investigate any "occurrence"         d. "Bodily injury" or "property damage" will be
      and settle any claim or "suit" that may result.            deemed to have been known to have oc-
      But:                                                       curred at the earliest time when any insured
       (1) The amount we will pay for damages is                 listed under Paragraph 1. of Section II – Who
           limited as described in Section III – Limits          Is An Insured or any "employee" authorized
           Of Insurance; and                                     by you to give or receive notice of an "occur-
                                                                 rence" or claim:
       (2) Our right and duty to defend ends when
           we have used up the applicable limit of                (1) Reports all, or any part, of the "bodily in-
           insurance in the payment of judgments or                   jury" or "property damage" to us or any
           settlements under Coverages A or B or                      other insurer;
           medical expenses under Coverage C.                     (2) Receives a written or verbal demand or
       No other obligation or liability to pay sums or                claim for damages because of the "bodily
       perform acts or services is covered unless                     injury" or "property damage"; or
       explicitly provided for under Supplementary                (3) Becomes aware by any other means that
       Payments – Coverages A and B.                                  "bodily injury" or "property damage" has
   b. This insurance applies to "bodily injury" and                   occurred or has begun to occur.
      "property damage" only if:



CG 00 01 10 01                              © ISO Properties Inc., 2000                             Page 1 of 16



                                                                                             Exhibit 1, Page 176
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 176 of 279 Page ID
                                    #:833
COMMERCIAL GENERAL LIABILITY


   e. Damages because of "bodily injury" include                   (3) Any statute, ordinance or regulation relat-
      damages claimed by any person or organiza-                       ing to the sale, gift, distribution or use of
      tion for care, loss of services or death result-                 alcoholic beverages.
      ing at any time from the "bodily injury".                    This exclusion applies only if you are in the
2. Exclusions                                                      business of manufacturing, distributing, sell-
   This insurance does not apply to:                               ing, serving or furnishing alcoholic beverages.
   a. Expected Or Intended Injury                             d. Workers' Compensation And Similar Laws
       "Bodily injury" or "property damage" expected               Any obligation of the insured under a workers'
       or intended from the standpoint of the in-                  compensation, disability benefits or unem-
       sured. This exclusion does not apply to "bod-               ployment compensation law or any similar
       ily injury" resulting from the use of reasonable            law.
       force to protect persons or property.                  e. Employer's Liability
   b. Contractual Liability                                        "Bodily injury" to:
       "Bodily injury" or "property damage" for which              (1) An "employee" of the insured arising out
       the insured is obligated to pay damages by                      of and in the course of:
       reason of the assumption of liability in a con-                 (a) Employment by the insured; or
       tract or agreement. This exclusion does not
       apply to liability for damages:                                 (b) Performing duties related to the con-
                                                                           duct of the insured's business; or
       (1) That the insured would have in the ab-
           sence of the contract or agreement; or                  (2) The spouse, child, parent, brother or sis-
                                                                       ter of that "employee" as a consequence
       (2) Assumed in a contract or agreement that                     of Paragraph (1) above.
           is an "insured contract", provided the
           "bodily injury" or "property damage" oc-                This exclusion applies:
           curs subsequent to the execution of the                 (1) Whether the insured may be liable as an
           contract or agreement. Solely for the pur-                  employer or in any other capacity; and
           poses of liability assumed in an "insured
                                                                   (2) To any obligation to share damages with
           contract", reasonable attorney fees and
                                                                       or repay someone else who must pay
           necessary litigation expenses incurred by
                                                                       damages because of the injury.
           or for a party other than an insured are
           deemed to be damages because of "bod-                   This exclusion does not apply to liability as-
           ily injury" or "property damage", provided:             sumed by the insured under an "insured con-
                                                                   tract".
           (a) Liability to such party for, or for the
               cost of, that party's defense has also         f.   Pollution
               been assumed in the same "insured                   (1) "Bodily injury" or "property damage" aris-
               contract"; and                                          ing out of the actual, alleged or threat-
           (b) Such attorney fees and litigation ex-                   ened discharge, dispersal, seepage, mi-
               penses are for defense of that party                    gration, release or escape of "pollutants":
               against a civil or alternative dispute                  (a) At or from any premises, site or loca-
               resolution proceeding in which dam-                         tion which is or was at any time
               ages to which this insurance applies                        owned or occupied by, or rented or
               are alleged.                                                loaned to, any insured. However, this
   c. Liquor Liability                                                     subparagraph does not apply to:
                                                                           (i) "Bodily injury" if sustained within
       "Bodily injury" or "property damage" for which
                                                                               a building and caused by smoke,
       any insured may be held liable by reason of:
                                                                               fumes, vapor or soot from equip-
       (1) Causing or contributing to the intoxication                         ment used to heat that building;
           of any person;
                                                                           (ii) "Bodily injury" or "property dam-
       (2) The furnishing of alcoholic beverages to a                           age" for which you may be held
           person under the legal drinking age or                               liable, if you are a contractor and
           under the influence of alcohol; or                                   the owner or lessee of such


Page 2 of 16                                © ISO Properties Inc., 2000                           CG 00 01 10 01



                                                                                               Exhibit 1, Page 177
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 177 of 279 Page ID
                                    #:834
                                                                            COMMERCIAL GENERAL LIABILITY


                     premises, site or location has                             "bodily injury" or "property dam-
                     been added to your policy as an                            age" arises out of the intentional
                     additional insured with respect to                         discharge, dispersal or release of
                     your ongoing operations per-                               the fuels, lubricants or other op-
                     formed for that additional insured                         erating fluids, or if such fuels, lu-
                     at that premises, site or location                         bricants or other operating fluids
                     and such premises, site or loca-                           are brought on or to the prem-
                     tion is not and never was owned                            ises, site or location with the in-
                     or occupied by, or rented or                               tent that they be discharged, dis-
                     loaned to, any insured, other than                         persed or released as part of the
                     that additional insured; or                                operations being performed by
                 (iii) "Bodily injury" or "property dam-                        such insured, contractor or sub-
                       age" arising out of heat, smoke or                       contractor;
                       fumes from a "hostile fire";                         (ii) "Bodily injury" or "property dam-
          (b) At or from any premises, site or loca-                             age" sustained within a building
              tion which is or was at any time used                              and caused by the release of
              by or for any insured or others for the                            gases, fumes or vapors from ma-
              handling, storage, disposal, process-                              terials brought into that building in
              ing or treatment of waste;                                         connection with operations being
                                                                                 performed by you or on your be-
          (c) Which are or were at any time trans-                               half by a contractor or subcon-
              ported, handled, stored, treated, dis-                             tractor; or
              posed of, or processed as waste by
              or for:                                                       (iii) "Bodily injury" or "property dam-
                                                                                  age" arising out of heat, smoke or
              (i) Any insured; or
                                                                                  fumes from a "hostile fire".
                 (ii) Any person or organization for
                                                                        (e) At or from any premises, site or loca-
                      whom you may be legally re-
                                                                            tion on which any insured or any con-
                      sponsible; or
                                                                            tractors or subcontractors working di-
          (d) At or from any premises, site or loca-                        rectly or indirectly on any insured's
              tion on which any insured or any con-                         behalf are performing operations if
              tractors or subcontractors working di-                        the operations are to test for, monitor,
              rectly or indirectly on any insured's                         clean up, remove, contain, treat, de-
              behalf are performing operations if                           toxify or neutralize, or in any way re-
              the "pollutants" are brought on or to                         spond to, or assess the effects of,
              the premises, site or location in con-                        "pollutants".
              nection with such operations by such
                                                                    (2) Any loss, cost or expense arising out of
              insured, contractor or subcontractor.
                                                                        any:
              However, this subparagraph does not
              apply to:                                                 (a) Request, demand, order or statutory
                                                                            or regulatory requirement that any in-
                 (i) "Bodily injury" or "property dam-
                                                                            sured or others test for, monitor,
                     age" arising out of the escape of
                                                                            clean up, remove, contain, treat, de-
                     fuels, lubricants or other operat-
                                                                            toxify or neutralize, or in any way re-
                     ing fluids which are needed to
                                                                            spond to, or assess the effects of,
                     perform the normal electrical, hy-
                                                                            "pollutants"; or
                     draulic or mechanical functions
                     necessary for the operation of                     (b) Claim or "suit" by or on behalf of a
                     "mobile equipment" or its parts, if                    governmental authority for damages
                     such fuels, lubricants or other                        because of testing for, monitoring,
                     operating fluids escape from a                         cleaning up, removing, containing,
                     vehicle part designed to hold,                         treating, detoxifying or neutralizing, or
                     store or receive them. This ex-                        in any way responding to, or assess-
                     ception does not apply if the                          ing the effects of, "pollutants".



CG 00 01 10 01                                © ISO Properties Inc., 2000                              Page 3 of 16



                                                                                                Exhibit 1, Page 178
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 178 of 279 Page ID
                                    #:835
COMMERCIAL GENERAL LIABILITY


           However, this paragraph does not apply                   (2) The use of "mobile equipment" in, or
           to liability for damages because of "prop-                   while in practice for, or while being pre-
           erty damage" that the insured would have                     pared for, any prearranged racing, speed,
           in the absence of such request, demand,                      demolition, or stunting activity.
           order or statutory or regulatory require-           i.   War
           ment, or such claim or "suit" by or on be-
           half of a governmental authority.                        "Bodily injury" or "property damage" due to
                                                                    war, whether or not declared, or any act or
   g. Aircraft, Auto Or Watercraft                                  condition incident to war. War includes civil
       "Bodily injury" or "property damage" arising                 war, insurrection, rebellion or revolution. This
       out of the ownership, maintenance, use or en-                exclusion applies only to liability assumed
       trustment to others of any aircraft, "auto" or               under a contract or agreement.
       watercraft owned or operated by or rented or            j.   Damage To Property
       loaned to any insured. Use includes operation
       and "loading or unloading".                                  "Property damage" to:
       This exclusion applies even if the claims                    (1) Property you own, rent, or occupy, includ-
       against any insured allege negligence or                         ing any costs or expenses incurred by
       other wrongdoing in the supervision, hiring,                     you, or any other person, organization or
       employment, training or monitoring of others                     entity, for repair, replacement, enhance-
       by that insured, if the "occurrence" which                       ment, restoration or maintenance of such
       caused the "bodily injury" or "property dam-                     property for any reason, including preven-
       age" involved the ownership, maintenance,                        tion of injury to a person or damage to
       use or entrustment to others of any aircraft,                    another's property;
       "auto" or watercraft that is owned or operated               (2) Premises you sell, give away or abandon,
       by or rented or loaned to any insured.                           if the "property damage" arises out of any
       This exclusion does not apply to:                                part of those premises;
       (1) A watercraft while ashore on premises                    (3) Property loaned to you;
           you own or rent;                                         (4) Personal property in the care, custody or
       (2) A watercraft you do not own that is:                         control of the insured;
           (a) Less than 26 feet long; and                          (5) That particular part of real property on
                                                                        which you or any contractors or subcon-
           (b) Not being used to carry persons or                       tractors working directly or indirectly on
               property for a charge;                                   your behalf are performing operations, if
       (3) Parking an "auto" on, or on the ways next                    the "property damage" arises out of those
           to, premises you own or rent, provided                       operations; or
           the "auto" is not owned by or rented or                  (6) That particular part of any property that
           loaned to you or the insured;                                must be restored, repaired or replaced
       (4) Liability assumed under any "insured con-                    because "your work" was incorrectly per-
           tract" for the ownership, maintenance or                     formed on it.
           use of aircraft or watercraft; or                        Paragraphs (1), (3) and (4) of this exclusion
       (5) "Bodily injury" or "property damage" aris-               do not apply to "property damage" (other than
           ing out of the operation of any of the                   damage by fire) to premises, including the
           equipment listed in Paragraph f.(2) or                   contents of such premises, rented to you for a
           f.(3) of the definition of "mobile equip-                period of 7 or fewer consecutive days. A
           ment".                                                   separate limit of insurance applies to Damage
   h. Mobile Equipment                                              To Premises Rented To You as described in
                                                                    Section III – Limits Of Insurance.
       "Bodily injury" or "property damage" arising
       out of:                                                      Paragraph (2) of this exclusion does not apply
                                                                    if the premises are "your work" and were
       (1) The transportation of "mobile equipment"                 never occupied, rented or held for rental by
           by an "auto" owned or operated by or                     you.
           rented or loaned to any insured; or



Page 4 of 16                                 © ISO Properties Inc., 2000                           CG 00 01 10 01



                                                                                               Exhibit 1, Page 179
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 179 of 279 Page ID
                                    #:836
                                                                           COMMERCIAL GENERAL LIABILITY


        Paragraphs (3), (4), (5) and (6) of this exclu-        o. Personal And Advertising Injury
        sion do not apply to liability assumed under a             "Bodily injury" arising out of "personal and
        sidetrack agreement.                                       advertising injury".
        Paragraph (6) of this exclusion does not apply         Exclusions c. through n. do not apply to damage
        to "property damage" included in the "prod-            by fire to premises while rented to you or tempo-
        ucts-completed operations hazard".                     rarily occupied by you with permission of the
   k. Damage To Your Product                                   owner. A separate limit of insurance applies to
        "Property damage" to "your product" arising            this coverage as described in Section III – Limits
        out of it or any part of it.                           Of Insurance.
   l.   Damage To Your Work                                COVERAGE B PERSONAL AND ADVERTISING
                                                           INJURY LIABILITY
        "Property damage" to "your work" arising out
        of it or any part of it and included in the        1. Insuring Agreement
        "products-completed operations hazard".                a. We will pay those sums that the insured be-
        This exclusion does not apply if the damaged              comes legally obligated to pay as damages
        work or the work out of which the damage                  because of "personal and advertising injury"
        arises was performed on your behalf by a                  to which this insurance applies. We will have
        subcontractor.                                            the right and duty to defend the insured
                                                                  against any "suit" seeking those damages.
   m. Damage To Impaired Property Or Property                     However, we will have no duty to defend the
      Not Physically Injured                                      insured against any "suit" seeking damages
        "Property damage" to "impaired property" or               for "personal and advertising injury" to which
        property that has not been physically injured,            this insurance does not apply. We may, at our
        arising out of:                                           discretion, investigate any offense and settle
        (1) A defect, deficiency, inadequacy or dan-              any claim or "suit" that may result. But:
            gerous condition in "your product" or                  (1) The amount we will pay for damages is
            "your work"; or                                            limited as described in Section III – Limits
        (2) A delay or failure by you or anyone acting                 Of Insurance; and
            on your behalf to perform a contract or                (2) Our right and duty to defend end when
            agreement in accordance with its terms.                    we have used up the applicable limit of
        This exclusion does not apply to the loss of                   insurance in the payment of judgments or
        use of other property arising out of sudden                    settlements under Coverages A or B or
        and accidental physical injury to "your prod-                  medical expenses under Coverage C.
        uct" or "your work" after it has been put to its           No other obligation or liability to pay sums or
        intended use.                                              perform acts or services is covered unless
   n. Recall Of Products, Work Or Impaired                         explicitly provided for under Supplementary
      Property                                                     Payments – Coverages A and B.
        Damages claimed for any loss, cost or ex-              b. This insurance applies to "personal and ad-
        pense incurred by you or others for the loss of           vertising injury" caused by an offense arising
        use, withdrawal, recall, inspection, repair, re-          out of your business but only if the offense
        placement, adjustment, removal or disposal                was committed in the "coverage territory" dur-
        of:                                                       ing the policy period.

        (1) "Your product";                                2. Exclusions
        (2) "Your work"; or                                    This insurance does not apply to:

        (3) "Impaired property";                               a. Knowing Violation Of Rights Of Another

        if such product, work, or property is withdrawn            "Personal and advertising injury" caused by
        or recalled from the market or from use by                 or at the direction of the insured with the
        any person or organization because of a                    knowledge that the act would violate the
        known or suspected defect, deficiency, in-                 rights of another and would inflict "personal
        adequacy or dangerous condition in it.                     and advertising injury".



CG 00 01 10 01                               © ISO Properties Inc., 2000                             Page 5 of 16



                                                                                              Exhibit 1, Page 180
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 180 of 279 Page ID
                                     #:837
COMMERCIAL GENERAL LIABILITY


   b. Material Published With Knowledge Of                     j.   Insureds In Media And Internet Type Busi-
      Falsity                                                       nesses
        "Personal and advertising injury" arising out               "Personal and advertising injury" committed
        of oral or written publication of material, if              by an insured whose business is:
        done by or at the direction of the insured with             (1) Advertising, broadcasting, publishing or
        knowledge of its falsity.                                       telecasting;
   c. Material Published Prior To Policy Period                     (2) Designing or determining content of web-
        "Personal and advertising injury" arising out                   sites for others; or
        of oral or written publication of material whose            (3) An Internet search, access, content or
        first publication took place before the begin-                  service provider.
        ning of the policy period.
                                                                    However, this exclusion does not apply to
   d. Criminal Acts                                                 Paragraphs 14.a., b. and c. of "personal and
        "Personal and advertising injury" arising out               advertising injury" under the Definitions Sec-
        of a criminal act committed by or at the direc-             tion.
        tion of the insured.                                        For the purposes of this exclusion, the placing
   e. Contractual Liability                                         of frames, borders or links, or advertising, for
        "Personal and advertising injury" for which the             you or others anywhere on the Internet, is not
        insured has assumed liability in a contract or              by itself, considered the business of advertis-
        agreement. This exclusion does not apply to                 ing, broadcasting, publishing or telecasting.
        liability for damages that the insured would           k. Electronic Chatrooms Or Bulletin Boards
        have in the absence of the contract or
                                                                    "Personal and advertising injury" arising out
        agreement.
                                                                    of an electronic chatroom or bulletin board the
   f.   Breach Of Contract                                          insured hosts, owns, or over which the in-
        "Personal and advertising injury" arising out               sured exercises control.
        of a breach of contract, except an implied             l.   Unauthorized Use Of Another's Name Or
        contract to use another's advertising idea in               Product
        your "advertisement".
                                                                    "Personal and advertising injury" arising out
   g. Quality Or Performance Of Goods – Fail-                       of the unauthorized use of another's name or
      ure To Conform To Statements                                  product in your e-mail address, domain name
        "Personal and advertising injury" arising out               or metatag, or any other similar tactics to mis-
        of the failure of goods, products or services to            lead another's potential customers.
        conform with any statement of quality or per-          m. Pollution
        formance made in your "advertisement".
                                                                    "Personal and advertising injury" arising out
   h. Wrong Description Of Prices                                   of the actual, alleged or threatened discharge,
        "Personal and advertising injury" arising out               dispersal, seepage, migration, release or es-
        of the wrong description of the price of goods,             cape of "pollutants" at any time.
        products or services stated in your "adver-            n. Pollution-Related
        tisement".                                                  Any loss, cost or expense arising out of any:
   i.   Infringement Of Copyright, Patent, Trade-                   (1) Request, demand or order that any in-
        mark Or Trade Secret                                            sured or others test for, monitor, clean up,
        "Personal and advertising injury" arising out                   remove, contain, treat, detoxify or neutral-
        of the infringement of copyright, patent,                       ize, or in any way respond to, or assess
        trademark, trade secret or other intellectual                   the effects of, "pollutants"; or
        property rights.
                                                                    (2) Claim or suit by or on behalf of a govern-
        However, this exclusion does not apply to in-                   mental authority for damages because of
        fringement, in your "advertisement", of copy-                   testing for, monitoring, cleaning up, re-
        right, trade dress or slogan.                                   moving, containing, treating, detoxifying
                                                                        or neutralizing, or in any way responding



Page 6 of 16                                 © ISO Properties Inc., 2000                          CG 00 01 10 01



                                                                                               Exhibit 1, Page 181
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 181 of 279 Page ID
                                    #:838
                                                                            COMMERCIAL GENERAL LIABILITY


           to, or assessing the effects of, "pollut-               d. Workers Compensation And Similar
           ants".                                                     Laws
COVERAGE C MEDICAL PAYMENTS                                             To a person, whether or not an "em-
1. Insuring Agreement                                                   ployee" of any insured, if benefits for the
                                                                        "bodily injury" are payable or must be
   a. We will pay medical expenses as described                         provided under a workers' compensation
      below for "bodily injury" caused by an acci-                      or disability benefits law or a similar law.
      dent:
                                                                   e. Athletics Activities
       (1) On premises you own or rent;
                                                                        To a person injured while taking part in
       (2) On ways next to premises you own or                          athletics.
           rent; or
                                                                   f.   Products-Completed Operations Haz-
       (3) Because of your operations;                                  ard
       provided that:                                                   Included within the "products-completed
       (1) The accident takes place in the "coverage                    operations hazard".
           territory" and during the policy period;                g. Coverage A Exclusions
       (2) The expenses are incurred and reported                       Excluded under Coverage A.
           to us within one year of the date of the
                                                                   h. War
           accident; and
                                                                        Due to war, whether or not declared, or
       (3) The injured person submits to examina-
                                                                        any act or condition incident to war. War
           tion, at our expense, by physicians of our
                                                                        includes civil war, insurrection, rebellion
           choice as often as we reasonably require.
                                                                        or revolution.
   b. We will make these payments regardless of
                                                          SUPPLEMENTARY PAYMENTS – COVERAGES A
      fault. These payments will not exceed the ap-
                                                          AND B
      plicable limit of insurance. We will pay rea-
      sonable expenses for:                               1. We will pay, with respect to any claim we investi-
                                                             gate or settle, or any "suit" against an insured we
       (1) First aid administered at the time of an
                                                             defend:
           accident;
                                                              a. All expenses we incur.
       (2) Necessary medical, surgical, x-ray and
           dental services, including prosthetic de-          b. Up to $250 for cost of bail bonds required be-
           vices; and                                            cause of accidents or traffic law violations
                                                                 arising out of the use of any vehicle to which
       (3) Necessary ambulance, hospital, profes-
                                                                 the Bodily Injury Liability Coverage applies.
           sional nursing and funeral services.
                                                                 We do not have to furnish these bonds.
   2. Exclusions
                                                              c. The cost of bonds to release attachments, but
       We will not pay expenses for "bodily injury":             only for bond amounts within the applicable
       a. Any Insured                                            limit of insurance. We do not have to furnish
                                                                 these bonds.
           To any insured, except "volunteer work-
           ers".                                              d. All reasonable expenses incurred by the in-
                                                                 sured at our request to assist us in the inves-
       b. Hired Person
                                                                 tigation or defense of the claim or "suit", in-
           To a person hired to do work for or on                cluding actual loss of earnings up to $250 a
           behalf of any insured or a tenant of any              day because of time off from work.
           insured.
                                                              e. All costs taxed against the insured in the
       c. Injury On Normally Occupied Premises                   "suit".
           To a person injured on that part of prem-          f.   Prejudgment interest awarded against the in-
           ises you own or rent that the person nor-               sured on that part of the judgment we pay. If
           mally occupies.                                         we make an offer to pay the applicable limit of
                                                                   insurance, we will not pay any prejudgment




CG 00 01 10 01                              © ISO Properties Inc., 2000                               Page 7 of 16



                                                                                               Exhibit 1, Page 182
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 182 of 279 Page ID
                                    #:839
COMMERCIAL GENERAL LIABILITY


        interest based on that period of time after the                (a) Obtain records and other information
        offer.                                                             related to the "suit"; and
   g. All interest on the full amount of any judgment                  (b) Conduct and control the defense of
      that accrues after entry of the judgment and                         the indemnitee in such "suit".
      before we have paid, offered to pay, or de-              So long as the above conditions are met, attor-
      posited in court the part of the judgment that           neys' fees incurred by us in the defense of that
      is within the applicable limit of insurance.             indemnitee, necessary litigation expenses in-
   These payments will not reduce the limits of in-            curred by us and necessary litigation expenses
   surance.                                                    incurred by the indemnitee at our request will be
2. If we defend an insured against a "suit" and an             paid as Supplementary Payments. Notwithstand-
   indemnitee of the insured is also named as a                ing the provisions of Paragraph 2.b.(2) of Section
   party to the "suit", we will defend that indemnitee         I – Coverage A – Bodily Injury And Property
   if all of the following conditions are met:                 Damage Liability, such payments will not be
                                                               deemed to be damages for "bodily injury" and
   a. The "suit" against the indemnitee seeks dam-             "property damage" and will not reduce the limits
      ages for which the insured has assumed the               of insurance.
      liability of the indemnitee in a contract or
      agreement that is an "insured contract";                 Our obligation to defend an insured's indemnitee
                                                               and to pay for attorneys' fees and necessary liti-
   b. This insurance applies to such liability as-             gation expenses as Supplementary Payments
      sumed by the insured;                                    ends when:
   c. The obligation to defend, or the cost of the             a. We have used up the applicable limit of in-
      defense of, that indemnitee, has also been                  surance in the payment of judgments or set-
      assumed by the insured in the same "insured                 tlements; or
      contract";
                                                               b. The conditions set forth above, or the terms
   d. The allegations in the "suit" and the informa-              of the agreement described in Paragraph f.
      tion we know about the "occurrence" are such                above, are no longer met.
      that no conflict appears to exist between the
      interests of the insured and the interests of        SECTION II – WHO IS AN INSURED
      the indemnitee;                                      1. If you are designated in the Declarations as:
   e. The indemnitee and the insured ask us to                 a. An individual, you and your spouse are insur-
      conduct and control the defense of that in-                 eds, but only with respect to the conduct of a
      demnitee against such "suit" and agree that                 business of which you are the sole owner.
      we can assign the same counsel to defend                 b. A partnership or joint venture, you are an in-
      the insured and the indemnitee; and                         sured. Your members, your partners, and
   f.   The indemnitee:                                           their spouses are also insureds, but only with
        (1) Agrees in writing to:                                 respect to the conduct of your business.
            (a) Cooperate with us in the investiga-            c. A limited liability company, you are an in-
                tion, settlement or defense of the                sured. Your members are also insureds, but
                "suit";                                           only with respect to the conduct of your busi-
                                                                  ness. Your managers are insureds, but only
            (b) Immediately send us copies of any                 with respect to their duties as your managers.
                demands, notices, summonses or le-
                gal papers received in connection              d. An organization other than a partnership, joint
                with the "suit";                                  venture or limited liability company, you are
                                                                  an insured. Your "executive officers" and di-
            (c) Notify any other insurer whose cov-               rectors are insureds, but only with respect to
                erage is available to the indemnitee;             their duties as your officers or directors. Your
                and                                               stockholders are also insureds, but only with
            (d) Cooperate with us with respect to co-             respect to their liability as stockholders.
                ordinating other applicable insurance          e. A trust, you are an insured. Your trustees are
                available to the indemnitee; and                  also insureds, but only with respect to their
        (2) Provides us with written authorization to:            duties as trustees.


Page 8 of 16                                 © ISO Properties Inc., 2000                         CG 00 01 10 01



                                                                                              Exhibit 1, Page 183
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 183 of 279 Page ID
                                    #:840
                                                                              COMMERCIAL GENERAL LIABILITY


2. Each of the following is also an insured:                     b. Any person (other than your "employee" or
    a. Your "volunteer workers" only while perform-                 "volunteer worker"), or any organization while
       ing duties related to the conduct of your busi-              acting as your real estate manager.
       ness, or your "employees", other than either              c. Any person or organization having proper
       your "executive officers" (if you are an organi-             temporary custody of your property if you die,
       zation other than a partnership, joint venture               but only:
       or limited liability company) or your managers                (1) With respect to liability arising out of the
       (if you are a limited liability company), but                     maintenance or use of that property; and
       only for acts within the scope of their em-
       ployment by you or while performing duties                    (2) Until your legal representative has been
       related to the conduct of your business. How-                     appointed.
       ever, none of these "employees" or "volunteer             d. Your legal representative if you die, but only
       workers" are insureds for:                                   with respect to duties as such. That represen-
        (1) "Bodily injury" or "personal and advertis-              tative will have all your rights and duties un-
            ing injury":                                            der this Coverage Part.

            (a) To you, to your partners or members          3. With respect to "mobile equipment" registered in
                (if you are a partnership or joint ven-         your name under any motor vehicle registration
                                                                law, any person is an insured while driving such
                ture), to your members (if you are a
                                                                equipment along a public highway with your per-
                limited liability company), to a co-
                                                                mission. Any other person or organization re-
                "employee" while in the course of his
                                                                sponsible for the conduct of such person is also
                or her employment or performing du-
                                                                an insured, but only with respect to liability arising
                ties related to the conduct of your
                                                                out of the operation of the equipment, and only if
                business, or to your other "volunteer
                                                                no other insurance of any kind is available to that
                workers" while performing duties re-
                                                                person or organization for this liability. However,
                lated to the conduct of your business;
                                                                no person or organization is an insured with re-
            (b) To the spouse, child, parent, brother           spect to:
                or sister of that co-"employee" or
                                                                 a. "Bodily injury" to a co-"employee" of the per-
                "volunteer worker" as a consequence
                                                                    son driving the equipment; or
                of Paragraph (1)(a) above;
                                                                 b. "Property damage" to property owned by,
            (c) For which there is any obligation to
                                                                    rented to, in the charge of or occupied by you
                share damages with or repay some-
                                                                    or the employer of any person who is an in-
                one else who must pay damages be-
                                                                    sured under this provision.
                cause of the injury described in Para-
                graphs (1)(a) or (b) above; or               4. Any organization you newly acquire or form, other
                                                                than a partnership, joint venture or limited liability
            (d) Arising out of his or her providing or          company, and over which you maintain ownership
                failing to provide professional health          or majority interest, will qualify as a Named In-
                care services.                                  sured if there is no other similar insurance avail-
        (2) "Property damage" to property:                      able to that organization. However:
            (a) Owned, occupied or used by,                      a. Coverage under this provision is afforded only
            (b) Rented to, in the care, custody or                  until the 90th day after you acquire or form
                control of, or over which physical con-             the organization or the end of the policy pe-
                trol is being exercised for any pur-                riod, whichever is earlier;
                pose by                                          b. Coverage A does not apply to "bodily injury"
            you, any of your "employees", "volunteer                or "property damage" that occurred before
            workers", any partner or member (if you                 you acquired or formed the organization; and
            are a partnership or joint venture), or any          c. Coverage B does not apply to "personal and
            member (if you are a limited liability com-             advertising injury" arising out of an offense
            pany).                                                  committed before you acquired or formed the
                                                                    organization.




CG 00 01 10 01                                 © ISO Properties Inc., 2000                             Page 9 of 16



                                                                                                 Exhibit 1, Page 184
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 184 of 279 Page ID
                                    #:841
COMMERCIAL GENERAL LIABILITY


No person or organization is an insured with respect       The Limits of Insurance of this Coverage Part apply
to the conduct of any current or past partnership, joint   separately to each consecutive annual period and to
venture or limited liability company that is not shown     any remaining period of less than 12 months, starting
as a Named Insured in the Declarations.                    with the beginning of the policy period shown in the
SECTION III – LIMITS OF INSURANCE                          Declarations, unless the policy period is extended
                                                           after issuance for an additional period of less than 12
1. The Limits of Insurance shown in the Declarations       months. In that case, the additional period will be
   and the rules below fix the most we will pay re-        deemed part of the last preceding period for purposes
   gardless of the number of:                              of determining the Limits of Insurance.
    a. Insureds;                                           SECTION IV – COMMERCIAL GENERAL LIABILITY
    b. Claims made or "suits" brought; or                  CONDITIONS
    c. Persons or organizations making claims or           1. Bankruptcy
       bringing "suits".                                       Bankruptcy or insolvency of the insured or of the
2. The General Aggregate Limit is the most we will             insured's estate will not relieve us of our obliga-
   pay for the sum of:                                         tions under this Coverage Part.
    a. Medical expenses under Coverage C;                  2. Duties In The Event Of Occurrence, Offense,
    b. Damages under Coverage A, except dam-                  Claim Or Suit
       ages because of "bodily injury" or "property            a. You must see to it that we are notified as
       damage" included in the "products-completed                soon as practicable of an "occurrence" or an
       operations hazard"; and                                    offense which may result in a claim. To the
    c. Damages under Coverage B .                                 extent possible, notice should include:
3. The Products-Completed Operations Aggregate                     (1) How, when and where the "occurrence"
   Limit is the most we will pay under Coverage A                      or offense took place;
   for damages because of "bodily injury" and "prop-               (2) The names and addresses of any injured
   erty damage" included in the "products-completed                    persons and witnesses; and
   operations hazard".                                             (3) The nature and location of any injury or
4. Subject to 2. above, the Personal and Advertising                   damage arising out of the "occurrence" or
   Injury Limit is the most we will pay under Cover-                   offense.
   age B for the sum of all damages because of all             b. If a claim is made or "suit" is brought against
   "personal and advertising injury" sustained by any             any insured, you must:
   one person or organization.
                                                                   (1) Immediately record the specifics of the
5. Subject to 2. or 3. above, whichever applies, the                   claim or "suit" and the date received; and
   Each Occurrence Limit is the most we will pay for
   the sum of:                                                     (2) Notify us as soon as practicable.
    a. Damages under Coverage A; and                               You must see to it that we receive written no-
                                                                   tice of the claim or "suit" as soon as practica-
    b. Medical expenses under Coverage C                           ble.
    because of all "bodily injury" and "property dam-          c. You and any other involved insured must:
    age" arising out of any one "occurrence".
                                                                   (1) Immediately send us copies of any de-
6. Subject to 5. above, the Damage To Premises                         mands, notices, summonses or legal pa-
   Rented To You Limit is the most we will pay un-                     pers received in connection with the claim
   der Coverage A for damages because of "prop-                        or "suit";
   erty damage" to any one premises, while rented
   to you, or in the case of damage by fire, while                 (2) Authorize us to obtain records and other
   rented to you or temporarily occupied by you with                   information;
   permission of the owner.                                        (3) Cooperate with us in the investigation or
7. Subject to 5. above, the Medical Expense Limit is                   settlement of the claim or defense against
   the most we will pay under Coverage C for all                       the "suit"; and
   medical expenses because of "bodily injury" sus-                (4) Assist us, upon our request, in the en-
   tained by any one person.                                           forcement of any right against any person


Page 10 of 16                                © ISO Properties Inc., 2000                          CG 00 01 10 01



                                                                                              Exhibit 1, Page 185
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 185 of 279 Page ID
                                    #:842
                                                                           COMMERCIAL GENERAL LIABILITY


           or organization which may be liable to the                  (c) That is insurance purchased by you
           insured because of injury or damage to                          to cover your liability as a tenant for
           which this insurance may also apply.                            "property damage" to premises
   d. No insured will, except at that insured's own                        rented to you or temporarily occupied
      cost, voluntarily make a payment, assume                             by you with permission of the owner;
      any obligation, or incur any expense, other                          or
      than for first aid, without our consent.                         (d) If the loss arises out of the mainte-
3. Legal Action Against Us                                                 nance or use of aircraft, "autos" or
                                                                           watercraft to the extent not subject to
   No person or organization has a right under this                        Exclusion g. of Section I – Coverage
   Coverage Part:                                                          A – Bodily Injury And Property Dam-
   a. To join us as a party or otherwise bring us                          age Liability.
      into a "suit" asking for damages from an in-                 (2) Any other primary insurance available to
      sured; or                                                        you covering liability for damages arising
   b. To sue us on this Coverage Part unless all of                    out of the premises or operations for
      its terms have been fully complied with.                         which you have been added as an addi-
   A person or organization may sue us to recover                      tional insured by attachment of an en-
   on an agreed settlement or on a final judgment                      dorsement.
   against an insured; but we will not be liable for               When this insurance is excess, we will have
   damages that are not payable under the terms of                 no duty under Coverages A or B to defend
   this Coverage Part or that are in excess of the                 the insured against any "suit" if any other in-
   applicable limit of insurance. An agreed settle-                surer has a duty to defend the insured against
   ment means a settlement and release of liability                that "suit". If no other insurer defends, we will
   signed by us, the insured and the claimant or the               undertake to do so, but we will be entitled to
   claimant's legal representative.                                the insured's rights against all those other in-
4. Other Insurance                                                 surers.
   If other valid and collectible insurance is available           When this insurance is excess over other in-
   to the insured for a loss we cover under Cover-                 surance, we will pay only our share of the
   ages A or B of this Coverage Part, our obligations              amount of the loss, if any, that exceeds the
   are limited as follows:                                         sum of:
   a. Primary Insurance                                            (1) The total amount that all such other in-
                                                                       surance would pay for the loss in the ab-
       This insurance is primary except when b. be-                    sence of this insurance; and
       low applies. If this insurance is primary, our
       obligations are not affected unless any of the              (2) The total of all deductible and self-insured
       other insurance is also primary. Then, we will                  amounts under all that other insurance.
       share with all that other insurance by the                  We will share the remaining loss, if any, with
       method described in c. below.                               any other insurance that is not described in
   b. Excess Insurance                                             this Excess Insurance provision and was not
                                                                   bought specifically to apply in excess of the
       This insurance is excess over:                              Limits of Insurance shown in the Declarations
       (1) Any of the other insurance, whether pri-                of this Coverage Part.
           mary, excess, contingent or on any other            c. Method Of Sharing
           basis:
                                                                   If all of the other insurance permits contribu-
           (a) That is Fire, Extended Coverage,                    tion by equal shares, we will follow this
               Builder's Risk, Installation Risk or                method also. Under this approach each in-
               similar coverage for "your work";                   surer contributes equal amounts until it has
           (b) That is Fire insurance for premises                 paid its applicable limit of insurance or none
               rented to you or temporarily occupied               of the loss remains, whichever comes first.
               by you with permission of the owner;                If any of the other insurance does not permit
                                                                   contribution by equal shares, we will contrib-



CG 00 01 10 01                               © ISO Properties Inc., 2000                            Page 11 of 16



                                                                                               Exhibit 1, Page 186
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 186 of 279 Page ID
                                    #:843
COMMERCIAL GENERAL LIABILITY


       ute by limits. Under this method, each in-          9. When We Do Not Renew
       surer's share is based on the ratio of its appli-       If we decide not to renew this Coverage Part, we
       cable limit of insurance to the total applicable        will mail or deliver to the first Named Insured
       limits of insurance of all insurers.                    shown in the Declarations written notice of the
5. Premium Audit                                               nonrenewal not less than 30 days before the expi-
   a. We will compute all premiums for this Cover-             ration date.
      age Part in accordance with our rules and                If notice is mailed, proof of mailing will be suffi-
      rates.                                                   cient proof of notice.
   b. Premium shown in this Coverage Part as ad-           SECTION V – DEFINITIONS
      vance premium is a deposit premium only. At          1. "Advertisement" means a notice that is broadcast
      the close of each audit period we will com-             or published to the general public or specific mar-
      pute the earned premium for that period and             ket segments about your goods, products or ser-
      send notice to the first Named Insured. The             vices for the purpose of attracting customers or
      due date for audit and retrospective premi-             supporters. For the purposes of this definition:
      ums is the date shown as the due date on the
      bill. If the sum of the advance and audit pre-           a. Notices that are published include material
      miums paid for the policy period is greater                 placed on the Internet or on similar electronic
      than the earned premium, we will return the                 means of communication; and
      excess to the first Named Insured.                       b. Regarding web-sites, only that part of a web-
   c. The first Named Insured must keep records of                site that is about your goods, products or ser-
      the information we need for premium compu-                  vices for the purposes of attracting customers
      tation, and send us copies at such times as                 or supporters is considered an advertisement.
      we may request.                                      2. "Auto" means a land motor vehicle, trailer or
6. Representations                                            semitrailer designed for travel on public roads, in-
                                                              cluding any attached machinery or equipment.
   By accepting this policy, you agree:                       But "auto" does not include "mobile equipment".
   a. The statements in the Declarations are accu-         3. "Bodily injury" means bodily injury, sickness or
      rate and complete;                                      disease sustained by a person, including death
   b. Those statements are based upon represen-               resulting from any of these at any time.
      tations you made to us; and                          4. "Coverage territory" means:
   c. We have issued this policy in reliance upon              a. The United States of America (including its
      your representations.                                       territories and possessions), Puerto Rico and
7. Separation Of Insureds                                         Canada;
   Except with respect to the Limits of Insurance,             b. International waters or airspace, but only if
   and any rights or duties specifically assigned in              the injury or damage occurs in the course of
   this Coverage Part to the first Named Insured,                 travel or transportation between any places
   this insurance applies:                                        included in a. above; or
   a. As if each Named Insured were the only                   c. All other parts of the world if the injury or
      Named Insured; and                                          damage arises out of:
   b. Separately to each insured against whom                      (1) Goods or products made or sold by you in
      claim is made or "suit" is brought.                              the territory described in a. above;
8. Transfer Of Rights Of Recovery Against Oth-                     (2) The activities of a person whose home is
   ers To Us                                                           in the territory described in a. above, but
                                                                       is away for a short time on your business;
   If the insured has rights to recover all or part of
                                                                       or
   any payment we have made under this Coverage
   Part, those rights are transferred to us. The in-               (3) "Personal and advertising injury" offenses
   sured must do nothing after loss to impair them.                    that take place through the Internet or
   At our request, the insured will bring "suit" or                    similar electronic means of communica-
   transfer those rights to us and help us enforce                     tion
   them.


Page 12 of 16                                © ISO Properties Inc., 2000                          CG 00 01 10 01



                                                                                              Exhibit 1, Page 187
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 187 of 279 Page ID
                                    #:844
                                                                            COMMERCIAL GENERAL LIABILITY


    provided the insured's responsibility to pay dam-              damage" to a third person or organization.
    ages is determined in a "suit" on the merits, in the           Tort liability means a liability that would be
    territory described in a. above or in a settlement             imposed by law in the absence of any con-
    we agree to.                                                   tract or agreement.
5. "Employee" includes a "leased worker". "Em-                     Paragraph f. does not include that part of any
   ployee" does not include a "temporary worker".                  contract or agreement:
6. "Executive officer" means a person holding any of               (1) That indemnifies a railroad for "bodily in-
   the officer positions created by your charter, con-                 jury" or "property damage" arising out of
   stitution, by-laws or any other similar governing                   construction or demolition operations,
   document.                                                           within 50 feet of any railroad property and
7. "Hostile fire" means one which becomes uncon-                       affecting any railroad bridge or trestle,
   trollable or breaks out from where it was intended                  tracks, road-beds, tunnel, underpass or
   to be.                                                              crossing;
8. "Impaired property" means tangible property,                    (2) That indemnifies an architect, engineer or
   other than "your product" or "your work", that                      surveyor for injury or damage arising out
   cannot be used or is less useful because:                           of:
    a. It incorporates "your product" or "your work"                   (a) Preparing, approving, or failing to
       that is known or thought to be defective, defi-                     prepare or approve, maps, shop
       cient, inadequate or dangerous; or                                  drawings, opinions, reports, surveys,
                                                                           field orders, change orders or draw-
    b. You have failed to fulfill the terms of a con-                      ings and specifications; or
       tract or agreement;
                                                                       (b) Giving directions or instructions, or
    if such property can be restored to use by:                            failing to give them, if that is the pri-
    a. The repair, replacement, adjustment or re-                          mary cause of the injury or damage;
       moval of "your product" or "your work"; or                          or
    b. Your fulfilling the terms of the contract or                (3) Under which the insured, if an architect,
       agreement.                                                      engineer or surveyor, assumes liability for
9. "Insured contract" means:                                           an injury or damage arising out of the in-
                                                                       sured's rendering or failure to render pro-
    a. A contract for a lease of premises. However,                    fessional services, including those listed
       that portion of the contract for a lease of                     in (2) above and supervisory, inspection,
       premises that indemnifies any person or or-                     architectural or engineering activities.
       ganization for damage by fire to premises
       while rented to you or temporarily occupied         10. "Leased worker" means a person leased to you
       by you with permission of the owner is not an           by a labor leasing firm under an agreement be-
       "insured contract";                                     tween you and the labor leasing firm, to perform
                                                               duties related to the conduct of your business.
    b. A sidetrack agreement;                                  "Leased worker" does not include a "temporary
    c. Any easement or license agreement, except               worker".
       in connection with construction or demolition       11. "Loading or unloading" means the handling of
       operations on or within 50 feet of a railroad;          property:
    d. An obligation, as required by ordinance, to in-         a. After it is moved from the place where it is
       demnify a municipality, except in connection               accepted for movement into or onto an air-
       with work for a municipality;                              craft, watercraft or "auto";
    e. An elevator maintenance agreement;                      b. While it is in or on an aircraft, watercraft or
    f.   That part of any other contract or agreement             "auto"; or
         pertaining to your business (including an in-         c. While it is being moved from an aircraft, wa-
         demnification of a municipality in connection            tercraft or "auto" to the place where it is finally
         with work performed for a municipality) under            delivered;
         which you assume the tort liability of another
         party to pay for "bodily injury" or "property         but "loading or unloading" does not include the
                                                               movement of property by means of a mechanical


CG 00 01 10 01                               © ISO Properties Inc., 2000                             Page 13 of 16



                                                                                               Exhibit 1, Page 188
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 188 of 279 Page ID
                                    #:845
COMMERCIAL GENERAL LIABILITY


   device, other than a hand truck, that is not at-       13. "Occurrence" means an accident, including
   tached to the aircraft, watercraft or "auto".              continuous or repeated exposure to substantially
12. "Mobile equipment" means any of the following             the same general harmful conditions.
    types of land vehicles, including any attached        14. "Personal and advertising injury" means injury,
    machinery or equipment:                                   including consequential "bodily injury", arising out
   a. Bulldozers, farm machinery, forklifts and other         of one or more of the following offenses:
      vehicles designed for use principally off public        a. False arrest, detention or imprisonment;
      roads;                                                  b. Malicious prosecution;
   b. Vehicles maintained for use solely on or next           c. The wrongful eviction from, wrongful entry
      to premises you own or rent;                               into, or invasion of the right of private occu-
   c. Vehicles that travel on crawler treads;                    pancy of a room, dwelling or premises that a
   d. Vehicles, whether self-propelled or not, main-             person occupies, committed by or on behalf
      tained primarily to provide mobility to perma-             of its owner, landlord or lessor;
      nently mounted:                                         d. Oral or written publication, in any manner, of
        (1) Power cranes, shovels, loaders, diggers              material that slanders or libels a person or or-
            or drills; or                                        ganization or disparages a person's or or-
                                                                 ganization's goods, products or services;
        (2) Road construction or resurfacing equip-
            ment such as graders, scrapers or rollers;        e. Oral or written publication, in any manner, of
                                                                 material that violates a person's right of pri-
   e. Vehicles not described in a., b., c. or d.                 vacy;
      above that are not self-propelled and are
      maintained primarily to provide mobility to             f.   The use of another's advertising idea in your
      permanently attached equipment of the fol-                   "advertisement"; or
      lowing types:                                           g. Infringing upon another's copyright, trade
        (1) Air compressors, pumps and generators,               dress or slogan in your "advertisement".
            including spraying, welding, building         15. "Pollutants" mean any solid, liquid, gaseous or
            cleaning, geophysical exploration, lighting       thermal irritant or contaminant, including smoke,
            and well servicing equipment; or                  vapor, soot, fumes, acids, alkalis, chemicals and
        (2) Cherry pickers and similar devices used           waste. Waste includes materials to be recycled,
            to raise or lower workers;                        reconditioned or reclaimed.

   f.   Vehicles not described in a., b., c. or d.        16. "Products-completed operations hazard":
        above maintained primarily for purposes other         a. Includes all "bodily injury" and "property dam-
        than the transportation of persons or cargo.             age" occurring away from premises you own
         However, self-propelled vehicles with the fol-          or rent and arising out of "your product" or
        lowing types of permanently attached equip-              "your work" except:
        ment are not "mobile equipment" but will be                (1) Products that are still in your physical
        considered "autos":                                            possession; or
        (1) Equipment designed primarily for:                      (2) Work that has not yet been completed or
            (a) Snow removal;                                          abandoned. However, "your work" will be
                                                                       deemed completed at the earliest of the
            (b) Road maintenance, but not construc-                    following times:
                tion or resurfacing; or
                                                                      (a) When all of the work called for in your
            (c) Street cleaning;                                          contract has been completed.
        (2) Cherry pickers and similar devices                        (b) When all of the work to be done at
            mounted on automobile or truck chassis                        the job site has been completed if
            and used to raise or lower workers; and                       your contract calls for work at more
        (3) Air compressors, pumps and generators,                        than one job site.
            including spraying, welding, building                     (c) When that part of the work done at a
            cleaning, geophysical exploration, lighting                   job site has been put to its intended
            and well servicing equipment.


Page 14 of 16                               © ISO Properties Inc., 2000                          CG 00 01 10 01



                                                                                             Exhibit 1, Page 189
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 189 of 279 Page ID
                                    #:846
                                                                             COMMERCIAL GENERAL LIABILITY


                 use by any person or organization                   must submit or does submit with our consent;
                 other than another contractor or sub-               or
                 contractor working on the same pro-             b. Any other alternative dispute resolution pro-
                 ject.                                              ceeding in which such damages are claimed
            Work that may need service, mainte-                     and to which the insured submits with our
            nance, correction, repair or replacement,               consent.
            but which is otherwise complete, will be         19. "Temporary worker" means a person who is
            treated as completed.                                furnished to you to substitute for a permanent
    b. Does not include "bodily injury" or "property             "employee" on leave or to meet seasonal or short-
       damage" arising out of:                                   term workload conditions.
        (1) The transportation of property, unless the       20. "Volunteer worker" means a person who is not
            injury or damage arises out of a condition           your "employee", and who donates his or her
            in or on a vehicle not owned or operated             work and acts at the direction of and within the
            by you, and that condition was created by            scope of duties determined by you, and is not
            the "loading or unloading" of that vehicle           paid a fee, salary or other compensation by you
            by any insured;                                      or anyone else for their work performed for you.
        (2) The existence of tools, uninstalled              21. "Your product":
            equipment or abandoned or unused ma-                 a. Means:
            terials; or
                                                                     (1) Any goods or products, other than real
        (3) Products or operations for which the clas-                   property, manufactured, sold, handled,
            sification, listed in the Declarations or in a               distributed or disposed of by:
            policy schedule, states that products-
            completed operations are subject to the                      (a) You;
            General Aggregate Limit.                                     (b) Others trading under your name; or
17. "Property damage" means:                                             (c) A person or organization whose busi-
    a. Physical injury to tangible property, including                       ness or assets you have acquired;
       all resulting loss of use of that property. All                       and
       such loss of use shall be deemed to occur at                  (2) Containers (other than vehicles), materi-
       the time of the physical injury that caused it;                   als, parts or equipment furnished in con-
       or                                                                nection with such goods or products.
    b. Loss of use of tangible property that is not              b. Includes:
       physically injured. All such loss of use shall                (1) Warranties or representations made at
       be deemed to occur at the time of the "occur-                     any time with respect to the fitness, qual-
       rence" that caused it.                                            ity, durability, performance or use of "your
    For the purposes of this insurance, electronic                       product"; and
    data is not tangible property.                                   (2) The providing of or failure to provide
    As used in this definition, electronic data means                    warnings or instructions.
    information, facts or programs stored as or on,
                                                                 c. Does not include vending machines or other
    created or used on, or transmitted to or from
                                                                    property rented to or located for the use of
    computer software, including systems and appli-
                                                                    others but not sold.
    cations software, hard or floppy disks, CD-ROMS,
    tapes, drives, cells, data processing devices or         22. "Your work":
    any other media which are used with electroni-               a. Means:
    cally controlled equipment.
                                                                     (1) Work or operations performed by you or
18. "Suit" means a civil proceeding in which damages                     on your behalf; and
    because of "bodily injury", "property damage" or
    "personal and advertising injury" to which this in-              (2) Materials, parts or equipment furnished in
    surance applies are alleged. "Suit" includes:                        connection with such work or operations.
    a. An arbitration proceeding in which such dam-
       ages are claimed and to which the insured



CG 00 01 10 01                                 © ISO Properties Inc., 2000                           Page 15 of 16



                                                                                                Exhibit 1, Page 190
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 190 of 279 Page ID
                                    #:847
COMMERCIAL GENERAL LIABILITY


   b. Includes:                                                       ity, durability, performance or use of "your
       (1) Warranties or representations made at                      work", and
           any time with respect to the fitness, qual-            (2) The providing of or failure to provide
                                                                      warnings or instructions.




Page 16 of 16                               © ISO Properties Inc., 2000                         CG 00 01 10 01



                                                                                             Exhibit 1, Page 191
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 191 of 279 Page ID
                                    #:848
                                                                           COMMERCIAL GENERAL LIABILITY



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             AMENDMENT OF COVERAGE – POLLUTION
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS                                                              move, contain, treat, detoxify or neutral-
                                                                        ize, or in any way respond to, or assess
Paragraph f.(2) Pollution, Part 2. Exclusions of
                                                                        the effects of, “pollutants”; or
SECTION I – COVERAGES, COVERAGE A BODILY
INJURY AND PROPERTY DAMAGE LIABILITY is                             (b) Claim or “suit” by or on behalf of a gov-
deleted and replaced by the following:                                  ernmental authority because of testing
                                                                        for, monitoring, cleaning up, removing,
   (2) Any loss, cost or expense arising out of any:
                                                                        containing, treating, detoxifying or neu-
       (a) Request, demand, order or statutory or                       tralizing, or in any way responding to, or
           regulatory requirement that any insured                      assessing the effects of “pollutants”.
           or others test for, monitor, clean up, re-




CG D2 55 11 03                 Copyright, The Travelers Indemnity Company, 2003                       Page 1 of 1



                                                                                              Exhibit 1, Page 192
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 192 of 279 Page ID
                                    #:849
                                                                            COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           AMENDATORY ENDORSEMENT – PRODUCTS-
              COMPLETED OPERATIONS HAZARD
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
PROVISIONS
The definition of “products-completed operations hazard” Section V – Definitions is amended by deleting item
16.b. (3) and replacing it with:
   (3) Products or operations for which the classification, listed in the Declarations, in a policy schedule or in our
       manual of rules, states that the products-completed operations are subject to the General Aggregate
       Limit.




CG D3 09 11 03                  Copyright, The Travelers Indemnity Company, 2003                        Page 1 of 1
                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.



                                                                                                 Exhibit 1, Page 193
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 193 of 279 Page ID
                                      #:850
                                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       AMENDMENT OF COVERAGE B – PERSONAL AND
             ADVERTISING INJURY LIABILITY
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS
A. AMENDMENT OF DEFINITION OF PERSONAL                                          Paragraph 2. of SUPPLEMENTARY PAY-
   AND ADVERTISING INJURY                                                       MENTS – COVERAGES A AND B:
   The following replaces the definition of "personal                           Notwithstanding the provisions of Paragraph
   and advertising injury" in the DEFINITIONS Sec-                              2.b.(2) of Section I – Coverage A – Bodily In-
   tion:                                                                        jury And Property Damage Liability or Para-
   "Personal and advertising injury" means "personal                            graph 2.e. of Section I – Coverage B – Per-
   injury" or "advertising injury".                                             sonal and Advertising Injury Liability, such
                                                                                payments will not be deemed to be damages
B. AMENDMENT OF CONTRACTUAL LIABILITY                                           because of "bodily injury", "property damage"
   EXCLUSION – EXCEPTION FOR DAMAGES                                            or "personal injury", and will not reduce the
   BECAUSE OF PERSONAL INJURY ASSUMED                                           limits of insurance.
   BY NAMED INSURED IN AN INSURED CON-
                                                                           3. The following replaces the first paragraph of
   TRACT
                                                                              Paragraph f. of the definition of "insured con-
   1. The following is added to Exclusion e., Con-                            tract" in the DEFINITIONS Section:
      tractual Liability, in Paragraph 2. of SEC-
                                                                                f.   That part of any other contract or agree-
      TION I – COVERAGES – COVERAGE B                                                ment pertaining to your business (includ-
      PERSONAL AND ADVERTISING INJURY                                                ing an indemnification of a municipality in
      LIABILITY:                                                                     connection with work performed for a mu-
       This exclusion also does not apply to liability                               nicipality) under which you assume the
       for damages because of "personal injury" as-                                  tort liability of another party to pay for
       sumed by you in a contract or agreement that                                  "bodily injury", "property damage" or "per-
       is an "insured contract", provided that the                                   sonal injury" to a third party or organiza-
       "personal injury" is caused by an offense                                     tion. Tort liability means a liability that
       committed subsequent to the execution of the                                  would be imposed by law in the absence
       contract or agreement. Solely for the pur-                                    of any contract or agreement.
       poses of liability assumed by you in an "in-                   C. ADDITION OF ACCESS OR DISCLOSURE OF
       sured contract", reasonable attorney fees and                     CONFIDENTIAL OR PERSONAL INFORMA-
       necessary litigation expenses incurred by or
                                                                         TION EXCLUSION
       for a party other than an insured will be
       deemed to be damages because of "personal                           The following exclusion is added to Paragraph 2.,
       injury", provided that:                                             Exclusions, of SECTION I – COVERAGES –
       (1) Liability to such party for, or for the cost                    COVERAGE B PERSONAL AND ADVERTISING
           of, that party's defense has also been as-                      INJURY LIABILITY:
           sumed by you in the same "insured con-                          Access Or Disclosure Of Confidential Or Per-
           tract"; and                                                     sonal Information
       (2) Such attorney fees and litigation ex-                           "Personal injury" or "advertising injury" arising out
           penses are for defense of that party                            of any access to or disclosure of any person's or
           against a civ-il or alternative dispute reso-                   organization's confidential or personal informa-
           lution pro-ceeding in which damages to                          tion.
           which this insurance applies are alleged.
                                                                      D. AMENDMENT OF OTHER EXCLUSIONS
   2. The following replaces the third sentence of
                                                                           1. The following replaces Exclusion b., Material


CG D4 71 01 15                    © 2015 The Travelers Indemnity Company. All rights reserved.                             Page 1 of 4
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                Exhibit 1, Page 194
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 194 of 279 Page ID
                                    #:851
COMMERCIAL GENERAL LIABILITY


       Published With Knowledge Of Falsity, in                               5. The following replaces Exclusion h., Wrong
       Paragraph 2. of SECTION I – COVERAGES                                    Description Of Prices, in Paragraph 2. of
       – COVERAGE B PERSONAL AND ADVER-                                         SECTION I – COVERAGES – COVERAGE
       TISING INJURY LIABILITY:                                                 B PERSONAL AND ADVERTISING INJURY
       b. Material Published With Knowledge Of                                  LIABILITY:
          Falsity                                                                 h. Wrong Description Of Prices
              "Personal injury" or "advertising injury"                                 "Advertising injury" arising out of the
              arising out of oral or written publication,                               wrong description of the price of goods,
              including publication by electronic means,                                products or services stated in your "ad-
              of material, if done by or at the direction                               vertisement".
              of the insured with knowledge of its fal-                      6. The following replaces Exclusion i., Infringe-
              sity.
                                                                                ment Of Copyright, Patent, Trademark, Or
   2. The following replaces Exclusion c., Material                             Trade Secret, in Paragraph 2. of SECTION I
      Published Prior To Policy Period, in Para-                                – COVERAGES – COVERAGE B PERSON-
      graph 2. of SECTION I – COVERAGES –                                       AL AND ADVERTISING INJURY LIABILITY:
      COVERAGE B PERSONAL AND ADVER-
                                                                                  i.    Intellectual Property
      TISING INJURY LIABILITY:
                                                                                       "Personal injury" or "advertising injury"
       c. Material Published Or Used Prior To                                          arising out of any actual or alleged in-
          Policy Period                                                                fringement or violation of any of the fol-
              (1) "Personal injury" or "advertising in-                                lowing rights or laws, or any other "per-
                  jury" arising out of oral or written pub-                            sonal injury" or "advertising injury" alleged
                  lication, including publication by elec-                             in any claim or "suit" that also alleges any
                  tronic means, of material whose first                                such infringement or violation:
                  publication took place before the be-                                (1) Copyright;
                  ginning of the policy period; or
                                                                                       (2) Patent;
              (2) "Advertising injury" arising out of in-
                  fringement of copyright, "title" or "slo-                            (3) Trade dress;
                  gan" in your "advertisement" whose                                   (4) Trade name;
                  first infringement in your "advertise-
                  ment" was committed before the be-                                   (5) Trademark;
                  ginning of the policy period.                                        (6) Trade secret; or
   3. The following replaces Exclusion f., Breach                                      (7) Other intellectual property rights or
      Of Contract, in Paragraph 2. of SECTION I –                                          laws.
      COVERAGES – COVERAGE B PERSONAL                                                  This exclusion does not apply to:
      AND ADVERTISING INJURY LIABILITY:
                                                                                       (1) "Advertising injury" arising out of any
       f.     Breach Of Contract                                                           actual or alleged infringement or vio-
              "Advertising injury" arising out of a breach                                 lation of another's copyright, "title" or
              of contract.                                                                 "slogan" in your "advertisement"; or
   4. The following replaces Exclusion g., Quality                                     (2) Any other "personal injury" or "adver-
      Or Performance of Goods – Failure To                                                 tising injury" alleged in any claim or
      Conform To Statements, in Paragraph 2. of                                            "suit" that also alleges any such in-
      SECTION I – COVERAGES – COVERAGE                                                     fringement or violation of another's
                                                                                           copyright, "title" or "slogan" in your
      B PERSONAL AND ADVERTISING INJURY
                                                                                           "advertisement".
      LIABILITY:
                                                                             7. The following replaces Exclusion j., Insureds
       g. Quality Or Performance Of Goods –
                                                                                In Media And Internet Type Businesses, in
          Failure To Conform To Statements
                                                                                Paragraph 2. of SECTION I – COVERAGES
              "Advertising injury" arising out of the fail-                     – COVERAGE B PERSONAL AND ADVER-
              ure of goods, products or services to con-                        TISING INJURY LIABILITY:
              form with any statement of quality or per-
              formance made in your "advertisement".                              j.   Insureds In Media And Internet Type
                                                                                       Businesses


Page 2 of 4                         © 2015 The Travelers Indemnity Company. All rights reserved.                     CG D4 71 01 15
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                  Exhibit 1, Page 195
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 195 of 279 Page ID
                                     #:852
                                                                                        COMMERCIAL GENERAL LIABILITY


           "Personal injury" or "advertising injury"                       "personal injury" and "advertising injury" sus-
           arising out of an offense committed by an                       tained by any one person or organization.
           insured whose business is:                                 G. ADDITIONAL DEFINITIONS
           (1) Advertising, "broadcasting" or pub-                         The following is added to the DEFINITIONS Sec-
               lishing;                                                    tion:
           (2) Designing or determining content of                         "Advertising injury":
               web-sites for others; or
                                                                           a. Means injury, other than "personal injury",
           (3) An Internet search, access, content                            caused by one or more of the following of-
               or service provider.                                           fenses:
           This exclusion does not apply to Para-                               (1) Oral or written publication, including publi-
           graphs a.(1), (2) and (3) of the definition                              cation by electronic means, of material in
           of "personal injury".                                                    your "advertisement" that slanders or li-
           For the purposes of this exclusion:                                      bels a person or organization or dispar-
           (1) Creating and producing correspond-                                   ages a person's or organization's goods,
               ence written in the conduct of your                                  products or services, provided that the
                                                                                    claim is made or the "suit" is brought by a
               business, bulletins, financial or annu-
               al reports, or newsletters about your                                person or organization that claims to
               goods, products or services will not                                 have been slandered or libeled, or that
               be considered the business of pub-                                   claims to have had its goods, products or
               lishing; and                                                         services disparaged;

           (2) The placing of frames, borders or                                (2) Oral or written publication, including publi-
               links, or advertising, for you or others                             cation by electronic means, of material in
               anywhere on the Internet will not, by                                your "advertisement" that:
               itself, be considered the business of                                 (a) Appropriates a person's name, voice,
               advertising, "broadcasting" or pub-                                       photograph or likeness; or
               lishing.                                                              (b) Unreasonably places a person in a
   8. The following replaces Paragraph (2) of Ex-                                        false light; or
      clusion n., Pollution-Related, in Paragraph                               (3) Infringement of copyright, "title" or "slo-
      2. of SECTION I – COVERAGES – COVER-                                          gan" in your "advertisement", provided
      AGE B PERSONAL AND ADVERTISING IN-                                            that the claim is made or the "suit" is
      JURY LIABILITY:                                                               brought by a person or organization that
       (2) Claim or suit by or on behalf of a govern-                               claims ownership of such copyright, "title"
           mental authority because of testing for,                                 or "slogan".
           monitoring, cleaning up, removing, con-                         b. Includes "bodily injury" caused by one or
           taining, treating, detoxifying or neutraliz-                       more of the offenses described in Paragraph
           ing, or in any way responding to, or as-                           a. above.
           sessing the effects of, "pollutants".
                                                                           "Broadcasting" means transmitting any audio or
E. AMENDMENT OF WHO IS AN INSURED                                          visual material for any purpose:
   The following replaces the introductory phrase of                       a. By radio or television; or
   Paragraph 2.a.(1) of SECTION II – WHO IS AN
                                                                           b. In, by or with any other electronic means of
   INSURED:
                                                                              communication, such as the Internet, if that
   (1) "Bodily injury" or "personal injury":                                  material is part of:
F. AMENDMENT OF LIMITS OF INSURANCE                                             (1) Radio or television programming being
   The following replaces Paragraph 4. of SECTION                                   transmitted;
   III – LIMITS OF INSURANCE:                                                   (2) Other entertainment, educational, instruc-
   Subject to 2. above, the Personal and Advertising                                tional, music or news programming being
                                                                                    transmitted; or
   Injury Limit is the most we will pay under Cover-
   age B for the sum of all damages because of all                              (3) Advertising transmitted with any of such
                                                                                    programming.
                                                                           "Personal injury":


CG D4 71 01 15                    © 2015 The Travelers Indemnity Company. All rights reserved.                             Page 3 of 4
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                Exhibit 1, Page 196
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 196 of 279 Page ID
                                     #:853
   COMMERCIAL GENERAL LIABILITY


       a. Means injury, other than "advertising injury",                                    or
          caused by one or more of the following of-                                   (5) Oral or written publication, including publi-
          fenses:                                                                          cation by electronic means, of material
              (1) False arrest, detention or imprisonment;                                 that:
              (2) Malicious prosecution;                                                    (a) Appropriates a person's name, voice,
                                                                                                photograph or likeness; or
              (3) The wrongful eviction from, wrongful en-
                  try into, or invasion of the right of private                             (b) Unreasonably places a person in a
                  occupancy of a room, dwelling or prem-                                        false light.
                  ises that a person occupies, provided that                      b. Includes "bodily injury" caused by one or
                  the wrongful eviction, wrongful entry or in-                       more of the offenses described in Paragraph
                  vasion of the right of private occupancy is                        a. above.
                  committed by or on behalf of the owner,                         "Slogan":
                  landlord or lessor of that room, dwelling
                  or premises;                                                    a. Means a phrase that others use for the pur-
                                                                                     pose of attracting attention in their advertis-
              (4) Oral or written publication, including publi-                      ing.
                  cation by electronic means, of material
                                                                                  b. Does not include a phrase used as, or in, the
                  that slanders or libels a person or organi-
                                                                                     name of:
                  zation or disparages a person's or organi-
                  zation's goods, products or services, pro-                           (1) Any person or organization, other than
                  vided that the claim is made or the "suit"                               you; or
                  is brought by a person or organization                               (2) Any business, or any of the premises,
                  that claims to have been slandered or li-                                goods, products, services or work, of any
                  beled, or that claims to have had its                                    person or organization, other than you.
                  goods, products or services disparaged;                         "Title" means a name of a literary or artistic work.




Page 4 of 4                              © 2015 The Travelers Indemnity Company. All rights reserved.                       CG D4 71 01 15
                               Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                       Exhibit 1, Page 197
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 197 of 279 Page ID
                                    #:854
                                                                          COMMERCIAL GENERAL LIABILITY


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           OTHER INSURANCE – ADDITIONAL INSUREDS
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
PROVISIONS                                                   b. The "personal injury" or "advertising injury" for
COMMERCIAL GENERAL LIABILITY CONDITIONS                           which coverage is sought arises out of an of-
(Section IV), Paragraph 4. (Other Insurance), is                  fense committed
amended as follows:                                          subsequent to the signing and execution of that
1. The following is added to Paragraph a. Primary            contract or agreement by you.
   Insurance:                                             2. The first Subparagraph (2) of Paragraph b. Ex-
   However, if you specifically agree in a written con-      cess Insurance regarding any other primary in-
   tract or written agreement that the insurance pro-        surance available to you is deleted.
   vided to an additional insured under this              3. The following is added to Paragraph b. Excess
   Coverage Part must apply on a primary basis, or           Insurance, as an additional subparagraph under
   a primary and non-contributory basis, this insur-         Subparagraph (1):
   ance is primary to other insurance that is avail-         That is available to the insured when the insured
   able to such additional insured which covers such         is added as an additional insured under any other
   additional insured as a named insured, and we             policy, including any umbrella or excess policy.
   will not share with that other insurance, provided
   that:
   a. The "bodily injury" or "property damage" for
        which coverage is sought occurs; and




CG D0 37 04 05       Copyright 2005 The St. Paul Travelers Companies, Inc. All rights reserved.     Page 1 of 1



                                                                                             Exhibit 1, Page 198
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 198 of 279 Page ID
                                    #:855
                                                                           COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   XTEND ENDORSEMENT
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
GENERAL DESCRIPTION OF COVERAGE – This endorsement broadens coverage. The following listing is a
general coverage description only. Limitations and exclusions may apply to these coverages. Read all the PRO-
VISIONS of this endorsement carefully to determine rights, duties, and what is and is not covered.

A. Broadened Named Insured                                 I.    Injury to Co-Employees and Co-Volunteer
B. Damage To Premises Rented To You Extension                    Workers
    • Perils of fire, explosion, lightning, smoke, water   J.    Aircraft Chartered with Crew
    • Limit increased to $300,000                          K. Non-Owned Watercraft – Increased
                                                              from 25 feet to 50 feet
C. Blanket Waiver of Subrogation
                                                           L.    Increased Supplementary Payments
D. Blanket Additional Insured– Managers or
   Lessors of Premises                                           • Cost for bail bonds increased to $2,500
E. Blanket Additional Insured – Lessor of                        • Loss of earnings increased to $500 per day
   leased Equipment                                        M. Knowledge and Notice of Occurrence
F. Incidental Medical Malpractice                             or Offense
G. Personal Injury – Assumed by Contract                   N.    Unintentional Omission
H. Extension of Coverage – Bodily Injury                   O. Reasonable Force – Bodily Injury or
                                                              Property Damage

PROVISIONS                                                 B. DAMAGE TO PREMISES RENTED TO YOU
A. BROADENED NAMED INSURED                                    EXTENSION
   1. The Named Insured in Item 1. of the Declara-              1. The last paragraph of COVERAGE A. BOD-
      tions is as follows:                                         ILY INJURY AND PROPERTY DAMAGE LI-
      The person or organization named in Item 1.                  ABILITY (Section I – Coverages) is deleted
      of the Declarations and any organization,                    and replaced by the following:
      other than a partnership or joint venture, over               Exclusions c. through n. do not apply to dam-
      which you maintain ownership or majority in-                  age to premises while rented to you, or tem-
      terest on the effective date of the policy.                   porarily occupied by you with permission of
      However, coverage for any such organization                   the owner, caused by:
      will cease as of the date during the policy pe-
                                                                    a. Fire;
      riod that you no longer maintain ownership of,
      or majority interest in, such organization.                   b. Explosion;
   2. WHO IS AN INSURED (Section II) Item 4.a.                      c. Lightning;
      is deleted and replaced by the following:                     d. Smoke resulting from such fire, explosion,
      a. Coverage under this provision is afforded                     or lightning; or
           only until the 180th day after you acquire               e. Water.
           or form the organization or the end of the
           policy period, whichever is earlier, unless              A separate limit of insurance applies to this
           reported in writing to us within 180 days.               coverage as described in LIMITS OF INSUR-
                                                                    ANCE (Section III).
   3. This Provision A. does not apply to any per-
      son or organization for which coverage is ex-             2. This insurance does not apply to damage to
      cluded by endorsement.                                       premises while rented to you, or temporarily



CG D1 86 11 03                   Copyright, The Travelers Indemnity Company, 2003                      Page 1 of 5



                                                                                                Exhibit 1, Page 199
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 199 of 279 Page ID
                                    #:856
COMMERCIAL GENERAL LIABILITY


       occupied by you with permission of the                   COVERAGE A. BODILY INJURY AND
       owner, caused by:                                        PROPERTY DAMAGE LIABILITY (Section I –
       a. Rupture, bursting, or operation of pres-              Coverages) is excluded by endorsement.
          sure relief devices;                            C. BLANKET WAIVER OFSUBROGATION
       b. Rupture or bursting due to expansion or           We waive any right of recovery we may have
          swelling of the contents of any building or       against any person or organization because of
          structure, caused by or resulting from wa-        payments we make for injury or damage arising
          ter;                                              out of premises owned or occupied by or rented
       c. Explosion of steam boilers, steam pipes,          or loaned to you; ongoing operations performed
          steam engines, or steam turbines.                 by you or on your behalf, done under a contract
                                                            with that person or organization; "your work"; or
   3. Part 6. of LIMITS OF INSURANCE (Section               "your products". We waive this right where you
      III) is deleted and replaced by the following:        have agreed to do so as part of a written contract,
       Subject to 5. above, the Damage To Prem-             executed by you prior to loss.
       ises Rented To You Limit is the most we will       D. BLANKET ADDITIONAL INSURED – MANAG-
       pay under COVERAGE A. for damages be-                 ERS OR LESSORS OF PREMISES
       cause of "property damage" to any one prem-
       ises while rented to you, or temporarily occu-       WHO IS AN INSURED (Section II) is amended to
       pied by you with permission of the owner,            include as an insured any person or organization
       caused by fire, explosion, lightning, smoke          (referred to below as "additional insured") with
       resulting from such fire, explosion, or light-       whom you have agreed in a written contract, exe-
       ning, or water. The Damage To Premises               cuted prior to loss, to name as an additional in-
       Rented To You Limit will apply to all damage         sured, but only with respect to liability arising out
       proximately caused by the same "occur-               of the ownership, maintenance or use of that part
       rence", whether such damage results from             of any premises leased to you, subject to the fol-
       fire, explosion, lightning, smoke resulting from     lowing provisions:
       such fire, explosion, or lightning, or water, or     1. Limits of Insurance. The limits of insurance
       any combination of any of these.                        afforded to the additional insured shall be the
       The Damage To Premises Rented To You                    limits which you agreed to provide, or the lim-
       Limit will be the higher of:                            its shown on the Declarations, whichever is
                                                               less.
       a. $300,000; or
                                                            2. The insurance afforded to the additional in-
       b. The amount shown on the Declarations                 sured does not apply to:
          for Damage To Premises Rented To You
          Limit.                                                a. Any "occurrence" that takes place after
                                                                   you cease to be a tenant in that premises;
   4. Under DEFINITIONS (Section V), Paragraph
      a. of the definition of "insured contract" is             b. Any premises for which coverage is ex-
      amended so that it does not include that por-                cluded by endorsement; or
      tion of the contract for a lease of premises              c. Structural alterations, new construction or
      that indemnifies any person or organization                  demolition operations performed by or on
      for damage to premises while rented to you,                  behalf of such additional insured.
      or temporarily occupied by you with permis-           3. The insurance afforded to the additional in-
      sion of the owner, caused by:                            sured is excess over any valid and collectible
       a. Fire;                                                insurance available to such additional in-
       b. Explosion;                                           sured, unless you have agreed in a written
                                                               contract for this insurance to apply on a pri-
       c. Lightning;                                           mary or contributory basis.
       d. Smoke resulting from such fire, explosion,
                                                          E. BLANKET ADDITIONAL INSURED – LESSOR
          or lightning; or
                                                             OF LEASED EQUIPMENT
       e. Water.
                                                            WHO IS AN INSURED (Section II) is amended to
   5. This Provision B. does not apply if coverage          include as an insured any person or organization
      for Damage To Premises Rented To You of               (referred to below as "additional insured") with


Page 2 of 5                    Copyright, The Travelers Indemnity Company, 2003                CG D1 86 11 03



                                                                                            Exhibit 1, Page 200
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 200 of 279 Page ID
                                    #:857
                                                                          COMMERCIAL GENERAL LIABILITY


   whom you have agreed in a written contract, exe-                   for which no remuneration is demanded
   cuted prior to loss, to name as an additional in-                  or received.
   sured, but only with respect to their liability arising     3. Paragraph 2.a.(1)(d) of WHO IS AN IN-
   out of the maintenance, operation or use by you                SURED (Section II) does not apply to any
   of equipment leased to you by such additional in-              registered nurse, licensed practical nurse,
   sured, subject to the following provisions:                    emergency medical technician or paramedic
   1. Limits of Insurance. The limits of insurance                employed by you, but only while performing
      afforded to the additional insured shall be the             the services described in paragraph 2. above
      limits which you agreed to provide, or the lim-             and while acting within the scope of their em-
      its shown on the Declarations, whichever is                 ployment by you. Any "employees" rendering
      less.                                                       "Good Samaritan services" will be deemed to
   2. The insurance afforded to the additional in-                be acting within the scope of their employ-
      sured does not apply to:                                    ment by you.
                                                               4. The following exclusion is added to paragraph
       a. Any "occurrence" that takes place after
                                                                  2. Exclusions of COVERAGE A. – BODILY
          the equipment lease expires; or
                                                                  INJURY AND PROPERTY DAMAGE LIABIL-
       b. "Bodily injury" or "property damage" aris-              ITY (Section I – Coverages):
          ing out of the sole negligence of such ad-
                                                                  (This insurance does not apply to:) Liability
          ditional insured.
                                                                  arising out of the willful violation of a penal
   3. The insurance afforded to the additional in-                statute or ordinance relating to the sale of
      sured is excess over any valid and collectible              pharmaceuticals by or with the knowledge or
      insurance available to such additional in-                  consent of the insured.
      sured, unless you have agreed in a written
                                                               5. For the purposes of determining the applica-
      contract for this insurance to apply on a pri-
                                                                  ble limits of insurance, any act or omission,
      mary or contributory basis.
                                                                  together with all related acts or omissions in
F. INCIDENTAL MEDICAL MALPRACTICE                                 the furnishing of the services described in
   1. The definition of "bodily injury" in DEFINI-                paragraph 2. above to any one person, will be
      TIONS (Section V) is amended to include "In-                considered one "occurrence".
      cidental Medical Malpractice Injury".                    6. This Provision F. does not apply if you are in
   2. The following definition is added to DEFINI-                the business or occupation of providing any of
      TIONS (Section V):                                          the services described in paragraph 2. above.
       "Incidental medical malpractice injury" means           7. The insurance provided by this Provision F.
       bodily injury, mental anguish, sickness or dis-            shall be excess over any other valid and col-
       ease sustained by a person, including death                lectible insurance available to the insured,
       resulting from any of these at any time, aris-             whether primary, excess, contingent or on
       ing out of the rendering of, or failure to ren-            any other basis, except for insurance pur-
       der, the following services:                               chased specifically by you to be excess of
                                                                  this policy.
       a. Medical, surgical, dental, laboratory, x-ray
          or nursing service or treatment, advice or         G. PERSONAL INJURY – ASSUMED BY CON-
          instruction, or the related furnishing of             TRACT
          food or beverages;                                   1. The Contractual Liability Exclusion in Part
       b. The furnishing or dispensing of drugs or                2., Exclusions of COVERAGE B. PER-
          medical, dental, or surgical supplies or                SONAL AND ADVERTISING INJURY LIABIL-
          appliances; or                                          ITY (Section I – Coverages) is deleted and
                                                                  replaced by the following:
       c. First aid.
                                                                  (This insurance does not apply to:)
       d. "Good Samaritan services". As used in
                                                                  Contractual Liability
          this Provision F., "Good Samaritan ser-
          vices" are those medical services ren-                  "Advertising injury" for which the insured has
          dered or provided in an emergency and                   assumed liability in a contract or agreement.
                                                                  This exclusion does not apply to liability for



CG D1 86 11 03                   Copyright, The Travelers Indemnity Company, 2003                   Page 3 of 5



                                                                                            Exhibit 1, Page 201
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 201 of 279 Page ID
                                    #:858
COMMERCIAL GENERAL LIABILITY


         damages that the insured would have in the           3. Subparagraphs 2.a.(1)(a), (b) and (c) and
         absence of the contract of agreement.                   3.a. of WHO IS AN INSURED (Section II) do
     2. Subparagraph f. of the definition of "insured            not apply to "bodily injury" for which insurance
        contract" (DEFINITIONS – Section V) is de-               is provided by paragraph 1. or 2. above.
        leted and replaced by the following:                J. AIRCRAFT CHARTERED WITH CREW
         f.   That part of any other contract or agree-       1. The following is added to the exceptions con-
              ment pertaining to your business (includ-          tained in the Aircraft, Auto Or Watercraft
              ing an indemnification of a municipality in        Exclusion in Part 2., Exclusions of COVER-
              connection with work performed for a               AGE A. BODILY INJURY AND PROPERTY
              municipality) under which you assume the           DAMAGE LIABILITY (Section I – Coverages):
              tort liability of another party to pay for          (This exclusion does not apply to:) Aircraft
              "bodily injury," "property damage" or "per-         chartered with crew to any insured.
              sonal injury" to a third party or organiza-
              tion. Tort liability means a liability that     2. This Provision J. does not apply if the char-
              would be imposed by law in the absence             tered aircraft is owned by any insured.
              of any contract or agreement.                   3. The insurance provided by this Provision J.
     3. This Provision G. does not apply if COVER-               shall be excess over any other valid and col-
        AGE B. PERSONAL AND ADVERTISING IN-                      lectible insurance available to the insured,
        JURY LIABILITY is excluded by endorse-                   whether primary, excess, contingent or on
        ment.                                                    any other basis, except for insurance pur-
                                                                 chased specifically by you to be excess of
H. EXTENSION OF COVERAGE – BODILY IN-                            this policy.
   JURY
                                                            K. NON-OWNED WATERCRAFT
     The definition of "bodily injury" (DEFINITIONS –
     Section V) is deleted and replaced by the follow-        1. The exception contained in Subparagraph (2)
     ing:                                                        of the Aircraft, Auto Or Watercraft Exclu-
                                                                 sion in Part 2., Exclusions of COVERAGE A.
     "Bodily injury" means bodily injury, mental an-             BODILY INJURY AND PROPERTY DAMAGE
     guish, mental injury, shock, fright, disability, hu-        LIABILITY (Section I – Coverages) is deleted
     miliation, sickness or disease sustained by a per-          and replaced by the following:
     son, including death resulting from any of these at
     any time.                                                    (2) A watercraft you do not own that is:
I.   INJURY TO CO-EMPLOYEES                 AND     CO-               (a) Fifty feet long or less; and
     VOLUNTEER WORKERS                                                (b) Not being used to carry persons or
     1. Your "employees" are insureds with respect                        property for a charge;
        to "bodily injury" to a co-"employee" in the          2. This Provision K. applies to any person who,
        course of the co-"employee's" employment by              with your expressed or implied consent, either
        you, or to your "volunteer workers" while per-           uses or is responsible for the use of a water-
        forming duties related to the conduct of your            craft.
        business, provided that this coverage for your        3. The insurance provided by this Provision K.
        "employees" does not apply to acts outside               shall be excess over any other valid and col-
        the scope of their employment by you or while            lectible insurance available to the insured,
        performing duties unrelated to the conduct of            whether primary, excess, contingent or on
        your business.                                           any other basis, except for insurance pur-
     2. Your "volunteer workers" are insureds with               chased specifically by you to be excess of
        respect to "bodily injury" to a co-"volunteer            this policy.
        worker" while performing duties related to the      L. INCREASED SUPPLEMENTARY PAYMENTS
        conduct of your business, or to your "employ-
        ees" in the course of the "employee's" em-            Parts b. and d. of SUPPLEMENTARY PAY-
        ployment by you, provided that this coverage          MENTS – COVERAGES A AND B (Section I –
        for your "volunteer workers" does not apply           Coverages) are amended as follows:
        while performing duties unrelated to the con-         1. In Part b. the amount we will pay for the cost
        duct of your business.                                   of bail bonds is increased to $2500.


Page 4 of 5                       Copyright, The Travelers Indemnity Company, 2003               CG D1 86 11 03



                                                                                             Exhibit 1, Page 202
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 202 of 279 Page ID
                                    #:859
                                                                       COMMERCIAL GENERAL LIABILITY


   2. In Part d. the amount we will pay for loss of            which you are required to notify us in writing
      earnings is increased to $500 a day.                     of the abrupt commencement of a discharge,
M. KNOWLEDGE AND NOTICE               OF   OCCUR-              release or escape of "pollutants" which
   RENCE OR OFFENSE                                            causes "bodily injury" or "property damage"
                                                               which may otherwise be covered under this
   1. The following is added to COMMERCIAL                     policy.
      GENERAL LIABILITY CONDITIONS (Section
      IV), paragraph 2. (Duties In The Event of Oc-     N. UNINTENTIONAL OMISSION
      currence, Offense, Claim or Suit):                   The following is added to COMMERCIAL GEN-
       Notice of an "occurrence" or of an offense          ERAL LIABILITY CONDITIONS (Section IV),
       which may result in a claim under this insur-       paragraph 6. (Representations):
       ance shall be given as soon as practicable af-      The unintentional omission of, or unintentional
       ter knowledge of the "occurrence" or offense        error in, any information provided by you shall not
       has been reported to any insured listed under       prejudice your rights under this insurance. How-
       Paragraph 1. of Section II – Who Is An In-          ever, this Provision N. does not affect our right to
       sured or an "employee" (such as an insur-           collect additional premium or to exercise our right
       ance, loss control or risk manager or adminis-      of cancellation or nonrenewal in accordance with
       trator) designated by you to give such notice.      applicable state insurance laws, codes or regula-
       Knowledge by other "employee(s)" of an "oc-         tions.
       currence" or of an offense does not imply that   O. REASONABLE FORCE – BODILY INJURY OR
       you also have such knowledge.                       PROPERTY DAMAGE
   2. Notice shall be deemed prompt if given in            The Expected Or Intended Injury Exclusion in
      good faith as soon as practicable to your            Part 2., Exclusions of COVERAGE A. BODILY
      workers’ compensation insurer. This applies          INJURY AND PROPERTY DAMAGE LIABILITY
      only if you subsequently give notice to us as        (Section I – Coverages) is deleted and replaced
      soon as practicable after any insured listed         by the following:
      under Paragraph 1. of Section II – Who Is An         (This insurance does not apply to:)
      Insured or an "employee" (such as an insur-
      ance, loss control or risk manager or adminis-       Expected or Intended Injury or Damage
      trator) designated by you to give such notice        "Bodily injury" or "property damage" expected or
      discovers that the "occurrence", offense or          intended from the standpoint of the insured. This
      claim may involve this policy.                       exclusion does not apply to "bodily injury" or
   3. However, this Provision M. does not apply as         "property damage" resulting from the use of rea-
      respects the specific number of days within          sonable force to protect persons or property.




CG D1 86 11 03                 Copyright, The Travelers Indemnity Company, 2003                   Page 5 of 5



                                                                                          Exhibit 1, Page 203
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 203 of 279 Page ID
                                    #:860
                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     AMENDMENT – NON CUMULATION OF EACH
        OCCURRENCE LIMIT OF LIABILITY and
  NON CUMULATION OF PERSONAL and ADVERTISING
                  INJURY LIMIT
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

1. Paragraph 5 of SECTION III – LIMITS OF INSUR-          2. Paragraph 4 of SECTION III – LIMITS OF INSUR-
   ANCE, is amended to include the following:                ANCE, is amended to include the following:
   Non cumulation of Each Occurrence Limit - If one          Non cumulation of Personal and Advertising Limit
   "occurrence" causes "bodily injury" and/or "prop-         – If "personal injury" and/or "advertising injury" is
   erty damage" during the policy period and during          sustained by any one person or organization dur-
   the policy period of one or more prior and/or future      ing the policy period and during the policy period
   policies that include a commercial general liability      of one or more prior and/or future policies that
   coverage part for the insured issued by us or any         include a commercial general liability coverage
   affiliated insurance company, the amount we will          part for the insured issued by us or any affiliated
   pay is limited. This policy’s Each Occurrence Limit       insurance company, the amount we will pay is
   will be reduced by the amount of each payment             limited. This policy’s Personal Injury and Advertis-
   made by us and any affiliated insurance company           ing Injury Limit will be reduced by the amount of
   under the other policies because of such "occur-          each payment made by us and any affiliated in-
   rence".                                                   surance company under the other policies be-
                                                             cause of such "personal injury" and/or "advertising
                                                             injury".




CG D2 03 12 97                  Copyright, Travelers Indemnity Company, 1997                         Page 1 of 1



                                                                                            Exhibit 1, Page 204
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 204 of 279 Page ID
                                    #:861
                                                                           COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         PRODUCTS/COMPLETED OPERATIONS HAZARD
                  REDEFINED – CHANGES
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
With respect to "bodily injury" or "property damage"       Paragraph a. of the definition of "Products-completed
arising out of "your products" manufactured, sold,         operations hazard" in the DEFINITIONS Section is
handled or distributed:                                    replaced by the following:
1. On, from or in connection with the use of any               "Products-completed operations hazard":
   premises described in the Declarations and used             a. Includes all "bodily injury" and "property dam-
   by the insured for the sale of food or beverages to             age" that arises out of "your products" if the
   be consumed on the premises, or                                 "bodily injury" or "property damage" occurs af-
2. In connection with the conduct of any operation,                ter you have relinquished possession of those
   when conducted by you or on your behalf,                        products.




CG M3 01 02 05              Copyright, The Travelers Indemnity Company, 2004                          Page 1 of 1
             Includes copyrighted material of Insurance Services Office, Inc., with its permission.



                                                                                             Exhibit 1, Page 205
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 205 of 279 Page ID
                                     #:862
                                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 AMENDMENT OF COVERAGE – POLLUTION – COOLING,
  DEHUMIDIFYING AND WATER HEATING EQUIPMENT
                  EXCEPTION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS
The following replaces Paragraph (1)(a)(i) of Exclusion f., Pollution, in Paragraph 2. of SECTION I – COVER-
AGES – COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY:

(i) "Bodily injury" if sustained within a building and caused by smoke, fumes, vapor or soot produced by or origi-
    nating from equipment that is used to heat, cool or dehumidify the building, or equipment that is used to heat
    water for personal use, by the building's occupants or their guests;




CG D4 13 04 08                                © 2008 The Travelers Companies, Inc.                                       Page 1 of 1
                      Includes the copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                  Exhibit 1, Page 206
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 206 of 279 Page ID
                                    #:863
                                                                           COMMERCIAL GENERAL LIABILITY
POLICY NUMBER: 680-4G700062-18-42                                          ISSUE DATE: 10/19/2018

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          HIRED AUTO AND NONOWNED AUTO LIABILITY
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE FORM

SCHEDULE
Insurance is provided only with respect to those coverages for which a specific premium charge is shown:

COVERAGE                                           ADDITIONAL PREMIUM
Hired Auto Liability                               $ INCLUDED
Nonowned Auto Liability                            $ INCLUDED
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

PROVISIONS                                                   C. WHO IS AN INSURED
A. COVERAGE                                                     Section II – Who Is An Insured is replaced by
   If a premium charge is shown in the SCHEDULE                 the following:
   above, the insurance provided under Section I –              Each of the following is an insured under this in-
   Coverage A – Bodily Injury And Property                      surance to the extent set forth below:
   Damage Liability applies to "bodily injury" and
                                                                1. You;
   "property damage" arising out of the maintenance
   or use of a "hired auto" or "nonowned auto".                 2. Anyone else including any partner or "execu-
   Maintenance or use of a "nonowned auto" in-                     tive officer" of yours while using with your
   cludes test driving in connection with an "auto                 permission a "hired auto" or a "nonowned
   business".                                                      auto" except:
B. EXCLUSIONS                                                       a. The owner or lessee (of whom you are a
   With respect to the insurance provided by this                      sublessee) of a "hired auto" or the owner
   endorsement:                                                        or lessee of a "nonowned auto" or any
                                                                       agent or "employee" of any such owner or
    1. The exclusions, under Section I – Coverage                      lessee;
       A – Bodily Injury And Property Damage
       Liability, other than exclusions a., b., d., e., f.          b. Your "employee" if the covered "auto" is
       and i. and the Nuclear Energy Liability Exclu-                  owned by that "employee" or a member
       sion (Broad Form) are deleted and replaced                      of his or her household;
       by the following:                                            c. Your "employee" if the covered "auto" is
        a. "Bodily injury" to:                                         leased, hired or rented by him or her or a
                                                                       member of his or her household under a
            (1) Any fellow "employee" of the insured                   lease or rental agreement for a period of
                arising out of and in the course of:                   180 days or more;
                 (a) Employment by the insured; or
                                                                    d. Any partner or "executive officer" with re-
                 (b) Performing duties related to the                  spect to any "auto" owned by such part-
                     conduct of the insured's busi-                    ner or officer or a member of his or her
                     ness.                                             household;
        b. "Property damage" to:                                    e. Any partner or "executive officer" with re-
            (1) Property owned or being transported                    spect to any "auto" leased or rented to
                by, or rented or loaned to the insured;                such partner or officer or a member of his
                or                                                     or her household under a lease or rental
                                                                       agreement for a period of 180 days or
            (2) Property in the care, custody or con-                  more;
                trol of the insured.

MP T1 25 11 03               Copyright, The Travelers Indemnity Company, 2003                         Page 1 of 2
             Includes copyrighted material of Insurance Services Office, Inc., with its permission.



                                                                                              Exhibit 1, Page 207
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 207 of 279 Page ID
                                    #:864
COMMERCIAL GENERAL LIABILITY


        f.    Any person while employed in or other-        E. ADDITIONAL DEFINITIONS
              wise engaged in duties in connection with         Section V – Definitions is amended by the addi-
              an "auto business", other than an "auto           tion of the following definitions:
              business" you operate;
                                                                1. "Auto Business" means the business or oc-
        g. Anyone other than your "employees",                     cupation of selling, repairing, servicing, stor-
           partners, a lessee or borrower or any of                ing or parking "autos".
           their "employees", while moving property
           to or from a "hired auto" or a "nonowned             2. "Hired auto" means any "auto" you lease,
           auto"; or                                               hire, rent or borrow. This does not include:
    3. Any other person or organization, but only                   a. Any "auto" you lease, hire or rent under a
       with respect to their liability because of acts                 lease or rental agreement for a period of
       or omissions of an insured under 1. or 2.                       180 days or more, or
       above.                                                       b. Any "auto" you lease, hire, rent or borrow
D. AMENDED DEFINITIONS                                                 from any of your "employees", partners,
   The Definition of "insured contract" of Section V –                 stockholders, or members of their house-
   Definitions is amended by the addition of the fol-                  holds.
   lowing exceptions to paragraph f.:                           3. "Nonowned auto" means any "autos" you do
    Paragraph f. does not include that part of any                 not own, lease, hire, rent or borrow that are
    contract or agreement:                                         being used in the course and scope of your
                                                                   business at the time of an "occurrence". This
    (4) That pertains to the loan, lease or rental of an           includes "autos" owned by your "employees"
        "auto" to you or any of your "employees", if               or partners or members of their households
        the "auto" is loaned, leased or rented with a              but only while being used in the course and
        driver; or                                                 scope of your business at the time of an "oc-
    (5) That holds a person or organization engaged                currence".
        in the business of transporting property by                 If you are a sole proprietor, "nonowned auto"
        "auto" for hire harmless for your use of a cov-             means any "autos" you do not own, lease,
        ered "auto" over a route or territory that per-             hire, rent or borrow that are being used in the
        son or organization is authorized to serve by               course and scope of your business or per-
        public authority.                                           sonal affairs at the time of an "occurrence".




Page 2 of 2                     Copyright, The Travelers Indemnity Company, 2003                     MP T1 25 11 03
                Includes copyrighted material of Insurance Services Office, Inc., with its permission.



                                                                                              Exhibit 1, Page 208
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 208 of 279 Page ID
                                    #:865
                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     AMENDMENT OF COVERAGE – PROPERTY DAMAGE
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
PROVISIONS                                                    to occur at the time of the "occurrence" that
The definition of "property damage" in SECTION V –            caused it.
DEFINITIONS is deleted in its entirety and replaced        "Property damage" does not include loss of or dam-
by the following:                                          age to "electronic media and records".
"Property damage" means:                                   As used in this definition, "electronic media and
a. Physical injury to tangible property, including all     records" means:
   resulting loss of use of that property. All such loss   a. Electronic data processing, recording or storage
   of use shall be deemed to occur at the time of the         media such as films, tapes, discs, drums or cells;
   physical injury that caused it; or                      b. Data stored on such media; or
b. Loss of use of tangible property that is not physi-     c. Programming records for electronic data process-
   cally injured. All such loss of use shall be deemed        ing or electronically controlled equipment.




CG D2 56 11 03                   Copyright, The Travelers Indemnity Company, 2003                    Page 1 of 1



                                                                                              Exhibit 1, Page 209
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 209 of 279 Page ID
                                    #:866
                                                                            COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
A. The following exclusion is added to Paragraph 2.,        B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily               Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                       sonal And Advertising Injury Liability:
   This insurance does not apply to:                            This insurance does not apply to:
    "Bodily injury" to:                                         "Personal injury" to:
    (1) A person arising out of any:                            (1) A person arising out of any:
        (a) Refusal to employ that person;                          (a) Refusal to employ that person;
        (b) Termination of that person's employment;                (b) Termination of that person's employment;
            or                                                          or
        (c) Employment-related practices, policies,                 (c) Employment-related practices, policies,
            acts or omissions, such as coercion, de-                    acts or omissions, such as coercion, de-
            motion, evaluation, reassignment, disci-                    motion, evaluation, reassignment, disci-
            pline, defamation, harassment, humilia-                     pline, defamation, harassment, humilia-
            tion or discrimination directed at that                     tion or discrimination directed at that
            person; or                                                  person; or
    (2) The spouse, child, parent, brother or sister of         (2) The spouse, child, parent, brother or sister of
        that person as a consequence of "bodily in-                 that person as a consequence of "personal
        jury" to that person at whom any of the em-                 injury" to that person at whom any of the em-
        ployment-related practices described in Para-               ployment-related practices described in Para-
        graphs (a), (b), or (c) above is directed.                  graphs (a), (b), or (c) above is directed.
    This exclusion applies:                                     This exclusion applies:
    (1) Whether the insured may be liable as an em-             (1) Whether the insured may be liable as an em-
        ployer or in any other capacity; and                        ployer or in any other capacity; and
    (2) To any obligation to share damages with or              (2) To any obligation to share damages with or
        repay someone else who must pay damages                     repay someone else who must pay damages
        because of the injury.                                      because of the injury.




CG D2 88 11 03                  Copyright, The Travelers Indemnity Company, 2003                        Page 1 of 1
                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.



                                                                                               Exhibit 1, Page 210
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 210 of 279 Page ID
                                    #:867
                                                                                           COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          EXCLUSION – UNSOLICITED COMMUNICATION
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
PROVISIONS                                                                  COVERAGE B PERSONAL AND ADVERTISING
1. The following exclusion is added to Paragraph 2.,                        INJURY LIABILITY:
   Exclusions, of SECTION I – COVERAGES –                                   Unsolicited Communication
   COVERAGE A BODILY INJURY AND PROP-                                       "Personal injury" or "advertising injury" arising out
   ERTY DAMAGE LIABILITY:                                                   of any actual or alleged violation of any law that
   Unsolicited Communication                                                restricts or prohibits the sending, transmitting or
   "Bodily injury" or "property damage" arising out of                      distributing of "unsolicited communication".
   any actual or alleged violation of any law that re-                3. The following is added to the DEFINITIONS Sec-
   stricts or prohibits the sending, transmitting or dis-                tion:
   tributing of "unsolicited communication".                                "Unsolicited communication" means any commu-
2. The following exclusion is added to Paragraph 2.,                        nication, in any form, that the recipient of such
   Exclusions, of SECTION I – COVERAGES –                                   communication did not specifically request to re-
                                                                            ceive.




CG D3 26 10 11                    © 2011 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 1
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                Exhibit 1, Page 211
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 211 of 279 Page ID
                                    #:868
                                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              MOBILE EQUIPMENT REDEFINED –
         EXCLUSION OF VEHICLES SUBJECT TO MOTOR
                      VEHICLE LAWS
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
PROVISIONS                                                                2. "Auto" means:
1. The following replaces Paragraph (5) of Exclusion                            a. A land motor vehicle, trailer or semitrailer
   g., Aircraft, Auto Or Watercraft, in Paragraph 2.                               designed for travel on public roads, in-
   of SECTION I – COVERAGES – COVERAGE A.                                          cluding any attached machinery or
   BODILY INJURY AND PROPERTY DAMAGE                                               equipment; or
   LIABILITY:                                                                   b. Any other land vehicle that is subject to a
   (5) "Bodily injury" or "property damage" arising                                compulsory or financial responsibility law,
       out of:                                                                     or other motor vehicle insurance law,
                                                                                   where it is licensed or principally garaged.
       (a) The operation of machinery or equipment
           that is attached to, or part of, a land vehi-                        However, "auto" does not include "mobile
           cle that would qualify as "mobile equip-                             equipment".
           ment" under the definition of "mobile
                                                                     3. The following is added as to the definition of "mo-
           equipment" if such land vehicle were not
           subject to a compulsory or financial re-                     bile equipment" in the DEFINITIONS Section:
           sponsibility law, or other motor vehicle in-                         However, "mobile equipment" does not in-
           surance law, where it is licensed or prin-                           clude any land vehicle that is subject to a
           cipally garaged; or                                                  compulsory or financial responsibility law, or
                                                                                other motor vehicle insurance law, where it is
       (b) The operation of any of the machinery or
                                                                                licensed or principally garaged. Such land
           equipment listed in Paragraph f.(2) or                               vehicles are considered "autos".
           f.(3) of the definition of "mobile equip-
           ment".                                                    4. Paragraph 3. of SECTION II – WHO IS AN IN-
                                                                        SURED is deleted.
2. The following replaces the definition of "auto" in
   the DEFINITIONS Section:




CG D3 56 05 14                    © 2014 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 1
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                Exhibit 1, Page 212
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 212 of 279 Page ID
                                    #:869
                                                                                           COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 AMENDMENT OF CONTRACTUAL LIABILITY EXCLUSION
 – EXCEPTION FOR DAMAGES ASSUMED IN AN INSURED
    CONTRACT APPLIES ONLY TO NAMED INSURED
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS                                                                       a. The "suit" against the indemnitee seeks
                                                                                    damages for which you have assumed
1. The following replaces Paragraph (2) of Exclusion
                                                                                    the liability of the indemnitee in a contract
   b., Contractual Liability, in Paragraph 2. of                                    or agreement that is an "insured con-
   SECTION I – COVERAGES – COVERAGE A                                               tract";
   BODILY INJURY AND PROPERTY DAMAGE
   LIABILITY:                                                                    b. This insurance applies to such liability as-
                                                                                    sumed by you;
    (2) Assumed by you in a contract or agreement
        that is an "insured contract", provided that the                         c. The obligation to defend, or the cost of
        "bodily injury" or "property damage" occurs                                 the defense of, that indemnitee has also
        subsequent to the execution of the contract or                              been assumed by you in the same "in-
        agreement. Solely for the purposes of liability                             sured contract";
        assumed by you in an "insured contract", rea-                            d. The allegations in the "suit" and the in-
        sonable attorney fees and necessary litigation                              formation we know about the "occur-
        expenses incurred by or for a party other than                              rence" or offense are such that we de-
        an insured will be deemed to be damages                                     termine that no conflict exists between
        because of "bodily injury" or "property dam-                                your interests and the interests of the in-
        age", provided that:                                                        demnitee;
        (a) Liability to such party for, or for the cost                         e. You and the indemnitee ask us to con-
            of, that party's defense has also been as-                              duct and control the defense of that in-
            sumed by you in the same "insured con-                                  demnitee against such "suit" and agree
            tract"; and                                                             that we can assign the same counsel to
                                                                                    defend you and the indemnitee; and
        (b) Such attorney fees and litigation ex-
            penses are for defense of that party                            3. The following replaces the last sentence of
            against a civil or alternative dispute reso-                       Paragraph 2. of SUPPLEMENTARY PAY-
            lution proceeding in which damages to                              MENTS – COVERAGES A AND B of SEC-
            which this insurance applies are alleged.                          TION I – COVERAGES:
2. The following replaces the beginning of Para-                                 Our obligation to defend your indemnitee and
   graph 2., and Paragraphs 2.a., b., c., d. and e., of                          to pay for attorneys' fees and necessary litiga-
   SUPPLEMENTARY PAYMENTS – COVER-                                               tion expenses as Supplementary Payments
   AGES A AND B of SECTION I – COVERAGES:                                        ends when:
    2. If we defend you against a "suit" and your in-                            a. We have used up the applicable limit of
       demnitee is also named as a party to the                                     insurance in the payment of judgments,
       "suit", we will have the right and duty to de-                               settlements or medical expenses; or
       fend that indemnitee if all of the following
       conditions are met:                                                       b. The conditions set forth above, or the
                                                                                    terms of the agreement described in
                                                                                    Paragraph f. above, are no longer met.




CG D4 21 07 08                                © 2008 The Travelers Companies, Inc.                                       Page 1 of 1
                      Includes the copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                  Exhibit 1, Page 213
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 213 of 279 Page ID
                                     #:870
                                                                                     COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION – VIOLATION OF CONSUMER FINANCIAL
                  PROTECTION LAWS
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS                                                             "Consumer financial identity information" means
1. The following exclusion is added to Paragraph                       any of the following information for a person that
   2., Exclusions, of SECTION I – COVERAGES                            is used or collected for the purpose of serving
   – COVERAGE A BODILY INJURY AND                                      as a factor in establishing such person's eligibil-
                                                                       ity for personal credit, insurance or employment,
   PROPERTY DAMAGE LIABILITY:
                                                                       or for the purpose of conducting a business
   Violation Of Consumer Financial Protection                          transaction:
   Laws
                                                                       a. Part or all of the account number, the expi-
   "Bodily injury" or "property damage" arising out                       ration date or the balance of any credit,
   of any actual or alleged violation of a "consumer                      debit, bank or other financial account.
   financial protection law", or any other "bodily in-
   jury" or "property damage" alleged in any claim                     b. Information bearing on a person's credit
   or "suit" that also alleges any such violation.                        worthiness, credit standing or credit capac-
                                                                          ity.
2. The following exclusion is added to Paragraph
                                                                       c. Social security number.
   2., Exclusions, of SECTION I – COVERAGES
   – COVERAGE B PERSONAL AND ADVER-                                    d. Drivers license number.
   TISING INJURY LIABILITY:                                            e. Birth date.
   Violation Of Consumer Financial Protection                          "Consumer financial protection law" means:
   Laws
                                                                       a. The Fair Credit Reporting Act (FCRA) and
   "Personal injury" or "advertising injury" arising                      any of its amendments, including the Fair
   out of any actual or alleged violation of a "con-                      and Accurate Credit Transactions Act
   sumer financial protection law", or any other                          (FACTA);
   "personal injury" or "advertising injury" alleged in
                                                                       b. California's Song-Beverly Credit Card Act
   any claim or "suit" that also alleges any such
                                                                          and any of its amendments; or
   violation.
                                                                       c. Any other law or regulation that restricts or
3. The following is added to the DEFINITIONS
                                                                          prohibits the collection, dissemination,
   Section:
                                                                          transmission, distribution or use of "con-
                                                                          sumer financial identity information".




CG D6 18 10 11                  © 2011 The Travelers Indemnity Company. All rights reserved.                 Page 1 of 1



                                                                                                      Exhibit 1, Page 214
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 214 of 279 Page ID
                                    #:871
                                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION – ACCESS OR DISCLOSURE OF
           CONFIDENTIAL OR PERSONAL INFORMATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
The following exclusion is added to Paragraph 2., Exclusions, of SECTION I – COVERAGES – COVERAGE A
BODILY INJURY AND PROPERTY DAMAGE LIABILITY:
Access Or Disclosure Of Confidential Or Personal Information
"Bodily injury" or "property damage" arising out of any access to or disclosure of any person's or organization's
confidential or personal information.




CG D7 46 01 15                    © 2015 The Travelers Indemnity Company. All rights reserved.                        Page 1 of 1
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                Exhibit 1, Page 215
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 215 of 279 Page ID
                                    #:872
                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          EXCLUSION—DISCRIMINATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
PROVISIONS
1. COVERAGE A – BODILY INJURY AND PROP-                    2. COVERAGE B – PERSONAL AND ADVERTIS-
   ERTY DAMAGE LIABILITY – is amended by ad-                  ING INJURY LIABILITY – is amended by adding
   ding the following additional exclusion:                   the following additional exclusion:
   (This Insurance does not apply to:)                        (This insurance does not apply to:)
   “Bodily injury” resulting from or as a consequence         “Personal injury” resulting from or as a conse-
   of discrimination, whether intentional or uninten-         quence of discrimination, whether intentional or
   tional, based upon a person's sex, sexual prefer-          unintentional, based upon a person's sex, sexual
   ence, marital status, race, creed, religion, na-           preference, marital status, race, creed, religion,
   tional origin, age, physical capabilities, character-      national origin, age, physical capabilities, charac-
   istics or condition, or mental capabilities or con-        teristics or condition, or mental capabilities or
   dition.                                                    condition.




CG D1 42 01 99                   Copyright, The Travelers Indemnity Company, 1999                    Page 1 of 1



                                                                                             Exhibit 1, Page 216
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 216 of 279 Page ID
                                    #:873
                                                                         COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      EXCLUSION – WAR
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
A. Exclusion i. under Paragraph 2., Exclusions of         B. The following exclusion is added to Paragraph 2.,
   Section I – Coverage A – Bodily Injury And                Exclusions of Section I – Coverage B – Per-
   Property Damage Liability is replaced by the              sonal And Advertising Injury Liability:
   following:                                                2. Exclusions:
   2. Exclusions:                                                This insurance does not apply to:
       This insurance does not apply to:                         War
       i.   War                                                  "Personal injury" or "advertising injury" aris-
            "Bodily injury" or "property damage" aris-           ing, directly or indirectly, out of:
            ing, directly or indirectly, out of:                 (1) War, including undeclared or civil war; or
            (1) War, including undeclared or civil               (2) Warlike action by a military force, includ-
                war; or                                              ing action in hindering or defending
            (2) Warlike action by a military force, in-              against an actual or expected attack, by
                cluding action in hindering or de-                   any government, sovereign or other
                fending against an actual or expected                authority using military personnel or other
                attack, by any government, sovereign                 agents; or
                or other authority using military per-           (3) Insurrection,    rebellion,   revolution,
                sonnel or other agents; or                           usurped power, or action taken by gov-
            (3) Insurrection, rebellion, revolution,                 ernmental authority in hindering or de-
                usurped power, or action taken by                    fending against any of these
                governmental authority in hindering              regardless of any other cause or event that
                or defending against any of these                contributes concurrently or in any sequence
            regardless of any other cause or event               to the injury.
            that contributes concurrently or in any se-
            quence to the injury or damage.




CG D2 42 01 02                  Copyright, The Travelers Indemnity Company, 2002                     Page 1 of 1



                                                                                            Exhibit 1, Page 217
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 217 of 279 Page ID
                                    #:874
                                                                      COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   AMENDMENT OF COVERAGE C--MEDICAL PAYMENTS
       (LIMITED PRODUCTS HAZARD INCLUSION)
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS
Under SECTION I, Exclusion f. of COVERAGE C--MEDICAL PAYMENTS - is replaced by the following:
       f. Which occurs away from premises you own or rent and is included within the "products-completed
          operations hazard."




CG T3 56 07 86                                                                               Page 1 of 1


                                                                                     Exhibit 1, Page 218
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 218 of 279 Page ID
                                    #:875
                                                                        COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               EXCLUSION – ASBESTOS
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
       RAILROAD PROTECTIVE LIABILITY COVERAGE PART
       CATASTROPHE UMBRELLA POLICY
This insurance does not apply to "bodily injury,"       a. Any supervision, instructions, recommendations,
"property damage," "personal injury" or "advertising       warnings or advice given or which should have
injury" arising out of the actual or alleged presence      been given in connection with the above; and
or actual, alleged or threatened dispersal of asbes-    b. Any obligation to share damages with or repay
tos, asbestos fibers or products containing asbestos,      someone else who must pay damages because
provided that the injury or damage is caused or con-       of such injury or damage.
tributed to by the hazardous properties of asbestos.
This includes:




CG T4 78 02 90                   Copyright, The Travelers Indemnity Company.                   Page 1 of 1



                                                                                        Exhibit 1, Page 219
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 219 of 279 Page ID
                                    #:876



EMPLOYEE BENEFITS LIABILITY                            POLICY NO.: 680-4G700062-18-42
COVERAGE PART DECLARATIONS                             ISSUE DATE: 10/19/2018
INSURING COMPANY:
THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT

DECLARATIONS PERIOD: From 12/04/2018 to 12/04/2019 12:01 A.M. Standard Time at your mailing address
shown in the Common Policy Declarations.

The Employee Benefits Liability Coverage Part consists of these Declarations and the Coverage Form
shown below.
1. COVERAGE AND LIMITS OF INSURANCE

   Employee Benefits Liability
      Coverage Form                                              Limits of Insurance

   Aggregate Limit                                                 $ 1,000,000

   Each Employee Limit                                             $ 1,000,000

2. AUDIT PERIOD:      None


3. FORM OF BUSINESS: LLC

4. RETROACTIVE DATE:
     This insurance does not apply to negligent acts, errors or omissions which occurred before the Retroactive
     Date, if any shown below.
                      Retroactive Date: 12-04-13

5. EMPLOYEE BENEFIT PROGRAMS OTHER THAN THOSE LISTED IN SECTION VII – DEFINITIONS:


6. DEDUCTIBLE:
   $ NONE            EACH EMPLOYEE

7. PREMIUM COMPUTATION:
                                           Rate
   Estimated No.                            Per                         Estimated                 Minimum
   of Employees                           Employee                      Premium                   Premium

           N/A                               N/A                    $     N/A                 $      N/A

8. NUMBERS OF FORMS, SCHEDULES AND ENDORSEMENTS FORMING PART OF THIS COVERAGE PART
   ARE ATTACHED AS A SEPARATE LISTING.




CG T0 09 09 93                                                                                Page 1 of 1

PRODUCER: APPLEBY & STERLING INC                           CQK19            OFFICE: BREA/LA/ORANGE CA             189


                                                                                             Exhibit 1, Page 220
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 220 of 279 Page ID
                                     #:877
                                            TABLE OF CONTENTS


                 EMPLOYEE BENEFITS LIABILITY COVERAGE FORM


                                                                                             Beginning on Page

   SECTION I - EMPLOYEE BENEFITS LIABILITY COVERAGE


       Insuring Agreement                                                                            1
       Exclusions                                                                                    2
       Supplementary Payments                                                                        3


   SECTION II - WHO IS AN INSURED                                                                    3

   SECTION III - LIMITS OF INSURANCE                                                                 4

   SECTION IV - DEDUCTIBLE                                                                           4

   SECTION V - EMPLOYEE BENEFITS LIABILITY CONDITIONS                                                5

       Bankruptcy                                                                                    5
       Duties in The Event of Act, Error or Omission, Claim Or Suit                                  5
       Legal Action Against Us                                                                       6
       Other Insurance                                                                               6
       Premium Audit                                                                                 6
       Representations                                                                               7
       Separation of Insureds                                                                        7
       Transfer of Rights of Recovery Against Others To Us                                           7
       When We Do Not Renew                                                                          7
       Cancellation, Non-renewal And Renewal Conditions Applicable to
       Commercial General Liability Coverage Part                                                    7

   SECTION VI - EXTENDED REPORTING PERIODS                                                           7

   SECTION VII - DEFINITIONS                                                                         8




CG T0 43 01 16                © 2016 The Travelers Indemnity Company. All rights reserved.                Page 1 of 1



                                                                                                Exhibit 1, Page 221
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 221 of 279 Page ID
                                    #:878
                                                                                           COMMERCIAL GENERAL LIABILITY



      EMPLOYEE BENEFITS LIABILITY COVERAGE FORM
                   THIS INSURANCE PROVIDES CLAIMS-MADE COVERAGE.
                       PLEASE READ THE ENTIRE FORM CAREFULLY.

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations and any
other person or organization qualifying as a Named Insured under this policy. The words "we," "us" and "our" refer
to the company providing this insurance.
The word "insured" means any person or organization qualifying as such under Section II – Who Is An Insured.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section VII – Definitions.
SECTION I – EMPLOYEE BENEFITS LIABILITY                                          (3) The negligent act, error or omission was
COVERAGE                                                                             committed on or after the Retroactive
                                                                                     Date, if any, shown in the Declarations of
1. Insuring Agreement
                                                                                     this Coverage Part and before the end of
    a. We will pay those sums that the insured                                       the policy period; and
       becomes legally obligated to pay as damages
       because of loss to which this insurance                                   (4) A claim or "suit" for damages because of
       applies. We will have the right and duty to                                   the loss is first made or brought against
       defend the insured against any "suit" seeking                                 any insured, in accordance with
       those damages. However, we will have no                                       Paragraph e. below, during the policy
       duty to defend the insured against any "suit"                                 period or any Extended Reporting Period
       seeking damages for loss to which this                                        we provide under Section VI – Extended
       insurance does not apply. We may, at our                                      Reporting Periods.
       discretion, investigate any negligent act, error                     c. Each negligent act, error or omission in a
       or omission and settle any claim or "suit" that                         series of related negligent acts, errors or
       may result: But:                                                        omissions will be deemed to have been
        (1) The amount we will pay for damages is                              committed on the date the first such negligent
            limited as described in Section III – Limits                       act, error or omission in that series is
            Of Insurance; and                                                  committed.

        (2) Our right and duty to defend ends when                          d. If the Retroactive Date is left blank in the
            we have used up the applicable limit of                            Declarations of this Coverage Part, the
            insurance in the payment of judgments or                           Retroactive Date will be deemed to be the
            settlements.                                                       first day of the policy period.
        No other obligation or liability to pay sums or                     e. A claim or "suit" seeking damages will be
        perform acts or services is covered unless                             deemed to have been first made or brought at
        explicitly provided for under Supplementary                            the earlier of the following times:
        Payments.                                                                (1) When we or any insured first receives
    b. This insurance applies to loss only if:                                       written notice of such claim or "suit",
                                                                                     whichever comes first; or
        (1) The loss is caused by a negligent act,
            error or omission committed by the                                   (2) When we first receive written notice from
            insured, or by any other person for whose                                any insured of a specific negligent act,
            acts the insured is legally liable, in the                               error or omission that caused the loss
            "administration" of your "employee benefit                               which resulted in such claim or "suit".
            program";                                                            All claims or "suits" that seek damages
        (2) The negligent act, error or omission is                              because of loss sustained by any one
            committed in the "coverage territory";                               "employee", including the "employee's"
                                                                                 dependents and beneficiaries, will be deemed


CG T1 01 01 16                    © 2016 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 9
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                Exhibit 1, Page 222
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 222 of 279 Page ID
                                    #:879
COMMERCIAL GENERAL LIABILITY


        to have been first made or brought at the time                           (1) Failure of any investment to perform;
        the first of those claims or "suits" is made or
                                                                                 (2) Errors in providing information on past
        brought against any insured.
                                                                                     performance of investment vehicles; or
   f.   A claim or "suit" that seeks damages will be
                                                                                 (3) Advice given to any person with respect
        deemed to have been first made or brought at
                                                                                     to that person's decision to participate or
        the time we receive written notice from any
                                                                                     not to participate in any plan included in
        insured of a specific negligent act, error or
                                                                                     the "employee benefit program".
        omission only if that notice contains all of the
        following information:                                              f.   Workers' Compensation And Similar Laws
        (1) How, when and where the negligent act,                               Loss arising out of your failure to comply with
            error or omission was committed;                                     the mandatory provisions of any workers'
                                                                                 compensation, unemployment compensation
        (2) A description of what happened;                                      insurance, social security or disability benefits
        (3) A description of what damages may                                    law or any similar law.
            result;
                                                                            g. ERISA
        (4) The identity of the person or organization                         Loss for which any insured is liable because
            that may make a claim or bring a "suit";                           of liability imposed on a fiduciary by the
            and                                                                Employee Retirement Income Security Act of
        (5) The identity of each insured that                                  1974, as amended, or by any similar federal,
            committed the negligent act, error or                              state or local laws.
            omission.                                                       h. Available Benefits
        Notice to us that any insured may in the                               Loss of benefits to the extent that such
        future receive written notice of a negligent                           benefits are available, with reasonable effort
        act, error or omission, claim or "suit" is not                         and cooperation of the insured, from the
        notice of a specific negligent act, error or                           applicable funds accrued or other collectible
        omission.                                                              insurance.
2. Exclusions                                                               i.   Taxes, Fines Or Penalties
   This insurance does not apply to:                                             (1) Any taxes, fines, or penalties, including
   a. Criminal,     Dishonest,      Fraudulent      Or                               those imposed under any provision of the
      Malicious Acts                                                                 Internal Revenue Code of 1986, as
                                                                                     amended, or any similar state or local
      Loss arising out of any criminal, dishonest,                                   law; or
      fraudulent, or malicious act, error or omission
      committed by any insured, including the willful                            (2) Any loss, cost or expense arising out of
      or reckless violation of any law or regulation.                                the imposition of such taxes, fines or
                                                                                     penalties.
   b. Injury Or Damage
      "Bodily injury", "property damage", "personal                         j.   Employment-Related Practices
      injury" or "advertising injury."                                           Loss to:
   c. Failure To Perform A Contract                                              (1) A person arising out of any:
      Loss arising out of failure of performance of                                   (a) Refusal to employ that person;
      contract by any insurer.                                                        (b) Termination    of        that    person's
   d. Insufficiency Of Funds                                                              employment; or
      Loss arising out of an insufficiency of funds to                                (c) Employment-related        practice    or
      meet any obligations under any plan included                                        policy, such as coercion, demotion,
      in the "employee benefit program".                                                  reassignment, discipline, failure to
   e. Inadequacy Of Performance Of Investment                                             promote or advance, harassment,
                                                                                          humiliation,     discrimination,   libel,
      Or Advice Given With Respect To
                                                                                          slander, violation of the person's right
      Participation                                                                       of privacy, malicious prosecution or
      Any claim or "suit" based upon:                                                     false     arrest,       detention     or



Page 2 of 9                       © 2016 The Travelers Indemnity Company. All rights reserved.                     CG T1 01 01 16
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                Exhibit 1, Page 223
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 223 of 279 Page ID
                                    #:880
                                                                                           COMMERCIAL GENERAL LIABILITY


                 imprisonment applied to or directed at                          deposited in court the part of the judgment
                 that person, regardless of whether                              that is within the applicable limit of insurance.
                 such practice or policy occurs, is                         These payments will not reduce the limits of
                 applied or is committed before, during                     insurance.
                 or after the time of that person's
                 employment; or                                       SECTION II – WHO IS AN INSURED
                                                                      1. If you are designated in the Declarations as:
        (2) The spouse, child, parent, brother or
            sister of that person as a consequence of                       a. An individual, you and your spouse are
            loss to that person at whom any of the                             insureds, but only with respect to the conduct
            employment-related practices or policies                           of a business of which you are the sole
            described in Paragraphs (a), (b), or (c)                           owner.
            above is directed.                                              b. A partnership or joint venture, you are an
        This exclusion applies:                                                insured. Your members, your partners, and
                                                                               their spouses are also insureds, but only with
        (1) Whether the insured may be liable as an                            respect to the conduct of your business.
            employer or in any other capacity; and
                                                                            c. A limited liability company, you are an
        (2) To any obligation to share damages with                            insured. Your members are also insureds, but
            or repay someone else who must pay                                 only with respect to the conduct of your
            damages because of the loss.                                       business. Your managers are insureds, but
                                                                               only with respect to their duties as your
   k. Access Or Disclosure Of Confidential Or                                  managers.
      Personal Information
                                                                            d. An organization other than a partnership, joint
        Loss arising out of any access or disclosure                           venture or limited liability company, you are
        of any person's or organization's confidential                         an insured. Your "executive officers" and
        or personal information.                                               directors are also insureds, but only with
                                                                               respect to their liability as your officers or
3. Supplementary Payments
                                                                               directors. Your stockholders are also
   We will pay, with respect to any claim we                                   insureds, but only with respect to their liability
   investigate or settle, or any "suit" against an                             as stockholders.
   insured we defend:
                                                                            e. A trust, you are an insured. Your trustees are
   a. All expenses we incur.                                                   also insureds, but only with respect to their
   b. The cost of bonds to release attachments, but                            duties as trustees.
      only for bond amounts within the applicable                     2. Each of the following is also an insured:
      limit of insurance. We do not have to furnish                         a. Each of your "employees", other than either
      these bonds.                                                             your "executive officers" (if you are an
   c. All reasonable expenses incurred by the                                  organization other than a partnership, joint
      insured at our request to assist us in the                               venture or limited liability company) or your
      investigation or defense of the claim or "suit,"                         managers (if you are a limited liability
      including actual loss of earnings up to $500 a                           company), who is or was authorized to
                                                                               administer your "employee benefit program."
      day because of time off from work.
                                                                            b. Any person or organization having proper
   d. All costs taxed against the insured in the
                                                                               temporary authorization to administer your
      "suit."                                                                  "employee benefit program" if you die, but
   e. Pre-judgment interest awarded against the                                only until your legal representative is
      insured on that part of the judgment we pay. If                          appointed.
      we made an offer to pay the applicable limit of                       c. Your legal representative if you die, but only
      insurance, we will not pay any prejudgment                               with respect to duties as such. That
      interest based on that period of time after the                          representative will have all your rights and
      offer.                                                                   duties under this Coverage Part.
   f.   All interest on the full amount of any judgment               3. Any organization you newly acquire or form, other
        that accrues after entry of the judgment and                     than a partnership, joint venture or limited liability
        before we have paid, offered to pay, or                          company, and over which you maintain ownership

CG T1 01 01 16                    © 2016 The Travelers Indemnity Company. All rights reserved.                          Page 3 of 9
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                Exhibit 1, Page 224
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 224 of 279 Page ID
                                    #:881
COMMERCIAL GENERAL LIABILITY


    or majority interest, will qualify as a Named                           case, the additional period will be deemed part of
    Insured if there is no other similar insurance                          the last preceding period for purposes of
    available to that organization. However:                                determining the Limits of Insurance.
    a. Coverage under this provision is afforded only                 SECTION IV – DEDUCTIBLE
       until the 180th day after you acquire, or form
                                                                      1. The Deductible shown in the Declarations and the
       the organization or the end of the policy
                                                                         rules below fix the amount of damages incurred
       period, whichever is earlier:
                                                                         by, or on behalf of, you or any insured that you
    b. Coverage under this provision does not apply                      will be responsible for paying, regardless of the
       to any negligent act, error or omission that                      number of:
       was committed before you acquired or formed
                                                                            a. lnsureds;
       the organization.
    No person or organization is an insured with                            b. Claims made or "suits" brought;
    respect to the conduct of any current or past                           c. Persons or organizations making claims or
    partnership, joint venture or limited liability                            bringing "suits";
    company that is not shown as a Named Insured
                                                                            d. Acts, errors or omissions; or
    in the Declarations. This paragraph does not
    apply to any such partnership, joint venture or                         e. Benefits included in your "employee benefit
    limited liability company that otherwise qualifies                         program".
    as an insured under Section II – Who Is An                              If no amount is shown for the Deductible in the
    Insured.                                                                Declarations, the Deductible does not apply to
SECTION III – LIMITS OF INSURANCE                                           this Coverage Part.
1. The Limits of Insurance shown in the Declarations                  2. The Deductible applies to all damages sustained
   and the rules below fix the most we will pay                          by any one "employee", including damages
   regardless of the number of:                                          sustained by such "employee's" dependents and
                                                                         beneficiaries, because of all negligent acts, errors
    a. lnsureds;                                                         or omissions committed in the "administration" of
    b. Claims made or "suits" brought;                                   your "employee benefit program".
    c. Persons or organizations making claims or                      3. The Limits of Insurance will not be reduced by the
       bringing "suits";                                                 amount of damages within the deductible amount.
    d. Acts, errors or omissions; or                                  4. The terms of this policy, including those with
    e. Benefits included in your "employee benefit                       respect to:
       program".
                                                                            a. Our right and duty with respect to the defense
2. The Aggregate Limit is the most we will pay for all                         of "suits"; and
   damages because of all negligent acts, errors or
                                                                            b. Your duties in the event of an act, error or
   omissions committed in the "administration" of
                                                                               omission, claim or suit;
   your "employee benefit program."
                                                                            apply irrespective of the application of the
3. Subject to the Aggregate Limit, the Each                                 deductible amount.
   Employee Limit is the most we will pay for all
   damages sustained by any one "employee",                           5. If we settle a claim or "suit" for damages, or pay a
   including   damages       sustained     by   such                     judgment for damages awarded in a "suit", that
   "employee's" dependents and beneficiaries,                            are subject to a deductible, we may pay any part
   because of all negligent acts, errors or omissions                    or all of the deductible amount. You will promptly
   committed in the "administration" of your                             reimburse us for such part of the deductible
   "employee benefit program".                                           amount as we have paid.
    The Limits of Insurance of this Coverage Part                     SECTION V – EMPLOYEE BENEFITS LIABILITY
    apply separately to each consecutive annual                       CONDITIONS
    period and to any remaining period of less than
    12 months, starting with the beginning of the                     1. Bankruptcy
    policy period shown in the Declarations, unless                      Bankruptcy or insolvency of the insured or of the
    the policy period is extended after issuance for an                  insured's estate will not relieve us of our
    additional period of less than 12 months. In that                    obligations under this Coverage Part.


Page 4 of 9                       © 2016 The Travelers Indemnity Company. All rights reserved.                     CG T1 01 01 16
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                Exhibit 1, Page 225
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 225 of 279 Page ID
                                    #:882
                                                                                          COMMERCIAL GENERAL LIABILITY


2. Duties In The Event Of Act, Error Or Omission,                                    venture), any of your managers who is an
   Claim Or Suit                                                                     individual (if you are a limited liability
                                                                                     company), any of your "executive
   a. You must see to it that we are notified as
                                                                                     officers" or directors (if you are an
      soon as practicable of an act, error or                                        organization other than a partnership,
      omission which may result in a claim. To the                                   joint venture, or limited liability company),
      extent possible, notice should include:
                                                                                     any of your trustees who is an individual
       (1) What the act, error or omission was and                                   (if you are a trust) or any "employee"
           when it was committed; and                                                authorized by you to give notice of an act,
                                                                                     error or omission.
       (2) The names and addresses of any
           "employees" who may suffer loss caused                               (2) If you are a partnership, joint venture,
           by the act, error or omission.                                           limited liability company or trust, and
                                                                                    none of your partners, joint venture
   b. If a claim is made or "suit" is brought by any                                members, managers or trustees are
      insured, you must:                                                            individuals, notice to us of such act, error
                                                                                    or omission must be given as soon as
       (1) Immediately record the specifics of the
                                                                                    practicable only after the act, error or
           claim or "suit" and the date received; and
                                                                                    omission is known by:
       (2) Notify us as soon as practicable.                                         (a) Any individual who is:
       You must see to it that we receive written
                                                                                          (i) A lawfully elected or appointed
       notice of the claim or "suit" as soon as
                                                                                              official, executive officer or
       practicable.
                                                                                              director of any public entity;
   c. You and any other involved insured must:
                                                                                          (ii) A partner or member of any
       (1) Immediately send us copies of any                                                   partnership or joint venture;
           demands, notices, summonses or legal
           papers received in connection with the                                         (iii) A manager of any limited liability
           claim or a "suit";                                                                   company;

       (2) Authorize us to obtain records and other                                       (iv) An executive officer or director of
           information;                                                                        any other organization; or
                                                                                          (v) A trustee of any trust;
       (3) Cooperate with us in the investigation or
           settlement of the claim or defense against                                     that is your partner, joint venture
           the "suit"; and                                                                member, manager or trustee; or

       (4) Assist us, upon our request, in the                                       (b) Any "employee" authorized by such
           enforcement of any right against any                                          partnership, joint venture, limited
           person or organization which may be                                           liability company, trust or other
           liable to the insured because of loss to                                      organization to give notice of an act,
           which this insurance may also apply.                                          error or omission.

   d. No insured will, except at that insured's own                        3. Legal Action Against Us
      cost, voluntarily make a payment, assume                                No person or organization has a right under
      any obligation, or incur any expense without                            this Coverage Part:
      our consent.
                                                                                a. To join us as a party or otherwise bring us
   e. The following provisions apply to Paragraph                                  into a "suit" asking for damages from an
      a. above, but only for purposes of the                                       insured; or
      insurance provided under this Coverage Part                               b. To sue us on this Coverage Part unless
      to you or any insured listed in Paragraph 1. or                              all of its terms have been fully complied
      2. of Section II – Who Is An Insured:                                        with
       (1) Notice to us of such act, error or omission                          A person or organization may sue us to
           must be given as soon as practicable only                            recover on an agreed settlement or on a final
           after the act, error or omission is known                            judgment against an insured; but we will not
           to you (if you are an individual), any of                            be liable for damages that are not payable
           your partners or members who is an                                   under the terms of this Coverage Part or that
           individual (if you are a partnership or joint

CG T1 01 01 16                   © 2016 The Travelers Indemnity Company. All rights reserved.                          Page 5 of 9
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                               Exhibit 1, Page 226
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 226 of 279 Page ID
                                    #:883
COMMERCIAL GENERAL LIABILITY


       are in excess of the applicable limit of                         5. Premium Audit
       insurance. An agreed settlement means a
       settlement and release of liability signed by                          a. We will compute all premiums for this
       us, the insured and the claimant or the                                   Coverage Part in accordance with our rules
                                                                                 and rates.
       claimant's legal representative.
   4. Other Insurance                                                         b. Premium shown in this Coverage Part as
                                                                                 advance premium is a deposit premium only.
      If valid and collectible other insurance is                                At the close of each audit period we will
      available to the insured for a loss we cover                               compute the earned premium for that period
      under this Coverage Part, our obligations are                              and send notice to the first Named Insured.
      limited as described in Paragraphs a. and b.                               The due date for audit and retrospective
      below.                                                                     premiums is the date shown as the due date
       As used anywhere in this Coverage Part,                                   on the bill. If the sum of the advance and
       other insurance means insurance, or the                                   audit premiums paid for the policy period is
       funding of losses, that is provided by, through                           greater than the earned premium, we will
       or on behalf of:                                                          return the excess to the first Named Insured.
       (i) Another insurance company;                                         c. The first Named Insured must keep records of
       (ii) Us or any of our affiliated insurance                                the information we need for premium
            companies;                                                           computation, and send us copies at such
                                                                                 times as we may request.
       (iii) Any risk retention group; or
                                                                        6. Representations
       (iv) Any self-insurance method or program, in
            which case the insured will be deemed to                       By accepting this policy, you agree:
            be the provider of other insurance.                               a. The statements in the Declarations are
       Other insurance does not include umbrella                                 accurate and complete;
       insurance, or excess insurance, that was
       bought specifically to apply in excess of the                          b. Those    statements    are    based            upon
       Limits   of   Insurance     shown    in   the                             representations you made to us; and
       Declarations.                                                          c. We have issued this policy in reliance upon
       As used anywhere in this Coverage Part,                                   your representations.
       other insurer means a provider of other                                The unintentional omission of, or unintentional
       insurance. As used in Paragraph b. below,                              error in, any information provided by you which
       insurer means a provider of insurance.                                 we relied upon in issuing this policy will not
       a. Primary Insurance                                                   prejudice your rights under this insurance.
          This insurance is primary. If any of the                            However, this provision does not affect our right
          other insurance is also primary, we will                            to collect additional premium or to exercise our
          share with all that other insurance by the                          rights of cancellation or renewal in accordance
                                                                              with applicable insurance laws or regulations.
          method described in Paragraph b. below.
       b. Method Of Sharing                                             7. Separation Of Insureds
          If all of the other insurance permits                            Except with respect to the Limits of Insurance,
          contribution by equal shares, we will                            and any rights or duties specifically assigned in
          follow this method also. Under this                              this Coverage Part to the first Named Insured,
          approach each insurer contributes equal                          this insurance applies:
          amounts until it has paid its applicable                            a. As if each Named Insured were the only
          limit of insurance or none of the loss
                                                                                 Named Insured; and
          remains, whichever comes first.
              If any of the other insurance does not                          b. Separately to each insured against whom
              permit contribution by equal shares, we                            claim is made or "suit" is brought.
              will contribute by limits. Under this                     8. Transfer Of Rights Of Recovery Against
              method, each insurer's share is based on                     Others To Us
              the ratio of its applicable limit of insurance
              to the total applicable limits of insurance                  If the insured has rights to recover all or part of
              of all insurers.                                             any payment we have made under this Coverage



Page 6 of 9                         © 2016 The Travelers Indemnity Company. All rights reserved.                     CG T1 01 01 16
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                  Exhibit 1, Page 227
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 227 of 279 Page ID
                                    #:884
                                                                                           COMMERCIAL GENERAL LIABILITY


    Part, those rights are transferred to us. The                     4. A Supplemental Extended Reporting Period is
    insured must do nothing after loss to impair them.                   available, but only by an endorsement and for an
    At our request, the insured will bring "suit" or                     extra charge. This supplemental period starts with
    transfer those rights to us and help us enforce                      the end of the policy period and lasts for three
    them.                                                                years or an unlimited period of time, as set forth
9. When We Do Not Renew                                                  in the Supplemental Extended Reporting Period
                                                                         Endorsement. This supplemental period replaces
   If we decide not to renew this Coverage Part, we                      the Basic Extended Reporting Period.
   will mail or deliver to the first Named Insured
   shown in the Declarations written notice of the                          This Supplemental Extended Reporting Period
   nonrenewal not less than 30 days before the                              will not go into effect unless we receive all of the
   expiration date.                                                         following within 90 days after the end of the policy
                                                                            period and you have fulfilled all other duties, and
    If notice is mailed, proof of mailing will be
                                                                            complied with all other conditions and
    sufficient proof of notice.
                                                                            requirements, under this policy:
10. Cancellation, Nonrenewal And Renewal                                    a. A written request from you to purchase the
    Conditions Applicable To Commercial General                                Supplemental Extended Reporting Period;
    Liability Coverage Part
    All conditions relating to cancellation, nonrenewal                     b. Full payment of the earned premium for this
    or renewal that are included in any endorsement                            policy;
    applicable to the Commercial General Liability                          c. Payment of the additional premium for the
    Coverage Part attached to this policy also apply                           Supplemental Extended Reporting Period
    to this Coverage Part.                                                     Endorsement; and
SECTION VI – EXTENDED REPORTING PERIODS                                     d. Repayment of any deductible you owe us
1. We will provide one or more Extended Reporting                              under this Coverage Part.
   Periods, as described below, if:                                         We will determine the additional premium for that
    a. This Coverage Part is cancelled or not                               endorsement in accordance with our rules and
       renewed for any reason; or                                           rates. The additional premium for the
                                                                            Supplemental     Extended     Reporting   Period
    b. We renew or replace this Coverage Part with                          Endorsement will not exceed 200% of the annual
       insurance that has a Retroactive Date later                          premium for this policy.
       than the date shown in the Declarations.
                                                                            This endorsement will set forth the terms, not
2. The Extended Reporting Periods do not extend                             inconsistent with this Section VI – Extended
   the policy period or change the scope of coverage                        Reporting     Periods,     applicable     to    the
   provided. They only apply to claims or "suits" for                       Supplemental Extended Reporting Period,
   loss caused by a negligent act, error or omission                        including a provision to the effect that the
   committed on or after the Retroactive Date shown                         insurance afforded for claims or "suits" first made
   in the Declarations and before the end of the                            or brought against any insured during such period
   policy period.                                                           is excess over any valid and collectible other
    Once in effect, Extended Reporting Periods may                          insurance available under insurance in force after
    not be canceled.                                                        the Supplemental Extended Reporting Period
                                                                            starts.
3. A Basic Extended Reporting Period is
   automatically provided without additional charge.                        The Supplemental Extended Reporting Period
   This period starts with the end of the policy period                     does not reinstate or increase the limits of
   and lasts for 90 days.                                                   insurance.
    The Basic Extended Reporting Period does not                      SECTION VII – DEFINITIONS
    apply to claims or "suits" for loss covered under                 1.    "Administration" means:
    subsequent insurance you purchase, or that
    would be covered under such insurance but for                           a. Providing    information      to   "employees",
    the exhaustion of its applicable limit of insurance.                       including their dependents and beneficiaries,
                                                                               with respect to eligibility for or scope of the
    The Basic Extended Reporting Period does not
                                                                               "employee benefit program";
    reinstate or increase the limits of insurance.



CG T1 01 01 16                    © 2016 The Travelers Indemnity Company. All rights reserved.                          Page 7 of 9
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                Exhibit 1, Page 228
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 228 of 279 Page ID
                                    #:885
COMMERCIAL GENERAL LIABILITY


    b. Handling records in connection with the                                b. Includes "bodily injury" caused by one or
       "employee benefit program"; or                                            more of the offenses described in Paragraph
                                                                                 a. above.
    c. Effecting, continuing or terminating any
       "employee's" participation in any benefit                         4. "Bodily injury":
       included in the "employee benefit program."                             a. Means any harm, including sickness or
    However, "administration" does                not    include                  disease, to the health of a person.
    handling payroll deductions.                                               b. Includes mental anguish, injury or illness, or
2. "Advertisement" means a notice that is broadcast                               emotional distress.
   or published to the general public or specific                        5. "Cafeteria plan" means plans authorized by
   market segments about your goods, products or                            applicable law to allow "employees" to elect to
   services for the purpose of attracting customers                         pay for certain benefits with pre-tax dollars.
   or supporters. For the purposes of this definition:
                                                                         6. "Coverage territory" means the United States of
    a. Notices that are published include material                          America      (including    its     territories and
       placed on the Internet or on similar electronic                      possessions), Puerto Rico or Canada, provided
       means of communication; and                                          that the insured's responsibility to pay damages is
                                                                            determined in a "suit" on the merits in the United
    b. Regarding web sites, only that part of a web                         States of America (including its territories and
       site that is about your goods, products or                           possessions), Puerto Rico or Canada, or in a
       services for the purposes of attracting                              settlement we agree to.
       customers or supporters is considered an
       advertisement.                                                    7. "Employee" means a person actively employed,
                                                                            formerly employed, on leave of absence or
3. "Advertising injury":                                                    disabled, or retired. "Employee" includes a
    a. Means injury, other than "personal injury",                          "leased worker". "Employee" does not include a
       caused by one or more of the following                               "temporary worker".
       offenses:                                                         8. "Employee benefit program":
        (1) Oral or written publication, including                             a. Means a program providing some or all of the
            publication by electronic means, of                                   following benefits to your "employees",
            material in your "advertisement" that                                 whether provided through a "cafeteria plan" or
            slanders or libels a person or organization                           otherwise:
            or disparages a person's or organization's
                                                                                    (1) Group life insurance; group accident or
            goods, products or services, provided that
                                                                                        health insurance; dental, vision and
            the claim is made or the "suit" is brought                                  hearing plans; and flexible spending
            by a person or organization that claims to                                  accounts, provided that no one other than
            have been slandered or libeled, or that                                     your "employee" may subscribe to such
            claims to have had its goods, products or                                   benefits and such benefits are made
            services disparaged;                                                        generally available to all of those
        (2) Oral or written publication, including                                      "employees" who satisfy the plan's
            publication by electronic means, of                                         eligibility requirements;
            material in your "advertisement" that:                                  (2) Profit sharing plans, employee savings
              (a) Appropriates a person's name, voice,                                  plans, employee stock ownership plans,
                  photograph or likeness; or                                            pension plans and stock subscription
                                                                                        plans, provided that no one other than
              (b) Unreasonably places a person in a                                     your "employee" may subscribe to such
                  false light; or                                                       benefits and such benefits are made
                                                                                        generally available to all of those
        (3) Infringement of copyright, "title" or
                                                                                        "employees" who are eligible under the
            "slogan"    in    your      "advertisement",                                plan for such benefits;
            provided that the claim is made or the
            "suit" is brought by a person or                                        (3) Unemployment insurance, social security
            organization that claims ownership of                                       benefits, workers' compensation and
            such copyright, "title" or "slogan".                                        disability benefits;



Page 8 of 9                          © 2016 The Travelers Indemnity Company. All rights reserved.                     CG T1 01 01 16
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                   Exhibit 1, Page 229
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 229 of 279 Page ID
                                    #:886
                                                                                            COMMERCIAL GENERAL LIABILITY


        (4) Vacation plans, including buy and sell                                     have had its goods, products or services
            programs; leave of absence programs,                                       disparaged; or
            including military, maternity, family, and
                                                                                  (5) Oral or written publication, including
            civil leave; tuition assistance plans;
                                                                                      publication by electronic means, of
            transportation and health club subsidies;
                                                                                      material that:
            and
                                                                                       (a) Appropriates a person's name, voice,
        (5) Any other similar benefits designated in
                                                                                           photograph or likeness; or
            the Declarations or added thereto by
            endorsement.                                                               (b) Unreasonably places a person in a
                                                                                           false light.
    b. Does not include any benefit plan or program
       described in Paragraph a. above that is self-                       b. Includes "bodily injury" caused by one or
       insured.                                                               more of the offenses described in Paragraph
                                                                              a. above.
9. "Executive officer" means a person holding any of
   the officer positions created by your charter,                      12. "Property damage" means:
   constitution, bylaws or any other similar governing                       a. Physical injury to tangible property, including
   document.                                                                    all resulting loss of use of that property; or
10. "Leased worker" means a person leased to you                             b. Loss of use of tangible property that is not
    by a labor leasing firm under an agreement                                  physically injured.
    between you and the labor leasing firm, to
    perform duties related to the conduct of your                      13. "Slogan":
    business. "Leased worker" does not include a                             a. Means a phrase that others use for the
    "temporary worker".                                                         purpose of attracting attention in their
                                                                                advertising.
11. "Personal injury":
    a. Means injury, other than "advertising injury",                        b. Does not include a phrase used as, or in, the
       caused by one or more of the following                                   name of:
       offenses:                                                                  (1) Any person or organization, other than
        (1) False arrest, detention or imprisonment;                                  you; or
        (2) Malicious prosecution;                                                (2) Any business, or any of the premises,
                                                                                      goods, products, services or work, of any
        (3) The wrongful eviction from, wrongful entry                                person or organization, other than you.
            into, or invasion of the right of private
            occupancy of a room, dwelling or                           14. "Suit'' means a civil proceeding in which damages
            premises that a person occupies,                               because of loss to which this insurance applies
            provided that the wrongful eviction,                           are alleged. "Suit" includes:
            wrongful entry or invasion of the right of
                                                                             a. An arbitration proceeding in which such
            private occupancy is committed by or on
                                                                                damages are claimed and to which the
            behalf of the owner, landlord or lessor of
                                                                                insured must submit or submits with our
            that room, dwelling or premises;
                                                                                consent; or
        (4) Oral or written publication, including
                                                                             b. Any other alternative dispute resolution
            publication by electronic means, of
                                                                                proceeding in which such damages are
            material that slanders or libels a person
                                                                                claimed and to which the insured submits with
            or organization or disparages a person's
                                                                                our consent.
            or organization's goods, products or
            services, provided that the claim is made                  15. "Temporary worker" means a person who is
            or the "suit" is brought by a person or                        furnished to you to substitute for a permanent
            organization that claims to have been                          "employee" on leave or to meet seasonal or short-
            slandered or libeled, or that claims to                        term workload conditions.
                                                                       16. "Title" means a name of a literary or artistic work.




CG T1 01 01 16                     © 2016 The Travelers Indemnity Company. All rights reserved.                          Page 9 of 9
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                 Exhibit 1, Page 230
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 230 of 279 Page ID
                                    #:887
                                                                                COMMERCIAL GENERAL LIABILITY


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           LIQUOR LIABILITY COVERAGE ENDORSEMENT
This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE FORM
PROVISIONS                                                             q.  "Bodily injury" or "property damage" aris-
A. The following is added to Section I – Coverage                          ing out of "your product". This exclusion
   A – Bodily Injury And Property Damage Liabil-                           does not apply to "bodily injury" or "prop-
   ity Paragraph 1. Insuring Agreement:                                    erty damage" for which the insured or the
                                                                           insured's indemnitees may be liable by
   f. "Bodily injury" or "property damage" arising                         reason of
         out of the "liquor liability hazard" shall be
         deemed to be caused by an "occurrence".                          (1) Causing or contributing to intoxication
                                                                               of any person;
B. Section III – Limits Of Insurance is amended by
   replacing item 5. with the following:                                  (2) The furnishing of alcoholic beverages
                                                                               to a person under the legal drinking
   5. Subject to 2. or 3. above, whichever applies,                            age or under the influence of alcohol;
         the Each Occurrence Limit is the most that                            or
         we will pay for the sum of:
                                                                          (3) Any statute, ordinance or regulation
         (a) Damages under Coverage A other than                               relating to the sale, gift, distribution or
               damages arising out of the "liquor liability                    use of alcoholic beverages.
               hazard";
                                                                      r. "Bodily injury" or "property damage" with
         (b) Medical expenses under Coverage C;                           respect to which other insurance is af-
               and                                                        forded or which would be afforded but for
         (c) Damages arising out of the "liquor liability                 the exhaustion of the limits of insurance.
               hazard"                                                    This exclusion does not apply if the other
         because of all "bodily injury" and "property                     insurance responds to damages imposed
         damage" arising out of any one "occurrence".                     on the insured by reason of the selling,
C. Under paragraph 2. Exclusions of Section I                             serving or furnishing of any alcoholic
   Coverage A – Bodily Injury And Property                                beverage.
   Damage Liability, exclusions b., c., f., g., h., i.,        E. Only as respects the PROVISIONS of this en-
   j., k., l., m. and n. do not apply to the "liquor liabil-      dorsement, the following is added to Section V –
   ity hazard".                                                   Definitions:
D. Only as respects the PROVISIONS of this en-                    "Liquor liability hazard" includes all "bodily injury"
   dorsement within the "liquor liability hazard" defi-           and "property damage" arising out of the selling,
   nition:                                                        serving or furnishing of any alcoholic beverage.
   1. Under paragraph 2. Exclusions of Section I               F. Only as respects the PROVISIONS of this en-
         Coverage A – Bodily Injury And Property                  dorsement, the definition of "bodily injury" in Sec-
         Damage Liability, the following exclusions               tion V – Definitions is deleted and replaced by:
         are added:                                                "Bodily injury" means bodily injury, sickness or
         p. "Bodily injury" or "property damage" aris-             disease sustained by a person along with dam-
               ing out of the "liquor liability hazard" does       ages for care, loss of services or loss of support
               not apply while any required license is             including death resulting from any of these.
               suspended or after such license expires,
               is canceled or revoked.




MP T1 13 11 03               Copyright, The Travelers Indemnity Company, 2003                               Page 1 of 1
              Includes copyrighted material of Insurance Services Office, Inc., with its permission.



                                                                                                    Exhibit 1, Page 231
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 231 of 279 Page ID
                                    #:888
                                                                           COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     LIMITATION WHEN TWO OR MORE POLICIES APPLY
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        EMPLOYEE BENEFITS LIABILITY COVERAGE PART
        LIQUOR LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
Provisions
1. Injury, damage or loss might be covered by this policy and also by other policies issued to you by us or any
   Travelers affiliate. When these other policies contain a provision similar to this one, the amount we will pay is
   limited. The maximum that we will pay under all such policies combined is the highest limit that applies in
   any one of these policies.
2. This does not apply to any personal liability policy or to any Umbrella, Excess or Protective Liability Policy.




CG T3 33 11 03                  Copyright, The Travelers Indemnity Company, 2003                        Page 1 of 1



                                                                                                Exhibit 1, Page 232
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 232 of 279 Page ID
                                    #:889



COMMERCIAL INLAND MARINE                            POLICY NO.: 680-4G700062-18-42
COVERAGE PART DECLARATIONS                          ISSUE DATE: 10/19/2018
INSURING COMPANY:
THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT



DECLARATIONS PERIOD: From 12/04/2018 to 12/04/2019 12:01 A.M. Standard Time at your mailing
address shown in the Common Policy Declarations.



The Commercial Inland Marine Coverage Part consists of these Declarations, the Commercial Inland Marine
Conditions Form and the Coverage Forms shown below.



1. COVERAGE, LIMITS OF INSURANCE AND DEDUCTIBLE:
                         PERSONAL PROPERTY OF OTHERS – SPECIAL FORM
   Premises Location Number                     Building Number                     Limit of Insurance
             001                                       001                                        $5,000

   Property At Premises of Others (Address)
       811 W 7TH STREET LOS ANGELES, CA 90017                                          $            5,000




   Property in Transit                                                                                    $0

   All Covered Property In Any One Occurrence                                                     $5,000

   Deductible:      $250




 2. NUMBERS OF FORMS, SCHEDULES AND ENDORSEMENTS FORMING PART OF THIS COVERAGE
    PART:
       SEE FORMS, SCHEDULES AND ENDORSEMENTS ON COMMON POLICY DECLARATIONS OR
       OTHER FORMS LISTING.




CM T0 14 11 97                                                                               Page 1 of 1




                                                                                      Exhibit 1, Page 233
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 233 of 279 Page ID
                                    #:890

                                             TABLE OF CONTENTS

          COMMERCIAL INLAND MARINE COVERAGE PART
     The following indicates the contents of the principal forms which may be attached to
     your policy.
     It contains no reference to the Declarations or Endorsements which also may be attached.

                                                                             Beginning on Page

     COMMERCIAL INLAND MARINE CONDITIONS
     Loss Conditions

     A.   Abandonment                                                                   1
     B.   Appraisal                                                                     1
     C.   Duties In The Event Of Loss                                                   1
     D.   Insurance Under Two Or More Coverages                                         1
     E.   Loss Payment                                                                  1
     F.   Other Insurance                                                               2
     G.   Pair, Sets Or Parts                                                           2
     H.   Recovered Property                                                            2
     I.   Reinstatement Of Limit After Loss                                             2
     J.   Transfer Of Rights Of Recovery Against Others To Us                           2
     General Conditions

     A.   Concealment, Misrepresentation Or Fraud                                       2
     B.   Control Of Property                                                           2
     C.   Legal Action Against Us                                                       2
     D.   No Benefit To Bailee                                                          3
     E.   Policy Period, Coverage Territory                                             3
     F.   Valuation                                                                     3
     INLAND MARINE COVERAGE FORM(S)
     A. Coverage

          1.   Covered Property
          2.   Property Not Covered                                                   Page
          3.   Covered Causes Of Loss
          4.   Additional Coverage – Collapse (If Applicable)                          No.
          5.   Coverage Extensions (If Any)
                                                                                      Varies
     B.   Exclusions
     C.   Limits of Insurance                                                               By
     D.   Deductible
     E.   Additional Conditions                                                        Form
     F.   Definitions




CM T0 11 08 05                                                                                   Page 1 of 1



                                                                                       Exhibit 1, Page 234
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 234 of 279 Page ID
                                    #:891
                                                                                 COMMERCIAL INLAND MARINE



            COMMERCIAL INLAND MARINE CONDITIONS
The following conditions apply in addition to the                    set the damaged property aside and in the
Common Policy Conditions and applicable Additional                   best possible order for examination.
Conditions in Commercial Inland Marine Coverage                  5. You will not, except at your own cost, volun-
Forms:                                                              tarily make a payment, assume any obliga-
LOSS CONDITIONS                                                     tion, or incur any expense without our con-
A. Abandonment                                                      sent.
   There can be no abandonment of any property to                6. As often as may be reasonably required,
   us.                                                              permit us to inspect the property proving the
                                                                    loss or damage and examine your books and
B. Appraisal                                                        records.
   If we and you disagree on the value of the prop-                  Also permit us to take samples of damaged
   erty or the amount of loss, either may make writ-                 and undamaged property for inspection, test-
   ten demand for an appraisal of the loss. In this                  ing and analysis, and permit us to make cop-
   event, each party will select a competent and                     ies from your books and records.
   impartial appraiser. The two appraisers will select
   an umpire. If they cannot agree, either may re-               7. We may examine any insured under oath,
   quest that selection be made by a judge of a                     while not in the presence of any other insured
   court having jurisdiction. The appraisers will state             and at such times as may be reasonably re-
   separately the value of the property and amount                  quired, about any matter relating to this in-
   of loss. If they fail to agree, they will submit their           surance or the claim, including an insured's
   differences to the umpire. A decision agreed to                  books and records. In the event of an exami-
   by any two will be binding. Each party will:                     nation, an insured's answers must be signed.
   1. Pay its chosen appraiser; and                              8. Send us a signed, sworn proof of loss con-
                                                                    taining the information we request to settle
   2. Bear the other expenses of the appraisal and                  the claim. You must do this within 60 days af-
      umpire equally.                                               ter our request. We will supply you with the
   If there is an appraisal, we will still retain our right         necessary forms.
   to deny the claim.                                            9. Immediately send us copies of any demands,
C. Duties In The Event Of Loss                                      notices, summonses or legal papers received
   You must see that the following are done in the                  in connection with the claim or suit.
   event of loss or damage to Covered Property:                  10. Cooperate with us in the investigation or set-
   1. Notify the police if a law may have been bro-                  tlement of the claim.
      ken.                                                    D. Insurance Under Two Or More Coverages
   2. Give us prompt notice of the loss or damage.               If two or more of this policy's coverages apply to
      Include a description of the property involved.            the same loss or damage, we will not pay more
   3. As soon as possible, give us a description of              than the actual amount of the loss or damage.
      how, when and where the loss or damage oc-              E. Loss Payment
      curred.                                                    1. We will give notice of our intentions within 30
   4. Take all reasonable steps to protect the Cov-                 days after we receive the sworn proof of loss.
      ered Property from further damage, and keep                2. We will not pay you more than your financial
      a record of your expenses necessary to pro-                   interest in the Covered Property.
      tect the Covered Property, for consideration
      in the settlement of the claim. This will not in-          3. We may adjust losses with the owners of lost
      crease the Limit of Insurance. However, we                    or damaged property if other than you. If we
      will not pay for any subsequent loss or dam-                  pay the owners, such payments will satisfy
      age resulting from a cause of loss that is not                your claim against us for the owners' prop-
      a Covered Cause of Loss. Also, if feasible,                   erty. We will not pay the owners more than



CM 00 01 09 04                                                                                         Page 1 of 3



                                                                                               Exhibit 1, Page 235
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 235 of 279 Page ID
                                    #:892
COMMERCIAL INLAND MARINE


       their financial interest in the Covered Prop-     H. Recovered Property
       erty.                                                  If either you or we recover any property after loss
   4. We may elect to defend you against suits                settlement, that party must give the other prompt
      arising from claims of owners of property. We           notice. At your option, the property will be re-
      will do this at our expense.                            turned to you. You must then return to us the
   5. We will pay for covered loss or damage                  amount we paid to you for the property. We will
      within 30 days after we receive the sworn               pay recovery expenses and the expenses to re-
      proof of loss if you have complied with all the         pair the recovered property, subject to the Limit
      terms of this Coverage Part and:                        of Insurance.
       a. We have reached agreement with you on          I.   Reinstatement Of Limit After Loss
          the amount of the loss; or                          The Limit of Insurance will not be reduced by the
       b. An appraisal award has been made.                   payment of any claim, except for total loss or
                                                              damage of a scheduled item, in which event we
   6. We will not be liable for any part of a loss            will refund the unearned premium on that item.
      that has been paid or made good by others.
                                                         J. Transfer Of Rights Of Recovery Against
F. Other Insurance                                          Others To Us
   1. You may have other insurance subject to the             If any person or organization to or for whom we
      same plan, terms, conditions and provisions             make payment under this Coverage Part has
      as the insurance under this Coverage Part. If           rights to recover damages from another, those
      you do, we will pay our share of the covered            rights are transferred to us to the extent of our
      loss or damage. Our share is the proportion             payment. That person or organization must do
      that the applicable Limit of Insurance under            everything necessary to secure our rights and
      this Coverage Part bears to the Limits of In-           must do nothing after loss to impair them. But
      surance of all insurance covering on the                you may waive your rights against another party
      same basis.                                             in writing:
   2. If there is other insurance covering the same           1. Prior to a loss to your Covered Property.
      loss or damage, other than that described in
      1. above, we will pay only for the amount of            2. After a loss to your Covered Property only if,
      covered loss or damage in excess of the                    at time of loss, that party is one of the follow-
      amount due from that other insurance,                      ing:
      whether you can collect on it or not. But we                a. Someone insured by this insurance; or
      will not pay more than the applicable Limit of              b. A business firm:
      Insurance.
                                                                      (1) Owned or controlled by you; or
G. Pair, Sets Or Parts
                                                                      (2) That owns or controls you.
   1. Pair Or Set
                                                              This will not restrict your insurance.
       In case of loss or damage to any part of a
       pair or set we may:                               GENERAL CONDITIONS
       a. Repair or replace any part to restore the      A. Concealment, Misrepresentation Or Fraud
          pair or set to its value before the loss or         This Coverage Part is void in any case of fraud,
          damage; or                                          intentional concealment or misrepresentation of a
       b. Pay the difference between the value of             material fact, by you or any other insured, at any
          the pair or set before and after the loss or        time, concerning:
          damage.                                             1. This Coverage Part;
   2. Parts                                                   2. The Covered Property;
       In case of loss or damage to any part of Cov-          3. Your interest in the Covered Property; or
       ered Property consisting of several parts              4. A claim under this Coverage Part.
       when complete, we will only pay for the value
       of the lost or damaged part.




Page 2 of 3                                                                                       CM 00 01 09 04



                                                                                              Exhibit 1, Page 236
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 236 of 279 Page ID
                                    #:893
                                                                           COMMERCIAL INLAND MARINE


B. Control Of Property                                     E. Policy Period, Coverage Territory
   Any act or neglect of any person other than you            We cover loss or damage commencing:
   beyond your direction or control will not affect this      1. During the policy period shown in the Decla-
   insurance.                                                    rations; and
   The breach of any condition of this Coverage               2. Within the coverage territory.
   Part at any one or more locations will not affect
   coverage at any location where, at the time of          F. Valuation
   loss or damage, the breach of condition does not           The value of property will be the least of the fol-
   exist.                                                     lowing amounts:
C. Legal Action Against Us                                    1. The actual cash value of that property;
   No one may bring a legal action against us under           2. The cost of reasonably restoring that property
   this Coverage Part unless:                                    to its condition immediately before loss or
   1. There has been full compliance with all the                damage; or
      terms of this Coverage Part; and                        3. The cost of replacing that property with sub-
   2. The action is brought within 2 years after you             stantially identical property.
      first have knowledge of the direct loss or              In the event of loss or damage, the value of prop-
      damage.                                                 erty will be determined as of the time of loss or
D. No Benefit To Bailee                                       damage.
   No person or organization, other than you, having
   custody of Covered Property will benefit from this
   insurance.




CM 00 01 09 04                                                                                      Page 3 of 3



                                                                                             Exhibit 1, Page 237
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 237 of 279 Page ID
                                    #:894
                                                                               COMMERCIAL INLAND MARINE



        PERSONAL PROPERTY OF OTHERS COVERAGE
                    SPECIAL FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we," "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F – DEFINI-
TIONS.
A. COVERAGE                                                     3. Covered Causes of Loss
    We will pay for "loss" to Covered Property from                Covered Causes of Loss means RISKS OF
    any of the Covered Causes of Loss.                             DIRECT PHYSICAL "LOSS" to Covered
    1. Covered Property, as used in this Coverage                  Property except those causes of "loss" listed
       Form, means personal property of others                     in the Exclusions.
       that is in your care, custody or control.               4. Coverage Extensions
    2. Property Not Covered                                        a. Confusion of Property
        Covered Property does not include:                             We also cover "loss" resulting from con-
        a. Accounts, bills, currency, documents,                       fusion of the Covered Property caused
           records, deeds, evidence of debt, mon-                      by a Covered Cause of Loss.
           ey, notes, securities or stamps;                           The limit for this Coverage Extension is
        b. Animals, birds or fish;                                    included within the Limit of Insurance ap-
                                                                      plicable to the premises where the "loss"
        c. Automobiles, motor trucks, trailers or                     occurs.
           other vehicles that are licensed for use
           on public roads and are used to trans-                  b. Debris Removal
           port persons or property;                                  (1) We will pay your expense to remove
        d. Aircraft or watercraft;                                        debris of Covered Property from any
                                                                          location described in the Declara-
        e. Jewelry, watches, precious or semipre-                         tions caused by or resulting from a
           cious stones, bullion, gold, silver, plat-                     Covered Cause of Loss that occurs
           inum or other precious metals or alloys;                       during the policy period. The expen-
        f. Furs, fur garments or garments trimmed                         ses will be 180 days of the earlier of:
           with fur;                                                      (a) The date of direct physical "loss";
        g. Property while in the custody of other                             or
           bailees unless the property is:                                (b) The end of the policy period.
           (1) At a premises described in the Dec-                    (2) The most we will pay under this
                larations; or                                             Coverage Extensions is the lesser of:
           (2) In the custody of a carrier for hire;                      (a) 25% of the applicable Limit of In-
        h. Property while waterborne except while                             surance for direct physical "loss"
           on ferries operating on the navigable                              to Covered Property; or
           waters of the Continental United States                        (b) $25,000.
           and Canada other than to or from Alas-
           ka;                                                            The limit for Debris Removal is sep-
                                                                          arate from the Limit of Insurance that
        i. Contraband, or property in the course of                       applies to other Causes of Loss.
           illegal transportation or trade.
                                                                      (3) The Coverage Extension does not
                                                                          apply to cost to:




CM T1 10 12 92                                                                                       Page 1 of 4


                                                                                             Exhibit 1, Page 238
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 238 of 279 Page ID
                                    #:895
COMMERCIAL INLAND MARINE


                 (a) extract "pollutants" from land or            (c) Lava flow.
                     water; or                                    All volcanic eruptions that occur
                 (b) remove, restore or replace pol-              within any 168-hour period will con-
                     luted land or water.                         stitute a single occurrence.
        c. Preservation of Property                               Volcanic action does not include the
              If it is necessary to move Covered Prop-            cost to remove ash, dust or partic-
              erty from the described premises to                 ulate matter that does not cause
              preserve it from "loss" by a Covered                direct physical "loss" to the Covered
              Cause of Loss, we will pay for any direct           Property.
              physical "loss" to that property:                   This exclusion does not apply to
              (1) While it is being moved or while tem-           property in transit.
                  porarily stored at another location;    b. Government Action
                  and                                        Seizure or destruction of property by
              (2) Only if the "loss" occurs within 30        order of governmental authority.
                  days after the property is first mov-      But we will pay for acts of destruction
                  ed.                                        ordered by governmental authority and
          The limit for this Coverage Extension is           taken at the time of a fire to prevent its
          included within the Limit of Insurance ap-         spread if the fire would be covered under
          plicable to the premises from which the            this Coverage Form.
          property is moved.                              c. Nuclear Hazard
B. EXCLUSIONS                                                (1) Any weapon employing atomic fis-
   1. We will not pay for a "loss" caused directly or             sion or fusion; or
      indirectly by any of the following. Such "loss"        (2) Nuclear reaction or radiation or
      is excluded regardless of any other cause or                radioactive contamination from any
      event that contributes concurrently or in any               other cause. But we will pay for
      sequence to the "loss."                                     direct "loss" caused by resulting fire if
      a. Earth Movement                                           the fire would be covered under this
          (1) Any earth movement, such as an                      Coverage Form.
               earthquake, landslide, or earthsink-       d. War and Military Action
               ing, rising or shifting.                      (1) War, including undeclared or civil
               But we will pay for direct "loss"                  war;
               caused by resulting fire or ex-               (2) Warlike action by a military force, in-
               plosion, if these would be covered                 cluding action in hindering or de-
               under this Coverage Form.                          fending against, by any government
          (2) Volcanic eruption, explosion or ef-                 sovereign or other authority using
               fusion.                                            military personnel or other agents; or
               But we will pay for direct "loss"             (3) Insurrection, rebellion, revolution,
               caused by resulting fire or volcanic               usurped power or action taken by
               action. If these causes of "loss" would            governmental authority in hindering
               be covered under this Coverage                     or defending against any of these.
               Form.                                      e. Water
               Volcanic action means direct "loss"           (1) Flood, surface water, waves, tides,
               resulting from the eruption of a vol-              tidal waves, overflow of any body of
               cano when the "loss" is caused by:                 water, or their spray, all whether
               (a) Airborne volcanic blast or air-                driven by wind or not;
                   borne shock waves;                        (2) Mudslide or mudflow;
               (b) Ash, dust or particulate matter;          (3) Water that backs up from a sewer or
                   or                                             drain;



Page 2 of 4                                                                             CM T1 10 12 92



                                                                                      Exhibit 1, Page 239
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 239 of 279 Page ID
                                    #:896
                                                                           COMMERCIAL INLAND MARINE


          (4) Water that seeps, leaks or flows                 c. Faulty, inadequate or defective:
              below the surface of the ground; or                 (1) Planning, zoning, development, sur-
          (5) Any release of water impounded by a                     veying, siting;
              dam.                                                (2) Design, specifications, workmanship,
          But we will pay for direct "loss" caused                    repair, construction, renovation, re-
          by resulting fire, explosion or theft if                    modeling, grading, compaction;
          these causes of "loss" would be covered                 (3) Materials used in repair, construc-
          under this Coverage Form.                                   tion, renovation or remodeling; or
          This exclusion does not apply to proper-                (4) Maintenance of any part or all of any
          ty in transit.                                              property wherever located.
   2. We will not pay for a "loss" caused by or                d. Wear and tear, any quality in the proper-
      resulting from any of the following:                        ty that causes it to damage or destroy
      a. Delay, loss of use, loss of market or any                itself, hidden or latent defect, gradual
          other consequential loss.                               deterioration, depreciation; mechanical
      b. Dishonest acts by you, anyone else with                  breakdown; insects, vermin, rodents;
         an interest in the property, you or their                corrosion, rust, dampness or dryness,
         employees or authorized representatives                  cold or heat.
         or anyone entrusted with the property,         C. LIMITS OF INSURANCE
         whether or not acting alone or in col-            The most we will pay for "loss" in any one occur-
         lusion with other persons or occurring            rence is the applicable Limit of Insurance shown
         during the hours of employment. This ex-          in the Declarations.
         clusion does not apply to property in the
                                                        D. DEDUCTIBLE
         custody of a carrier for hire.
                                                           We will not pay for "loss" in any one occurrence
      c. Unexplained disappearance.
                                                           until the amount of the adjusted "loss," before
      d. Theft of property left on a delivery vehicle      applying the applicable Limits of Insurance ex-
         overnight, unless the vehicle was within a        ceeds the Deductible shown in the Declarations.
         fully enclosed and locked building and            We will then pay the amount of the adjusted
         there is evidence of forced entry into that       "loss" in excess of the Deductible, up to the ap-
         building.                                         plicable Limit of Insurance.
      e. Voluntary parting with any property by         E. ADDITIONAL CONDITIONS
         you or anyone entrusted with the proper-
                                                           The following conditions apply in addition to the
         ty if induced to do so by a fraudulent
         scheme, trick, device or false pretense.          Commercial Inland Marine Conditions and the
                                                           Common Policy Conditions:
           This exclusion does not apply to proper-
           ty in the custody of a carrier for hire.        1. Coverage Territory
      f. Unauthorized instructions to transfer                  We cover property while:
           property to any person or to any place.              a. At any premises described in the Decla-
   3. We will not pay for a "loss" caused by or                     rations; and
      resulting from any of the following. But if               b. In transit at your risk;
      "loss" by a Covered Cause of Loss results, we                 whenever located within:
      will pay for that resulting "loss."
                                                                    (1) The United States of America and its
      a. Weather conditions. But this exclusion                          territories or possessions;
           only applies if weather conditions con-
                                                                    (2) Puerto Rico; and
           tribute in any way with a cause or event
           excluded in paragragh 1. above to                        (3) Canada.
           produce the "loss."
      b. Acts or decisions, including the failure to
           act or decide, of any person, group, or-
           ganization or government body.



CM T1 10 12 92                                                                                  Page 3 of 4


                                                                                         Exhibit 1, Page 240
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 240 of 279 Page ID
                                    #:897
COMMERCIAL INLAND MARINE


   2. Valuation                                                  a. The name and address of the storer;
       General Condition E. Valuation in the Com-                b. the description of the property; and
       mercial Inland Marine Conditions is replaced              c. the amount of your liability for that
       by the following:                                            property.
       The value of Covered Property will be the             5. Records
       least of the following amounts:
                                                                 You will keep accurate records of all Covered
       a. The amount for which you are liable.                   Property.
       b. The actual cash value of that property.                These records will include a copy of each
       c. The cost of reasonably restoring that                  receipt for storage.
          property to its condition immediately                  You will retain these records for three years
          before "loss," or                                      after the policy ends.
       d. The cost of replacing that property with           6. Privilege To Adjust With Owner
          substantially identical property.
                                                                 The following is added to Commercial Inland
           The value of Covered Property will in-                Marine Loss Condition H. Privilege To Adjust
           clude the actual cost of labor, materials             With Owner:
           or services furnished or arranged by
           you.                                                  If the total "loss" covered by this Coverage
                                                                 Form is not more than $250 in any one oc-
           In the event of "loss," the value of proper-          currence, you may settle the "loss" with the
           ty will be determined as of the time of               owner of that property.
           "loss."
                                                                 You will have additional duties when you set-
   3. Coinsurance
                                                                 tle such a "loss."
      All Covered Property except property in tran-              You must:
      sit, must be insured for at least 80 percent of
      its total value as of the time of "loss" or you            a. Fully comply with all provisions of the
      will incur a penalty.                                           Coverage Form in your settlement; and
      The penalty is that we will pay only the                   b. Promptly send us the properly com-
      proportion of any "loss" that the applicable                    pleted statements of "loss" on the forms
      Limit of Insurance shown in the Declarations                    we have supplied to you.
      for the premises at which the "loss" occurs                     We will reimburse you for any payment
      bears to 80 percent of the total value of all                   you make according to this condition
      Covered Property at that premises as of the                     after deduction of any applicable deduct-
      time of "loss."                                                 ible.
      This penalty will not apply to property in tran-                We will do this within 30 days after we
      sit.                                                            have received the statements of "loss"
   4. Receipts for Property Accepted for Storage                      that we require.
      You will issue your receipt for any property        F. DEFINITIONS
      you accept from others for storage.                    "Loss" means accidental loss or damage.
      Your receipt will include:




Page 4 of 4                                                                                   CM T1 10 12 92



                                                                                           Exhibit 1, Page 241
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 241 of 279 Page ID
                                    #:898
                                                                                                 COMMERCIAL INLAND MARINE


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              FEDERAL TERRORISM RISK
                            INSURANCE ACT DISCLOSURE
This endorsement modifies insurance provided under the following:
        COMMERCIAL INLAND MARINE COVERAGE PART
The federal Terrorism Risk Insurance Act of 2002 as                     83% with respect to such Insured Losses occurring in
amended ("TRIA") establishes a program under which                      calendar year 2017.
the Federal Government may partially reimburse "In-                     82% with respect to such Insured Losses occurring in
sured Losses" (as defined in TRIA) caused by "Acts                      calendar year 2018.
Of Terrorism" (as defined in TRIA). "Act Of Terrorism"
is defined in Section 102(1) of TRIA to mean any act                    81% with respect to such Insured Losses occurring in
that is certified by the Secretary of the Treasury – in                 calendar year 2019.
consultation with the Secretary of Homeland Security                    80% with respect to such Insured Losses occurring in
and the Attorney General of the United States – to be                   calendar year 2020.
an act of terrorism; to be a violent act or an act that is              In no event, however, will the Federal Government be
dangerous to human life, property, or infrastructure;                   required to pay any portion of the amount of such In-
to have resulted in damage within the United States,                    sured Losses occurring in a calendar year that in the
or outside the United States in the case of certain air                 aggregate exceeds $100 billion, nor will any Insurer
carriers or vessels or the premises of a United States                  be required to pay any portion of such amount pro-
Mission; and to have been committed by an individual                    vided that such Insurer has met its Insurer Deducti-
or individuals as part of an effort to coerce the civilian              ble. Therefore, if such Insured Losses occurring in a
population of the United States or to influence the pol-                calendar year exceed $100 billion in the aggregate,
icy or affect the conduct of the United States Govern-                  the amount of any payments by the Federal Govern-
ment by coercion.                                                       ment and any coverage provided by this policy for
The Federal Government's share of compensation for                      losses caused by Acts Of Terrorism may be reduced.
such Insured Losses is established by TRIA and is a                     The charge for such Insured Losses under this Cover-
percentage of the amount of such Insured Losses in                      age Part is included in the Coverage Part premium.
excess of each Insurer's "Insurer Deductible" (as de-                   The charge for such Insured Losses that has been in-
fined in TRIA), subject to the "Program Trigger" (as                    cluded for this Coverage Part is indicated below, and
defined in TRIA). Through 2020, that percentage is                      does not include any charge for the portion of such
established by TRIA as follows:                                         Insured Losses covered by the Federal Government
85% with respect to such Insured Losses occurring in                    under TRIA:
calendar year 2015.
                                                                        •    1% of your total Commercial Inland Marine Cov-
84% with respect to such Insured Losses occurring in                         erage Part premium.
calendar year 2016.




CM T3 98 01 15                      © 2015 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 1
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                                  Exhibit 1, Page 242
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 242 of 279 Page ID
                                      #:899
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            FEDERAL TERRORISM RISK INSURANCE ACT
                        DISCLOSURE
This endorsement applies to the insurance provided under the following:
        COMMERCIAL EXCESS LIABILITY (UMBRELLA) INSURANCE
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        CYBERFIRST ESSENTIALS LIABILITY COVERAGE PART
        CYBERFIRST LIABILITY COVERAGE
        EMPLOYEE BENEFITS LIABILITY COVERAGE PART
        EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
        EMPLOYMENT PRACTICES LIABILITY+ WITH IDENTITY FRAUD EXPENSE REIMBURSEMENT COV-
           ERAGE PART
        ENVIRONMENTAL HAZARD POLICY
        EXCESS (FOLLOWING FORM) LIABILITY INSURANCE
        LAW ENFORCEMENT LIABILITY COVERAGE PART
        LIMITED ABOVE GROUND POLLUTION LIABILITY COVERAGE PART
        LIQUOR LIABILITY COVERAGE PART
        MEDFIRST PRODUCTS/COMPLETED OPERATIONS, ERRORS AND OMISSIONS, AND
           INFORMATION SECURITY LIABILITY COVERAGE FORM
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
        PUBLIC ENTITY MANAGEMENT LIABILITY COVERAGE PART
        RAILROAD PROTECTIVE LIABILITY COVERAGE PART
        SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY – NEW YORK DEPARTMENT OF TRANS-
           PORTATION
        TRIBAL BUSINESS MANAGEMENT LIABILITY COVERAGE PART
        Any other Commercial Liability coverage included in this policy that is subject to the federal Terrorism
           Risk Insurance Act of 2002 as amended
PROVISIONS
The federal Terrorism Risk Insurance Act of 2002 as amended ("TRIA") establishes a program under which the
Federal Government may partially reimburse "Insured Losses" (as defined in TRIA) caused by "Acts Of Terror-
ism" (as defined in TRIA). Act Of Terrorism is defined in Section 102(1) of TRIA to mean any act that is certified
by the Secretary of the Treasury – in consultation with the Secretary of Homeland Security and the Attorney Gen-
eral of the United States – to be an act of terrorism; to be a violent act or an act that is dangerous to human life,
property, or infrastructure; to have resulted in damage within the United States, or outside the United States in
the case of certain air carriers or vessels or the premises of a United States Mission; and to have been committed
by an individual or individuals as part of an effort to coerce the civilian population of the United States or to influ-
ence the policy or affect the conduct of the United States Government by coercion.
The Federal Government's share of compensation for such Insured Losses is established by TRIA and is a per-
centage of the amount of such Insured Losses in excess of each Insurer's "Insurer Deductible" (as defined in
TRIA), subject to the "Program Trigger" (as defined in TRIA). Through 2020, that percentage is established by
TRIA as follows:
85% with respect to such Insured Losses occurring in calendar year 2015.
84% with respect to such Insured Losses occurring in calendar year 2016.
83% with respect to such Insured Losses occurring in calendar year 2017.
82% with respect to such Insured Losses occurring in calendar year 2018.
81% with respect to such Insured Losses occurring in calendar year 2019.
80% with respect to such Insured Losses occurring in calendar year 2020.


IL T3 68 01 15                        © 2015 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 2
                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                                  Exhibit 1, Page 243
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 243 of 279 Page ID
                                      #:900
In no event, however, will the Federal Government be required to pay any portion of the amount of such Insured
Losses occurring in a calendar year that in the aggregate exceeds $100 billion, nor will any Insurer be required to
pay any portion of such amount provided that such Insurer has met its Insurer Deductible. Therefore, if such In-
sured Losses occurring in a calendar year exceed $100 billion in the aggregate, the amount of any payments by
the Federal Government and any coverage provided by this policy for losses caused by Acts Of Terrorism may be
reduced.
For each coverage provided by this policy that applies to such Insured Losses, the charge for such Insured
Losses is included in the premium for such coverage. The charge for such Insured Losses that has been included
for each such coverage is indicated below, and does not include any charge for the portion of such Insured
Losses covered by the Federal Government under TRIA.
    •   1% of each applicable Commercial Liability Coverage premium.




Page 2 of 2                          © 2015 The Travelers Indemnity Company. All rights reserved.                      IL T3 68 01 15
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                                 Exhibit 1, Page 244
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 244 of 279 Page ID
                                      #:901
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     AMENDMENT OF COMMON POLICY CONDITIONS –
    PROHIBITED COVERAGE – UNLICENSED INSURANCE
         AND TRADE OR ECONOMIC SANCTIONS
This endorsement modifies insurance provided under the following:
        ALL COVERAGES INCLUDED IN THIS POLICY
The following is added to the Common Policy Condi-                    b. The furnishing of certificates or other evi-
tions:                                                                   dence of insurance in any country or jurisdic-
Prohibited Coverage – Unlicensed Insurance                               tion in which we are not licensed to provide
                                                                         insurance.
1. With respect to loss sustained by any insured, or
   loss to any property, located in a country or juris-          Prohibited Coverage – Trade Or Economic Sanc-
   diction in which we are not licensed to provide               tions
   this insurance, this insurance does not apply to              We will provide coverage for any loss, or otherwise
   the extent that insuring such loss would violate              will provide any benefit, only to the extent that provid-
   the laws or regulations of such country or jurisdic-          ing such coverage or benefit does not expose us or
   tion.                                                         any of our affiliated or parent companies to:
2. We do not assume responsibility for:                          1. Any trade or economic sanction under any law or
    a. The payment of any fine, fee, penalty or other               regulation of the United States of America; or
       charge that may be imposed on any person                  2. Any other applicable trade or economic sanction,
       or organization in any country or jurisdiction               prohibition or restriction.
       because we are not licensed to provide insur-
       ance in such country or jurisdiction; or




IL T4 12 03 15                  © 2014 The Travelers Indemnity Company. All rights reserved.                 Page 1 of 1



                                                                                                   Exhibit 1, Page 245
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 245 of 279 Page ID
                                      #:902
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:
        BOILER AND MACHINERY COVERAGE PART
        COMMERCIAL EXCESS LIABILITY (UMBRELLA) INSURANCE
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        CYBERFIRST ESSENTIALS LIABILITY COVERAGE PART
        CYBERFIRST LIABILITY COVERAGE
        DELUXE PROPERTY COVERAGE PART
        EMPLOYEE BENEFITS LIABILITY COVERAGE PART
        EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
        EMPLOYMENT PRACTICES LIABILITY+ WITH IDENTITY FRAUD EXPENSE REIMBURSEMENT COV-
           ERAGE PART
        ENVIRONMENTAL HAZARD POLICY
        EQUIPMENT BREAKDOWN COVERAGE PART
        EXCESS (FOLLOWING FORM) LIABILITY INSURANCE
        LAW ENFORCEMENT LIABILITY COVERAGE PART
        LIMITED ABOVE GROUND POLLUTION LIABILITY COVERAGE PART
        LIQUOR LIABILITY COVERAGE PART
        MEDFIRST PRODUCTS/COMPLETED OPERATIONS, ERRORS AND OMISSIONS, AND
           INFORMATION SECURITY LIABILITY COVERAGE FORM
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
        PUBLIC ENTITY MANAGEMENT LIABILITY COVERAGE PART
        RAILROAD PROTECTIVE LIABILITY COVERAGE PART
        SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY – NEW YORK DEPARTMENT OF
           TRANSPORTATION
        TRIBAL BUSINESS MANAGEMENT LIABILITY COVERAGE PART
        Any other Coverage Part or Coverage Form included in this policy that is subject to the federal Terrorism
           Risk Insurance Act of 2002 as amended


The following is added to this policy. This provision                  "Certified act of terrorism" means an act that is certi-
can limit coverage for any loss arising out of a "certi-               fied by the Secretary of the Treasury, in accordance
fied act of terrorism" if such loss is otherwise covered               with the provisions of "TRIA", to be an act of terrorism
by this policy. This provision does not apply if and to                pursuant to "TRIA". The criteria contained in "TRIA"
the extent that coverage for the loss is excluded or                   for a "certified act of terrorism" include the following:
limited by an exclusion or other coverage limitation for               1. The act resulted in insured losses in excess of $5
losses arising out of "certified acts of terrorism" in an-                  million in the aggregate, attributable to all types of
other endorsement to this policy.                                           insurance subject to "TRIA"; and
If aggregate insured losses attributable to "certified                 2. The act is a violent act or an act that is dangerous
acts of terrorism" exceed $100 billion in a calendar                        to human life, property or infrastructure and is
year and we have met our insurer deductible under                           committed by an individual or individuals as part
"TRIA", we will not be liable for the payment of any                        of an effort to coerce the civilian population of the
                                                                            United States or to influence the policy or affect
portion of the amount of such losses that exceeds
                                                                            the conduct of the United States Government by
$100 billion, and in such case, insured losses up to
                                                                            coercion.
that amount are subject to pro rata allocation in ac-
                                                                       "TRIA" means the federal Terrorism Risk Insurance
cordance with procedures established by the Secre-
                                                                       Act of 2002 as amended.
tary of the Treasury.



IL T4 14 01 15                     © 2015 The Travelers Indemnity Company. All rights reserved.                            Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                                  Exhibit 1, Page 246
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 246 of 279 Page ID
                                      #:903
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:
       COMMERCIAL PROPERTY COVERAGE PART
       COMMERCIAL INLAND MARINE COVERAGE PART
       FARM COVERAGE PART
A. The exclusion set forth in Paragraph B. applies to                     croorganism that induces or is capable of induc-
   all coverage under all forms and endorsements                          ing physical distress, illness or disease.
   that comprise this Coverage Part or Policy, in-
                                                                    C. With respect to any loss or damage subject to the
   cluding but not limited to forms or endorsements
                                                                       exclusion in Paragraph B., such exclusion super-
   that cover property damage to buildings or per-
                                                                       sedes any exclusion relating to "pollutants".
   sonal property and forms or endorsements that
   cover business income, extra expense, rental                     D. The terms of the exclusion in Paragraph B., or the
   value or action of civil authority.                                 inapplicability of this exclusion to a particular loss,
                                                                       do not serve to create coverage for any loss that
B. We will not pay for loss or damage caused by or                     would otherwise be excluded under this Coverage
   resulting from any virus, bacterium or other mi-                    Part or Policy.




IL T3 82 05 13                   © 2013 The Travelers Indemnity Company. All rights reserved.                           Page 1 of 1
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.




                                                                                                               Exhibit 1, Page 247
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 247 of 279 Page ID
                                     #:904
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                 (Broad Form)


This endorsement modifies insurance provided under the following:
       COMMERCIAL AUTOMOBILE COVERAGE PART
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       FARM COVERAGE PART
       LIQUOR LIABILITY COVERAGE PART
       MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
       POLLUTION LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
       RAILROAD PROTECTIVE LIABILITY COVERAGE PART
       UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                                    "hazardous properties" of "nuclear material",
   A. Under any Liability Coverage, to "bodily in-                  if:
      jury" or "property damage":                                   (1) The "nuclear material" (a) is at any "nu-
      (1) With respect to which an "insured" under                      clear facility" owned by, or operated by or
          the policy is also an insured under a nu-                     on behalf of, an "insured" or (b) has been
          clear energy liability policy issued by Nu-                   discharged or dispersed therefrom;
          clear Energy Liability Insurance Associa-                 (2) The "nuclear material" is contained in
          tion, Mutual Atomic Energy Liability Un-                      "spent fuel" or "waste" at any time pos-
          derwriters, Nuclear Insurance Association                     sessed, handled, used, processed,
          of Canada or any of their successors, or                      stored, transported or disposed of, by or
          would be an insured under any such pol-                       on behalf of an "insured"; or
          icy but for its termination upon exhaustion               (3) The "bodily injury" or "property damage"
          of its limit of liability; or                                 arises out of the furnishing by an "in-
      (2) Resulting from the "hazardous properties"                     sured" of services, materials, parts or
          of "nuclear material" and with respect to                     equipment in connection with the plan-
          which (a) any person or organization is                       ning, construction, maintenance, opera-
          required to maintain financial protection                     tion or use of any "nuclear facility", but if
          pursuant to the Atomic Energy Act of                          such facility is located within the United
          1954, or any law amendatory thereof, or                       States of America, its territories or pos-
          (b) the "insured" is, or had this policy not                  sessions or Canada, this exclusion (3)
          been issued would be, entitled to indem-                      applies only to "property damage" to such
          nity from the United States of America, or                    "nuclear facility" and any property thereat.
          any agency thereof, under any agreement         2. As used in this endorsement:
          entered into by the United States of
                                                             "Hazardous properties" includes radioactive, toxic
          America, or any agency thereof, with any
                                                             or explosive properties.
          person or organization.
                                                             "Nuclear material" means "source material", "spe-
   B. Under any Medical Payments coverage, to
                                                             cial nuclear material" or "by-product material".
      expenses incurred with respect to "bodily in-
      jury" resulting from the "hazardous properties"        "Source material", "special nuclear material", and
      of "nuclear material" and arising out of the           "by-product material" have the meanings given
      operation of a "nuclear facility" by any person        them in the Atomic Energy Act of 1954 or in any
      or organization.                                       law amendatory thereof.
   C. Under any Liability Coverage, to "bodily in-           "Spent fuel" means any fuel element or fuel com-
      jury" or "property damage" resulting from              ponent, solid or liquid, which has been used or
                                                             exposed to radiation in a "nuclear reactor".

IL 00 21 09 08                            © ISO Properties, Inc., 2007                                  Page 1 of 2



                                                                                               Exhibit 1, Page 248
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 248 of 279 Page ID
                                     #:905
   "Waste" means any waste material (a) containing                   the total amount of such material in the
   "by-product material" other than the tailings or                  custody of the "insured" at the premises
   wastes produced by the extraction or concentra-                   where such equipment or device is lo-
   tion of uranium or thorium from any ore proc-                     cated consists of or contains more than
   essed primarily for its "source material" content,                25 grams of plutonium or uranium 233 or
   and (b) resulting from the operation by any per-                  any combination thereof, or more than
   son or organization of any "nuclear facility" in-                 250 grams of uranium 235;
   cluded under the first two paragraphs of the defi-            (d) Any structure, basin, excavation, prem-
   nition of "nuclear facility".                                     ises or place prepared or used for the
   "Nuclear facility" means:                                         storage or disposal of "waste";
      (a) Any "nuclear reactor";                             and includes the site on which any of the forego-
       (b) Any equipment or device designed or               ing is located, all operations conducted on such
           used for (1) separating the isotopes of           site and all premises used for such operations.
           uranium or plutonium, (2) processing or           "Nuclear reactor" means any apparatus designed
           utilizing "spent fuel", or (3) handling,          or used to sustain nuclear fission in a self-
           processing or packaging "waste";                  supporting chain reaction or to contain a critical
       (c) Any equipment or device used for the              mass of fissionable material.
           processing, fabricating or alloying of            "Property damage" includes all forms of radioac-
           "special nuclear material" if at any time         tive contamination of property.




Page 2 of 2                              © ISO Properties, Inc., 2007                           IL 00 21 09 08



                                                                                          Exhibit 1, Page 249
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 249 of 279 Page ID
                                     #:906
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 CALIFORNIA CHANGES
This endorsement modifies insurance provided under the following:
        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        EQUIPMENT BREAKDOWN COVERAGE PART
        FARM COVERAGE PART – FARM PROPERTY – OTHER FARM PROVISIONS FORM – ADDITIONAL
        COVERAGES, CONDITIONS, DEFINITIONS
        FARM COVERAGE PART – LIVESTOCK COVERAGE FORM
        FARM COVERAGE PART – MOBILE AGRICULTURAL MACHINERY AND EQUIPMENT COVERAGE
        FORM
        STANDARD PROPERTY POLICY

A. When this endorsement is attached to the Stan-            make written request for an appraisal of the loss
   dard Property Policy CP 00 99 the term Coverage           ("loss"). If the request is accepted, each party will
   Part in this endorsement is replaced by the term          select a competent and impartial appraiser. Each
   Policy.                                                   party shall notify the other of the appraiser se-
B. The Concealment, Misrepresentation Or Fraud               lected within 20 days of the request. The two ap-
   Condition is replaced by the following with respect       praisers will select an umpire. If they cannot
   to loss ("loss") or damage caused by fire:                agree within 15 days, either may request that se-
                                                             lection be made by a judge of a court having ju-
   We do not provide coverage to the insured ("in-           risdiction. The appraisers will state separately the
   sured") who, whether before or after a loss               value of the property and amount of loss ("loss").
   ("loss"), has committed fraud or intentionally con-       If they fail to agree, they will submit their differ-
   cealed or misrepresented any material fact or cir-        ences to the umpire. A decision agreed to by any
   cumstance concerning:                                     two will be binding. Each party will:
   1. This Coverage Part;                                    1. Pay its chosen appraiser; and
   2. The Covered Property;                                  2. Bear the other expenses of the appraisal and
   3. That insured's ("insured's") interest in the                umpire equally.
        Covered Property; or                                 If there is an appraisal, we will still retain our right
   4. A claim under this Coverage Part or Cover-             to deny the claim.
        age Form.                                         E. The Appraisal Condition in:
C. The Concealment, Misrepresentation Or Fraud               1. Business Income (And Extra Expense) Cov-
   Condition is replaced by the following with respect            erage Form CP 00 30; and
   to loss ("loss") or damage caused by a Covered
   Cause of Loss other than fire:                            2. Business Income (Without Extra Expense)
                                                                  Coverage Form CP 00 32;
   This Coverage Part is void if any insured ("in-
   sured"), whether before or after a loss ("loss"),          is replaced by the following:
   has committed fraud or intentionally concealed or          If we and you disagree on the amount of Net In-
   misrepresented any material fact or circumstance           come and operating expense or the amount of
   concerning:                                                loss, either may make written request for an ap-
   1. This Coverage Part;                                     praisal of the loss. If the request is accepted,
                                                              each party will select a competent and impartial
   2. The Covered Property;                                   appraiser. Each party shall notify the other of the
   3. An insured's ("insured's") interest in the Cov-         appraiser selected within 20 days of the request.
        ered Property; or                                     The two appraisers will select an umpire. If they
   4. A claim under this Coverage Part or Cover-              cannot agree within 15 days, either may request
        age Form.                                             that selection be made by a judge of a court hav-
                                                              ing jurisdiction. The appraisers will state sepa-
D. Except as provided in E., the Appraisal Condition          rately the amount of Net Income and operating
   is replaced by the following:                              expense or amount of loss. If they fail to agree,
   If we and you disagree on the value of the prop-           they will submit their differences to the umpire. A
   erty or the amount of loss ("loss"), either may
IL 01 04 09 07                            © ISO Properties, Inc., 2006                                  Page 1 of 2



                                                                                              Exhibit 1, Page 250
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 250 of 279 Page ID
                                     #:907
   decision agreed to by any two will be binding.         b. Bear the other expenses of the appraisal and
   Each party will:                                            umpire equally.
   a. Pay its chosen appraiser; and                       If there is an appraisal, we will still retain our right
                                                          to deny the claim.




Page 2 of 2                           © ISO Properties, Inc., 2006                               IL 01 04 09 07



                                                                                           Exhibit 1, Page 251
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 251 of 279 Page ID
                                      #:908
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 CALIFORNIA CHANGES – CANCELLATION
                          AND NONRENEWAL
This endorsement modifies insurance provided under the following:
       CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
       COMMERCIAL AUTOMOBILE COVERAGE PART
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       COMMERCIAL INLAND MARINE COVERAGE PART
       COMMERCIAL PROPERTY COVERAGE PART
       CRIME AND FIDELITY COVERAGE PART
       EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
       EQUIPMENT BREAKDOWN COVERAGE PART
       FARM COVERAGE PART
       LIQUOR LIABILITY COVERAGE PART
       MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
       POLLUTION LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraphs 2. and 3. of the Cancellation Com-                 currence, after the effective date of the policy,
   mon Policy Condition are replaced by the follow-              of one or more of the following:
   ing:                                                          (1) Nonpayment of premium, including pay-
   2. All Policies In Effect For 60 Days Or Less                     ment due on a prior policy we issued and
                                                                     due during the current policy term cover-
       If this policy has been in effect for 60 days or              ing the same risks.
       less, and is not a renewal of a policy we have
       previously issued, we may cancel this policy              (2) Discovery of fraud or material misrepre-
       by mailing or delivering to the first Named In-               sentation by:
       sured, at the mailing address shown in the
                                                                     (a) Any insured or his or her representa-
       policy, and to the producer of record, advance                    tive in obtaining this insurance; or
       written notice of cancellation, stating the rea-
       son for cancellation, at least:                               (b) You or your representative in pursu-
                                                                         ing a claim under this policy.
       a. 10 days before the effective date of can-
          cellation if we cancel for:                            (3) A judgment by a court or an administra-
                                                                     tive tribunal that you have violated a Cali-
           (1) Nonpayment of premium; or                             fornia or Federal law, having as one of its
           (2) Discovery of fraud by:                                necessary elements an act which materi-
                                                                     ally increases any of the risks insured
                 (a) Any insured or his or her repre-
                                                                     against.
                     sentative in obtaining this insur-
                     ance; or                                    (4) Discovery of willful or grossly negligent
                 (b) You or your representative in                   acts or omissions, or of any violations of
                                                                     state laws or regulations establishing
                     pursuing a claim under this pol-
                     icy.                                            safety standards, by you or your repre-
                                                                     sentative, which materially increase any
       b. 30 days before the effective date of can-                  of the risks insured against.
          cellation if we cancel for any other rea-
                                                                 (5) Failure by you or your representative to
          son.
                                                                     implement reasonable loss control re-
3. All Policies In Effect For More Than 60 Days                      quirements, agreed to by you as a condi-
   a. If this policy has been in effect for more than                tion of policy issuance, or which were
      60 days, or is a renewal of a policy we issued,                conditions precedent to our use of a par-
      we may cancel this policy only upon the oc-                    ticular rate or rating plan, if that failure



IL 02 70 09 12                       © Insurance Services Office, Inc., 2012                         Page 1 of 3




                                                                                           Exhibit 1, Page 252
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 252 of 279 Page ID
                                      #:909
              materially increases any of the risks in-            b. We may not cancel this policy solely be-
              sured against.                                          cause the first Named Insured has:
       (6) A determination by the Commissioner of                      (1) Accepted an offer of earthquake cov-
           Insurance that the:                                             erage; or
              (a) Loss of, or changes in, our reinsur-                 (2) Cancelled or did not renew a policy
                  ance covering all or part of the risk                    issued by the California Earthquake
                  would threaten our financial integrity                   Authority (CEA) that included an
                  or solvency; or                                          earthquake policy premium sur-
              (b) Continuation of the policy coverage                      charge.
                  would:                                               However, we shall cancel this policy if the
                                                                       first Named Insured has accepted a new
                 (i) Place us in violation of California               or renewal policy issued by the CEA that
                     law or the laws of the state where                includes an earthquake policy premium
                     we are domiciled; or                              surcharge but fails to pay the earthquake
                 (ii) Threaten our solvency.                           policy premium surcharge authorized by
                                                                       the CEA.
       (7) A change by you or your representative in
           the activities or property of the commer-               c. We may not cancel such coverage solely
           cial or industrial enterprise, which results               because corrosive soil conditions exist on
           in a materially added, increased or                        the premises. This restriction (c.) applies
           changed risk, unless the added, in-                        only if coverage is subject to one of the
           creased or changed risk is included in the                 following, which exclude loss or damage
           policy.                                                    caused by or resulting from corrosive soil
   b. We will mail or deliver advance written notice                  conditions:
      of cancellation, stating the reason for cancel-                  (1) Commercial Property Coverage Part
      lation, to the first Named Insured, at the mail-                     – Causes Of Loss – Special Form; or
      ing address shown in the policy, and to the
      producer of record, at least:                                    (2) Farm Coverage Part – Causes Of
                                                                           Loss Form – Farm Property, Para-
       (1) 10 days before the effective date of can-                       graph D. Covered Causes Of Loss –
           cellation if we cancel for nonpayment of                        Special.
           premium or discovery of fraud; or
                                                           C. The following is added and supersedes any pro-
       (2) 30 days before the effective date of can-          visions to the contrary:
           cellation if we cancel for any other reason
           listed in Paragraph 3.a.                            Nonrenewal
                                                               1. Subject to the provisions of Paragraphs C.2.
B. The following provision is added to the Cancella-
                                                                  and C.3. below, if we elect not to renew this
   tion Common Policy Condition:
                                                                  policy, we will mail or deliver written notice,
   7. Residential Property                                        stating the reason for nonrenewal, to the first
      This provision applies to coverage on real                  Named Insured shown in the Declarations,
      property which is used predominantly for                    and to the producer of record, at least 60
      residential purposes and consisting of not                  days, but not more than 120 days, before the
      more than four dwelling units, and to cover-                expiration or anniversary date.
      age on tenants' household personal property                  We will mail or deliver our notice to the first
      in a residential unit, if such coverage is writ-             Named Insured, and to the producer of re-
      ten under one of the following:                              cord, at the mailing address shown in the pol-
      Commercial Property Coverage Part                            icy.
      Farm Coverage Part – Farm Property – Farm                2. Residential Property
      Dwellings, Appurtenant Structures And
      Household Personal Property Coverage Form                   This provision applies to coverage on real
                                                                  property used predominantly for residential
       a. If such coverage has been in effect for 60              purposes and consisting of not more than four
          days or less, and is not a renewal of cov-              dwelling units, and to coverage on tenants'
          erage we previously issued, we may can-                 household property contained in a residential
          cel this coverage for any reason, except                unit, if such coverage is written under one of
          as provided in b. and c. below.                         the following:


Page 2 of 3                           © Insurance Services Office, Inc., 2012                      IL 02 70 09 12



                                                                                            Exhibit 1, Page 253
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 253 of 279 Page ID
                                      #:910
       Commercial Property Coverage Part                                   to the changes in our reinsurance po-
       Farm Coverage Part – Farm Property – Farm                           sition.
       Dwellings, Appurtenant Structures And                      c. We will not refuse to renew such cover-
       Household Personal Property Coverage Form                     age solely because the first Named In-
       a. We may elect not to renew such cover-                      sured has cancelled or did not renew a
                                                                     policy, issued by the California Earth-
          age for any reason, except as provided in
                                                                     quake Authority, that included an earth-
          b., c. and d. below.                                       quake policy premium surcharge.
       b. We will not refuse to renew such cover-                 d. We will not refuse to renew such cover-
          age solely because the first Named In-                     age solely because corrosive soil condi-
          sured has accepted an offer of earth-                      tions exist on the premises. This restric-
          quake coverage.
                                                                     tion (d.) applies only if coverage is sub-
           However, the following applies only to in-                ject to one of the following, which exclude
           surers who are associate participating in-                loss or damage caused by or resulting
           surers as established by Cal. Ins. Code                   from corrosive soil conditions:
           Section 10089.16. We may elect not to
           renew such coverage after the first                         (1) Commercial Property Coverage Part
           Named Insured has accepted an offer of                          – Causes Of Loss – Special Form; or
           earthquake coverage, if one or more of                      (2) Farm Coverage Part – Causes Of
           the following reasons applies:                                  Loss Form – Farm Property, Para-
           (1) The nonrenewal is based on sound                            graph D. Covered Causes Of Loss –
               underwriting principles that relate to                      Special.
               the coverages provided by this policy          3. We are not required to send notice of nonre-
               and that are consistent with the ap-              newal in the following situations:
               proved rating plan and related docu-
               ments filed with the Department of                 a. If the transfer or renewal of a policy, with-
               Insurance as required by existing law;                out any changes in terms, conditions or
                                                                     rates, is between us and a member of our
           (2) The Commissioner of Insurance finds                   insurance group.
               that the exposure to potential losses
               will threaten our solvency or place us             b. If the policy has been extended for 90
               in a hazardous condition. A hazard-                   days or less, provided that notice has
               ous condition includes, but is not lim-               been given in accordance with Paragraph
               ited to, a condition in which we make                 C.1.
               claims payments for losses resulting               c. If you have obtained replacement cover-
               from an earthquake that occurred                      age, or if the first Named Insured has
               within the preceding two years and                    agreed, in writing, within 60 days of the
               that required a reduction in policy-                  termination of the policy, to obtain that
               holder surplus of at least 25% for                    coverage.
               payment of those claims; or
                                                                  d. If the policy is for a period of no more
           (3) We have:                                              than 60 days and you are notified at the
                 (a) Lost or experienced a substantial               time of issuance that it will not be re-
                     reduction in the availability or                newed.
                     scope of reinsurance coverage;               e. If the first Named Insured requests a
                     or                                              change in the terms or conditions or risks
                 (b) Experienced a substantial in-                   covered by the policy within 60 days of
                     crease in the premium charged                   the end of the policy period.
                     for reinsurance coverage of our              f.   If we have made a written offer to the first
                     residential property insurance                    Named Insured, in accordance with the
                     policies; and                                     timeframes shown in Paragraph C.1., to
                 the Commissioner has approved a                       renew the policy under changed terms or
                 plan for the nonrenewals that is fair                 conditions or at an increased premium
                 and equitable, and that is responsive                 rate, when the increase exceeds 25%.




IL 02 70 09 12                       © Insurance Services Office, Inc., 2012                          Page 3 of 3




                                                                                             Exhibit 1, Page 254
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 254 of 279 Page ID
                                      #:911
          IMPORTANT NOTICE – INDEPENDENT AGENT AND BROKER
                           COMPENSATION

NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY
PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY
CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO
DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT
YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR
ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS
NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL.


For information about how Travelers compensates independent agents and brokers, please visit
www.travelers.com, call our toll-free telephone number 1-866-904-8348, or request a written copy from Marketing
at One Tower Square, 2GSA, Hartford, CT 06183.




PN T4 54 01 08                                                                                      Page 1 of 1




                                                                                          Exhibit 1, Page 255
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 255 of 279 Page ID
                                      #:912
                                          IMPORTANT NOTICE

      PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                  LOCATIONS AND RESTAURANTS
                         (MP T3 07 03 97)

PLEASE READ THIS NOTICE CAREFULLY.
YOUR POLICY INCLUDES A PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
LOCATIONS AND RESTAURANTS (MP T3 07 03 97).
NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY PROVISION OF
YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY CAREFULLY FOR COMPLETE
INFORMATION ON THE COVERAGES PROVIDED AND TO DETERMINE YOUR RIGHTS AND DUTIES
UNDER YOUR POLICY. PLEASE CONTACT YOUR AGENT OR LOCAL COMPANY REPRESENTATIVE IF
YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR ITS CONTENTS. IF THERE IS ANY CONFLICT
BETWEEN YOUR POLICY AND ANY NOTICE YOU RECEIVE FROM US, THE PROVISIONS OF YOUR
POLICY PREVAIL.
The Protective Safeguards Endorsement included as part of your policy indicates that the building you own or
occupy has an Automatic Sprinkler System or a protective system covering a cooking surface, or both. It is
important to understand that, as a building owner or a tenant, you have certain duties as described within the
Protective Safeguards Endorsement with respect to any protective device identified in the Protective Safeguards
Endorsement schedule. Our obligation to pay for loss or damage caused by or resulting from fire is subject to the
terms and conditions of the Protective Safeguards Endorsement.
Please review the terms and conditions of the Protective Safeguards Endorsement carefully.




PN MP 57 04 17                  © 2017 The Travelers Indemnity Company. All rights reserved.        Page 1 of 1



                                                                                               Exhibit 1, Page 256
      Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 256 of 279 Page ID
                                          #:913
                                        IMPORTANT NOTICE –
                                    JURISDICTIONAL INSPECTIONS

NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY PROVISION OF
YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY CAREFULLY FOR COMPLETE INFORMA-
TION ON THE COVERAGES PROVIDED AND TO DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR
POLICY. PLEASE CONTACT YOUR AGENT OR LOCAL COMPANY REPRESENTATIVE IF YOU HAVE ANY
QUESTIONS ABOUT THIS NOTICE OR ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR
POLICY AND THIS NOTICE, THE PROVISIONS OF THE POLICY PREVAIL.
Dear Policyholder;
Many states and some cities issue certificates permitting the continued operation of certain equipment such as
boilers, water heaters, pressure vessels, etc. Periodic inspections are normally required to renew these certifi-
cates. In most jurisdictions, insurance company employees who have been licensed are authorized to perform
these inspections.

If:

•      You own or operate equipment that requires a certificate from a state or city to operate legally, and
•      We Insure that equipment under this Policy, and
•      You would like us to perform the next required inspection;

Then;

Call this toll-free number – 1-800-425-4119

When you call this number, our representative will ask you for the following information:
•      Name of your business (as shown on this Policy)
•      Policy Number
•      Location where the equipment is located. Including Zip Code.
•      Person to contact and phone number for scheduling of inspection
•      Type of equipment requiring inspection
•      Certificate inspection date and certificate number

Or;
Fill in the form on the reverse side of this notice and fax it to the toll-free number indicated on that form.
Please note the following:
•      Your jurisdiction may charge you a fee for renewing a certificate. It is your responsibility to pay such a fee.
•      All the provisions of the INSPECTIONS AND SURVEYS Condition apply to the inspections described in this
       notice.

                                                     REMINDER
If new equipment is installed or old equipment replaced that requires a jurisdictional inspection please let us know
by calling our toll-free number listed above.




PN MP 38 01 11                                                                                               Page 1 of 2



                                                                                                   Exhibit 1, Page 257
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 257 of 279 Page ID
                                     #:914
                     REQUEST FOR JURISDICTIONAL INSPECTION

Name of
Business:
                                           (As Shown on Policy)
Policy
Number:

Location of Equipment:


City                                      State                                ZipCode


Person to Contact for Scheduling Inspection:


Telephone Nu mber of Person to Contact:


            Equipment Type                     Certificate Number          Certificate Expiration Date




Fax Form to 1-877-764-9535

Completed by:                                                       Phone Number:




Page 2 of 2                                                                                PN MP 38 01 11



                                                                                      Exhibit 1, Page 258
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 258 of 279 Page ID
                                    #:915



          IMPORTANT INFORMATION FOR MASTER PAC
                      POLICYHOLDERS
Dear Policyholder:

Enclosed is your Travelers Master Pac Renewal Certificate. An asterisk on the Listing of Forms, Endorsements
and Schedule Numbers, IL T8 01, indicates forms that are included with this year's renewal. Any forms previously
attached to your policy that are not shown on that listing no longer apply.

Please put the Certificate and the attached forms with your policy as soon as possible. If you have misplaced your
policy, please contact your agent for a copy.




                                                                                             Exhibit 1, Page 259
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 259 of 279 Page ID
                                      #:916
To Our Valued Customer,
Each year, homeowners and business owners across the nation sustain
significant weather-related property damage due to floods. These can
include losses caused by waves, tidal waters, the overflow of a body of
water, the rapid accumulation or runoff of surface water, and mudslide. In
nearly all cases, these flood losses cannot be prevented or even
anticipated. And, in many instances, the losses are devastating.

Most standard property insurance policies, including most of our policies,
do not provide coverage for flood losses. While flood coverage is often
available – primarily through the National Flood Insurance Program – it is
rarely purchased. Unfortunately, each year we find that some policyholders
are surprised and disappointed to learn that damages they have suffered
as a direct result of flood are not covered under the policies they have
purchased.

Please review your insurance coverage with your agent or Company
representative. As you consider the need for flood insurance, keep in mind
that floods can, and do, occur in locations all over the country. They are
not limited to coastal areas or locations with nearby rivers or streams.
Several inches of rain falling over a short period of time can cause flood
damage, even in normally dry areas that are not prone to flooding.

For further information about Flood Insurance, contact your agent or
company representative, or contact the National Flood Insurance Program
directly.




PN T0 53 12 13                                                           Page 1 of 1



                                                                 Exhibit 1, Page 260
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 260 of 279 Page ID
                                    #:917



                                                                                CHANGE ENDORSEMENT
INSURING COMPANY:
THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
                                   Named Insured:      10 E LLC

                                  Policy Number:       680-4G700062-18-42
                            Policy Effective Date:     12/04/2018
                           Policy Expiration Date:     12/04/2019
                                      Issue Date:      11/19/2018
                        ADDITIONAL Premium $                10,065.00



Effective from 12/04/18 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:



On the Businessowners Coverage Part Declarations, the
Limit(s) of Insurance is/are changed as follows:
PREM. BLDG. COVERAGE
NO.   NO.                         FROM     TO

1      1         BUSINESS PERSONAL           $819367     $2319367
                    PROPERTY


Premium Basis and/or Rates are changed. Exposures are changed.


A revised Declarations Premium Schedule is attached.


On the Businessowners Coverage Part Declarations, the Limit of
Insurance for Business Personal Property is changed to reflect an adjustment
to the
Value of Restaurant Equipment.
PREM. BLDG. COVERAGE
NO.   NO.                         FROM     TO

1      1         BUSINESS PERSONAL           $819367     $2319367
                    PROPERTY


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
CG T0 07 04 09
IL T0 07 09 87

Rates and/or premiums have been changed to reflect a change in the exposure
and/or rating procedure

NAME AND ADDRESS OF AGENT OR BROKER                               Countersigned by
APPLEBY & STERLING INC
2290 AGATE CT # D
                                                                           Authorized Representative
SIMI VALLEY                             CA   93065
                                                                   DATE: 11/19/2018


IL T0 07 09 87 (Page 1 of 1 )                                                     Office: BREA/LA/ORANGE CA



                                                                                           Exhibit 1, Page 261
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 261 of 279 Page ID
                                    #:918
                                           POLICY NUMBER:    680-4G700062-18-42
                                           EFFECTIVE DATE:   12/04/2018
                                               ISSUE DATE:   11/19/2018


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


      *    IL    T0   07   09   87   CHANGE ENDORSEMENT
           IL    T0   19   02   05   COMMON POLICY DECLARATIONS
           IL    T0   25   08   01   RENEWAL CERTIFICATE
           MP    T0   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
      *    IL    T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
           IL    T3   15   09   07   COMMON POLICY CONDITIONS

     BUSINESSOWNERS
           MP T1 30 02 05            TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                     DELUXE PLAN
           MP T1 02 02 05            BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
           MP T3 06 02 07            SEWER OR DRAIN BACK UP EXTENSION
           MP T3 07 03 97            PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                     LOCATIONS AND RESTAURANTS
           MP    T3   25   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           MP    T3   41   02   05   THEFT OF MONEY AND SECURITIES LIMITATION
           MP    T3   47   10   06   EXTENDED BUSINESS INCOME
           MP    T3   49   10   06   BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                     DOLLAR LIMIT ENDORSEMENT
           MP T3 50 11 06            EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
           MP T3 56 02 08            AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS
           MP    T1   68   03   06   EATING ESTABLISHMENT ENDORSEMENT
           MP    T3   18   02   05   UTILITY SERVICES - DIRECT DAMAGE
           MP    T9   73   02   05   SPOILAGE COVERAGE
           MP    T4   90   05   10   LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
           MP    T5   08   01   06   CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
      *    CG T0 07 04 09            DECLARATIONS PREMIUM SCHEDULE
           CG T0 08 07 86            KEY TO DECLARATIONS PREMIUM SCHEDULE
           CG T0 34 11 03            TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG 00 01 10 01
           CG    00   01   10   01   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
           CG    D2   55   11   03   AMENDMENT OF COVERAGE - POLLUTION
           CG    D3   09   11   03   AMENDATORY ENDR- PRODUCTS-COMPLETED OPERATIONS HAZARD
           CG    D4   71   01   15   AMENDMENT OF COVERAGE B - PERSONAL AND ADVERTISING
                                     INJURY LIABILITY
           CG D0 37 04 05            OTHER INSURANCE - ADDITIONAL INSUREDS
           CG D1 86 11 03            XTEND ENDORSEMENT

      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                 PAGE:      1   OF   3


                                                                              Exhibit 1, Page 262
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 262 of 279 Page ID
                                    #:919
                                           POLICY NUMBER:      680-4G700062-18-42
                                           EFFECTIVE DATE:     12/04/2018
                                                 ISSUE DATE:   11/19/2018



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
           CG D2 03 12 97            AMEND - NON CUMULATION OF EACH OCC
           CG M3 01 02 05            PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                     CHANGES
           CG    D4   13   04   08   AMEND COVG - POLLUTION-EQUIP EXCEPTION
           MP    T1   25   11   03   HIRED AUTO AND NON-OWNED AUTO LIABILITY
           CG    D2   56   11   03   AMENDMENT OF COVERAGE - PROPERTY DAMAGE
           CG    D2   88   11   03   EMPLOYMENT-RELATED PRACTICES EXCLUSION
           CG    D3   26   10   11   EXCLUSION - UNSOLICITED COMMUNICATION
           CG    D3   56   05   14   MOBILE EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                     SUBJECT TO MOTOR VEHICLE LAWS
           CG D4 21 07 08            AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
           CG D6 18 10 11            EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                     LAWS
           CG D7 46 01 15            EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                     PERSONAL INFORMATION
           CG D1 42 01 99            EXCLUSION - DISCRIMINATION
           CG D2 42 01 02            EXCLUSION - WAR
           CG T3 56 07 86            AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                     PRODUCTS HAZARD INCLUSION)
           CG T4 78 02 90            EXCLUSION - ASBESTOS

     EMPLOYEE BENEFITS LIABILITY
           CG T0 09 09 93            EMPLOYEE   BENEFITS LIABILITY COVERAGE PART DECLARATIONS
           CG T0 43 01 16            TABLE OF   CONTENTS - EMPLOYEE BENEFITS LIABILITY
                                     COVERAGE   FORM
           CG T1 01 01 16            EMPLOYEE   BENEFITS LIABILITY COVERAGE FORM

     LIQUOR LIABILITY
           MP T1 13 11 03            LIQUOR LIABILITY COVERAGE ENDORSEMENT

     MULTIPLE SUBLINE ENDORSEMENTS
           CG T3 33 11 03            LIMITATION WHEN TWO OR MORE POLICIES APPLY

     COMMERCIAL INLAND MARINE
           CM T0 14 11 97            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
                                     DECLARATIONS
           CM T0 11 08 05            COMMERCIAL INLAND   MARINE COVERAGE PART - TABLE OF
                                     CONTENTS
           CM 00 01 09 04            COMMERCIAL INLAND   MARINE CONDITIONS
           CM T1 10 12 92            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
           CM T3 98 01 15            FEDERAL TERRORISM   RISK INSURANCE ACT DISCLOSURE


      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                   PAGE:      2   OF   3


                                                                                 Exhibit 1, Page 263
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 263 of 279 Page ID
                                    #:920
                                           POLICY NUMBER:    680-4G700062-18-42
                                           EFFECTIVE DATE:   12/04/2018
                                               ISSUE DATE:   11/19/2018



     INTERLINE ENDORSEMENTS
           IL    T3   68   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           IL    T4   12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
           IL    T4   14   01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
           IL    T3   82   05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
           IL    00   21   09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                     FORM)
           IL 01 04 09 07            CALIFORNIA CHANGES
           IL 02 70 09 12            CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL

     POLICY HOLDER NOTICES
           PN T4 54 01 08            IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                     BROKER COMPENSATION
           PN MP 57 04 17            IMP NOT PROT SAFEGUARDS SPRK AND REST
           PN MP 38 01 11            IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                 PAGE:      3   OF   3


                                                                              Exhibit 1, Page 264
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 264 of 279 Page ID
                                    #:921




             GENERAL LIABILITY




                                                               Exhibit 1, Page 265
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 265 of 279 Page ID
                                    #:922




    GENERAL LIABILITY




                                                               Exhibit 1, Page 266
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 266 of 279 Page ID
                                    #:923
                                                                 DECLARATIONS PREMIUM SCHEDULE
                                                                 Issue Date: 11/19/2018

                                Policy Number: 680-4G700062-18-42
This Schedule applies to the Declarations for the period of 12/04/2018 to 12/04/2019.
It shows all of your known rating classes as of the effective date. Any exceptions will be so noted. This includes
all locations you own, rent or occupy.
                                                                            PREMIUM
                                                                            BASE/                      ADVANCE
STATE ZIP            CLASS DESCRIPTION/CODE NUMBER                          EXPOSURE       RATES       PREMIUM

  CA   90017 FINE DINING                                               s 962,325           9.135

  CA   90017 Liquor Liab - Subject to Premium Audit                    s 267,187           11.756       898




Premium Base Legend:
Premium Base                  How Rates Apply             Premium Base          How Rates Apply
a = area                      per 1000 sq. feet           s = gross sales       per $1000 of gross sales
c = cost                      per $1000 of total cost     u = units             per unit
e = employees                 per employee                t=                    This premium base is reserved
m = admissions                per 1000 of admissions                             for unusual applications. Base
p = payroll                   per $1000 of payroll                               and how rates apply are shown
r = receipts                  per $1000 of receipts                              above.


CG T0 07 04 09                                                                                   Page 1       of 1

                                                                                             Exhibit 1, Page 267
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 267 of 279 Page ID
                                    #:924

    TRAVELERS
    707 WEST MAIN ST.    SUITE 300
    SPOKANE, WA 99201

                                                                                       08/27/2019



    10 E LLC
    811 W 7TH ST
    LOS ANGELES CA 90017




  INSURING COMPANY:
  THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
  Polic y Number: 680
                   4G700062                                               Renewal Ef fective Date: 12-04-2019


THIS IS NOT AN OFFER TO RENEW YOUR POLICY. THIS NOTICE IS INTENDED TO MAKE YOU AWARE
OF CERTAIN COVERAGE CHANGES TO YOUR POLICY IF WE RENEW IT. YOUR STATE INSURANCE
DEPARTMENT MAY ALSO REQUIRE US TO NOT IFY YOU OF OTHER CHANGES IF WE RENEW IT.
IF WE RENEW YOUR POLICY, IT WILL INCLUDE COVERAGE CHANGES FROM YOUR PREVIOUS POLICY.
THE IMPORTANT COVERAGE CHANGES ARE IDENTIFIED IN THIS NOTICE. PLEASE READ THIS NOTICE
CAREFULLY.
IF WE DO NOT RENEW YOUR POLICY, WE WILL PROVIDE YOU WITH NOTICE OF NONRENEWAL
CONSISTENT WIT H APPLICABLE STATE REQUIREMENT S.
Dear Valued Policyholder:
We are excited to inform you about changes to the structure of your commercial general liability (CGL) ins urance.
We are implementing a new proprietary CGL Coverage Form that will update and further simplif y our approach to
that coverage. Our new CGL coverage form is more closely aligned with ISO's current CGL coverage form, and it
includes numerous provisions previous ly contained in our proprietary mandatory endorsements and several
coverage enhancements that have been provided in our commonly us ed XTENDTM endorsements. In addition,
we have updated many of our CGL endorsements for improved readability and consistency across our portf olio of
polic y forms.
To complement these CGL policy form changes, we are als o tr ansitioning our Liquor Liability (LL) coverag e to
ISO's current LL coverage form, modif ied by a proprietary Liquor Liability Amendatory Endorsement. This
transition will improve c onsistency and coordination of CGL and LL coverages.
Your new Travelers CGL policy will contain coverage terms and conditions substantially similar to those in your
expiring Travelers CGL policy. Also, in order to make this transition to our new proprietary policy forms as easy as
possible for you, we will adjust any claims for CGL coverage under your new policy bas ed upon the terms and
conditions of either your expiring polic y or your new polic y, whichever are broader . Likewis e, if your expiring
polic y includes LL coverage and you are renewing that coverage with us, we will adjust any claims for LL
coverage under your new polic y based upon the terms and conditions of either your expiring policy or your new
polic y, whichever are broader . However, this approach to adjustment of claims for CGL and LL coverage is
subject to the following exceptions:




PN M 1 41 01 19                  © 2019 The Travelers Indemnity Company. All rights reserved.             Page 1 of 2



                                                                                                    Exhibit 1, Page 268
  Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 268 of 279 Page ID
                                      #:925
   Any differences in the insured loc ations or insurance schedules, or the identity of named insureds or
   additional insureds.
   Any reductions in coverage that have been requested by you or your agent or broker or to which you or your
   agent or broker have agreed during renewal negotiations, or any exposures you have elected to insure
   elsewhere.
   Any reduction in the amount of the limits of insurance shown in any Declarations or endorsement for your new
   polic y from the amount shown for substantially similar coverage in any Declarations or endorsement for your
   expiring policy.
   Any increase in the amount of any deductible, self-insured retention, ret rospective loss limitation, or
   coinsurance obligation shown in any Declarations or endorsement for your new policy from the amount s hown
   for substantially similar coverage in any Declarations or endorsement for your expiring polic y, or any c hange
   from a loss-sensitive to guaranteed-cost rating plan or vice versa.
We will apply this approach to claims adjusted under your first new Travelers policy. Any claim adjusted under a
subsequent Travelers policy will be adjusted based only upon the terms and conditions of that polic y.
Please review your expiring and new Travelers policies carefully, retain your expiring policy, and c ontact your
agent or broker if you have any questions about this letter. We appreciate your business and thank you f or
choosing to insure with us.




cc: APPLEBY & STERLING INC                            CQK19
   2290 AGATE COURT D
   SIMI VALLEY CA 93065




Page 2 of 2                     © 2019 The Travelers Indemnity Company. All rights reserved.       PN M 1 41 01 19




                                                                                               Exhibit 1, Page 269
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 269 of 279 Page ID
                                    #:926



                                                                                CHANGE ENDORSEMENT
INSURING COMPANY:
THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
                                   Named Insured:      10 E LLC

                                  Policy Number:       680-4G700062-18-42
                            Policy Effective Date:     12/04/2018
                           Policy Expiration Date:     12/04/2019
                                      Issue Date:      07/12/2019
                        ADDITIONAL Premium $                 2,903.00



Effective from 07/09/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:



On the Businessowners Coverage Part, Accounts Receivable
coverage is added as follows:

PPREM.       BLDG.
LOC. NO.     NO.          LIMIT OF INSURANCE

2            1            $25000                       ON PREMISES/$25,000 OFF PREMISES


On the Businessowners Coverage Part Declarations, Valuable Papers and
Records coverage is added as follows:

PREM.        BLDG.
LOC. NO.     NO.         LIMIT OF INSURANCE

2            1           $25000                      ON PREMISES/$25,000 OFF PREMISES


Premium Basis and/or Rates are changed. Exposures are changed.


On the Businessowners Coverage Part Declarations (Loss Payee), the
following Loss Payee(s) is/are added:
PREM               BLDG           LOSS PAYEE
LOC. NO.           NO.            NAME and MAILING ADDRESS

2                         1                  ABP CAPITAL 11 LLC ISAOA
                                             820 2ND ST
                                             ENCINITAS, CA 92024


Under the Businessowners Coverage Part, Spoilage Coverage is added
as follows (description on file) :

Prem. No. 2            Bldg. No. 1                   Limit $5000
NAME AND ADDRESS OF AGENT OR BROKER                               Countersigned by
APPLEBY & STERLING INC
2290 AGATE CT # D
                                                                           Authorized Representative
SIMI VALLEY                             CA   93065
                                                                   DATE: 07/12/2019


IL T0 07 09 87   (Page 1 of 2 )                                                   Office: BREA/LA/ORANGE CA



                                                                                           Exhibit 1, Page 270
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 270 of 279 Page ID
                                    #:927




                                                                             CHANGE ENDORSEMENT

                                     Policy Number:     680-4G700062-18-42
                              Policy Effective Date:    12/04/2018
                             Policy Expiration Date:    12/04/2019
                                         Issue Date:    07/12/2019



  Refrigeration Maintenance Agreement                  N/A

  CAUSES OF LOSS:
  Breakdown or Contamination              X
  Power Outage    X

  Selling Price        N/A


  Under the Common Policy Declarations, Item 3. Locations, add the
  following. Property Coverage Limits of Insurance are added as attached.

  PREM   BLDG     OCCUPANCY                   ADDRESS
  NO.    NO.

  2       1       RESTAURANT                  333 E PALM CANYON DR
                                              PALM SPRINGS, CA 92264


  Under the Businessowners Coverage Part Declarations, Businessowners
  Property coverage is added as follows:
  PREM    BLDG
  NO.      NO.

  2           1       BUSINESS PERSONAL PROPERTY :
                      LIMIT OF INSURANCE:           $ 400000
                      LOSS ADJUSTMENT BASIS:          R.
                      INFLATION GUARD:                0.0 %
                      EXTERIOR BUILDING GLASS DEDUCTIBLE:                    Property
  Deductible


  The following forms and/or endorsements is/are included with this change.
  These forms are added to the policy or replace forms already existing
  on the policy:
  IL T0 07 09 87
  MP T0 25 02 05
  CP 12 18 10 12

  Rates and/or premiums have been changed to reflect a change in the exposure
  and/or rating procedure




 IL T0 07 09 87 (Page 2 of 2 )
 Office: BREA/LA/ORANGE CA
 Producer Name: APPLEBY & STERLING INC


                                                                                   Exhibit 1, Page 271
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 271 of 279 Page ID
                                    #:928
                                           POLICY NUMBER:    680-4G700062-18-42
                                           EFFECTIVE DATE:   12/04/2018
                                               ISSUE DATE:   07/12/2019


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


      *    IL    T0   07   09   87   CHANGE ENDORSEMENT
           IL    T0   19   02   05   COMMON POLICY DECLARATIONS
           IL    T0   25   08   01   RENEWAL CERTIFICATE
           MP    T0   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
      *    IL    T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
           IL    T3   15   09   07   COMMON POLICY CONDITIONS

     BUSINESSOWNERS
      *    MP T0 25 02 05            SPECIAL PROVISIONS - LOSS PAYEE
      *    CP 12 18 10 12            LOSS PAYABLE PROVISIONS
           MP T1 30 02 05            TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                     DELUXE PLAN
           MP T1 02 02 05            BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
           MP T3 06 02 07            SEWER OR DRAIN BACK UP EXTENSION
           MP T3 07 03 97            PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                     LOCATIONS AND RESTAURANTS
           MP    T3   25   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           MP    T3   41   02   05   THEFT OF MONEY AND SECURITIES LIMITATION
           MP    T3   47   10   06   EXTENDED BUSINESS INCOME
           MP    T3   49   10   06   BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                     DOLLAR LIMIT ENDORSEMENT
           MP T3 50 11 06            EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
           MP T3 56 02 08            AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS
           MP    T1   68   03   06   EATING ESTABLISHMENT ENDORSEMENT
           MP    T3   18   02   05   UTILITY SERVICES - DIRECT DAMAGE
           MP    T9   73   02   05   SPOILAGE COVERAGE
           MP    T4   90   05   10   LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
           MP    T5   08   01   06   CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
           CG T0 07 04 09            DECLARATIONS PREMIUM SCHEDULE
           CG T0 08 07 86            KEY TO DECLARATIONS PREMIUM SCHEDULE
           CG T0 34 11 03            TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG 00 01 10 01
           CG    00   01   10   01   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
           CG    D2   55   11   03   AMENDMENT OF COVERAGE - POLLUTION
           CG    D3   09   11   03   AMENDATORY ENDR- PRODUCTS-COMPLETED OPERATIONS HAZARD
           CG    D4   71   01   15   AMENDMENT OF COVERAGE B - PERSONAL AND ADVERTISING
                                     INJURY LIABILITY

      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                 PAGE:      1   OF   3


                                                                              Exhibit 1, Page 272
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 272 of 279 Page ID
                                    #:929
                                           POLICY NUMBER:      680-4G700062-18-42
                                           EFFECTIVE DATE:     12/04/2018
                                                 ISSUE DATE:   07/12/2019



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
           CG    D0   37   04   05   OTHER INSURANCE - ADDITIONAL INSUREDS
           CG    D1   86   11   03   XTEND ENDORSEMENT
           CG    D2   03   12   97   AMEND - NON CUMULATION OF EACH OCC
           CG    M3   01   02   05   PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                     CHANGES
           CG    D4   13   04   08   AMEND COVG - POLLUTION-EQUIP EXCEPTION
           MP    T1   25   11   03   HIRED AUTO AND NON-OWNED AUTO LIABILITY
           CG    D2   56   11   03   AMENDMENT OF COVERAGE - PROPERTY DAMAGE
           CG    D2   88   11   03   EMPLOYMENT-RELATED PRACTICES EXCLUSION
           CG    D3   26   10   11   EXCLUSION - UNSOLICITED COMMUNICATION
           CG    D3   56   05   14   MOBILE EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                     SUBJECT TO MOTOR VEHICLE LAWS
           CG D4 21 07 08            AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
           CG D6 18 10 11            EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                     LAWS
           CG D7 46 01 15            EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                     PERSONAL INFORMATION
           CG D1 42 01 99            EXCLUSION - DISCRIMINATION
           CG D2 42 01 02            EXCLUSION - WAR
           CG T3 56 07 86            AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                     PRODUCTS HAZARD INCLUSION)
           CG T4 78 02 90            EXCLUSION - ASBESTOS

     EMPLOYEE BENEFITS LIABILITY
           CG T0 09 09 93            EMPLOYEE   BENEFITS LIABILITY COVERAGE PART DECLARATIONS
           CG T0 43 01 16            TABLE OF   CONTENTS - EMPLOYEE BENEFITS LIABILITY
                                     COVERAGE   FORM
           CG T1 01 01 16            EMPLOYEE   BENEFITS LIABILITY COVERAGE FORM

     LIQUOR LIABILITY
           MP T1 13 11 03            LIQUOR LIABILITY COVERAGE ENDORSEMENT

     MULTIPLE SUBLINE ENDORSEMENTS
           CG T3 33 11 03            LIMITATION WHEN TWO OR MORE POLICIES APPLY

     COMMERCIAL INLAND MARINE
           CM T0 14 11 97            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
                                     DECLARATIONS
           CM T0 11 08 05            COMMERCIAL INLAND   MARINE COVERAGE PART - TABLE OF
                                     CONTENTS
           CM 00 01 09 04            COMMERCIAL INLAND   MARINE CONDITIONS
           CM T1 10 12 92            PERSONAL PROPERTY   OF OTHERS - SPECIAL FORM
      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                   PAGE:      2   OF   3


                                                                                 Exhibit 1, Page 273
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 273 of 279 Page ID
                                    #:930
                                           POLICY NUMBER:    680-4G700062-18-42
                                           EFFECTIVE DATE:   12/04/2018
                                               ISSUE DATE:   07/12/2019



     COMMERCIAL INLAND MARINE (CONTINUED)
           CM T3 98 01 15            FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE

     INTERLINE ENDORSEMENTS
           IL    T3   68   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           IL    T4   12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
           IL    T4   14   01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
           IL    T3   82   05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
           IL    00   21   09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                     FORM)
           IL 01 04 09 07            CALIFORNIA CHANGES
           IL 02 70 09 12            CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL

     POLICY HOLDER NOTICES
           PN T4 54 01 08            IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                     BROKER COMPENSATION
           PN MP 57 04 17            IMP NOT PROT SAFEGUARDS SPRK AND REST
           PN MP 38 01 11            IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                 PAGE:      3   OF   3


                                                                              Exhibit 1, Page 274
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 274 of 279 Page ID
                                    #:931




             BUSINESSOWNERS




                                                               Exhibit 1, Page 275
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 275 of 279 Page ID
                                    #:932




    BUSINESSOWNERS




                                                               Exhibit 1, Page 276
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 276 of 279 Page ID
                                    #:933



 SPECIAL PROVISIONS:                            POLICY NO.: 680-4G700062-18-42
 LOSS PAYEE:                                    ISSUE DATE: 07/12/2019




           PREMISES
           LOCATION                  BUILDING             LOSS PAYEE
            NUMBER                   NUMBER        NAME AND MAILING ADDRESS
                  002                  001       ABP CAPITAL 11 LLC ISAOA

                                                 820 2ND ST

                                                 ENCINITAS                  CA 92024




 MP T0 25 02 05     (Page 1 of 1 )



                                                                         Exhibit 1, Page 277
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 277 of 279 Page ID
                                    #:934
                                                                                     COMMERCIAL PROPERTY
POLICY NUMBER:       680-4G700062-18-42                                              ISSUE DATE: 07/12/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:
       BUILDERS' RISK COVERAGE FORM
       BUILDING AND PERSONAL PROPERTY COVERAGE FORM
       CONDOMINIUM ASSOCIATION COVERAGE FORM
       CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
       STANDARD PROPERTY POLICY

                                                  SCHEDULE
 Location Number: 002              Building Number: 001              Applicable Clause
                                                                     (Enter C.1., C.2., C.3. or C.4.): C.1
 Description Of Property:    BUSINESS PERSONAL PROPERTY




 Loss Payee Name:      ABP CAPITAL 11 LLC ISAOA

 Loss Payee Address:      820 2ND ST

                          ENCINITAS                         CA 92024
 Location Number:                  Building Number:                  Applicable Clause
                                                                     (Enter C.1., C.2., C.3. or C.4.):
 Description Of Property:




 Loss Payee Name:

 Loss Payee Address:


 Location Number:                  Building Number:                  Applicable Clause
                                                                     (Enter C.1., C.2., C.3. or C.4.):
 Description Of Property:




 Loss Payee Name:

 Loss Payee Address:


 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



CP 12 18 10 12                       © Insurance Services Office, Inc., 2011                             Page 1 of 3



                                                                                             Exhibit 1, Page 278
 Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 278 of 279 Page ID
                                     #:935
COMMERCIAL PROPERTY

A. When this endorsement is attached to the                             (3) If we deny your claim because of your
   Standard Property Policy CP 00 99, the term                              acts or because you have failed to
   Coverage Part in this endorsement is replaced by                         comply with the terms of the
   the term Policy.                                                         Coverage Part, the Loss Payee will
                                                                            still have the right to receive loss
B. Nothing in this endorsement increases the                                payment if the Loss Payee:
   applicable Limit of Insurance. We will not pay
   any Loss Payee more than their financial interest                        (a) Pays any premium due under this
   in the Covered Property, and we will not pay                                 Coverage Part at our request if
   more than the applicable Limit of Insurance on                               you have failed to do so;
   the Covered Property.                                                    (b) Submits a signed, sworn proof of
C. The following is added to the Loss Payment                                   loss within 60 days after receiving
   Loss Condition, as indicated in the Declarations                             notice from us of your failure to
   or in the Schedule:                                                          do so; and
   1. Loss Payable Clause                                                   (c) Has notified us of any change in
                                                                                ownership,      occupancy      or
      For Covered Property in which both you and
                                                                                substantial change in risk known
      a Loss Payee shown in the Schedule or in the
                                                                                to the Loss Payee.
      Declarations have an insurable interest, we
      will:                                                                 All of the terms of this Coverage Part
                                                                            will then apply directly to the Loss
       a. Adjust losses with you; and                                       Payee.
       b. Pay any claim for loss or damage jointly
                                                                        (4) If we pay the Loss Payee for any loss
          to you and the Loss Payee, as interests
                                                                            or damage and deny payment to you
          may appear
                                                                            because of your acts or because you
   2. Lender's Loss Payable Clause                                          have failed to comply with the terms
                                                                            of this Coverage Part:
       a. The Loss Payee shown in the Schedule
          or in the Declarations is a creditor,                             (a) The Loss Payee's rights will be
          including a mortgageholder or trustee,                                transferred to us to the extent of
          whose interest in Covered Property is                                 the amount we pay; and
          established by such written instruments
          as:                                                               (b) The Loss Payee's rights to
                                                                                recover the full amount of the
           (1) Warehouse receipts;                                              Loss Payee's claim will not be
           (2) A contract for deed;                                             impaired.
           (3) Bills of lading;                                             At our option, we may pay to the Loss
                                                                            Payee the whole principal on the debt
           (4) Financing statements; or                                     plus any accrued interest. In this
           (5) Mortgages, deeds of trust, or security                       event, you will pay your remaining
               agreements.                                                  debt to us.
       b. For Covered Property in which both you                    c. If we cancel this policy, we will give
          and a Loss Payee have an insurable                           written notice to the Loss Payee at least:
          interest:
                                                                        (1) 10 days before the effective date of
           (1) We will pay for covered loss or                              cancellation if we cancel for your
               damage to each Loss Payee in their                           nonpayment of premium; or
               order of precedence, as interests                        (2) 30 days before the effective date of
               may appear.
                                                                            cancellation if we cancel for any other
           (2) The Loss Payee has the right to                              reason.
               receive loss payment even if the Loss                d. If we elect not to renew this policy, we will
               Payee has started foreclosure or                        give written notice to the Loss Payee at
               similar action on the Covered                           least 10 days before the expiration date
               Property.                                               of this policy.




CP 12 18 10 12                        © Insurance Services Office, Inc., 2011                          Page 2 of 3



                                                                                              Exhibit 1, Page 279
Case 2:20-cv-04418-SVW-AS Document 27-2 Filed 06/26/20 Page 279 of 279 Page ID
                                    #:936
                                                                                 COMMERCIAL PROPERTY


   3. Contract Of Sale Clause                                       For Covered Property that is the subject
                                                                    of a contract of sale, the word "you"
       a. The Loss Payee shown in the Schedule
                                                                    includes the Loss Payee.
          or in the Declarations is a person or
          organization you have entered into a              4. Building Owner Loss Payable Clause
          contract with for the sale of Covered
                                                                a. The Loss Payee shown in the Schedule
          Property.
                                                                   or in the Declarations is the owner of the
       b. For Covered Property in which both you                   described building in which you are a
          and the Loss Payee have an insurable                     tenant.
          interest, we will:                                    b. We will adjust losses to the described
          (1) Adjust losses with you; and                          building with the Loss Payee. Any loss
                                                                   payment made to the Loss Payee will
          (2) Pay any claim for loss or damage                     satisfy your claims against us for the
              jointly to you and the Loss Payee, as                owner's property.
              interests may appear.
                                                                c. We will adjust losses to tenants'
       c. The following is added to the Other                      improvements and betterments with you,
          Insurance Condition:                                     unless the lease provides otherwise.




CP 12 18 10 12                    © Insurance Services Office, Inc., 2011                        Page 3 of 3



                                                                                         Exhibit 1, Page 280
